    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 1 of 288 PageID #:292
                                                                                                            s
                             UNITED STATES DISTRICT COURT
                             NORTIIERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

]ason Smith on his own
behalf and others                                             19CV1539
similarly situated                                            JUDGE SHAH
                                                              MAG. JUDGE WEISMAN
    Plaintiffs,

TimothyEvans, Chief |udge of the Circuit
Court of Cook County, Avik Das, William                      JURY DEMANDED
Patterson, |ennifer Nunez, Sharon Throw Koc,
Kate Gailbraith- Verrant, Cook County
|uvenile Probation, AFSCME Local 3477,
AFSCME Council3l, Lloyd Marshall, Steve
Kasperki, Michael Newman, Roberta Lynch
                                                                                FILED
                                                                                   tlAR CI4   ?01s

    Defendants.
                                                                                                     "/
                                           COMPLAINT                         ,,.,IfmBs'BI$*'
         L        Plaintiff |ason Smith, on his own behalf and on behalf of other African-Americans similarly

     situated and employed or formerly employed as Cook County Juvenile Probation Offrcers

   by the Hon. Timothy Evans, ChiefJudge ofthe CircuitCourt of Cook County,Illinois("Chief

   Judge"),contend that defendant Chief Judge who oversees the Cook County Juvenile

   Probation and Court Services Department ("Cook County Juvenile Probation Department") has

    discriminated against them or tolerated discrimination of them on the basis of their race through

   his subordinates with him and that AFSCME Council3l , and Local3477 through their subordiantes
   conspired and colluded with the defendant and his subordinates as follows:

   A.   Imposing greater or harsher discipline on plaintiffs and other African American officers
    than on by non-African-American probation officers for purported offenses of the same character
    and degree;
    B.   Using and allowing different and harsher terminology to describe the misconduct allegedly
    committed by African-American probation officers than for misconduct of the same kind or
    character allegedly committed by non African-American probation officers;

    C.   The Employer and the Union circumvented the language in the collective bargaining agreement
    to allow and terminate African American probation officers compared to non-African American
    probation officers;
 D.o o 1:19-cv-01539
 Case:                Document
       Imposed arbitrarily the use of#:a1"Last
                                           Filed: 03/04/19
                                               Chance      Page 2system
                                                      Agreement"  of 288toPageID    #:293
                                                                           discipline andtcrminate
the employment of African-American probation officers, in violation of their union
employment contract and their cMl rights;

 E. attemptedto frustrate and deprive the plaintiff from lawfully gaining access to historical
records which supported the claims of racially-based disparate treatment and of policies that
disparately impacted plaintiff and similar situated individuals, but also the existence of a pattern and
practice of carrying out this racially-based disparate treatment; and trying recently to cover-up
past racially-based disparate treatment by scapegoating white probation officers through claims
of misconduct and discipline.

c. AFSCME Local 3477 andAFSCME Council 31 and their subordinates conspired and colluded with
defendant Chief Judge of the Circuit Court    of Cook County and his subordinates      to deprive and
violate the plaintiff and other similar situation individuals' constitutional rights, contractual rights,
civil rights and failed to provide fair representation by refusing to respond to emails, process their
grievances, enforce the language in the collective bargaining agreement or submit these meritorious
grievances for arbitration because of their race and had hostility because of their non support of
AFSCME. (Exhibit 1) (Exhibit 12)


H. The Employer committed a breach of contract when they failed to follow the procedures of the
collective bargaining agreement and adhere to the language when they disciplined and terminated the
plaintiff and other similar situated individuals. (Exhibit 2) (Exhibit 3) (Exhibit a)

I.The Employer and the Union violated the plaintiff and other similar situated individuals
constitutional rights by terminating and allowing the decision to stand for the plaintiff and other
similar situated individuals and refusing to forward this matter to arbitration


J.The Union conspired and colluded in the violation of the     plaintiff and other similar situated
individuals' rights and failed to provide fair representation because of their race, freedom of
association and non support of AFSCME by refusing to arbitrate this matter or provide representation.

                                    JURISDICTION AND VENUE
       2.       This action is brought pursuant to the Title VII of the Civil Rights Act of 1964, as
amended, 730    ILCS 110/13 of the Illinois Probation and Probation Officers Act, and Section 5(b) of
the Illinois Civil Rights Act,740ILCS 2315 (b)
       3.  This Court has jurisdiction over the federal claims pursuant to 42 U.S.C. sec 2000e-5(f).
This Court has supplemental jurisdiction over plaintiffs state law claims pursuant to 28 U.S.C. sec.
1367.

      4.    This Court has |urisdiction of these claims under 42 U.S.C.        S 1983,42 U.S.C. S 1988(a)
and(b),28 U.S.C. S 1331,23 U.S.C. S 1343, and the First and Fourteenth Amendments to the United
States Constitution and 301 oebor ...-eoegement Relations Act.

    5.      Venue is proper in this District pursuant to 28 U.S.C.l39l because the events giving rise
to this claim occurred in this District.
     6. The plaintiffs have met the administrative prerequisites prior to instituting these legal
proceedings.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 3 of 288 PageID #:294
The named plaintiff filed his charge of race discrimination and retaliation before the U.S.

Equal Employment Opportunity Commission ("EEOC"). The Department of |ustice issued

a right to sue letter dated December 4, 2013 to the plaintiff against                          the Chief

fudge of the Circuit Court of Cook CountywhichwasreceivedonFebruaryl3,20l9.

(Exhibit 5) and   the   Equal Employment Opportunity Commission ("EEOC") issued                    a


right to sueletter dated December 19, 2018            againstAFSCMECouncil 3l,Local3477.

(Exhibit 6)

                                          THE PARTIES
6. Plaintiff Jason Smith, is an African American citizen of the United States and resident of
Cook County, State of Illinois. At all relevant times Plaintiff was formerly employed in the capacity
of a Cook County |uvenile Probation Officer .
7.      Defendant, Hon. Timothy Evans, is Chief Judge of the Circuit Court of CookCounty,
Illinois. In that capacity he is an "employer" for purposes of Title VII of the Civil
Rights Act and is a "unit" of State govemment for purpose of Section 5 of the Illinois Civil
Rights Act of 2003,7401LC52315.
8.       Separate from his judicial duties, defendant Chief Judge is as a matter          of law
administratively responsible for supervising the Cook County Juvenile Probation Department

pursuant  to the Illinois Probation and Probation Officers Act, 730 ILCS 110, et seq.
("Probation Act"), and the Illinois Juvenile Court Act, 705 ILCS 405/l -l et seq. ("Juvenile Court

Act").
 Although the Chief Judge has authority to delegate to the Director of Court Services
9.
matters relating to the employment of juvenile probation officers like the plaintiff. The
Chief fudge legally negotiated the removal of this language for the Director, Deputy
Chief Probation Officers, supervisors or his subordinates to discipline and investigate
probation officers. The Chief |udge is the only person who is allowed to discipline,
terminate and investigate the probation officers per the language in the collective bargaining
agreement. The Chief Judge has general authority and supervisory responsibility over the
actions   of the subordinate director and other managerial employees of the Cook County
Juvenile Probation Department.

10.   As set forth below, the delegation of this responsibility to the Cook County fuvenile

Probation Department - while permissible under the Probation Act, the collective bargaining

agreement dictates the working conditions of the probation officers     - in this   case constitutes an

abuse of the discretion of the Chief fudge when   it results in a pattern and practice of race
discrimination in disregard of Title VII and other law.
         Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 4 of 288 PageID #:295


ll.   Defendant AFSCME Council3l, Local 3477,Roberta Lynch, Michael Newman, Steve Kasperski and

Lloyd Marshall ("AFSCME") is and has been          a   public-sector labor organization within the meaning of the

Illinois Public Labor Relations Act,   5   ICS   315/1, et seq., and the exclusive bargaining representative of,

inter alia, employees in the job title of probation officer I, II and III under the Chief |udge.

At all times relevant, Defendant AFSCME Council3l ("AFSCME 31") is and has been the umbrella
organization for various local labor organizations, including AFSCME Local3477. AFSCME Council has

said the contract is between AFSCME        Council3l and the Chief |udge. On beliel it provides resources,
representational services, and grievance and arbitration administration services on behalf of DEFENDANT

AFSCME Local3477.

                                                          FACTS
             11.   Effective December 1,2012, and continuing in effect, a Collective Bargaining
Agreement ("CBA") was entered into between defendant Chief Judge Timothy Evans and the
American Federation of State, County, and Municipal Employees ("AFSCME") Council 31,
Local3477 ("The Union"). (Exhibit 3)

12. The CBA was entered into by defendant Chief Judge Timothy Evans, and not the "Office of the
Chief |udge."

13.     The CBA was signed by defendant Chief Judge Evans, with no language stating
or implying that his signature was on behalf of the "Office of the Chief Judge".
 14. There exists no "Office of the Chief Judge" as a legal entity described within the Probation Act or
the Juvenile Court Act., In a case heard by district Judge Blanche Manning, Ibarra v. Chief Judge, No.
04-cv-8076, the Court, in a memorandum opinion dated March 19,2007,heldthat:

 The Chief fudge is the person who ultimately imposes discipline after                 a   recommendation from the

chief probation officer. In case no: 17CH15851, the Chief |udge cites that "the County has no authority to

unilaterally select specific non-judicial employees of a court      for termination of employment or reduction
in force; simply put, the Chief     fudge, not the

County, is the employer of non-judicial employees of a court. See Orenic v. Ill. State Labor Relations

Bd.,l27 Ill. 2d 453,480 (1989). (Exhibit    7)
        15.   The CBA representing the juvenile probation offrcers contained in pertinent part the
following terms:
              Article I. Section 2. Employer Obligation:

              The union recognizes that this Agreement does not empower the
              Employer to do anything that is prohibited from doing by law.
              ***
              Article XX. Section
      Case: 1:19-cv-01539  Document     Discrimination:
                                  9. No #: 1 Filed: 03/04/19 Page 5 of 288 PageID #:296
                No employee shall be discriminated against on the basis of race,
                color, sex, age, religion, disability, national origin, ancestry.. ..
                ,.* *
                Article III. Section I. Employer Rights:

                The union recognizes that the Employer has the full authority and
                responsibilityfor directing its operations and determining
               policy except as amended changed or modified by this agreement and provided that the
               Employer recognizes its obligation to negotiate with the Union over changes in the
               conditions of employment.

                Article XIX Disciplinarv procedure

                Section 4- Pre Disciplinary Meeting

                Prior to the imposition of suspension or discharge the Department Head/ Designee shall
                meet with the employee to discuss the circumstances giving rise to the contemplated
                discipline. The employer, after presenting all known evidence and reasons for
                disciplinary action, will afford the employee an opportunity to rebut any evidence or
                charges against him/her.

                          The Historical Pattern, Policy, and Practice
                          of The Defendant Employer In His Delivery
                       of Discipline to The Juvenile Probation Officers.
Argentrv Mitchell
       16. In 2009 Argentry Mitchell, an African-American supervisory juvenile probation
offtcer, made a claim of Title VII race discrimination against the defendant Chief Judge in

Mitchell v. Rohan, et al., No. 09-cv-5874, (N.D. Ill). Although Mitchell performed his job in     a

manner which exceeded expectations, he received a 10-day suspension without pay based on a

claim that that Mitchell's supervision of a subordinate was faulty.

       17.    Yet a non African-American supervisory probation officer who was also accused
of such faulty supervision received only a reprimand.
       18. Defendant Chief Judge was aware of Mitchell's claims, yet took no action to
investigate the veracity, abandoned his duty under Illinois law to exercise general supervision

over the Department; and permitted managers without his legal background to decide the

veracity of evidence, the characterization of the alleged misconduct, and the degree of discipline.
       19. Because of errors made by Mitchell's counsel in the timing of service of the
defendants, the district court dismissed the complaint in November, 2010, without ever reaching

the merits of Mitchell's claim.
               Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 6 of 288 PageID #:297


20. Plaintiff was employed by the Chief )udge of the Circuit Court of Cook County for fifteen years, from

2003 to 2018. The plaintiff exceeded the performance standards of his employer for fifteen years from 2003

-2018 (Exhibit 27).

  A.   The plaintiffhas represented the Employer at conferences, meetings and as a keynote speaker for various

       events until he discovered that the Employer was participating in discrimination. Plaintiff was the president

       and a member of AFSCME Local3477, AFSCME          Council3l had a collective bargaining agreement with the

       Chief fudge that stated, "The "Employer shall discipline for just cause" and the "Employer may only impose".

  B. An illegal and disparaging   document appeared in his personnel file in September 2017 during a deposition.

       The plaintifffiled a grievance and the Employer and his subordinates claimed it was poor record keeping.

       The plaintiffhad never seen that document. The Employer has a practice and pattern of making this claim

       when it comes to African Americans. (Exhibit 8) and (See Theodis Chapman, PatrickNelson and Kenneth

       Greenlaw) The plaintifflater found another erroneous document in his file after this request in 2018.

  C. The plaintiffalong with similar situated individuals formed a group called the African American Coalition
       to challenge the discriminatory practices with the Employer and AFSCME that were impacting African

       American children and employees (Exhibit 10).

  D. The plaintiffappeared for a deposition on or about    September 2017 in a lawsuit filed by other African

       American employees against the Employer and provided testimony and evidence. (Exhibit 11)

  E. The plaintiff filed lawsuit 17CV08341 against the Employer for racial discrimination and retaliation.

  F. The   plaintiffprovided information in a lawsuit filed against AFSCME inl7cv08l25

  G. The plaintiffhas assisted others with filing of complaints or have filed complaints or their behalf through

       the grievance process for racial discrimination and sexual harassment or provided guidance with the EEOC

       or Illinois Department of Human Rights against both the Employer and AFSCME. (exhibit 29)

  H. Plaintifffiled several unfair labor practices charges against the Employer and AFSCME. (exhibit 29)

  I. Following the rape and kidnapping of a Chicago State University student by a juvenile delinquent, the

       Employer gave the perception that this juvenile was being electronically monitored for twenty four hours a

       day. The Plaintiffnotified the public that there was no active twenty four hour supervision of juvenile

       delinquents and shortly there after the department changed its operation. (exhibit t3)

  J.   The plaintiff sent an email in2017, condemning Avik Das for the use of the word nigger and other

       derogatory language that had no relevance in a meeting. (exhibit 9)
                  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 7 of 288 PageID #:298

K.       AFSCME and their subordinates attempted to remove the plaintiff from office by having a sham trial in which

the plaintiffwas cleared of 12 of the 13 charges for violation of AFSCME's constitution. AFSCME through its

subordinates attempted to intimidate the plaintiff when AFSCME International conducted an audit of the local which

was unfounded. The      plaintiff remained the president during this term. (exhibit 12)

L.       AFSCME Council3l and their subordinates, attempted to defame the plaintiffat a conference with derogatory

comments because of his advocacy of fair treatment for African Americans. AFSCME Local3477 through their

President Lloyd Marshall, defamed the plaintiffwhen an email was sent to another bargaining unit member, the

executive board and AFSCME          Council3l stating that "it   has been proven that the   plaintiffhas been illegally sending

cases   to arbitration and that the plaintiff has some character issues". The plaintiffcannot send cases to arbitration       as

AFSCME Council3l is the exclusive representative.

M.        On fune 7 2018, Avik Das issued a letter to the Plaintiff for termination without due process or        a   hearing.A
letter was sent to AFSCME Local3477 requesting a filing of the grievance, but the Union never responded. The

Employer and subordinate claimed to have terminated the plaintiff.

N.       Plaintiffhad   a   public employment contract by virtue of the Collective Bargaining Agreement that provides the

plaintiff may be terminated only for cause; therefore, plaintiffhad       a   property interest in continued public

employment. See Arnett v. Kennedy,416 U.S. 134 (L974). (exhibit 3)
O.       Plaintiffhad   public employment contract by virtue of the Collective Bargaining Agreement that provides the
                        a
plaintiffthat the relationship with the employer shall terminate upon resignation, discharge for just cause or
retirement. (exhibit 3)
P.       The plaintifffiled his own grievance without union representation only because the union never contacted
him. On or about August 22,2018, Defendant held a sham grievance hearing, plaintiffwas not subject to any
discipline prior to his discharge nor was the plaintiffafforded the opportunity to present evidence prior to this
decision or a pre-disciplinary hearing being held.

a.       The plaintiffemailed AFSCME Council 31, Roberta Lynch and subordinates and requested that the plaintiff
wrongful termination be arbitrated. The plaintiff never received a response. It has been well known that AFSCME

held hostility towards the plaintiff because of his advocary on behalf of his members and of African Americans.

(Exhibit l4)

R.       The employer and his subordinates created language contradictory to the contract that was imposed on the

probation officers specifically African Americans when it appointed themselves authority that is contradictory to the

Illinois Probation Probation Officer Act and the collective bargaining agreement.           (See attachment   Exhibit 4) (Exhibit

2) (Exhibit 3)
                                                       7
                Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 8 of 288 PageID #:299


21. Plaintiff is an African-American juvenile probation officer who succeeded as president of union Local 3477          .



Mr. Smith was previously the vice-president of the local.


Z2.lason Smith recognized that claims of racial discrimination to the EEOC, the Illinois Department of Human

Rights ('IDHR"), the federal courts, and arbitration were failing due to the failure to allege and document a

pattern and practice of racially disparate treatment and AFSCME Council 31 refusal to send these meritorious

cases   to arbitration despite the language in the contract.

  A) The first collective bargaining agreement was signed by Chief |udge Henry Comerford in March of             1990


        covering the period 1989 - 1992. (exhibit 4)

  B) In the first collective bargaining agreement      it outlined specifically the authority granted to managerial staff

        and created standards in which by the probation officers were subjected. In the second and subsequent


        collective bargaining agreements, these standards and authority were removed and only included the

        authority of the Chief |udge to impose discipline and investigate probation officers. (Exhibit 3)

  c) AFSCME          and   it subordinates colluded with Chief |udge Timothy Evans and his subordinates to

        systemically discriminate and violate the rights of probation officers particularly African Americans when

        it   came to discipline, violation of seniority, performance evaluation reviews and other working conditions.


  D) There are arbitration decisions, Illinois Labor Relations Board decision and by his own admission that

        have defined the Chief |udge as the "Employer".

  E) The collective bargaining agreements that were subsequently negotiated had this language removed and

        replaced with only the Employer would impose discipline.


  F) It does not include the language       "designee" as mentioned in the lawsuit "17CH15851" or in the collective


        bargaining agreement to submit these grievances.
             Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 9 of 288 PageID #:300

G)       Despite the plaintiffplead to AFSCME     Council3l, Local 3477    and the Chief Iudge to adhere to the


language in the collective bargaining agreement, AFSCME Council 31, Local 3477 continued to allow the


Chief fudge and his subordinates to systemically discriminate against African Americans by refusing to

submit these meritorious cases to arbitration based on the false language that was created whereby the Chief

)udge and his subordinates would fabricate charges, impose different penalties onto African Americans or

simply ignore the language in the contract. (Exhibit 29)

H)       AFSCME COUNCIL 31, Local 3477 arbitrarily, discriminatingly and unfairly failed to provide

representation to African American Probation Officers who received the majority of terminations and

suspensions because of their refusal to submit these cases for arbitration based on the language and the


discriminatory practices of the Employer and his subordinates.

I)       AFSCME COUNCIL 31, Local 3477 wouldeither stall, not respond or refuse to intervene without

justification. The plaintiffhad notified AFSCME Council3l, and Local3477 executive board members of the

discriminatorypractices of the Employer and AFSCME COUNCIL 31. Local3477 board members,launched

a smear campaign because of the     plaintiffs advocacy on behalf of all probation officers particularly African

American probation officers because of the enormous amount of disciplined unfairly imposed (exhibit 14).

I)       The plaintiffdisseminated a newsletter in2016 condemning AFSCME Council 31 and the Employer

for their treatment of probation officers.

K)       The plaintiff assisted and provided information for a newsletter that condemned AFSCME and the

Employer it was disseminated for probation officers to decertifr from AFSCME Council 31, Local 3477 in

May 2018.

                                    The Collection of Discipline Records.

23   .   Accordingly , in 2012, f ason Smith made his first request for juvenile probation officer discipline

records for the preceding five years. (See exhibit Zg)

24.      On several occasions the defendant employer refused to turn over the records, citing pre-textual

excuses, such as the   information was "irrelevant," or could not be found.   (See   exhibit 29)
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 10 of 288 PageID #:301



        25.    Finally, Jason Smith filed an unfair labor charge against the defendant Chief

Judge, which resulted         in a decision compelling the defendant Chief Judge to turn over     the

records. (See exhibit 29)
        26.    In an effort to substantiate the racially-disparate treatment of African-American

probation officers, plaintiff and a group of similar situated began        to compile data reflecting

categories    of       terminations, suspensions, and written     or   verbal reprimands among the

population   of approximately 400 juvenile probation       officers for the years 2008 thru 2013. For

each of these years the categorical data focused on four groups: African-American, Caucasian,

Latino, and Other.
        27. For the year 2008 there were a total of 12 terminations and/or suspensions. Of the
72:

                   1   0 were African-American           (83%)

                   I was Caucasian                       (8.s%)

                   I was Latino                          (85%)

                   0 was Other                           (0%)

               For the year 2008 there was         a   total of one written or verbal
               reprimand. The one was Latino.

        28.    For the year 2009 there was a total of 8 terminations/and or suspensions. Of the 8:

                   7 were   African-American             (87%)

                   0 was Caucasian                       (0%)

                   1   was Latino                        (13%)

               0 was Other                               (0%)

               For the year 2009 there was a total of 5 written and/or verbal
               reprimands. Of the 5:

                   3 were African-American               (60%)

                   I was Caucasian                       (20%)


                                                   l0
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 11 of 288 PageID #:302



                I was Latino                          (20%)

               0 was Other                            (0%)

        29.    For the year 2010 there was a total of 17 terminations and/or suspensions. Of the

t7:

                I   2 were African-American           (71%)

               5 were Caucasian                       (2e%)

               0 was Latino                           (0%)

               0 was Other                            (0%)

        For the year 2010 there was a total of 16 written and/or verbal reprimands. Of the 16:

               2 were African-American                (t2%)

                10 were Caucasian                     (63%)

               4 were Latino                          (2s%)

               0 was Other                            (0%)

        30.    For the year 2011 there was a total of 18 terminations and/or suspensions. Of the

t8:

                I   4 were African-American           (78%)

                1   was Caucasian                     (s%)

               3 were Latino                          (r7%)

               0 was Other                            (0%)

        For the year 2011 there was a total of 2 written and./or verbal reprimands. Of the 2:

               2were African-American                 (100%)

               0 was Caucasian                        (0%)

               0 was Latino                           (0%)

               0 was Other                            (0%)

        31.    For the year 2012 there was a total of 6 terminations and/or suspensions. Of the 6:

                                                 II
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 12 of 288 PageID #:303



                 5 were African-Amencan               (83%)

                 1   was Caucasian                    (t7%)

                 0 was Latino                         (0%)

                 0 was Other                          (0%)

        For the year 2012 there was a total of 2 written and/or verbal reprimands. Of the 2:

                 2werc African-American               (100%)

                 0 was Caucasian                      (0%)

                 0 was Latino                         (0%)

                 0 was Other                          (0%)

        32.      For the year 2013 there was a total of 10 terminations and/or suspensions. Of the

l0:

                 5 were African-American              (s0%)

                 3 were Caucasian                     (30%)

                 2 were Latino                        (20%)

                 0 was Other                          (0%)

        For the year 2013 there was a total of 2 written and/or verbal reprimands. Of the 2:

                 0 was African-American               (0%)

                 2were Caucasian                      (100%)

                 0 was Latino                         (0%)

                 0 was Other                          (0%)

        33.      The total number of suspensions and/or terminations for the years 2008 through

2013 was   7l:

                 53 were African-American             (7s%)

                 11 were Caucasian                    (ts%)

                 7 were Latino                        (10%)

                                                 T2
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 13 of 288 PageID #:304



                 0 was Other                         (0%)

          The total number of written and/or verbal reprimands for the years 2008 through 2013

was 28:

                 9 were African-American             (32%)

                 l3 were Caucasian                   (47%)

                 6 were Latino                       (2r%)

                 0 was Other                         (0%)
          34. plaintiff and a group of similar situated individuals also performed an analysis of
       the labeling utilized by the defendants to describe the misconduct allegedly committed by
       juvenile probation officers during the period 2008 through 2013. The plaintiffalso kept records
       through his term as president of AFSCME Local 3477 until20t6.

          35.    The analysis revealed that the defendant employer would use in its records      a


descriptive label to describe the character of misconduct for a non African-American probation

officer that was less aggravating, but would use a different, more aggravating label for         an

African-American probation officer who was accused            of   committing   a similar type of
misconduct.
    36.. In this respect, the plaintiffs' analysis drew attention to the facts that the

defendant employer gave disparate discipline to African-American probation officers, in contrast

to the discipline meted out to non African-American probation officers who engaged in similar,

or even more egregious misconduct.

    37..      Instead personally taking corrective action    to   cure the disparate treatment

complained      of by the plaintiff, the Chief Judge failed and continues to fail to exercise any

meaningful oversight of the Cook County Juvenile Probation Department and has abdicated his

responsibility to ensure compliance with federal and state laws on race discrimination and

AFSCME refuses to provide fair representation to these probation officers by submitting these

meritorious claims for arbitration.

                                                13
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 14 of 288 PageID #:305
       38.. Recently the defendant Chief Judge has permitted or acquiesced to actions of the.

 Cook County Department of Juvenile Probation in making bad faith claims of misconduct by
white or non-African-American probation officers so as to portray past and current
disciplinary acts as evenhanded for all probation officers, regardless of race. The defendant
Chief |udge allowed Acting Director Avik Das to use the word nigger and other derogatory
language during a meeting that had no relevance, but was allowed to remain in his position. See
(Exhibit 9)
        39. Recently, during a grievance hearing held on behalf of probation officer Edward
 Walsh, a white officer, one of defendant's managers, William Patterson, stated that       if
 defendant did not discipline Walsh the union (plaintiff) would say that defendant was being

 racially discriminatory. (Exhibit 15). Previously, actions by white officers did not receive the same
 discipline or scrutiny as actions by their African-American peers. For example, four white female
probation officers, two of whom are presently employed by the defendant, were cited for being
romantically and sexually involved with clients      -   yet none were terminated or prosecuted. (Exhibit
 16) In another case,   a   white probation officer was using county funds to purchase purses, but she
was not terminated.
         40. ln 2014, with the aid of the compelled records, Jason Smith sent a letter to the
Civil Rights Division, Employment Litigation Section, Department of Justice, requesting the

initiation   of an investigation into racial discrimination within the Cook           County Juvenile

Probation Department. A copy of the letter was sent to defendant Chief Judge.

        41. The plaintiffhas       also directly notified defendant Chief Judge of several examples

of the disparate treatment of African-American juvenile probation officers by his subordinates in

the Cook County Juvenile Probation Department

        42.     The defendant Chief Judge unlawfully failed and continues to fail to investigate or

take responsibility for the management of the Cook County Juvenile Probation Department and

neglects his statutory obligation to exercise general supervision over the Cook County Juvenile

Probation Department as set forth 730 ILCS 110/13, which is part of the Illinois Probation Act and
have allowed his subordinates to violate this act by designated authority that is not bestowed upon the
Deputy Chief Probation Officers or supervisors. AFSCME continues to allow these discriminatory
violation along with the violation of the collective bargaining agreement when this authority was
negotiated and removed from the collective bargaining agreement giving the Director the authority
to discipline.




                                                    t4
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 15 of 288 PageID #:306



         43.    That section of the Illinois Probation Act states in part that the director of the

court seryices officer or chief probation officer shall at all time be "subject to the general

administrative and supervisory authority of the Chief Circuit Judge...[.]"

         44.    Furthermore, that section of the Illinois Probation Act states: "Any disciplinary

action taken by the director or chief probation officer shall be in accordance with any State or

federal laws that may be applicable... [.]"

         45.    Accordingly, as set forth here and in Count         II   below, the defendant Chief Judge

has failed his statutory responsibility under the Illinois Probation Act                to   ensure that his

subordinates are   in compliance with such laws, including Title VII of the Civil Rights Act              and

the Illinois Civil Rights Act of 2003.

         46.    These acts have resulted in disparate treatment of juvenile probation officers on

the basis of their race, including:

 a.   Jim Corbett was an Caucasian-American         juvenile probation officer who

behavior clearly constituted sexual harassment and racial discrimination. Where these

allegations also constituted    a   violation of department's professional code of conduct, which

included his use of profanity and racial slurs directed at coworkers. He was allowed to remain

in his position and afforded    an opportunity     to earn additional pay back if he satisfied certain

conditions. He was not offered        a last chance agreement despite these serious   violations and he

supervised African American juveniles that could have had an impact on his judgment for

recommendations to the courts. (Exhibit 23)


b.   Christen Loeb is a white juvenile probation officer who admitted that she mademistakes which

led to another probation officer not being able to complete a social investigation, which led to a

minor remaining in custody. Although such errors would have led to a notice of discipline and

investigation of an African-American officer, Deputy Chief Probation officer.

                                                    15
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 16 of 288 PageID #:307



Virginia Caulfield stated that she would never discipline Ms. Loeb. Defendant Chief Judge took no

action to investigate this claim of disparate treatment whereas Joi Basley was terminated for one

mistake. Christian Loeb was never investigated for these alleged mistakes (See Exhibit l7) (Exhibit 24)

        c. Lauren Brown.

Lauren Brown is an African American juvenile probation officer who was assigned as a screener and

adjudicator within a courtroom . In 2013, she received a three-month suspension for not placing notes

into a computer system and received a suspension of 20 days in 2011. A whiteprobationoffrcer

would not have received the same discipline. Defendant Chief Judge took no action to investigate

this claim of disparate treatment. (Exhibit 18) (Exhibit 17) (Exhibit 19)
       d. Kevin Gavin.
        Kevin Gavin is a white juvenile probation officer assigned as a field probation officer. On two

occasions   Mr. Gavin received a written reprimand and a 1.5 day suspension on the accusation
that "there are discrepancies" between his time sheets and case logs that could not be reconciled.        If
an African-American probation officer        committed    the same conduct the accusation would be
that they "falsified" their time sheets and case logs. Defendant Chief Judge took no action to

investigate this claim of disparate treatment . (Exhibit 19)

e. Kalthea Seav

Kalthea Seay is an African-American juvenile probation officer who placed a bid to transfer to

another position. Although initially offered the position, defendant Chief Judge refused the

transfer because   of a claim   Seay did not meet performance standards.     In 2014, the Cook
County Juvenile Probation Department transferred Susan Patla, a white probation officer, to that

position, even though she was recently disciplined for testing positive for marijuana. The CBA does

not permit a probation officer to transfer    if   they have been disciplined or do not meet

performance expectations. Defendant Chief Judge took no action to investigate of disparate treatment.

AFSCME did not submit this for arbitration (Exhibit 20 ) (Exhibit   2l)



                                                l6
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 17 of 288 PageID #:308
F. Lena Bailey Holland

Lena Bailey Holland is an African-American juvenile probation officer who received a written reprimand after

complaints from her subordinates about her speaking loudly and passionate towards them. The Cook County

|uvenile Probation claims that the discipline she received was similar discipline issued in the past. The

argument made during this meeting was that the Cook County fuvenile Probation Department violated the

contract as the Collective Bargaining Agreement says only the Employer shall impose the discipline. In their

response attached to complaint, management conceives that "it is not feasible for the Chief |udge to be

personally involved". The collective bargaining agreement signed in on behalf of Cook County Probation

Officer says exactly that only the Employer shall impose which is a breach of the contract. Supervisor Bailey

Holland still receive this unjustly discipline despite the plaintiffs efforts and was sent to AFSCME Council     31

for arbitration based on this argument, but was never scheduled. (Exhibit 22)


  G. Cheryl Anderson
  Cheryl Anderson is an African-American juvenile probation officer who constantly notified the Chief )udge
  of unfair discipline and treatment while employed at the Cook County ]uvenile Probation Department.
  Despite her pleads for assistance from Chief |udge Timothy Evans, Ms. Anderson was forced to take a leave
  absence, which the department classified as abandonment of her job. Ms. Anderson sent several letter to
  Chief Timothy Evans, but never received a response. Chief |udge Timothy Evans allowed the discriminatory
  treatment to effect Ms. Anderson where she had to seek medical treatment because of these issues. The
  Department launched unfair and biased investigations throughout       a   certain period of time in order to
  justiff her removal. (Exhibit 23)


  H. Paula Williams

  Paula William is an African American |uvenile Probation Officer, who complained of racial discrimination

  after a white probation officer told her, "when you white your are right" and "when you are black you never

  go back". Ms. Williams reported this incident to the department where the former director threatened her

  not to go to an outside agency. The department or Chief |udge Timothy Evans investigated her claims until

  years later where they provided a statement of unfounded. Ms. Williams had a medical emergency and was

  later terminated by the employer for not returning to work despite her agreement with a representative of

  the Chief |udge that negotiated her return date. Chief |udge Timothy Evans never investigated or

  intervened or Ms. Williams behalf because she had contacted the Office of Inspector General to complain of

  political activity of employees while on duty and complained of racial discrimination.



                                                 t7
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 18 of 288 PageID #:309




        f. Julie Montgomerv.

Julie Montgomery was an African-American juvenile probation officer for 18 years when the

following series of events occurred within one year, ending her career: An allegation of

misconduct by the Cook County Juvenile Probation Department compelled Ms. Montgomery to

accept a "Last Chance Agreement," or else face termination. Despite her pleas of innocence as to

the allegation, and the Union's pleas to her that she not accept the Last Chance Agreement,

the pressure and fear   of losing her job, and therefore her ability to financially support her

family, caused her to accept the Last Chance Agreement. After her disciplinary sentence,

the Cook County Juvenile Probation Department attempted           to   construct another reason

to   create a disciplinary investigation, but it was not sustained; subsequently defendant alleged

another claim of misconduct which, although could not be proven, placed enough stress upon

her to force her to resign under duress in what was a constructive discharge. Defendant

Chief Judge took no action to investigate of disparate treatment.


       g. Joi Basley.
       Joi Basley was a l7-year African-American juvenile probation officer who accepted          a

four-month suspension after she was accused        of falsification by the Cook County     Juvenile

Probation Department and accepted a "Last Chance Agreement" against the advice of the Union.

Under the threat of termination, she accepted these terms because of her financial condition and

need to support her family. When she returned to work after the suspension the Department now

accused her of a lie on her timesheet because she mistakenly added one name to her "white" time

sheet. Even though she admitted the mistake     to her supervisor, wherein she explained that     she




                                                 l8
     Case: transferred
erroneously 1:19-cv-01539    Document
                       the name           #: 1 Filed:
                                from her "green sheet"03/04/19   Page
                                                       to her "white    19 of
                                                                     sheet"    288
                                                                            after    PageID
                                                                                  realizing she #:310
                                                                                                did not complete
the itinerary she thought she had completed that date, the Cook County Juvenile Probation Department terminated
her employment.   All of the above described events happened within one year, ending Ms. Basley's career.
Defendant Chief Judge took no action to investigate this claim of disparate treatment. AFSCME did not
submit this matter for arbitration (Exhibit) 24)


The creation of the last chance agreement between AFSCME Local3477, AFSCME Council 31 and the Defendant
created a sub contract that deprived African Americans of their rights under the collective bargaining agreement.
AFSCME and the Defendant knowingly imposed and agreed with this secondary contract only on behalf        of
African American Probation Officers. Never the less, a white employee, who is not a probation officer was
offered a second and third last chance agreement despite the serious allegations against him and remains employed
with the defendant. Therefore, using their discretion to ignore the just cause clause and the secondary language in
the last chance agreement.

h. Tonneffe   Jones.

Tonnette fones was an African-American juvenile probation officer, who after being accused of by
the defendant of "failure to discharge her duties," "making false statements" and other various false
accusations created by the Employer and his subordinates was terminated from her position. Where as the
Employer found that Ms. Christina Grunauer, a white probation officer, was found that there were 20 days
that the grievant signed in to the system, but produced no work product, and there were an additional 5
days that the grievant did not sign     in or out, therefore management could not verift if she was present at
work on those days. Management issued the grievant a five day suspension for failure to do work during
work hours, citing that it is a public safety concern. Ms. fones had to file a discrimination complaint
against both the Employer and AFSCME in case number 18cv01319 and continues to cite concerns in her
lawsuit of her being unfairly and discriminatingly represented by the Union after they submitted her case
for arbitration. Defendant Chief Judge took no action to investigate this claim of disparate treatment and
AFSCME continues to not provide fair representation. (Exhibit 25) (Exhibit 26)
47 . The discipline records for the years 2008 -2013 reveal:

            a.   The use of different and more benign language or terminology to classiff the        same

                 type   of   misconduct when attributed to a white officer in contrast to stronger

                 terminology or language for the same type of misconduct when attributed to an African-

                 American officer;

           b.    The inordinate number       of investigations initiated by the Cook     County Juvenile

                 Probation Department when a complaint is made against an African-American

                 probation officer, as contrasted to the white officers;

            c. The number of "temporary suspensions"            initiated by the Cook County Juvenile

                 Probation Department for African-American probation officers, as contrasted to the

                 white officers for similar conduct; and


                                                     L9
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 20 of 288 PageID #:311



                   d. A   greater and more severe amount of discipline imposed by the Cook

                       County Juvenile Probation Department upon the African-American

                       probation officers than imposed upon the white officers            for   similar

                       conduct.

                                              Anthony Jordan

       48.      Anthony Jordan was employed as a probation officer from April 1998, to

February 4, 2015, when he was terminated for alleged misconduct, by purportedly failing to

properly monitor and respond to electronic monitoring alerts of a particular youth assigned to his

Elechonic Monitoring ("EM") Unit caseload on September 10,2014.

        49.     Two days later, Mr. Jordan completed a form to notiff the Juvenile Court judge

assigned to the youth's case of the alleged violation by reason of the alerts.

       50.      Cook County Juvenile Probation Department has repeatedly stressed to all

probation offrcers assigned to the Electronic Monitoring Unit that the priority was to first expend

efforts to have the youths released from custody or temporary detention and placed on EM         -   and

thento review the electronic monitoring system daily, and complete paperwork.

       51.      Anthony Jordan did his best to accomplish all those duties as his down time

would permit.

        52.     In this case the youth had left his home on multiple occasions, in violation of the

EM order.

       53.      Based upon the order          of priorities,   Jordan believed that he had discretion

concerning when to redirect a youth's behavior, and therefore to expend time in admonishing the

youth, rather than immediately    fill   out the report.

        54.     Although Anthony Jordan had no history of discipline for failing to properly

monitor and respond to EM alerts, the Cook County Juvenile Probation Department had
                                                      20
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 21 of 288 PageID #:312
previously forced Jordan in 2011 into an unfair "Last Chance Agreement," based upon a prior

claim of poor work perforrnance.
        55. The same Cook County Juvenile Probation Department then utilized this Last
Chance Agreement to support the termination of Jordan's employment. Defendant Chief Judge,

did not supervise or exercise his authority in making the unfair and unlawful decision to

discharge Jordan.
         56.  The action based on the alleged misconduct was racially discriminatory, since
Jordan's conduct was not uncommon among probation officers assigned to the EM Unit.
       57. Other probation officers who may be late in making their reports are not
terminated. Anthony Jordan was terminated because he, as an African-American, was a

convenient the scapegoat for the Department which had to blame someone for the fact that this

youth committed a crime while on electronic monitoring, and that this crime received           a

substantial amount of Chicago-area press, TV, and radio coverage.    It   was easier to select or

single out Jordan for this role because of his race.

                                     Kenneth Greenlaw
       58. Kenneth Greenlaw began his career as a juvenile probation officer in
1999. Although he had no prior disciplinary record, Mr. Greenlaw was terminated on Apt',l22,

2014, on the allegation that he misused an assigned gas card by making gas purchases outside   of

documented work hours and failed to submit gas receipts and vehicle inspection forms at certain

times.
          59.    Mr. Greenlaw was assigned to the lntensive Probation Services Unit ("IPS"), zn
assignment which required the use of a vehicle and constant travel to maintain frequent contact

with youths on probation.




                                                  2l
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 22 of 288 PageID #:313



       60.     Mr. Greenlaw defended these charges by denying that he misused the gas card

and that his geographic area covered the south and southwest Cook County regions and also

required travel outside the region for the purpose of meetings and picking up youths at the main

Juvenile Court building (1100 S. Hamilton Avenue, Chicago). He also admitted to failing to do

the paperwork because he believed that it was the least priority.

       61.     Nonetheless, despite his impeccable record and long service, plaintiff Greenlaw

was terminated by defendant Cook County Juvenile Probation Department, which stated that Mr.

Greenlaw's "integrity had been compromised to the degree that [he could] no longer be entrusted

to perform any duties related to this department."

       62.     Here again, the Department used an African-American as             a scapegoat in
connection with criticisms of record keeping.

       63.     Plaintiff Greenlaw was not the only probation officer who failed to complete his

gas card paperwork, but he was the only probation officer terminated. Defendant Chief

Judge neither supervised nor exercised his authority in making the decision of discipline.

AFSCME refused to submit his case for arbitration.


       64.   Plaintiff Theodis Chapman has a Bachelors Degree in Social Work, and               a
graduate degree Masters of Arts Degree (Justice Studies). Mr. Chapman was appointed             a

juvenile probation officer   in   2003, where he has continued      to work to the   present, and

consistently has received performance appraisals which "Exceed Standards." He has no history

of discipline. Mr. Chapman adds to his work by volunteering to work with disadvantaged youth

in the Chicago community, and organizing and planning events with families, such as "back to

school" rallies. For these efforts Mr. Chapman has received commendations and merit bonus

payments.




                                                22
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 23 of 288 PageID #:314



         65.    Nevertheless, attempts   by Theodis Chapman to     become   a   supervisor   in the
juvenile probation department have met with defeat and frustration. In November 2007, and

again February,2012,    Mr. Chapman took the supervisors written examination. To pass the exam

a   minimum score of 70 is required, yet Mr. Chapman was advised that he scored on those dates a

44, and a 57, respectively, despite diligent preparation for the examinations. On both occasions

Mr. Chapman requested copies of his test and the scoring method, but he has been denied.

         66.    Plaintiff Chapman alleges that a disproportionate number of African-American

probation officers, some with advanced graduate degrees, are advised that they supposedly failed

the supervisory examination, but have not been afforded the opportunity to review the

examination results and the scoring methods. Chapman further alleges that African-American

probation officers are discriminated against in this manner by reason of their race, and that the

designing of the supervisory examination is either intentionally, or in effect discriminatory in

excluding African-Americans from supervisory positions.

         67.    Defendant Chief Judge neither supervised nor exercised his authority in making

the decision to investigate.

                                         Patrick Nelson

         68.    Patrick Nelson is a college graduate, and prior DuPage County Deputy

Sheriff who worked as a principal of an alternative school and was appointed a juvenile

probation officer in 2001. Both .plaintiffs Nelson and Chapman filed grievances with their union

claiming that they were denied compensation for time spent doing job-related training out-of-

state, when white probation offtcers did receive compensation for similar out-olstate training.

The grievances were denied by the defendant.

         69.    In 2015, the Cook County Juvenile Probation Department eliminated positions

occupied by Nelson and Chapman in the "Jumpstart" program under guise of reorganization.

                                               23
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 24 of 288 PageID #:315



        70.     Rather than allow them to exercise their seniority and be reassigned to other

positions within the "Jumpstart" program, the Cook County Juvenile Probation Department

moved Nelson and Chapman to a field position, outside their experience within the "Jumpstart"

program and without adequate training, in gross derogation of established standards.

        71.     This reassignment was taken in retaliation against Nelson and Chapman for their

formal complaints of race discrimination and their association in defense of their right to be free

from race discrimination.

        72.     Defendant Chief Judge neither supervised nor exercised his authority in making

the decision of discipline. AFSCME refused to submit this case for arbitration.

                                        Class Allegations

        73.     Plaintiffs seek to certifu a class of all African-American juvenile probation

officers employed at any time from January 1, 2008 to the present.

        74.    Pursuant to Rule 23(b)(2), Federal Rules       of Civil Procedure, plaintiff seek to

certify such a class for purpose of declaratory and injunctive relief.

        75.    Plaintiff meet the prerequisites for class certification pursuant to Rule 23(a).

        76.     The class of African-American juvenile probation officers employed in this period

is sufficiently numerous that it is appropriate for class certification and that joinder of all affected

persons is impractical.
        77. The pattem and practice of racial discrimination, breach of contract and failure to provide
        fair representation aggrieves all African-American
juvenile probation officers, puts all class members at risk of unfair discipline, working

conditions, enforcement of the collective bargaining agreement, fair representation, breach of

contract and raises common questions of fact and law.
       78.      Finally, plaintiff will adequately represent the interests of the class.




                                                  24
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 25 of 288 PageID #:316


        79.     Certain additional non-injunctive monetary relief and other individual relief is

sought by the named plaintiff individually in this action and are not presented as class claims at

this time and are presented individually. All of the defendants are sued in their official and individual

capacity. The common class claims of plaintiffs for injunctive and declaratory relief are typical        of

those of the class pursuant to Rule 23(a), Federal Rules of   Civil Procedure.

                                                COUNT ONE
                                  Title VII of the Civil Rights Act of 1964

        80.. Plaintiff incorporate and restate each paragraph   1   through 79, as if fully set forth

in this Count and in the Counts below.

        81.     By the acts set forth above, including the disparate and harsher discipline of

plaintiff and other African-American juvenile probation officers when compared with non

African-American juvenile probation officers for purported offenses of the same character, and

for other disparate and discriminatory treatment described above, and by tolerating such actions

by   subordinates without redress      or   correction, the defendant employer Chief Judge and

AFSCME have violated the rights of plaintiffs and other class members under Title            VII of the Civil
Rights Act of 1964, as amended, to be free of racial discrimination in their employment.

82.. As a direct and proximate result of defendant Chief Judge's violation and AFSCME of Title VII              as

set forth above, plaintiff and other class members have incurred loss            of employment, loss of
employment opportunities, emotional and mental suffering and other injury, and loss                     of   their

statutory rights to be free of such racial stigmatization.
       WHEREFORE, Plaintiffs pray this Court to:

       A. Declare that by such actions, and in violation of Title VII of the Civil Rights Act of
1964, the defendant Chief Judge and AFSCME has engaged                 in or tolerated a pattern and
practice of racial discrimination in the supervision and discipline of plaintiffs and other African-

American juvenile probation officers who are under the authority             of the Chief   Judge and

AFSCME as the exclusive bargaining representative.

                                                  2s
  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 26 of 288 PageID #:317

B. Certify    a class of all African-American juvenile probation officers pursuant to Rule

23(b)(2) of the Federal Rules of Civil Procedure, for purposes of injunctive and declaratory relief

against the defendant Chief Judge and AFSCME.
C. Enjoin   the defendant Chief Judge and AFSCME from engaging in or tolerating further violations
of Title VII of the Civil Rights Act.
D. Direct that the defendant Chief Judge individually review any disciplinary action
  against the plaintiff and class members and certiff that such discipline is appropriate and non
discriminatory under Title VII before such discipline is imposed in the first instance. Allow the

Federal Court to appoint an monitor and sign off on any discipline by the Chief fudge. Direct the

Chief )udge and AFSCME to cease with the violation of the collective bargaining agreement and

adhere to the language legally negotiated. Enjoin the defendant Chief |udge and AFSCME from

engaging in or tolerating further violations of the 301 Labor and Management Relations Act or a

breach ofcontract.

E. Reinstate plaintiffs Jordan, |ones, Basley, Montgomery Williams, Anderson and Greenlaw, to their
employment as juvenile probation officers with full back pay, pension benefits, interest and any other
relief sought.

   F. Award compensatory damages to plaintiff, Smith, fones Jordan, Greenlaw, Williams, Anderson,
   Basley and Montgomery arising from their unlawful discharge, constructive discharge or resignation.

   G. Grant damages to plaintiff Nelson and Chapman and other African American juvenile
probation officers who were denied compensation for out-of-state job training and retaliated against for
advocating for fairness.

         H. Direct defendant Chief Judge Evans to allow plaintiffs to review the results        and

scoring methods used for the written examination for supervisor and allow the federal court to appoint a
monitor.
         I.   Direct defendant Chief Judge Evans to submit the written examination for supervisor

to review by an independent outside expert approved by this Court to ensure that such wriffen

examination is appropriately job related and non-discriminatory within the meaning of Title VII.

        J. Require the Chief Judge Evans to remove or expunge discipline of African-American


 officers for purported or actual misconduct when non African-American officers have received less or

        no discipline for offenses of the same character, including but not limited to the discipline



                                             26
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 27 of 288 PageID #:318
imposed on Emily Pierce, Lauren Brown, Julie Montgomery, Joi Basley Kenneth Greenlaw,
Paula Williams, Cheryl Anderson , and such other persons who suffered unfairly from the
racially discriminatory system of discipline.
K. Grant plaintiff and similar situated their damages, costs, and attorney's fees and other
reliefas deemed
appropriate by this Court.
                                          COUNT TWO
               Retaliation in Violation of Title VII of the Civil Rights Act of 1964

       83.by the facts alleged above, the defendants has retaliated against plaintiff
       Smith for exercising his rights under Title VII.
WHEREFORE, Plaintiffs pray this Court to:

A.       Award plaintiff costs, attorney's fees, and such other relief   as is   required or appropriate to

remedy the harm they suffered, including monetary damages.

 B.      Removed all the adverse action from his personnel file and appoint a federal monitor to

provide supervision of the process of the probation officers working conditions and discipline.

C.       Grant plaintiffand similar situated their damages, costs, and attorney's fees and other

relief as deemed appropriate by this Court.
                                             COUNT THREE
                                   (Violation of Illinois Probation Act)

          84. In violation of 730 ILCS 110/13 of the Illinois Probation Act, and by the actions

set forth here above and below, the defendant Chief Judge has abandoned                        or abdicated   his

statutory duty to exercise meaningful "administrative and supervisory authority" over the

managerial employees of the Department of Juvenile Probation to ensure that "disciplinary action"

of the plaintiff and   class members "shall be in accordance with any State or federal law that may be

applicable."
      WHEREFORE plaintiff pray this Court to:

  A. Direct the defendant Chief Judge to review and approve any disciplinary action
      that may be recommended initially and that it is approved and supervised by a Federal Monitor.

 B.     Direct the defendant Chief fudge to allow an outside third party, appointed by the Federal

Court, to conduct unbiased investigations into claims of sexual harassment, racial discrimination,

retaliation and violation of policies committed by managers and probation officers and make            a

recommendation for discipline.

                                                 27
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 28 of 288 PageID #:319
           C. Direct the defendant Chief Judge to pay for and engage in a mediation program, appointed

by the Federal Courts, with the plaintiff and similar situated and take other actions that      will   address

the discriminatory paffern and practice of discipline against juvenile probation officers approved by a

Federal monitor.
          D.   Grant plaintiff such other relief as may be appropriate by this Court.

                                                    COUNT FOUR
                                          (Illinois Civil Rights Act of 2003)
            85. In violation of 740ILCS 23l5(b), and by the acts set forth above, the defendant

Chief Judge and AFSCME have used or allowed "criteria and methods of administration" that had

the "effect of subjecting individuals" including plaintiff and other class members "to

discrimination because of their race...[.]"

           86. As set forth above and below, the defendant              Chief Judge has abdicated his duty

to   exercise meaningful supervision         of the discipline   imposed   by the Cook County       Department

of   Juvenile Probation       and has abused his discretion in failing to exercise appropriate
supervision and delegating the decisions           to   impose discipline when he knows       or   should know

of the racially      discriminatory pattern and practice of such discipline.



WHEREFORE plaintiffs pray this Court to:

           A.       Require that the defendant Chief Judge adopt "criteria and methods of

administration"      to   prevent the imposition     of racially   disparate discipline, refraining from the

current "hands-off' method           of   administration, and prospectively and retroactively review the

propriety and lawfulness        of   discipline before such discipline     is imposed. Reinstate the method
and requirements used in the first contract with |udge Henry Comerford absent granting the Director

the authority. Allow the appointment of a Federal Monitor to supervise the conditions that

probation oflicers are subjected and allow              an outside entity to    investigate and recommend

disciplinary action for employees including managerial when there is a complaint filed with the

approval of the federal monitor, commission or committee.

     B.   Grant plaintiffs their costs, legal fees and such other relief as may be appropriate by this Court.
                                                      28
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 29 of 288 PageID #:320
                                             COI.]NT 5
 BREACH OF CONTRACT AND VIOTATION OF 301 LABOR and MANAGEMENT RETATIONS
                                               ACT.
     plaintiffincorporate and restate each paragTapE I through 79, as if fully set forth in this Count and
in the Counts below. In violation of the collective bargaining agreement and by the acts set forth above
and below, the defendant Chief |udge and AFSCME have breach their duty to adhere to the language in
the contract and provide fair representation that have the "effect of subjecting individuals" including
plaintiffand other class members "to discrimination because of their race...[.]"


        As set forth above and below, the defendant AFSCME has abdicated their duty to exercise fair
representation and meaningful supervision of the collective bargaining agreement with their
discriminatory practices for discipline and other working conditions imposed by the Cook County
fuvenile Probation Department and the Chief |udge.


WHEREFORE plaintiff pray this Court to:

A. Require that the defendant AFSCME to submit meritorious         cases   to arbitration supervised by   a   federal
   monitor.

B. Enforce the language in the collective bargaining agreement supervised by a federal monitor.

C. Reimburse the plaintiffand similar situated with their dues money.

D. Grant plaintiffand the class their   costs, legal fees and such other relief as may be appropriate by this
   court.

                                                 COI.]NT 6
              Retaliation in Violation of First Amendment and other Constitutional Rights

In violation of the plaintiffs first amendment rights, other constitutional rights and by the acts set forth

above, the defendant Chief )udge and AFSCME have conspired and colluded to violate the plaintiffs rights

because of his advocacy for fairness for probation officers, particularly African American probation officers,

by notifting agencies of these civil rights violations, filing complaints of racial discrimination with

appropriate agencies and through the grievance process. The defendant alleged that the plaintiffwas

terminated, but did not afford him due process according to the constitution and the collective bargaining

agreement which impacted the plaintiffs employment, reputation and ability to earn a living wage.

WHEREFORE plaintiff pray this Court to:

A. A temporary restraining order, preliminary injunction      and permanent injunction, ordering and

requiring the Chief fudge to suspend all investigations, discipline, review of performances in order to

allow the Federal Court to appoint a monitor to review and investigate claims of a violation of policies by

probation officers, claims of racial discrimination and sexual harassment, seniority violations and

performance reviews   .                            29
          Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 30 of 288 PageID #:321




 B.   Allow the Federal Courts to appoint a monitor to supervise the actMties of management and AFSCME

 when it comes to the working conditions of the probation officers

 C.   Allow the Federal Court to create a task force, committee, commission or unbiased third party to

 investigate the claims file for discipline against managers and probation officers

 D.Allow the Federal Court to appoint a monitor to supervise the investigations of probation officers of a

 violation of the employer's policies, claims of sexual harassment, harassment and racial discrimination.

 E. Grant plaintiff and the class their costs, legal fees and such other relief as may be appropriate by this

 Court.




                                                                                By:   Jason Smith


Dated: March 1,2019
fason Smith
3515 W. Ceramk
 3t2-965-90s2
j ason_smith54@yahoo.com




                                                 30
                                     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 31 of 288 PageID #:322
                                                                                                                                                             Ex(t>

AfSCf*tE
YUb        tiake Amerl&,Haryen                                                                                                   March 17,2015
             Le Saud.6

              Um           Rc.rtt                        l
           .r:f                ,t         ",
                         ' 'i:
       .                                                 i
                                                                 Jason Smith, President
       Vk. ?r.ildcn6                                     I       AFSCME Local3477
                  (n Arff
                                                                 3515 W. Cermak
            fq DdLlN
                  '.:
                                                         .
                                                                 Chicago,IL 60623
            GrrtDdnu

           Ou,ry O@hilt
                                                                 Dear Brother Smith:

           DnldRni.B
                                                                        I am writing because it appears that you have misunderstood a telephone
                  Itchrcl Fq                                     conversation you ltad with LeeAnn Jackson.of the Constitutions and Charters division
       K.dls Grrrttd                                             of my office. I utn provitling this inlirrrnation to you and your cxecutive board in order
             Htt . Hrmll                                         to avoid any further confusion.

      FllmtumHcry
                                                                     o     Local 3477 is chartered as an affiliate of Council3l. Local 3477 cannot
           Drsq ,.ltmrn
                                                                           directly affiliate with the lnternational Union;
           tLlrhHqtB                      5r.                        r     The lntemational Union cannot and will not be sending your local a revised
           Sdre. Lrbno                                                     charter reflecting a direct affrliation with the Intemational Union;
                  ,oh,t t           .tt
                                                                     o     The lllinois l,abor Relations Board certification of the bargaining unit natnes
                                                                           Council 3l as the exclusive bargaining representative for Cook County
           ferfryt tfbrfr
                                                                           Juvenile Probation Officers;
             lob.E             ltrKh                                 r     The collective bargaining agreement is between AFSCME Council 3l and the
           Ch.rroph.r               ,'r.L                                  Chief Judge of the Circuit Court of Cook County, not between Local3477 and
      Glrnrd         S.   l,lddho                   Sr                     the Chief Judge. The local union cannot engage in direct dealings with the
                  i.hn Hrh..
                                                                           employer on its own or tluough an outside attorney hired by Local3477;
                                                             i
                                                                     e     I do not recommend that Local3477 set up its own political action committee,
                  Grry    t'tlkh.l
                                                                           separate and distinct from AFSCME's PEOPLE Program.
           Vlcch           E   ttlEil
                  'i.r      ':..   !_
           Ooujlrr          iam                Jr                       I hope this clears up any confusion that may currently exist. In my experience,
             FdH          l{o.ffi
                                                                 Council 3l is extremely knowledgeable regarding all legal issues pertaining to
                                                                 contract administration and I would encourage you to raise any further questions you
           l{kh.d N.tfrn
                                                                 have with your Council staff.
             H6t           Nl.h.|t         .

              nad' P.m.in

            5<m            Q{,1d.3r,                                                                                                                         \
              Llbr iob@

             E*t. todri3wr                                                                                                        William Lurye
       trtwr                A f,o*rlg                                                                                             General Counsel
             Jo.pft t iuaoL
                                                                 WL:lb
                   tlq      S.td.


                   .::
             tiLry 6.s{r,hln
                                                                 cc:       Roberta Lynch, Executive Director, AFSCME Council 31
                  BnuloTor.t                                               AFSCME Lacal3477 Executive Board
           ]€l.1D,w'n.                                              American Federaticn of $tate, County and Municipal Employees, AFL-C*O
                                                                                        Office of the General Counsel
i.   nB-.                                                                f€L   (102)   175'5900 FAX   (l0U)   152{556 WtB mrw,alrcrnc.ort ll0l   17$   S:n!t{W   Suc 9{h Yr/arhtngton,DC 2001&5687
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 32 of 288 PageID #:323

                                                                   Etrh,.lo,,[ 2-
                                                                                                                         E
                                                                                                                !s                                                                                                  !
                                                                                                                t, rr                                        a                                                       c
                                                                                                                                                                                                                     i
                                                                                                                lt
                                                                                                                AU
                                                                                                                E]
                                                                                                                   .l
                                                                                                                                                             .ao                     .i
                                                                                                                                                                                     cu                             oa
                                                                                                                tsB                                          9!                      tsa                           Clr
                                                                                                                o0                                           aa
                                                                                                                U
                                                                                                                         ,                                   !{                        .DOaL                   .tra|.a
                                                                                       toa                                                                   OG                      oo                      U'I''             U.I
                                                                                       aao                                                                                            ,AT                     ->t{to
                                                                                       ar:'l
                                                                                       rae                                                                   3                       aao                     {ioaraa
                                                                                       Lrrrl                                                                 c.                      ila                      itcLl'!P
                                                                                                                rrl                                          aa                           t                  otoaaoa
                                                                                       f>!u                                                                             e                                    Irauru4
                                                                                       Eoo                                                                   aa                      al..                          1)U!
                                                                                       u<u!                                                                  tu                       ,a                     rritartc
                                                                                                                000                                                                                           taaca<
                                                                                                                                                                                                              -6EUAa,
                                                                                       tet,i                                                                 ,a                           Db                  oa<o
                                                                                       ofc>                                                                  at                       haE                              vt.Et,a
                                                                                                                         -.4                                 aat                      oo4                    rtoodc-
                                                                                        >c>t                                                                 !
                                                                                        rr
                                                                                        .t-tD
                                                                                                                a        u        a
                                                                                                                                                             oo
                                                                                                                                                             I
                                                                                                                                                                                     >o{u,
                                                                                                                                                                                     a\u
                                                                                                                                                                                                             -.ardo
                                                                                                                                                                                                              ataa9s
                                                                                                                                                                                                              aalca
                                                                                        uc{                                                                                           cEc                    t,aouiill
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 33 of 288 PageID #:324




                                                                                        aao!                                                                 uc                                              i)-acoGo
                                                                                        tcgo                                                                            o             og4"                   ilaaltga
                                                                                        f)c                                                                                                 au               cotvu>,
                                                                                        .Pl.                                                                 >.,                      ccc                     -ebr.i}l
                                                                                                                cco                                                                   aco{                    -cagPL
                                                                                        E?3                                                                  ae                       toil                         EX,UOC
                                                                                        OIC!                                                                 CE                      iiaro                   a-6Oaeo
                                                                                        A'l'o                                                                4e                       |lludgaa               CCa.l.
                                                                                        I                       r,       L                                   vo                                              cau.ioca
                                                                                                                         a{                                             U             aalro                        E'UO!
                                                                                        Droa                                                                 a                       ,tal. !c                syaoDt)
                                                                                        c.ll2
                                                                                       -iuc
                                                                                                                                                             .l!
                                                                                                                                                                  i                  iI.{a                   Ofio'44
                                                                                       3da                                                                   CP                      aac                           UP>CP'U
                                                                                        cuar                                                                 o,                       acall                  coLacr,c
                                                                                                                                                                                                             oavaa4
                                                                                        ,.r                                                                  -tct                    I.tE                    dortio
                                                                                        o.rt!                                                                ., o           c         TIT!                   vkt.JcA
                                                                                        tuot                                                                 uBo                            ato              ao{sa't{a4
                                                                                       o.c                                                                   arrr                     rio                    pfoc.aa
                                                                                                         "cc'                                                                         cuPc
                                                                                          .>l>oo.                                                            >EU                     rl !         O          ckrt3oil
                                                                                        tull.{64                                                             lrfa                    .,dt'l                  oraErroa
                                                                                       l.larrr.O                                                             aXlr                     auuv                   ecrvoco)a                                1C
                                                                                       ail                    cuf.                                                                   !tla                    auctiil3
                                                                                       9ot.taAt,                                                             .r!c                     U9,l)r                 uaacLtraP.{
                                                                                       I                 cl -r tr                          O                                          tOlrf                  otuJooF::rl
                                                                                                           lrLrrai                                           atx                     {tl!
                                                                                        t     .
                                                                                        tc.lu,.r,u
                                                                                       ionlFa
                                                                                                           I .r ti                I        r,                ,i
                                                                                                                                                             qa
                                                                                                                                                             qtc
                                                                                                                                                                   'r       li       tdu{
                                                                                                                                                                                     <)ac
                                                                                                                                                                                            a!a                                                            i
                                                                                                                                                                                                                                                           a
                                                                                       I J                I .l           C        C                                                  {aoo                    i.;                     ;i        ;dd
                                                                                                                                                             ,l'aCa,
                                                                                                                                           C
                                                                                       I Y               cl o            a        .        ,                       i        o        <A'U
                                                                                       auol
                                                                                       &ail
                                                                                       b!el
                                                                                       Orrul
                                                                                        kcol
                                                                                        o -'             6l     <                                                                    d
                                                                                                                                                        C-a                                                                    U
                                                                                               Ls.l{                                                                                                  6a
                                                                                                                                                                                                      c>
                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                          a
                                                                                               -a)
                                                                                               ol
                                                                                               i-rrtl.                                                                                                {o                                  c
                                                                                               2;                    t E f                              : f                                           c.d
                                                                                                                                                                                                      {to                                 {o
                                                                                .iirtiaiP'{                                                                                                           .sa
                                                                                                                                                                                                      D,,
                                                                                                                                                                                                                                          G
                                                                                                                                                                                                                                          4a
                                                                                V--cl,n{uul'
                                                                                'J-"-b:ooo                                                                                                            !o                                  ua
                                                                                -\>.atal.i                                                                                                            aa!                                 a{
                                                                                                                                                                                                      !ua                                 it
                                                                                -;laio.cok g''                                                                                                                           of               ta
                                                                                ae.
                                                                                 ; ;         o 6 !
                                                                                                                     i.t
                                                                                                                     .. .
                                                                                                                         ::           v
                                                                                                                                                        !c         A
                                                                                                                                                                   a
                                                                                                                                                                                                      alai
                                                                                                                                                                                                      coc                                 ,n
                                                                                                                                                                                                                                          ,a
                                                                                                                                                                                                                                                 a
                                                                                e--cr40.                                                                le                                            Pur                ao               I
                                                                                 -r,ioOL!'
                                                                                 -Liiii                                                                                                               ndu
                                                                                                                     oocrt                                                                            -lEa                                a{
                                                                                 ^;:tiuaaA
                                                                                 ; ii.,r,cuE'ro
                                                                                 .cir,lo'lk
                                                                                            rrooacua                                                                                                  T
                                                                                                                                                                                                       .vt
                                                                                                                                                                                                                         lr!
                                                                                                                                                                                                                                          ,.     a
                                                                                ;;-i,e.,co4.l                                                                                                          aac                                 E6
                                                                                -;ito.rtol                                                                                                             )rOa                               ,L
                                                                                                                                                                                                       ol                                 A.
                                                                                -N>E€LLC
                                                                                ;-cc-oro
                                                                                'i6aeut,!tca                                                                                                          aoa                                 cc
                                                                                                                                                                                                                                          to
                                                                                                                                                                                                       0r.6                               la
                                                                                 r ; 'cett4!H
                                                                                            i:     i                 o       i        t                 O          J             X                     EO'                                g{
                                                                                                                                                                                                       al.4                               a0
                                                                                                :; -                 E       t                          P                        x                                       J:B
                                                                                 ioiuccOF                                                                                                              4vcc                               €
                                                                                                                                                                                                                                                 o
                                                                                 ;-.!aaoecl                                                                                                           {{o                                 lc
                                                                                 tri->qiorJ                                                                                                            add
                                                                                {a-nitt!k>!!                                                                                                                             aou              ro
                                                                                       -a).,uaraf                                                                                                      orua                               n,
                                                                                I:jll.E
                                                                                 aor[lEOO!a
                                                                                                                     ftl                                y'l                      E
                                                                                                                                                                                                       P,i
                                                                                                                                                                                                       iroc
                                                                                                                                                                                                                               t'{
                                                                                                                                                                                                                                          ,U
                                                                                ,i...B4aq                                                                                                             <aoa                                oc
                                                                                      ccoo0a!,                                                                                                         fpil                               la     .t
                                                                                 ano..a>!ca                                                                                                            eral,                              i}
                                                                                a.tEaooo                                                                                                               l'Lo
                                                                                .rrlrneOUA4                                                                                                                              aa               o!
                                                                                      vocaliia                                                                                                        aaok                                tst
                                                                                sCCOlukOa-l                                                                                                           atico                                      v
                                                                                0-6,rlohvto                                                                                                            ao,                                       t
                                                                                                                                                                                                      cla
                                                                                D Et.v4O>,ECoC
                                                                                      . O 6                 0                a        .l            .              'l                                  ,ot>
                                                                                                                                                                                                                         E'{
                                                                                                                                                                                                                                          !lr
                                                                                o;aa{atkh
                                                                                                                                                                                                                                          rl '
                                                                                6aa))tOtOulG                                                                                                           !xal,                              olc
                                                                                                                                                                                                      0.O{
                                                                                aaa,kaUtr,tOOO                                                                                                        tt,
                                                                                tCa,             lp..JLA)                                                                                             aEiC                                ,la
                                                                                t.ege>CaOl
                                                                                     Cl.
                                                                                         1t a o o c
                                                                                                      l,l.atuo
                                                                                                                             t        r,        !       E          a
                                                                                                                                                                                                      OLaa
                                                                                                                                                                                                       (lat
                                                                                                                                                                                                             .94J                         "l :
                                                                                a
                                                                                 .o!uoa,.a
                                                                                          I      €                           [        I l,              a          a
                                                                                                                                                                                                       {pik
                                                                                                                                                                                                      iiaag                               .rl :
                                                                                                                                                                                                                                          "l '
                                                                                ?k!>LraccEa,                                 q                                                                        cccer
                                                                                4         r .i        o O                             a i               ts         Y 4                                |.3Fgl.
                                                                                . I> n .r a                                  o        E i                             I                                                                    olc
                                                                                                                                                                                                                                          'il    o
                                                                                     o.r.c.a3{tQ
                                                                                          s A r, 3                           u        a u                          U E                                                                    vl
                                                                                C ,                                                                                                                                                        ul
                                                                                                                                                                                                                                                 ,t
                                                                                UBar'pOlai                                                                                                                                                       r.
                                                                                a € c q o O                                  lr       o o                          ,C ,
                                                                                                                                                                                                      i;                                   0lu
                                                                                                                                                                                                                                          4li
                                                                                aatr.r,>(t.(oro
                                                                                                                                                               I
                                                                                    ;'r!(rola4
                                                                                     .,t:o'ttiroo
                                                                                    ul.lr"arl                      rt,3CO
                                                                                     Zaijr,.Etkln
                                                                                                i.irrlnakl
                                                                                      .rtlclroA)oaa
                                                                                    ;;;-ilcr-rcarl
                                                                                    Eaiii,ru.E
                                                                                    a  Z       .             I -,                      .       r    i.         c
                                                                                    Elar.,u'rlu
                                                                                      :;41;cIc.i,
                                                                                      - I         o         ,r     c                   a      ..    D      a   I
                                                                                     u6r.!{44"
                                                                                     aitictr>Anair
                                                                                     i-Jcrinllo
                                                                                            s0.E{Ex,!E
                                                                                    x-iiir:-oo.r'r'C
                                                                                    )tatotiu'nO
                                                                                     ai,!U.rOrl.,l
                                                                                      iatrtct:tot
                                                                                     Ir.i,ri.r'lcCl
                                                                                     -ij,rcol..fac
                                                                                                  EqOrraiupo
                                                                                     ctlrra!&!!,!tt!
                                                                                     A      ; .i ;           :r    x                    i      ,    c      U   o         E                                                                      I
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 34 of 288 PageID #:325




                                                                                     ;6t'.aEof                                                                                                                                                  o
                                                                                     Z;ru),f,4.c
                                                                                      lin{1i.'rsaa!                                                                                                                                             I
                                                                                     riiasxOtP,:.                                                   -r         ,
                                                                                             5 .t r a
                                                                                     --b/.'otnoutt                 l,                  Y       3                        P
                                                                                     &Lror.l.CCaq
                                                                                     anr>,o!ioa-!E
                                                                                     i-Dt,,riuf,Ca
                                                                                    < . I                   I      l:                  ,r      .           o   a
                                                                                     I,EtoGOatE'O{a
                                                                                     aaitr:.,,.{sc4!(!
                                                                                            OUl,ila.t.PA
                                                                                     crt.tarrEAonaFl
                                                                                     ,rOk3.t..tcttr
                                                                                           !r-rC,r>Plr
                                                                                       .taprlt..ltt.{a
                                                                                    ITIOCS0Oltalrll-l
                                                                                    O.laa.l!a
                                                                                     Y'oEc3t'-<(,
                                                                                    ia,!a.l.O]bO
                                                                                    tJoco4Edaa
                                                                                    ltatrur-raJ-EE
                                                                                    ilaadb'd{ilt,t
                                                                                    r.atl,'r'rCaCl'lli
                                                                                    < tn tr rl t]                  C        f          tl      ,    h      L   !        ,,
                                                                                            4ersaeoi
                                                                                    a!!laauqc1,rt
                                                                                    a.!<errcl'tlr                                      l'      .r   i          l'
                                                                                    F trt        O          l,              l.
                                                                                                       3 o         t        t,                 O    C      C   u        '1,
                                                                                           {ltEc.atlc,rrl
                                                                                           arr,\l,l5I:1Ca
                                                                                           <ntaltalclt
                                                                                            ,ro{l.J:l}3rolt
                                                                                            c-rtrzuart.!)0a
                                                                                     -.,1g
                                                                                        ,,8                                             !,rti     rjj,i,                                               ,;               i
                                                                                iriii
                                                                                ijir;.;^ ;
                                                                                rioc{,1''Y-riik}
                                                                                                                                        iiiiii,;iii.i
                                                                                                                       j.l -oE irii.I:;:i;ii                                                              i i;;
                                                                                                                                                                                                                                   ,
                                                                                EEI:;:;                                           ;;;ir;s-i;:;i::                                                                   -;.i
                                                                                                                                                                                                                    3izi
                                                                                ;rrii i;
                                                                                ;lir:Ii
                                                                                                                                  ;;iiii!iitiiii iii!
                                                                                                                                            ]ir;?s::,;:E:
                                                                                                                                                E:iiit,i;i !EIi
                                                                                                                                  ::
                                                                                ;;;;ii;
                                                                                -;
                                                                                1" I;r 'IEo:...q                                  ur        ,E:
                                                                                                                                   ulttspl.){e.
                                                                                                                                  Il ";;5;!qii;;Ei
                                                                                                                                                           i;;H                                {r-E
                                                                                                                                                                                                                    .',is;i
                                                                                                                                                                                                                    ;.99
                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                            T
                                                                                1o.,.>Dl' rr {
                                                                                ;-litor,r
                                                                                     :
                                                                                   le:iqE
                                                                                tic;i;P-'
                                                                                          k                  .r         I         Il
                                                                                                                                  ut
                                                                                                                                  -llr
                                                                                                                                  Il
                                                                                                                                          I:i--;<6til?9..-
                                                                                                                                          r
                                                                                                                                            i;H:$liig;;i
                                                                                                                                                        L
                                                                                                                                               'l ti'.il:":6;
                                                                                                                                                       i' i c 7y''r'
                                                                                                                                                                     E o                                            X.--r
                                                                                                                                                                                                                    Ii:;; i
                                                                                                                                                                                                                    E-!!'
                                                                                                                                                                                                                                   4
                                                                                                                                          v i - r C
                                                                                e
                                                                                E:i';
                                                                                            o r       .
                                                                                                      !ii'
                                                                                                             h,.
                                                                                                                                  il-li ";i,3:iH;::s1i
                                                                                                                                  fl;iii;!.euf
                                                                                                                                                    "i
                                                                                                                                                            Er..€
                                                                                                                                                                      !;?e                                          riicE
                                                                                i;;1;*H
                                                                                5ori,,:r:                                         -i
                                                                                                                                  El        ,iriEiEE;;'E;
                                                                                                                                     'i;1,:;grtif *                                                i* 3     c
                                                                                                                                                                                                                    i;ii;
                                                                                                                                                                                                                    -b:.Ait
                                                                                                                                                                                                                        c E        u    i
                                                                                ktDront
                                                                                     . 6 t, c'r           r,'l                              n''      i     ; i;                   A ;'i            I   li           "
                                                                                                                                                                                                            -       r   E          k
                                                                                ..rk>."i|''iiinrid'-aP;6ooP                                 r -                                   n'                   t
                                                                                                                                                   l; i
                                                                                     . h .,.           !r c                       -l                 n     rt.'e                               n   !                      '             '
                                                                                                      i r * l6i,l!;l I A Yt i ;ii ! iiio{; E iu'
                                                                                                                                                                                          ''
                                                                                ;..o,'i
                                                                                   B; r
                                                                                     J.aqn(l
                                                                                                      1!,
                                                                                                                                                                                                       I E)' i io'tDi I ;{' :
                                                                                r<.p
                                                                                      'Eo'r,'               i;l      :i-oE
                                                                                                          n5'"'i;:21;iIi;'iFE! 6E:i';:i;{r:i,.!E
                                                                                bOa.tlr
                                                                                y!rar.alrta r. rr  a  ''                - o rr
                                                                                                                        - ;'i
                                                                                                                                           i - i
                                                                                                                                 6 il'r ri u                                                           t E
                                                                                                                                                                                                       ri I;'r'
                                                                                                                                                                                                                D       *ili;
                                                                                                                                                                                                                        u'''
                                                                                 & 0u.'                                      i'             ri t-, iI"'i            c         .6 :'i'ri        I                                   t)
                                                                                               rt,                      rt
                                                                                                                        ri'al;                                                                     o   ri I o           E   tlrr
                                                                                 o    rsq      oo
                                                                                                             u
                                                                                                             a                                                                                                            t't
                                                                                               oO(:
                                                                                               J:Otl
                                                                                                                                        U
                                                                                                                                                        a
                                                                                                                                                                                                              -tca
                                                                                                                                                                                                              illl>.
                                                                                               lr                   .l               al                 i                                                      ,a9(,
                                                                                                 al,                                                                                                                  >31                           ca>
                                                                                           ,.:
                                                                                           -ar{  r.                     u            CD
                                                                                                                                     oa
                                                                                                                                                                                                              pcaoaa]|
                                                                                                                                                                                                              {-lEePaa
                                                                                                                                     ,l             v                                                                4'YC€
                                                                                           u.1>, I
                                                                                            aaCl.
                                                                                                                                     a,
                                                                                                                                     uit
                                                                                                                                                     ,                                                        Ct.c{a{
                                                                                                                                                                                                              OrOal.{
                                                                                           Pt.ora                                    a              .l                                                        {rttLo
                                                                                           or{c
                                                                                            cpl'r
                                                                                                                                     ulr
                                                                                                                                                    l,
                                                                                                                                                                                                              Ptxara.{
                                                                                                                                                                                                              adar.U
                                                                                                 aa                                   'I                                                                      ,rDuaot
                                                                                           aCa,L                                     O-t                                                                      CaOal.i.,l
                                                                                           {:n.t                                     u1J                                                                      agoo!
                                                                                                                                                                                                              ,OuAl,El
                                                                                           aaau
                                                                                           It
                                                                                                 4au
                                                                                                     )r             .l
                                                                                                                                     .ri
                                                                                                                                     lr
                                                                                                                                                                                                              or{dl{a
                                                                                                                                                                                                              l.atlE|.
                                                                                           trlru                                     Uti.l                                                             ,lttrnrcao
                                                                                           ,<                                       tt,                                                               OllLa.{a
                                                                                           saoa
                                                                                           aaE,:
                                                                                                                                    nga
                                                                                                                                    Olrlt
                                                                                                                                                                                                      t:llrLlUirt'a
                                                                                                                                                                                                      .rlaaca
                                                                                           a.>al,
                                                                                               o                                     lr!,1
                                                                                                                                                    oc                                                rllcEodae
                                                                                                                                                                                                      aloqcPco
                                                                                           a{aE
                                                                                           co,;.r
                                                                                                                                     Or
                                                                                                                                    t.l:a                                                             tla\toaa
                                                                                                                                                                                                      :-l C a a {                     a             )i           D       a
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 35 of 288 PageID #:326




                                                                                           I       E    I'         d                                ok                                                   lf,EcEl.rat
                                                                                             -p
                                                                                                   rt                               {.rL
                                                                                                                                     .t             t,                                     a
                                                                                                                                                                                                      >Il,=.a>.N
                                                                                                                                                                                                      l,locaa.?4O-
                                                                                            Eall,                                                   U                                      lr         olr,acan.{rr{r
                                                                                            uticc                                    C.l                                                              !lc.aEPiao
                                                                                          9E
                                                                                            oat,ta                                   oa
                                                                                                                                     {>.;',3                                                          oloriyo-a€
                                                                                                                                                                                                      ul r
                                                                                                 Laa                                                                                                  .rl-tl.{>a,u C              O                {         I,      tt
                                                                                           aot'a                                     UO.aO                                                            Ul .tO0r.Olta.J
                                                                                          atral.                                    <.la:ua                                                           al{a.ALcl                                    ,toc
                                                                                          a,         ,,                                    i<-r9.
                                                                                                                                                                                                .'>l Jlur-ryo.116!
                                                                                                                   or
                                                                                                tlta                                 h-ritE                                                                  C (i s           O   i       &l        r t
                                                                                           cl                                        klJ(}i.3                                                   Cl(:laCCl..l                                       .66
                                                                                           O.Yaa
                                                                                          .ea4al                                    {o,.o                                                       Ol ',1               .r a         O       fl       lr i              C
                                                                                                                                     acur,
                                                                                                                                     ,lt.aa                                                     {llavo{-lota
                                                                                           ,ca:r                                                                                                ul ,'l o a                    r   I          I          c
                                                                                                U, .c              l,               ..t-rafl                                                    ,al .laiaa>laac
                                                                                           O A ir                  rr               {L3a!3C-t                                                   Pll{E4ErhlOd
                                                                                          PII'                                       .to>.cc                                                    Glcl-t4.>al!!;
                                                                                                aEu                                 rrolooD                                                     alrrl        .li.,hClD)c
                                                                                          aDrrC                                     oa{iO                                                       ,l .rlcL!a.{lr5
                                                                                          ato.                                      -r{l,.Luu                                                   IlPfrOalU-la
                                                                                          atsuc                                     r.t€ta
                                                                                          ,0
                                                                                          vaat.x
                                                                                                                            I             .:r.J&t.
                                                                                                                                    rlL(r..                                                     El l':l
                                                                                                                                                                                                fl r:l f    ":teIu a i
                                                                                          aOr:oi
                                                                                          l,ll.C.t
                                                                                                                                    taaqara
                                                                                                                                    .r1.qlEl,E
                                                                                                                                          t         J          O           l.   a.
                                                                                                                                                                                                GltlJ.ltc.c.l
                                                                                                                                                                                                   lrl>,rrrGu-.1€).                       ',2;2
                                                                                                                                                                                                                                          ulf
                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                                d                    ti
                                                                                                                                                                                                 'Ilslo{uJolrlir
                                                                                                                                                                                          1.
                                                                                                                                    ca.t.l                                                             r,l {     a u              ,       .l       l!        !       r
                                                                                                                                    al.Ua                                                       nful        ,l>aaalaAe
                                                                                                        ;                           E.O(l
                                                                                                                                    3 G            ll       rt             ra ft          o     ql ;ll      ,5if, f E                     ,l:l     f ii              P
                                                                                                                                                                                                9t
                                                                                                                                                                                                r,I
                                                                                                                                                                                                ul
                                                                                                                                    n              (;                                           .l
                                                                                                                                                                                                0l    .ra
                                                                                                            l*
                                                                                                             a
                                                                                                             v                          tii
                                                                                                                                                                                                                i).f
                                                                                                                                                                                                            -LnrO
                                                                                                             C c,                        r,                                                                l.a,.a
                                                                                                             ),
                                                                                                             IUA
                                                                                                            ta
                                                                                                                                                                 o
                                                                                                                                                                 a
                                                                                                                                                                                                 a4{aoiao
                                                                                                                                                                                                 Irr{>rCta
                                                                                                                                                                                                          .Ca5.
                                                                                                            i     tr                     l                       a.c
                                                                                                                                                                 alr                             a        e .L                o       .    t,           tL
                                                                                                            t.t,C
                                                                                                                  :to
                                                                                                                                                                 .r!                                      ira{lA
                                                                                                            Oiq                                                  no                              ceir(li-a
                                                                                                            Ek
                                                                                                                  e!                                                                 !a          rloraa& . {                  a       U        O        a
                                                                                                            .ato                                               4p                                aranrae,
                                                                                                                                                                                                 U€C,l4at
                                                                                                            I' ,:                       U                      aa                                <aLllJ>
                                                                                                            I    I'                     u                                            o                    laLrr
                                                                                                            Ar                                                  &                                ItCOaS,<
                                                                                                            >oc  c                                               otr
                                                                                                                                                               lt!
                                                                                                                                                                                                 kaa.PUo
                                                                                                                                                                                                 aL,.C,
                                                                                                            lB.i
                                                                                                            c:t                                                o1,                                Ct.r,Car.
                                                                                                                                                                                                 .-tt.ll!ll.a
                                                                                                            i tr                     t                         3a                                lotI''aao
                                                                                                         a C
                                                                                                                                      l
                                                                                                                                     ir                        ar!                                (}CCLd!.,r>t
                                                                                                         >3a                                                   aa
                                                                                                                                                               44                                 ltt4.l,CaO
                                                                                                         .t ,t,                                                                                  u,rco<;
                                                                                                         9t:o                           0                      tL.l                              ,araruruto
                                                                                                                                                               €E                                {l{a-raE
                                                                                                         xf(l
                                                                                                         a.Lc                                                  oo
                                                                                                                                                               u                                 o€r.{.E-
                                                                                                                                                                                                              EIOEE
                                                                                                         l.t                                                                    au               xofLc.tar                                                                       :
                                                                                                         Itrr3                                          ..4!                                     ,ul.arro.r,:-
                                                                                                         O!                                                                                      OCLata                                                                          ll
                                                                                                         t'                                         El
                                                                                                                                                    oloE"                          't
                                                                                                                                                                                                 4Ua.dlr.cr
                                                                                                                                                                                                 ?li.rrco.ru                                                                     ll
                                                                                                                                                                                                                                                                                 I
                                                                                                        roc
                                                                                                               >d                                   lrlPL                                        ?E..aorc
                                                                                                        -.OO                                          lo
                                                                                                                                                    cIa                                           !.rra,l4t-                                                                     t
                                                                                                        .r i                                        ol         4
                                                                                                                                                                                                  rLup>.it
                                                                                                        C>r                                                                                        ,IICCUUC!
                                                                                                                                                                                                 q.o-r<aooii
                                                                                                        aOil.
                                                                                                        t:rrCa
                                                                                                              lEt
                                                                                                          . ..4                               .o

                                                                                                                                                    .tl
                                                                                                                                                    ul
                                                                                                                                                    aloI
                                                                                                                                                        lL.u
                                                                                                                                                               r                 r
                                                                                                                                                                                 I                C94g,{ap
                                                                                                                                                                                                 ea!!f,rpEu
                                                                                                                                                                                                  -.iuELru0a
                                                                                                                                                                                                 Claan,(,rL
                                                                                                                                                                                                                                                                             t,i,
                                                                                                        ,t ..                       U         i,                                                 gr.r:ra{
                                                                                (a,o!t;                 ,lr,rO                                      tl c                                         ,tuqo.tar>.o                                                                {t
                                                                                                              n'uo'                                 rloh
                                                                                                                                                    cl ,r                       lr
                                                                                                                                                                                                 lliC.raairr
                                                                                                                                                                                                 g-.r}aa.ip                                                                  r
                                                                                q.c{                                                               -tltr.d                                                                                                                   i
                                                                                Orir                                                               {luctl                                        !rqc.rlrr:?
                                                                                                                                                                                                 lrCl.r(rr{E-                                                                {i
                                                                                                                            .t!,U                   ol<o.r                                      t.t.dgrFaFE
                                                                                                                            tt      k               al                .t        -.
                                                                                 a
                                                                                 cJ-tl
                                                                                                                                              e-
                                                                                                                                                    ul                .r                         !pcEc.iEnitij
                                                                                                                                                                                                 .laIPOO.r,rr-rir                                                            lr
                                                                                l.rria                                                              ,tgu,t),                    O.
                                                                                                                                                                                                       eao,tUi
                                                                                                                                                   ila<u                                        !!rPaorao,
                                                                                    c
                                                                                jO,tO                                               ;i;l           olc!
                                                                                                                                                       l{>.4                                    a?r.(,E-t.ac:j'
                                                                                                                                                                                                r..<o<l..cor.5
                                                                                a
                                                                                !LU                                                                  .ll4r.n:l
                                                                                                                                                           n,         a                   o
                                                                                <atio                                                              rl ,r              f-        a
                                                                                rtiatn                                              n         l'      , u             -r        f,        o
                                                                                     O    'I                                                       CII-.i.n
                                                                                Ean                                                                ol ,t              aL
                                                                                uqc                                                                .rl o
                                                                                aEo                                                                I'l                u
                                                                                aJ,r,i                                                             ulaq
                                                                                                                                                   Jla.d.
                                                                                                                                                   ulFo.(
I
                                                                                                                                                                                                                   !
                                                                                         a                                                                                                                          c
                                                                                         !g
                                                                                          ial
                                                                                                                    !                                110
                                                                                                                                                     ti                              sa
                                                                                                                                                                                                                    a
                                                                                         uCa'l,r                                                                                       t1            Ea
                                                                                                                                                     kro                        a                    U             a
                                                                                          kt,
                                                                                                              n      tr
                                                                                                                                                     ac0                       !l.l.> 't
                                                                                          orli0-l                                                    9P                         .uooo
                                                                                                                                                     G9
                                                                                                                                                      ioc
                                                                                                                                                                                EOaa'ca
                                                                                                                                                                                            f;\r
                                                                                          .c{>!acln                                                   aart                      o&vua€
                                                                                                Aaat{
                                                                                          'OUOEOE                                                    &E                         .tl,x{a
                                                                                                                                                          oil                          -tcaE
                                                                                          :-*E.co ^orO                                               aci
                                                                                                                                                     .o{L
                                                                                                                                                                                oP.tra
                                                                                                                                                                                oa4avs
                                                                                         CU-.lll,
                                                                                                                                                     il.D t,
                                                                                          ti),                    lll,                                                          laralr}
                                                                                          -pao{c                                                                                kEtrl
                                                                                          LrCtl               1aO                                    {06                        D'AO
                                                                                          O r        a t.     D, o k                                 alr{
                                                                                                                                                     tua
                                                                                                                                                                                acl'CaP
                                                                                                                                                                                       oaac
                                                                                               )!E'                                                  ,aa                        a.{ial'{a
                                                                                          Inr,t,O>                                                                              ocara,d
                                                                                          C4lr0ltO                                                    aaa                       >.fa{>,
                                                                                          oaaac                                                       adl                       OlrLa-
                                                                                         {CtrCJ:rr                                                    adc                      AYT,EU
                                                                                          atq..r,'ot.                                                                           AO-tB
                                                                                         aOB-l
                                                                                         !tj!rG                                             nrooo >ta                           E rr                 C      a      a
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 36 of 288 PageID #:327




                                                                                         ,uaDt,ao                                           3l{Eri                             br3oto
                                                                                         Ertola                                        xoloou                                          atr>u
                                                                                         o6ur'tr                                       xlllEr
                                                                                                                                        'zlblad                                 aEa)oa
                                                                                               c);,.!ac                                                                         cooi
                                                                                        rr O I                I     ti     )           E.lat
                                                                                         oucaa,o                                                                                       &..8{
                                                                                                                                                      ..!a
                                                                                         aOO.rlrLa
                                                                                                     cox                               uJl
                                                                                                                                       Hlrlclalr                                ..hrala Oala{
                                                                                         :).r.r9ao                                     KUIOICF                                  rtc'alc)
                                                                                                                                                     :l o r
                                                                                                                                                                                El .aoo.{l                  .P
                                                                                        .aruntfo
                                                                                         P!c.t'u
                                                                                         llaa>
                                                                                                                                       .'Jl
                                                                                                                                       a6ldl,
                                                                                                                                                      ulxc
                                                                                                                                                                                olvurbla
                                                                                                                                                                                ol.)rl.c
                                                                                                                                                                               al.oodla
                                                                                         ,1rc!c.a                                                     l.ldt                       I € ., a           al     u      a
                                                                                        artI3..tl<                                                    olio                      DICCI.aE
                                                                                        tr)tt:r,.                                                     al .u                     cl{r€Clr.i
                                                                                        4cIlr.r(,,                                                    rlc                      {lcatdol!o
                                                                                        Oi.aa                                                         EIOT                     .'latalo
                                                                                               r>,:r:.o3                                              tlao
                                                                                        a .l l. '.r                       .t
                                                                                                                                                      !l t.                     !lactalic
                                                                                        EOa4,.                                                       Fl .U
                                                                                                                                                                 O
                                                                                                                                                                               rl{rJ.,               1lr.
                                                                                        a.alrOa{                                                        la                        lclc
                                                                                               €oc>,4                                                   l.                        tr.elCI
                                                                                        c..ro'otrt                                                                               .lrrro.lo.
                                                                                        4arEt.<3                                                       'lr.E
                                                                                                                                                     xlat,                     dl.Gali
                                                                                                    a t,      0, ,:        3                            lr                        lrr.rlrlka
                                                                                        9o.,€r,>                                                      cl,'ir                    cfcttacltA
                                                                                        AZ)tto                                                        ol{,o
                                                                                        aaa-r{                                                                                 ilubf,{ls
                                                                                        t>ro                                                         -.1
                                                                                                                                                     Plrrt                     .,lcvlv
                                                                                        atr-t.EOE                                                     uloc                      ul t.r           c   ul     c     a
                                                                                        l.aalLaraJ                                                   rlo                        o,4r:r:olaall
                                                                                               oral,
                                                                                        4acttlrlS                                                    al!.1                     6l o r. ,r            ul     ti    c     o
                                                                                        4 .t t           a    u     l.    ,:       ,                         n,                        .otrIc>.
                                                                                        a*oclrrlj                                                             1.1                     -.:alrOO
                                                                                        ,      a a ,:               c          t                                                       4tl.                 lt<
                                                                                                    r    t,   I'r   A     t    l                             ltO                       acaoLo
                                                                                                                                                                                       >o&aaE
                                                                                        i.tt.taraCn                                                          Olr &
                                                                                                                                                             rr                        ,tooaLS
                                                                                        o.,tQ::al.ar,
                                                                                                                                                                                                                                            i
                                                                                                                                                                a,                                                      t                   a
                                                                                               tlci\                                                             c                        a.O                                               o
                                                                                               t^aall                                                                                     al                                                lr
                                                                                                                                                                                                            at,                             I
                                                                                               Ytttil'                                               c
                                                                                                                                                     oc                                   taa                                               lr
                                                                                    a          irit't'.1                                             ..aoa                                 ItrI                                             c
                                                                                t              al:t'-r,                                                           .r                      !34
                                                                                ,
                                                                                a
                                                                                              rl
                                                                                               AaEla, rr      a
                                                                                                                    lt
                                                                                                                    !     u    t
                                                                                                                                            t'
                                                                                                                                            c
                                                                                                                                                     a,
                                                                                                                                                     u
                                                                                                                                                     <u
                                                                                                                                                                  lr
                                                                                                                                                                        o
                                                                                                                                                                        l.
                                                                                                                                                                               t1
                                                                                                                                                                                          i{.a                                        AT
                                                                                                                                                                                                                                          !
                                                                                U                                                                                 {ca                      .a        i                  o             O-l
                                                                                              ,,.rEtcl..
                                                                                              -,i u I         -     ,,    o                 ):       a.O<                                  tr        a      a           !
                                                                                !              -r;otrva'                                             C C >,             ,r                P6eo
                                                                                o
                                                                                              iArllt,aO                                               'lOltlraa
                                                                                                                                                                               O
                                                                                                                                                                                          .o
                                                                                                                                                                                          ao!!
                                                                                                                                                                                                                                      aLa
                                                                                                                                                                                                                                      ta
                                                                                a             :i-ouva                                                -tAaag.r                             6ao                                         {r}
                                                                                              Icotc.                                        l.       Cl,CIl't'l                                 .ac                                   ro
                                                                                a
                                                                                I
                                                                                              ic i 3,,3                        5            P
                                                                                                                                                     ,tt{crlr
                                                                                                                                                     Ulr-rcaL
                                                                                                                                                     tct.EaL-l
                                                                                                                                                                                          o,qlt
                                                                                                                                                                                          -aeo>                                       !.O
                                                                                                                                                                                                                                          -t
                                                                                a              ?.taro                                                                                           uci                                   c6
                                                                                               iir{,tr.xr,
                                                                                               :;iccJE.ro
                                                                                                                                                     {r4Gea
                                                                                                                                                     ttEuo':                              a!xv                                        t:
                                                                                1'            iirOlr0l'u\'                                                  aou6c                          aaf                                        oa
                                                                                a                         ucl                                        L-r-ll.rO                             Eugv                                       rta
                                                                                c             ir-rraGrr€                                             f      O n         t.          lt     CIC                                             ,,
                                                                                              ;- a 6 o              lr    c    .l           I        xE!!                                  .tltaa                                     l.
                                                                                               :ircoiur,                                             r{ca9a                                tonl                                       Osr
                                                                                a              Z-rIs,c                                                aan>o                                aa
                                                                                t              :iouoco{a                                             a6trra                               oork                                        do
                                                                                               ;1;-loAcG                                                    a,.in6                        \litL                                       1.,
                                                                                c                                                                     c u b             tr     u           .LCa                                       llan (r9
                                                                                o              ;;o>,uJ.x                                              0 f               o      .t   a      dal.
                                                                                             ;-|cof                                                  >1.atca                              sPo                                         cct
                                                                                                     E{tr''o                                                                                                                          aa
                                                                                lr
                                                                                U
                                                                                a
                                                                                              ilii.r-a
                                                                                              ttt!!,'!>'
                                                                                                                                                      .t.totrr),
                                                                                                                                                     ouCl.O
                                                                                                                                                                        O.4
                                                                                                                                                                                          r!ftPa    a                   a        ;
                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                      >a
                                                                                                                                                                                                                                      ara
                                                                                It             . !r                                         a                                             i.aaao                                      Dr tr
                                                                                               iLrnlDtk                                              rStuao                                                                                l!
                                                                                                                                                     <C,tJCE
                                                                                a            ;
                                                                                               lr4ca(lo'
                                                                                                     n r
                                                                                               taclrlit
                                                                                                                    ..         o            e    o
                                                                                                                                                     aoi
                                                                                                                                                     fta6it
                                                                                                                                                            ilrka
                                                                                                                                                                                          U
                                                                                                                                                                                           aano.
                                                                                                                                                                                           Eaatrc
                                                                                                                                                                                                    {   {         it    a
                                                                                                                                                                                                                                 c
                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                      ,.a   .4.
                                                                                c             rooaaEUql.;U-Oa.tlr                                    >rali<Un                                       >ao                          x    )r    lr
                                                                                6                                                                    o '0 o             {      I    l,     aeo                                   a    i
                                                                                              atttccaa                                      3    4   4c-t4                                 E-aa                                  0    EC {,
                                                                                             -; O o :               l.     a   C
                                                                                                                                            a        II3G91.'E                            t, .. a L               a     N
                                                                                o             r gUa.caa>.
                                                                                                     .l l,          f     i    0.                U
                                                                                                                                                                                                    i   o         c     {             cc
                                                                                a
                                                                                o
                                                                                             bUlr:l,0uO'l
                                                                                             -<t.1,-tt<U
                                                                                                                                                 I   CEE'O
                                                                                                                                                     a E .
                                                                                                                                                            ot,lrl,
                                                                                                                                                                        n      l.   lr    trl).CC
                                                                                                                                                                                           ooo.oo
                                                                                                                                                                                                {{Eao
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                 n
                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                      ot
                                                                                                                                                                                                                                      4
                                                                                                                                                                                                                                      9c
                                                                                             :i.tt,t^O&                                              aua                                  ,:aGatru                               o    co
                                                                                ll                   ). 1r U              t    :            C    !   aatigo'o
                                                                                I            -f      L        c           ,i   r            .    o   lrl.lrlrCt                                                                  oi   I
                                                                                                                                                                                                                                      oa,
                                                                                                                                                                                                                                         .l
                                                                                4             i      {    rr {                 a,      .'                                                  <aEretrC                              G
                                                                                                                                                                                                                                      IU
                                                                                                                                                     vca,               lo.o               DE'i                                  !
                                                                                e
                                                                                o
                                                                                              i,r!!irCfCi>
                                                                                              'Cf,>tOU.Y5
                                                                                             lr-rlrOaa.!nCa
                                                                                                'ni,),xarFa
                                                                                                                                                     aaalrn€
                                                                                                                                                     ctic-.aa
                                                                                                                                                     P.9t-lrrlt
                                                                                                                                                                                           i,ra<el
                                                                                                                                                                                           uk"c.aE
                                                                                                                                                                                           a o l, P               l.    F   'r
                                                                                                                                                                                                                                 t"
                                                                                                                                                                                                                                      ,J<   )'
                                                                                u                                                                                                        {,                                           >.L
                                                                                             lr.ltrOql'1.O                                                                                                                       o    1ra
                                                                                             aUtial,3i                                                                                     ttt                                        lr:
                                                                                             uaoou,                                                                                       ca                                          !   .l
                                                                                             v{!E!OCO                     a.   Ll      ri                                                 l.riNO                                 c    (td
                                                                                             a a a, 3               c                                                                                                            o    ,! JL
                                                                                ";                                                                                                                                                    E.r
                                                                                                                                                                                                                                      au
                                                                                                                                                                                                                                 U    va
                                                                                                                                                                                                                                 0a
                                                                                                                                                                                                                                          -l
                                                                                              dt                                                                                                                                      <cl
I
                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                              ,3
                                                                                                                      .t a                                                                                                   r.Y
                                                                                                                                                                                    o,                                       ao
                                                                                                                       ac                                                           ta                                       OC                                         aa
                                                                                               t                       ,:t                                   aac                                                             A4
                                                                                                                                                                                                                                                                        ka       a
                                                                                               lr,                                                          ,LO                                                              o.
                                                                                               ot                           I                     (,
                                                                                                                                                                 a         rl
                                                                                                                                                                                    ao
                                                                                                                                                                                              l.
                                                                                                                                                                                                                      rEai                                              o9
                                                                                                                       3 lr                                 \cat                                                       f-af'4
                                                                                               EA       a              ,t                         J         nru                     at
                                                                                                                                                                                                            3
                                                                                                                                                                                                                      uc                                                TI
                                                                                                                                                                                                                                                                        ca
                                                                                               c>                      oo
                                                                                                                      13U                         L
                                                                                                                                                            Ea
                                                                                                                                                                 !                  E)t                    t
                                                                                                                                                                                                            o
                                                                                                                                                                                                                             cha                                        ot
                                                                                               na                      .9                         o                                 aa                     a          ttail,
                                                                                                                            ao                              ,lr                         t                  c           crk                                              ata
                                                                                               l,       al
                                                                                                                      tr ,: .,                              alaa                    a                       {,         tqa!                                             ut
                                                                                               u                                                                                                                       EOOE
                                                                                                                                                                    ,{              )1.
                                                                                                                                                                                                                      6.;                    ;6 i
                                                                                                                                                            -rLC                                            I                                                           al
                                                                                               ac
                                                                                               ,'9                    '{}i l, a,                  n                                 oa                     o                                     H                      r.i
                                                                                              tta
                                                                                               fo
                                                                                               .t
                                                                                                                       alrP
                                                                                                                       aac
                                                                                                                            La
                                                                                                                      o, r, t
                                                                                                                                                  c
                                                                                                                                                  t
                                                                                                                                                  t.

                                                                                                                                                            l.g4
                                                                                                                                                            o.c c{
                                                                                                                                                            TU
                                                                                                                                                                                    o!
                                                                                                                                                                                    ac
                                                                                                                                                                                    a0{
                                                                                                                                                                                         t                  It
                                                                                                                                                                                                            o
                                                                                                                                                                                                                      s 13'
                                                                                                                                                                                                                      kraa
                                                                                                                                                                                                                                                                        ql,
                                                                                                                                                                                                                                                                        c
                                                                                                                                                                                                                                                                        .r       .c
                                                                                                        x                                                                                     a                             caLd                                                 U
                                                                                               cr
                                                                                               SE                       .!k
                                                                                                                               a                  1'
                                                                                                                                                  c         a{,4                    r "U
                                                                                                                                                                                                            ,,        ouoo
                                                                                                                                                                                                                      ptruL
                                                                                                                                                                                                                                                                        ll{
                                                                                                                                                                                                                                                                        ac
                                                                                                                      srool                       a
                                                                                                                                                  4
                                                                                                                                                            d{,
                                                                                                                                                                 t                                          a               .Aaa                                        .rlc
                                                                                                                                                                                                                                                                        no
                                                                                               Lt                     Ct.                         a         tlra                    CC'                    o          t{n)'a                                            8Fa
                                                                                               ob                                                                                                                     i,c.aa
                                                                                                                      o-
                                                                                                                      .r t                        U                                 oa                                rrkul,                                            {oa,
                                                                                                    r
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 37 of 288 PageID #:328




                                                                                                                                   c                        1r{a                    It                                l.OO                                              esu
                                                                                                c I'
                                                                                                a
                                                                                                                      rrL!O
                                                                                                                      uca                         ;         ckr
                                                                                                                                                            aat                      U>
                                                                                                                                                                                                            ll
                                                                                                                                                                                                            I         oat'!
                                                                                                                                                                                                                      EaEatc                                            LC
                                                                                                >a
                                                                                               '{tr
                                                                                                                      l{c
                                                                                                                      nc2                         :         di3
                                                                                                                                                            al.
                                                                                                                                                            ui.t
                                                                                                                                                                                     al.
                                                                                                                                                                                    ul,                     t
                                                                                                                                                                                                            l,
                                                                                                                                                                                                                      P>Yli{
                                                                                                                                                                                                                       la{v
                                                                                                                                                                                                                                                                        oO>-
                                                                                                                                                                                                                                                                        a lr
                                                                                                                                                                                                                                                                             {L
                                                                                                                                                                                                                                                                                      a
                                                                                               Bif
                                                                                                        c             Cl,a                                          Lo               cli                               io)tca                                           tuc
                                                                                                                       .roo                                                         .n   t,                 a                   oato                                    at{
                                                                                               al                                                           -Alr
                                                                                                                                                            ot&                                                        r:r
                                                                                               I
                                                                                                                      tE-a
                                                                                                                            J'                     L
                                                                                                                                                                                    !t.                    ta         ny4                     ca
                                                                                                                                                                                                                                              a,l
                                                                                                                                                                                                                                                                        ,LS
                                                                                                                                                                                                                                                                             t.
                                                                                               >o u                                                                                 .{ao
                                                                                                                                                                                                                      l,     !   a                                                    aa
                                                                                               an
                                                                                                                      ,U
                                                                                                                      -t c r:
                                                                                                                                                  E
                                                                                                                                                  t.        -ct OJ
                                                                                                                                                                                                                       aGO
                                                                                                                                                                                                                             {>              ta
                                                                                                                                                                                                                                             uu
                                                                                                                                                                                                                                                                        ac.{
                                                                                                                                                                                                                                                                        r.4u
                                                                                                                                                            >,do
                                                                                               E!
                                                                                               1r.(
                                                                                                        (,             .tu
                                                                                                                      u tr -t
                                                                                                                                                   h
                                                                                                                                                   o
                                                                                                                                                                                    tt
                                                                                                                                                                                    -rtr
                                                                                                                                                                                     uo
                                                                                                                                                                                    .A
                                                                                                                                                                                         ,                  a
                                                                                                                                                                                                            !
                                                                                                                                                                                                            a
                                                                                                                                                                                                                       a9L
                                                                                                                                                                                                                      co
                                                                                                                                                                                                                             ca
                                                                                                                                                                                                                                              a4
                                                                                                                                                                                                                                              vc
                                                                                                                                                                                                                                                           0            l,
                                                                                                                                                                                                                                                                        tr (t
                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                      Ct
                                                                                                                       l.l                                  .aa3
                                                                                               co                                                                                   ilx                                kaa                    o:r                       o
                                                                                                                                                                                                                                                                        co>ca
                                                                                               -    a .a               n,t.a                                J,i  lr        l.
                                                                                                                                                                                    9c                                oc                         c
                                                                                               f    r. l,             6:c                         cp                                    a
                                                                                                                                                                                                            &
                                                                                                                                                                                                                      9U{
                                                                                               tlau
                                                                                               l/9a                   u l.                                  lrf,C
                                                                                                                                                                    c
                                                                                                                                                                                    io
                                                                                                                                                                                                            o
                                                                                                                                                                                                                      UC
                                                                                                                                                                                                                      oaa
                                                                                                                                                                                                                                             La
                                                                                                                                                                                                                                             oa
                                                                                                                                                                                                                                                                        o,rA
                                                                                                                                                                                                                                                                         ttl'a
                                                                                               o,a                    !04                                   oa                      an                      a
                                                                                                                                                                                                                      b}r                    ata                        lrar
                                                                                                                                                  c         rrCa                     k3                     c                                                           .rct
                                                                                               Ll.                    ,o                          I               t0
                                                                                                                                                                                    t
                                                                                                                                                                                     :rtr                   I         {o,
                                                                                                                                                                                                                      rlca                       tr(,a                  !rlla
                                                                                                    cd                !)r0                        o         c                                               I
                                                                                                                                                                                                                                             o                          !'ou
                                                                                               c..c                   )-til                                  ol.a                    alr                    i                                .{                         &60
                                                                                               a        'r            UB                          0a
                                                                                                                                                             4(]4
                                                                                                                                                             6rrc
                                                                                                                                                                                     so
                                                                                                                                                                                     ol.                    u         co.                    tl
                                                                                                                                                                                                                                                       a,
                                                                                                                                                                                                                                                                        a01,
                                                                                               artlA                  oao                                                           lt                                at.!                   ca                         eoa
                                                                                               atSrI                  !a                                    e
                                                                                               {o',                    Blr                                  .ca
                                                                                                                                                            claf.
                                                                                                                                                                                    l!h                               e                          t.1
                                                                                               l.JU
                                                                                               ,l.i
                                                                                                    i'a
                                                                                                                       ,!!E
                                                                                                                      c ..
                                                                                                                            oa                    ;         rlo
                                                                                                                                                            ,ac
                                                                                                                                                                                    ac
                                                                                                                                                                                    E7
                                                                                                                                                                                                           o,
                                                                                                                                                                                                            (
                                                                                                                                                                                                                      trco
                                                                                                                                                                                                                      !or.
                                                                                                                                                                                                                               l.
                                                                                                                                                                                                                                                 G
                                                                                                                                                                                                                                                 Ilr
                                                                                                                                                                                                                                                 ,o
                                                                                               <.a,                   t. i     a
                                                                                                                                   aa
                                                                                                                                                            oulr                    F'                                a! {
                                                                                                                                                  o                                                         o         trcu
                                                                                                                                                                                                                      oaa
                                                                                                                                                                                                            li             oi^
                                                                                                                                                   l,                                                       I         a9n
                                                                                                                                                   l                                                        a         E):
                                                                                                                                                            <                                                         l,   u n
                                                                                                                                                                                                                              T                                I
                                                                                                    u                                                                                                                         I                            n
                                                                                                                                                                                                                                                            a,
                                                                                  rrao                                                                                                   o                       co                     ot
                                                                                   Eoir'i                                                                                                                        oa                      a4lt
                                                                                   ;iiir'liD
                                                                                                 err{ae                                                                               CE                         aU
                                                                                                                                                                                                                 a,,
                                                                                                                                                                                                                                         >,
                                                                                                                                                                                                                                         oso
                                                                                                      iinav-oo                                                                        o!                                                 Ear.c
                                                                                  Irr:alrtcga                                                                                         .lt                        UD
                                                                                  ;ni.4ar..,tor                                                                                       ll  i                      <rl                     taryo
                                                                                  2zartt:ur2'rt                                                                                       u tl                                    lr         ttr'd-l
                                                                                  nnha2od'P'd                                                                                         a                          >,p                                           I   rl
                                                                                  < t            a n .t a              u      a         a    t          4       A                     a, {                       a.            I         aau
                                                                                  7 a i: -                 4 i    c           r.        rr   P          u       .
                                                                                                                                                                                      CE
                                                                                                                                                                                                                 a{
                                                                                                                                                                                                                 C1'
                                                                                                                                                                                                                                         Doaf
                                                                                                                                                                                                                                                               a
                                                                                  :i;na.>.t.C.r
                                                                                  ''a..4ro>oLtrall!                                                                                      .l                      {r                      AUI'!
                                                                                  ag,.ra'rt.o/rcE                                                                                                  t             4l'1'                   /oIL
                                                                                  aa'caut.                                                   Iaa                                      cc                          ituc
                                                                                                                                                                                                                   ,r
                                                                                                                                                                                                                                        acaa
                                                                                                                                                                                                                                        r.\c
                                                                                                                                                                                                   {              U' c
                                                                                  irrrinEErOlr                                                                                        {.1                                     a         qlt{
                                                                                  6'co-roc.cnr!>                                                                                     l.o                          uL{                                aLa
                                                                                 ;5r.Do6.lr{                                                                                         o9                          ioa tr                 nEall
                                                                                  d.aut.i-rkd
                                                                                  -aocrAQ,tux                                                                                        r.            C             a            a,         Ia4
                                                                                  :.cE),o.,{taCrll                                                                                                 a                   ca
                                                                                                                                                                                                                  aoautt
                                                                                                                                                                                                                                         I0).U
                                                                                  -A-a.talrr,.tOa{                                                                                   co
                                                                                                                                                                                     fu
                                                                                                                                                                                                                                         oct
                                                                                  r        i    c 4 l'         > c            o         c    4
                                                                                 ;no..Deaicap
                                                                                 -i>Lr,crlrlr.c                                                                                      4'
                                                                                                                                                                                                                  c€
                                                                                                                                                                                                                  oio
                                                                                                                                                                                                                                         EGI,
                                                                                                                                                                                                                                         '}aa{
                                                                                                                                                                                                                                         ,r.o
                                                                                          ki:e-C(,trrckl.a                                                                           o,                          !c
                                                                                                                                                                                                                              U
                                                                                                                                                                                                                                        3-cal
                                                                                                                                                                                                                                              ld
                                                                                  td,,-rtoiPLtl                                                                                      x,.                          a-{,                  c.tacn
                                                                                 iiv.lri!4r.1.!                                                                                      ,r )                         !{                    -tt.,;Oa
                                                                                 {E!-lnart.al>tl                                                                                                   I              ca                     ay{a
                                                                                 leJ:St,f.,lCC)a{
                                                                                 -                         g f                                                                       olr                          rae                    cda,
                                                                                          c ,i !                  P    k      a         o    lt         c       Y
                                                                                                                                                                                     c'l                          E>k                    aaa{
                                                                                 l,oljcrltcavllk                                                                                     i                            ,o0                  ucL.o
                                                                                 aaral.r).,lrl,4i                                                                                    G'                           !{&                  rcol,
                                                                                 la.rel.auaaB                                                                                                                     60                   {o€.
                                                                                 taufnrdpa                                                                                           h3                          .oEc                 .0a
                                                                                          rrnoOOl.lr9aOEa
                                                                                a
                                                                                r.UCl!O,lE
                                                                                                ,t O a 6 0             O 4          I        r         €        )               t    ol
                                                                                                                                                                                     !,                          Td
                                                                                                                                                                                                                       !o           . 4 ta lr,a ca
                                                                                 at'Jlrl.pa<raya                                                                                                   t,
                                                                                                                                                                                                                 ecy
                                                                                                                                                                                                                         {t
                                                                                                                                                                                                                                   Satlo
                                                                                                                                                                                                                                    an
                                                                                 Cttcp.lrcaaruE                                                                                      no                          1,<               .{L9aOl
                                                                                 roc8coono'rii
                                                                                         tl.talr.035!!lL                                                                             C'"                         co                9a-cc
                                                                                C U y C                        C 4     rr     t     S                 r,     C                  P    i6
                                                                                                                                                                                                              E].
                                                                                                                                                                                                                                   i>3,ri
                                                                                                                                                                                                                                    0a4>
                                                                                tu,tqtrcotlfPoa                                                                                      GC
                                                                                fkat,rt:t)oa.lcc&                                                                                                             4Ca                   I rr }                 0       4
                                                                                a,a!r:u9.t'aa                                                                                        lr                       LrC                   OOo{a
                                                                                         C Nt a O                f,                 ,t       O        e      a                  d    {\a                      o>.1                  ,iul,
                                                                                1,\k&.rtrc:!.'t{aa                                                                                   llr                      trrd                        o(}.sa
                                                                                                                                                                                                              trtl0
                                                                                c*ir.r,.r,t:!o.!u'o                                                                                                                                i)r66-ll.
                                                                                                                                                                                     l.            ;,
                                                                                ,4rrr.icEar..k                                                                                                                                .a          l. t             u
                                                                                         C4Dlr'Oalj.laJlna                                                                           -,i                     {l,u                   roa
                                                                                Ur<AaO)AarraJ(6>                                                                                     nc
                                                                                                                                                                                     n                   .tta{
                                                                                                                                                                                                              eaa                   fucha
                                                                                                                                                                                                                                    O..a''
                                                                                cEaLtl{:ha'aLt'ca:                                                           j
                                                                                {        k,t         t    n t, O       r.,(         6        ta       t:              .l             lr            lr   aa.o                       d I'                    f.      A
                                                                                IOU.tt.,t{OUO.r'Oap                                                                                  f(,                ua6                         >!t'4
                                                                                alr.ruo"ookaaa9                                              q                                       )c                 a)ra                        a>.OltO.
                                                                                a C < n rr C E                         &      .l    7                 C'1.           a                                  dOC                         tclr,€
                                                                                €'t6uOatOiJt!{:A€C
                                                                                                                                                                                o
                                                                                                                                                                                     <e                 &<LF                        O<rrrra
                                                                                                                                                                                U
                                                                                                                                                                                l
                                                                                                                                                                                     ;                           "i           L;
I
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 38 of 288 PageID #:329




                                                              Er   h'.b,+ 3




                         COLTECTIVE BARGAINING AGREEM ENT



                                          BETWEEN



                            ApscME coUNcIL 31, LOCAL 3477


                    REPRESENTING THE JUVENILE PROBATION OFFICERS



                                             AIID


                                TUE CIIIET JUI}Gf,, OF TIIE



                           CIRCUIT COTIRT OF COOK COUNTY




       Effcctive:
       Dcttmber l,20t2 through Novcmber3ii, Z0t7



  II


  I
  &
  *
  *                                          ."{s>t
  r
  L
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 39 of 288 PageID #:330




                                                                                                                             !i  llll
                                                                                                                                      dA FJ
                                                                                                                       i    K(- 7     bT
                                                                                                                       I6 E'',
                                                                                                                                          6
                                                                                                                                          C
                                                                                                                                          5
                                                                                                                                              $r
                                                                                                                                                    ?6
                                                                                                                                                    iL
                                                                                                                       t             r\       3
                                                                                     o
                                                                                     E
                                                                                                   F
                                                                                                   o                   I
                                                                                                                            \J3
                                                                                     o
                                                                                                                                              1rt
                                                                                                           o
                                                                                                                       (a
                                                                                               Is o'
                                                                                                   ts+,                a,
                                                                                                                            =.-t
                                                                                               f.l                     ,
                                                                                     a)
                                                                                     o
                                                                                                   Ft
                                                                                                   o       P       v
                                                                                     -+
                                                                                                   E
                                                                                                   -              -t        6.7
                                                                                     >h
                                                                                     AE!)      I
                                                                                               IJ
                                                                                                   o       C)
                                                                                                                  G         Fr===l
                                                                                N)
                                                                                                           H
                                                                                                           ,P\              t=e       I
                                                                                O    * >..'    F9
                                                                                                                  @
                                                                                           d   oq          Fa-a
                                                                                \o                   =            @
                                                                                     o.l
                                                                                     la
                                                                                     q?
                                                                                     Po
                                                                                                G
                                                                                               f.t
                                                                                                     D
                                                                                                     I
                                                                                                     P
                                                                                                     ?l
                                                                                                       '   F3o
                                                                                                           w      (n        =?
                                                                                                                            €1
                                                                                               V)
                                                                                           o         -
                                                                                                     te
                                                                                                     -
                                                                                                                                                     l;nr
                                                                                                                                                     fH
                                                                                                                                                      $*
                                                                                                                                                     ja
                                                          '))
                                                                                            aj
                                                          5
                                                          i,                                ::
                                                          f                                             3
                                                                              !r$!j
                               ::                    €: *==n l?3
          < X-='A                                         --1   c o i         !
          3):Xf                           = =J
                                          i:79            7     c-^a                  ;-;
              Y.X (l
         -x'J,=a=-;-J5;                   - = )           :i       s-;
                 ;  _                          J
                                               :-                  r     ::                             lz
         !-.  -.
              ^  *  ;                 t)       J                  4      Jt   oPr,                      lo
        .i:                            -             ^    a-
         Jq = J "., c:                               =    -       u='r.^                                t;,
                 =                        -.tri-J.                                                      I.)
4         '; ! na                                    o             3.C c!qSY                            Ili
4        < *C;                            --         ?o            3 r                                  lc
.'
-.,a=3.;J :'7,=                           =;                       ,E
                    F                     _ -^
A.:-C=(-j^E                                  u !                   I-='
i             Y-X-f
                                          3 --i-
                                          -                          )'                                 iE
                                                                                                        ra
i
Gr*7'--
                  3,:+                    t?6                     3=
                                                                   ata
                                                                                                        r=
/.':P                                                                                       J
v-.,:d-                                                                                                 rO
E.;O')oi,'aJi,
                  -{-^--YB.+
                  i;            j-        :-:1. j                 5:t         UA:                       l>
3                                             gll                                                       IE
6
4
1^L-
                   -X     ?
                    ' t-' L                   F. F.               Qrco
                                                                   ci         HC0+
                                                                                                        ttr
                                                                                                        la
                  'lr-a'JIJ,
.1                i=            -              cl ci               I.o
                  Arz                          8:                  B:  roio
;i                Z'^e                         rq                  +.1
?                                              3s                  f3         :'oc
                                                                              i-c:-(J
                                                                                      :.
FfrWulE.(Jl:E
X                 =-<i
                  htr-                         .i-,                60 v?1                   ,;
,i                 -,1 a                       Gs',                F.o oox
<                  t,           c              1:'.lji.            o e (n4                  a
A'                      A
                   FS,3+:Jl                    ' =                 =l^        O;.ii
                                                                              !fr-.
                                                                              f,      (!    ,
:L                =€;
                  ;"T' o-                                         ig
                        Q t-'
                   i* Fs,tt
                                               a{
                                               =:
                                               :i':C              €      E
                                               a;                 o-A*        Y f oq
                  ^-.)                         ! ii               Ci            AT
                    --J-= r                    r                  a) l'
                  .r*                                             :l f
                             utx               !                  E a
                                                                  T7                  o
                                               =                    ?




                                     rl-t                                                                      Z')
                               !f                                                                 rlr
                                     o                                                           'F6
                                                                                                  A9          -
                               :!i
                                                                                                 ;=
                6o
                .)ot                                                                             oa
                                                                                                 hUv+
                -^J                                                                              rl,           P
                                                                                                 5rl
                                                                                                 I
                .A!:
                                                                                                 (,
                                                                                                 Ht
                                                                                                  v
                                                                                                              u!
                       p-                                                                        ll-           A
                       O             Vt
                       c:.                                                                                    v
                                     ra                                                                       l+
                       O
                       -1
                       )
                       a

                       fi
                       if
                       c
                                                                                                                     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 40 of 288 PageID #:331




                       i




                       ,
                       :
                       :
                       :'-
                       I
                       :
                       .
                                                               4.
                                                                                  ;'-   rl
                                                               =
e i;                                                  P3L=                        = :                                                       /Ej


g                                                                                                    r,-. Cr. ,i
                                                                                                     =ox                                    ::^
             Z:                                        iiry    7?Ei                          ,Y
                                                                                             iP                                             ilt
                                                                                                     H:-{
             =;                -1= O rr !r
                                                       i0'7(r,
                                                       AE       0
                                                       CJ t-,1 ,=      tr,>
                                                                    =8-i;
                                                                       H\   C                ae'                                            <'3
a
=            i      u:         -65ii
                               =+r:q                                :<=E-Sb '\                                    a
                                                                                                                                            ...a
                                     = =               ==                                            FiQi                 \
e            e!                t:'=
                               r,=;; Y                 FE 7         af,g:               ;    ie      '      .ixvt *\                        o<
:j.          o=                                        !rx           B-"*_              E                   ri n                 \
ro           irr
             -.F               a=2 !                   :id U           b=l                   =2             /<^-\
                                                                                                            \,t   P
                                                                                                                                            ) -'
                               i7==                    =*
                                                                    iS;L;               A    ;.r,                                           gi
=-(j*.iC-a.4aiO-7''A\z                            i    s.Ei         f.=f          ;          io             ^\)                             OC
=            1=
             .tr;
                               ?i.q                                                     ='
_                              ;    .D a-                           ;   v    /_r!J
::                                                     =X                               c      9'           C+                              ^\ a-
                               -d r :                  ='cL         1Q -:=                                  -Jv
                                                                                                            a)' n                           r1 .:'
',                                  ii                 ;-7          ?79,:               -      =                                            G7
             =d                =r'!                                                                               L                          t'
                               a-s=                                 E3-p                                                                    V, t)
i
3            iZ
             6*.               F^E=
                                    g *P
                                      X=                            I+<E ri.                   t
                                                                                               a            ,G
ii           ig
             ' E
                                    =
                               E8.F b                  3ii
                                                       ? ?          818-6               3      i.a                                          VtA
                                =:'f,-  =                                  =                                4=
0:;j-;*4--,t'a.aa                                                   =.7-                ='                                                  ciu
                    -          \<-
                                *!tz i. :.             1:.
                                                       a,^          o S!'E +                    E                                           !.5
                    <                                               PiE6                        i)
                    $          Fr   ?E=                             g"ii                                    PO(                             '-t r'')
                                                                                                                                            5      c.:
                    !                 6                ;,"3         3{5f                        ;=                                          (D.^
                                                       =5                                                   FJ    L,
                    ?          =18
                               ?EF
                                 H
                                                  q    ?:
                                                       cdfi         ;8FE                        s           (D-=
                    ,,\        *f                 !                 f 2PF                       r           J-r
                                                                                                            A":
                     B                                              .i;l                        *           Ci
                     c-             ..:4                                                        ;
                               F'5:5o qr
                                      i <                               E-; f                               r)tJ
                    ':c             ds=, ?             A-(!             a-99.                   ?           cn(1                                   iJ
                     -r             c i
                                    ;i'O               O..              ci
                    Ei                                 ;; ii            > ,,
                                                                          =.9.r'                O                                                  n
                    a               3;                 =n1              ffr=                    3
                    5.
                    -               i '{i              A c-                       =_                        tA
                                    :2     .,'>        .':              =';
                                                                        :?:                     f
                    -/              F
                                    \                                   -^ i=                   a
                                                                                                                                                    -. :'
                                                       =.a              t!   :l
                    ^tvrLrr'
                                                                                                                                                     H
                                                                                                                                                   fto
                                                                                                                                                    -o
                                                                        =_o



                                                                                                                                                   :+l

                                                                                                                         XH=f
                                                                                                                        Ai-Fl.
                                                                                                                                            FT
                                                                                                                       ttq^A!                      (,
                                                                                                                                                   P
                                                                                                                        -; (g':) *
                                                                                                                          o a--
                                                                                                                         r.E d 5
                                                                                                                         k-*'^
                                                                                                                         lJFHg]

                                                                                                                         tr9:1                      =.
                                                                                                                         =-P-
                                                                                                                         Qz:96
                                                                                                                         p.nh{
                                                                                                                         ,tr3(n
                                                                                                                         oF*o
                                                                                                                         :-*w/F
                                                                                                                                     pv,J
                                                                                                                                     ^.dH
                                                                                                                       :v---'^ai<                  oq

                                                                                                                         JV(D^
                                                                                                                            A
                                                                                                                         --nxc                     a_
                                                                                                                                                            Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 41 of 288 PageID #:332




                                                                                                                                     oJ-
                                                                                                                          J          L
                                                                                                                                             "I
                                                                                                                         X;.V         *
                                                                                                                         x-(:H lJ1! * rD
                                                                                                                         I'J
                                                                                                                          -



                                                                                                                         =                   )-l

                                                                                                                             *^                     b

                                                                                                                       ='):-.."
                                                                                                                       1i3a=
                                                                                                                         '--.ar
                                                                                                                         =:;:::,a-                 I
                                                                                                                         4..it



                                                                                                                       -l+,a.-


                                                                                                                          :-,
                                                                                                                                                            ,cJloi,
                                                                                                                     ,          -Je
                                                                                                                                :X                         o.r,gcE                                                                                             .v #
                                                                                                          JEgHi -                                          E q
                                                                                                                                                           5 3 5;         6',
                                                                                                                                                                                       F
                                                                                                                                                                                         "'5f
                                                                                                                                                                                         *s
                                                                                                                                                                                       u6::
                                                                                                                                                                                                                     tr
                                                                                                                                                                                                                     .g
                                                                                                                                                                                                                                          (,)
                                                                                                                                                                                                                                                      E *t
                                                                                                                                                                                                                                                              tr rr
                                                                                                                                                                                                                                                                      8
                                                                                                          v= ='l-t      ",
                                                                                                                                                           ? U =H                                                     €                                o= (1) o
                                                                                                                ^flkA
                                                                                                                                                           ET, H;                      2.* "                                              a           -tr\,
                                                                                                                                                                                                                                                                      (.)
                                                                                                         -=
                                                                                                          AH

                                                                                                                cD
                                                                                                           u-r{-1.- d.;
                                                                                                          i{               -
                                                                                                                                      =
                                                                                                                                    oo.g         uo
                                                                                                                                                 rt
                                                                                                                                                           BE
                                                                                                                                                           Li
                                                                                                                                                           nF !
                                                                                                                                                               iE         F tr
                                                                                                                                                                          :0
                                                                                                                                                                                       T!;
                                                                                                                                                                                     .e.T,i
                                                                                                                                                                                     # Ot=
                                                                                                                                                                                                                     gS
                                                                                                                                                                                                                     r.3
                                                                                                                                                                                                                                          v)
                                                                                                                                                                                                                                          &
                                                                                                                                                                                                                                                      t)
                                                                                                                                                                                                                                                      EE ? A
                                                                                                                                                                                                                                                             b0 p
                                                                                                           E- bb; s >                                      P
                                                                                                                                                           H:'i'irati'P
                                                                                                                                                                  or      IYi         j:l'Oo                                              k           E    S"3E
                                                                                                          '-F.\t-
                                                                                                           otr'5 'i o 'E
                                                                                                             ^FY!-                                                        HH  EE:                                    6
                                                                                                                                                                                                                     C)
                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                          ()           Ht-#
                                                                                                                                                                                                                                                       o -!l i1 c*
                                                                                                         .Jtr L}
                                                                                                          x-855
                                                                                                                 >,E XH
                                                                                                               Q L'H                             ()        =B :b*
                                                                                                                                                           'tr.^ hr-  ;Eg
                                                                                                                                                                       =FH                                         ? 'q
                                                                                                                                                                                                                           -J
                                                                                                                                                                                                                                          P            rnaCO
                                                                                                                                                                                                                                                       9coc-
                                                                                                           .'itrCQ* o                           e>          tt?. Ai    ;;r-3                                    .6 $                      an
                                                                                                                                                                                                                                          F{
                                                                                                                                                                                                                                                      tr.9Hs
                                                                                                         :i(ts.= o
                                                                                                         tr  o71'                               #cd        43gdPEeo.!.=
                                                                                                                                                                 o.=. ..oc                                      v..3                                          dao
                                                                                                         otr5E.o
                                                                                                         #o6iitr
                                                                                                                                      tr
                                                                                                                                                ()() ;?
                                                                                                                                                otr '64;
                                                                                                                                                     >.-                  ?p         ;:E                    3E:            E              a
                                                                                                                                                                                                                                                      +A\9
                                                                                                                                                                                                                                                       9.1
                                                                                                                                                                                                                                                                o-c
                                                                                                                                                                                                                                                              = ^v
                                                                                                                                                                                                            Lo g.:                        tr(/:            g.E 3
                                                                                                          k!=E:                                 ^'   >tr
                                                                                                                                                      ;<                  t:O;
                                                                                                                                                                          #
                                                                                                                                                                                       Ftf
                                                                                                                                                                                       -ptr                                               ,:Q          E'r o=
                                                                                                          )r-'
                                                                                                                 J       ..:l
                                                                                                                                ;
                                                                                                                                                _a- 3-.4
                                                                                                                                                           {=.=()         i a
                                                                                                                                                                                =
                                                                                                                                                                                     r      c
                                                                                                                                                                                                 ;r         r
                                                                                                                                                                                                                U
                                                                                                                                                                                                                                          rf
                                                                                                                                                                                                                                                L.
                                                                                                                                                                                                                                                     -.-:.=<   a
                                                                                                                                                                                                                                                            *r.F
                                                                                                                                                                                                                                                                      D{J
                                                                                                                                                                                                                                          -;
                                                                                                                                                           rtE ZE Ei*                E -='r
                                                                                                                                                                                                            4*:
                                                                                                                                                                                                                                                         Ld-n
                                                                                                          ln ^d-*E
                                                                                                                          J     A     F
                                                                                                                                                           ",             < O                                   o                                      :Fdn
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 42 of 288 PageID #:333




                                                                                                                                                                                                                                         J)!
                                                                                        :nro.i F r, tr    a tr $c                     2                                                                                                   [)'t
                                                                                                                                                                                                                                          ol=         ?^6EE
                                                                                       c
                                                                                       _8
                                                                                      'E   ho* O'D
                                                                                                                                                -ta
                                                                                                                                                           P; En                      ;i:;                      eo   E     E              o!          :9i=
                                                                                                                                                                                                                                                      E#g:                  F.
                                                                                                                                                           E;=Ei i'€9.-                                                                   aY
                                                                                                                                      Q
                                                                                      'E i€E-EE i:                                              Od
                                                                                                                                                rD
                                                                                                                                                                                                            E€8                           3c,
                                                                                                                                                                                                                                                6      3hE_g
                                                                                                                          E3                    >:,''                                                                                                 .F *
                                                                                        0J               Y    i           c)'u --E              ov
                                                                                                                                                           E;EEE. E:::  Eare                                ET5                           HL
                                                                                                                                                                                                                                         s- 0)
                                                                                                                                                                                                                                                          O'O
                                                                                                                                                                                                                                                      EES E
                                                                                       :
                                                                                        t
                                                                                        vv-.Sl1)L4

                                                                                                         )<r!
                                                                                                         OE k;
                                                                                                                          F.J.>'
                                                                                                                                      B
                                                                                                                                                u,\
                                                                                                                                                HC
                                                                                                                                                fri
                                                                                                                                                -a
                                                                                                                                                    ei
                                                                                                                                                           8a:gI
                                                                                                                                                           >,,a    6';
                                                                                                                                                           -..a /0 l- e u C
                                                                                                                                                                        C lo    o
                                                                                                                                                                             y.=i                r.r
                                                                                                                                                                                                            jl-H"J-H
                                                                                                                                                                                                                 ot ..i
                                                                                                                                                                                                            :o h ?
                                                                                                                                                                                                                                          Op
                                                                                                                                                                                                                                          Fr (-)
                                                                                                                                                                                                                                          o !.)
                                                                                                                                                                                                                                                       E 39.:
                                                                                                                                                                                                                                                       96^o
                                                                                                         ^ tr-- oa'!
                                                                                                                                                                                                                                                      &!v
                                                                                                                                                           -xE'= o--
                                                                                        cJ                                                                 ElF S 6iE                 .'=; +€ f;             : ,Y                                      !dOf
                                                                                 lr.-\Y(,v)t
                                                                                -3 X                     EEEBS                                             Eh::e                      iEeE gE;
                                                                                                                                                                                                                 ^ 6                     !>           -:Y*k
                                                                                                                                                                                                                                                       or:E
                                                                                                                                                           i6},it                     rsEH IEE                                                        sEi:
                                                                                                                                                                                                                                          oa0
                                                                                g S -g:u:i                                                      fi€
                                                                                                                                                                                                                                          o\.         I0;.d
                                                                                                                                                                                                                                                      *>vii
                                                                                O e                       ._. a o OE                                       -'.r5rJQ-                 Egf,E                      3r5A
                                                                                ^
                                                                                  (q'
                                                                                  '..1                    o; !,1 - o o.:
                                                                                                         - \r)     - 5
                                                                                                                                                ,{    0)
                                                                                                                                                                                     YE::                       a  ' .
                                                                                                                                                                                                                                          dcl
                                                                                                                                                                                                                                          - E:-
                                                                                                                                                                                                                                                      E o m'-
                                                                                                                                                                                                                                                      EE 5E
                                                                                                                                                                                                                                         g:
                                                                                                         .- *t                  I     E-       \;                                    (-'i;                  (                                         ,z.i         > $
                                                                                                         .i                                    c.,                                   v                      ,r;                           ;           r-
                                                                                                 rl
                                                                                                tr
                                                                                                n         :iL^                             P'c
                                                                                                                                           EE
                                                                                                                                                                                             q'ts--r..
                                                                                                                                                                                             E
                                                                                             ;
                                                                                            ,c            B.p
                                                                                                          c--,                             ;E                                         i:'              .:8                            ?e
                                                                                                                                                                                                                                    ;BE
                                                                                                                                                                                                                                    '                   5o
                                                                                               ErPE                                        EF                                         rIE               AE                                              !
                                                                                               € l->'X o                                   o?i                                        EOc33otraO?a
                                                                                                                                                                                        2       tr.=                            =;;tr
                                                                                                                                                                                                                                -d                      2
                                                                                                                                           ==                                        ;    = )                                   E! !i
                                                                                                                                                                                          gE
                                                                                               !.=-d*^
                                                                                                                                                                                                                                                        G
                                                                                               6  o o.r'S
                                                                                               ur c.q) h
                                                                                                                                           E
                                                                                                                                           o EH                                       3v,
                                                                                                                                                                                       =                                        3*5                        A*
                                                                                                                                                                                     eE :E E€E as4
                                                                                                                                                                   E
                                                                                               !-lq- >,E                                   o 5                    '5tr
                                                                                               Aog E
                                                                                            o tr BE
                                                                                                                                           5 g
                                                                                                                                           r-i
                                                                                                                                           €E                       I
                                                                                            :9F;
                                                                                            .-i/l {+
                                                                                                   (\, d)        l^j                       p     f$
                                                                                                                                                                    d                 Io o
                                                                                                                                                                                      a
                                                                                                                                                                                      wryrtrH          H'F
                                                                                                                                                                                                       =a                        P-o1
                                                                                                                                                                                                                                .9, E
                                                                                                                                                                                                                                                       .=-F
                                                                                                                                                                                                                                                              v
                                                                                               ."J
                                                                                               qJ^
                                                                                            -.y# tr
                                                                                            Eln,.9.;
                                                                                                          O a
                                                                                                          .i
                                                                                                                 =
                                                                                                                                           9. ,n
                                                                                                                                           X.q
                                                                                                                                                                  "C
                                                                                                                                                                   f,
                                                                                                                                                                   ci                 1-o
                                                                                                                                                                                      a'J              de
                                                                                                                                                                                                       r:5                      B*;
                                                                                                                                                                                                                                '-ry€:                  :r
                                                                                                                                                                                                                                                       '=2
                                                                                 g'         g:=H,E                                         fF,
                                                                                                                                           l<d  ?.                F
                                                                                                                                                                  E         n            a             "; t                      'tn c_.i
                                                                                                                                                                                                                                                        g
                                                                                .=E; > H;i
                                                                                  F;    HE 6E                                              .:*, E                 o         iAfr      =
                                                                                                                                                                                      B;"              Eh                        EEE                   !F     S
                                                                                E
                                                                                =
                                                                                E ;EX?E
                                                                                  I.;9*,8  flE
                                                                                           fiT,.g I
                                                                                                  E                                                                             8.    ntrE>'|'5"'tr+cu
                                                                                                                                                                                     #b    ie.     ;-HE                                                 8-E
                                                                                             EEao =                                                                                    E      F--ETE                                                                        '
                                                                                ; tB;*.=
                                                                                E g#TH.g
                                                                                 E
                                                                                'E 'i='f: tr
                                                                                             gHE
                                                                                              #>
                                                                                   ts1=EE ;'7?'
                                                                                                  o.>
                                                                                                  &
                                                                                                                                                                   I        E
                                                                                                                                                                            .E


                                                                                                                                                                                     E
                                                                                                                                                                                     g,i
                                                                                                                                                                                     *,8 tEg? #Efr
                                                                                                                                                                                     f-E- ;TB
                                                                                                                                                                                                  IEg -ilT
                                                                                                                                                                                                  H€[
                                                                                                                                                                                           E;"8 ;EE
                                                                                                                                                                                                       -qp
                                                                                                                                                                                                         ;;
                                                                                                                                                                                                         *E
                                                                                                                                                                                                                                                              c'
                                                                                                                                                                             6
                                                                                                                                                                                     'iE"a stE           E=
                                                                                                                                                                                     Es9 s€f HHI* ;f
                                                                                                                                                                                     d 2
                                                                                                                                                                                           ..\_  q
                                                                                                                                                                                             .ijj6 L                            Er         a a                J
                                                                                                                                                                                     z--'?   >=S  ;i!3P
                                                                                                                                                                                                  :82.H z5
                                                                                                                                                                                                                                                              A
                                                                                                                                                                                     2.f 1,                                                                   tr
                                                                                                                                                                                     ig€ ti* .8rx*
                                                                                                                                                                                     xjic
                                                                                                                                                                                            ='3B
                                                                                                                                                                                            .P?;
                                                                                                                                                                                     i--r ac.l
                                                                                                                                                                                            i * c.
                                                                                                                                                                                                  EEE= 3UE;
                                                                                                                                                                                                                                I       E:,=           F      ts
                                                                                                ()"i                                                           i-^rO
                                                                                                                                                               C'.{O
                                                                                                                                                                                                                             qB!
                                                                                               -r)X                                       i
                                                                                                                                                               o-ud                     FU                  Ea.i
                                                                                                                                                                                                                                                           )Xo
                                                                                                =
                                                                                                          9E                             6d
                                                                                                                                         o
                                                                                                                                                               d:H
                                                                                                                                                               F'--^g7
                                                                                                                                                               E
                                                                                                                                                               t4o-X
                                                                                                                                                                          *             6!a
                                                                                                                                                                                                               .>
                                                                                                                                                                                                                             sa
                                                                                                                                                                                                                             FG
                                                                                                                                                                                                                                                       ;E              b3                                                                 q)
                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                          .1
                                                                                                =,Jo
                                                                                                HdIA
                                                                                                r
                                                                                                |< L/
                                                                                               .9o;
                                                                                                     l!         ,r
                                                                                                                r-l                      O
                                                                                                                                         tr
                                                                                                                                                               l^u.€O
                                                                                                                                                               'J^(H-
                                                                                                                                                               a         :              g=
                                                                                                                                                                                                            "u
                                                                                                                                                                                                            dg
                                                                                                                                                                                                            6o
                                                                                                                                                                                                            9tr
                                                                                                                                                                                                                             ii   'a
                                                                                                                                                                                                                                                       :93
                                                                                                                                                                                                                                                       --tE
                                                                                                                                                                                                                                                            Jt<l<
                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                                                                                                                          U
                                                                                               .5
                                                                                                at1  4                                  r-l                    H         -              oe                                   O(J
                                                                                                                                                                                                                             lr?
                                                                                                                                                                                                                                                       (,C'-'i-j
                                                                                                                                                                                                                                                        .9o?r*                             .EA                                            t<
                                                                                                    EE                                  \+i                    Y^#
                                                                                                                                                                                      i j                   oP                                          :'-u-                                  trH                                       ()
                                                                                                C)(VH                                   }r                     5
                                                                                                                                                               l.*V)A<
                                                                                                                                                                          b
                                                                                                                                                                         :;             r-{ l)
                                                                                                                                                                                                            i{>                                         a r'Z o.
                                                                                                                                                                                                                                                           9-i
                                                                                                                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                              'dE 0                                                            -n
                                                                                                                                                                                                                                                                                               oo
                                                                                                9 E;                                    -o
                                                                                                                                         o                  9
                                                                                                                                                               )          /\
                                                                                                                                                                          d-)        \vJ .-
                                                                                                                                                                                     !=
                                                                                                                                                                                                                             -i-^ 9'
                                                                                                                                                                                                                             .Yo
                                                                                                                                                                                                                                                           9ioqa9
                                                                                                                                                                                                                                                           xi -d !.1 tn                    .i  i()                      (J
                                                                                               Ero
                                                                                               'd-,d
                                                                                                3,U
                                                                                                                    H
                                                                                                                    I                   g
                                                                                                                                                            9
                                                                                                                                                            o
                                                                                                                                                            I
                                                                                                                                                            krvd  =
                                                                                                                                                                         iifi         tr*
                                                                                                                                                                                      Gi)
                                                                                                                                                                                      a.2                   ^oo.
                                                                                                                                                                                                            L,l
                                                                                                                                                                                                                             ;e                        !.v-
                                                                                                                                                                                                                                                       rud
                                                                                                                                                                                                                                                          .filu

                                                                                                                                                                                                                                                                                          E-h
                                                                                                                                                                                                                                                                                           9c)
                                                                                                                                                                                                                                                                                          .Yo
                                                                                                                                                                                                                                                                                                                                         {)
                                                                                                                                                                                                                                                                                                                                         li
                                                                                               €!                                                           5o.=(,)
                                                                                                                                                           !a-6\
                                                                                                                                                                                                            +!'              ctfr                       e6HnW   a-y'    -^
                                                                                                          a)
                                                                                                                    c.,                 ()                 .=     A                  .5>                                     >0)                                    'Li                                .lv
                                                                                                                                                            7a
                                                                                                                                                                  6c):                                                                                      -,'..-
                                                                                                                                                                                                                                                               r. r) -a                        ^U
                                                                                                                                                                          -.-c.,
                                                                                                                                                                                                            #i ;$
                                                                                                                               ,ii e                       qrJ'9fiFl
                                                                                                                                                                                                                                                                                                                                         Ir
                                                                                                                                                             -
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 43 of 288 PageID #:334




                                                                                                .)=(g                         !HH
                                                                                                                                                           E c3 -E                      o.l
                                                                                                                                                                                         i)                                                                                                    -                                         C*
                                                                                               o.r H q)                        Ua
                                                                                                                                                            6    bo'.                   9*                                                             EEH:                                                             (.)
                                                                                                                                                                                                                                                                                                                                         tr)
                                                                                                                                                                                                            f q 6E
                                                                                                                                                                                                                                                                                               d
                                                                                                                                                                                                                                                           ebq-v                               (:)L                                            C
                                                                                                                                                                                                            :€o €s Bef E
                                                                                                                                                            dts!-t
                                                                                               oNo-                                                        .co.,a==
                                                                                                                                                           'r.:F-!
                                                                                                                                                                                                                                                                                               lid
                                                                                                                                                                                                                                                                                               B
                                                                                                                                                           .=-O o                       ;        b!                                                                                            rJ                       o                o
                                                                                               rl1c,                                                        trOO^-
                                                                                               6 5'u                              -.o
                                                                                                                                  y6)                       5F;                     rZ   !? C.= >)                                J                    .= >'-c s                               oo)                                       N
                                                                                                                                                                                    -IeX gPE E#
                                                                                                                          o
                                                                                                                                                           trS q
                                                                                               :€:#
                                                                                               PrtPr
                                                                                                                              {;x
                                                                                                                              c!
                                                                                                                                  Ec*
                                                                                                                                        C)                 !5  tr
                                                                                                                                                           .r'Fe=LP

                                                                                                                                                                                    t.!
                                                                                                                                                                                         tr-EE;i      ".i
                                                                                                                                                                                                                                                        E;g;
                                                                                                                                                                                                                                                           EE"i
                                                                                                                                                                                                                                                                                           €U
                                                                                                                                                                                                                                                                                              bo                        s{
                                                                                                       trLr
                                                                                               o E oo* ofi                                                                               B; y g:E                                                          c g= 3
                                                                                                                                                                                                                                                                                                                        !\
                                                                                                                                                           l*
                                                                                                                                                               ;6                                                                                                                         (-E                                            c)
                                                                                               f.idf
                                                                                                                                                           d-E                      =rd91
                                                                                                                                                                                    POE                                                                                                    :5                                            {)
                                                                                                     H
                                                                                                                                                                                                                                                                                                                                         X
                                                                                                                                                                                                                             ?Ff €E; I
                                                                                                a*ia
                                                                                                                -         ^
                                                                                                                                                           -;r)d'-rjo                                                                                                                         t)1
                                                                                                                                        .J
                                                                                      li                                                                    O6'#Ytn
                                                                                                                                                                     €:E                                                                                                                      o                                          U
                                                                                                HTHP*
                                                                                      q)       o o'E co                        I                                                      q;a)
                                                                                               CoLi-                                    c-)
                                                                                                                                                           €= E sHt                                                                                                                           sr                        ii
                                                                                      o
                                                                                      H

                                                                                               H'5 (, C
                                                                                               g-o)o
                                                                                               id op t
                                                                                               EE:5    3g :                   !
                                                                                                                               !
                                                                                                                                        o-. x
                                                                                                                                                        3.E
                                                                                                                                                       -=
                                                                                                                                                           +) ,t= ;
                                                                                                                                                          a tlf
                                                                                                                                                                rt*L                  \n
                                                                                                                                                                                    .= E
                                                                                                                                                                                              ';
                                                                                                                                                                                                        9iE:EX E{rs
                                                                                                                                                                                                      r 2E5i;:
                                                                                                                                                                                                      q)                                                                                      L'
                                                                                                                                                                                                                                                                                              *d
                                                                                                                                                                                                                                                                                              d



                                                                                                                                                                                                                                                                                                                        0)
                                                                                                                                                                                                                                                                                                                        -r
                                                                                                                                                                                                                                                                                                                        ,J               ()
                                                                                  d
                                                                                      0)
                                                                                                                4a
                                                                                                                          U                                                          E.y
                                                                                                                                                                                     E;C
                                                                                                                                                                                                      O
                                                                                                                                                                                                                                                        :E€E                               !
                                                                                                                                                                                                                                                                                              otr
                                                                                                                                                                                                                                                                                              HA
                                                                                                                                                                                                                                                                                                                        n-)
                                                                                                                                                                                                                                                                                                                                         '=
                                                                                                                                                                                                                                                                                           ;-
                                                                                     r
                                                                                  aH:i:
                                                                                            >;b#F-                                                                                  ,cot'n
                                                                                                                                                                                        ).*                                                             i--^lf
                                                                                                                                                                                                                                                       Ll+i
                                                                                                                                                                                                                                                       ,--A'-i                             u.i                          n
                                                                                     o
                                                                                                                                                                                    !!.r;
                                                                                                                                                                                                                                                       - O\)            cl
                                                                                                                                                                                                                                                                                                                       J                 z
                                                                                                                                                                                    ci                                                                 ca,                                :t                           ra)
                                                                                               >o)
                                                                                                      tn
                                                                                                      !                           w
                                                                                                                                   ri         -i
                                                                                                                                              '; .Ja
                                                                                                                                               .'n'A
                                                                                                                                                                                    Za
                                                                                                                                                                                 nr ()'                           PP
                                                                                                                                                                                                                                                                  Lr
                                                                                                                                                                                                                                                                             .LLi
                                                                                                                                                                                                                                                                                    b0
                                                                                                                                                                                                                                                                                   .E     c)
                                                                                                                                                                                                                                                                                          O
                                                                                                                                                                                                                                                                                                       +r
                                                                                                                                                                                                                                                                                                         Ti

                                                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                                                              qJ
                                                                                                                                                                                                                                                                                                                              t)
                                                                                               CJE                                 o           avlv);                           - H                               !
                                                                                                                                                                                                                                                       ()                                                         o
                                                                                               ll i;                               -          *e                                i:o                                ="
                                                                                                                                                                                                                                                 c)
                                                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                                       (d        t           Uzq.)O.
                                                                                                                                                                                                                                                                             o>c                        U)
                                                                                                                                                                                                                                                                                                                              o
                                                                                            >\ "i
                                                                                            oB                                                gE
                                                                                                                                                  H.Hvts
                                                                                                                                                                                                                                                 tt              L
                                                                                                                                                                                                                                                                 <n          tE  b
                                                                                                                                                                                                                                                                                                                  1)    v2
                                                                                                                                                                                                                                                                                                                       q{
                                                                                                                                                                                8sX                                                                                                                                     o
                                                                                                                                                  'Li*ii
                                                                                           EF
                                                                                            U
                                                                                                                                   c)
                                                                                                                                                                                                                   Ba
                                                                                                                                                                                                                                                 ()
                                                                                                                                                                                                                                                 "1
                                                                                                                                                                                                                                                                 E       '= *
                                                                                                                                                                                                                                                                             oH.c rt      4.,           k      (l,
                                                                                                                                                                                                                                                                                                                              6)
                                                                                                                                                                                                                                                                                                                              q)
                                                                                            tr(J
                                                                                            q)()                                o                 EE
                                                                                                                                                  Jg!
                                                                                                                                                                                J"EBc)=                            t.
                                                                                                                                                                                                                  €3                             oo q)
                                                                                                                                                                                                                                                                 .d
                                                                                                                                                                                                                                                                         € rF                                  d
                                                                                                                                                                                                                                                                                                               6!                   b,
                                                                                            0l        .J                       ,o                 g;                            :P6                                                                                      *€Hi
                                                                                                                                                                                                                                                                          (Jk^r9
                                                                                                                               +.1
                                                                                                                                   o           C-.d
                                                                                                                                                                                                                   SE
                                                                                                                                                                                                                  r;s                            t<   €                                                        v,
                                                                                                                                                                                                                                                                                                                        (l)
                                                                                                                                   I
                                                                                                                                               E-tr     .: o F.                                                    n;                                                                                                         c)    0)
                                                                                                                                                                                                                                                                                                                                    q,
                                                                                                                                              ;:
                                                                                                                                              .trptsor:YA
                                                                                                                                                                                s-a:
                                                                                                                                                                                                                                                       bo
                                                                                            do                                     o
                                                                                                                                   o                                                                                                             q)
                                                                                                                                                                                                                                                                         -o'        o     o. a
                                                                                                                                                                                                                                                                                             C)                !l,
                                                                                            tt€                                    C)                                                                              afr                        l-r
                                                                                                                                                                                                                                              C)       ()                                               o
                                                                                                                                                                                                                                                                                                        li
                                                                                                                                                                                                                                                                                                               aa
                                                                                                                                                                                                                                                                                                                       (+{     t)
                                                                                                                                                                                                                                                                                                                               o)
                                                                                           .!tI id
                                                                                                E'qr                                              w)>E
                                                                                                                                                       >                        li 7'=                                                                 C)
                                                                                                                                                                                                                                                                          a )A                                                 L fi
                                                                                                   c)                                             O
                                                                                                                                                  tr o                          ;   trz                            (.'J
                                                                                                                                                                                                                   i-. C                      C)
                                                                                                                                                                                                                                                      e                  .d(gO                          o      g,       ?a
                                                                                                                                                                                                                                                                                                                              !
                                                                                            H;E                                                  L
                                                                                                                                                ;g+--
                                                                                                                                                                                    o=                            2.=                         o                                                         !
                                                                                            ulict
                                                                                               '.i
                                                                                                                              -u
                                                                                                                                  cJ      -E€--
                                                                                                                                           " o.
                                                                                                                                              .u
                                                                                                                                                 >:-:-      ;,
                                                                                                                                                                                                                  +i-
                                                                                                                                                                                                                   ia h                 -     (.)
                                                                                                                                                                                                                                                       d)
                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                 {.)         (.)
                                                                                                                                                                                                                                                                                         ;              oo 0                  'Es
                                                                                           5     o!                                           ob   ica                                                             *7                         o                                                               oH
                                                                                                                                              .89* ,!ru
                                                                                                                                  oo
                                                                                           ccltr                                                                                                                   Hr                                 0)
                                                                                                                                                                                                                                                                             q)
                                                                                                                                                                                                                                                                                   v)
                                                                                                                                                                                                                                                                                   o     b0 tr                BX ,tr
                                                                                           ch!
                                                                                                                                  q)
                                                                                                                                              :18
                                                                                                                                              Bei                               TEg
                                                                                                                                                                                vyi                                3Z
                                                                                                                                                                                                                   47
                                                                                                                                                                                                                                                                 ,.)               l<
                                                                                                                                                                                                                                                                                   a.
                                                                                                                                                                                                                                                                                   o {)  !J

                                                                                                                                                                                                                                                                                                        d)
                                                                                                                                                                                                                                                                                                        d)
                                                                                                                                                                                                                                                                                                              thA
                                                                                                                                                                                                                                                                                                                  .o- u)
                                                                                                                                                                                                                                                                                                                    CEE
                                                                                                                                                                                                                                                                                                                               b&
                                                                                           H  o'
                                                                                           bo0)
                                                                                                                                              x,.
                                                                                                                                              E
                                                                                                                                              _
                                                                                                                                              pF €E EoE U   4-
                                                                                                                                                               Kt
                                                                                                                                                            i,..=               E::
                                                                                                                                                                                or
                                                                                                                                                                                            *t        e
                                                                                                                                                                                                                   I a
                                                                                                                                                                                                                  i.:l                                v)
                                                                                                                                                                                                                                                                 .d      {)
                                                                                                                                                                                                                                                                                         >'
                                                                                                                                                                                                                                                                                                              O rr)
                                                                                                                                                                                                                                                                                                              (J-
                                                                                                                                                                                                                                                                                                              C()             f;
                                                                                                                                                                                                                                                                                                                              oo
                                                                                           'Aa
                                                                                                                                                 tr ar
                                                                                                                                                    I u,a E
                                                                                                                                                                                    C                  ei         'J
                                                                                                                                                                                                                  E=    -
                                                                                                                                                                                                                                             :        50         (f                      l{
                                                                                                                                                                                                                                                                                         (,
                                                                                                                                                                                                                                                                                                              lrii            >t
                                                                                 U)
                                                                                           0laUl
                                                                                           >;:!
                                                                                                  '            C)
                                                                                                                                  t-
                                                                                                                                              =;Str-bAa,.8                                                        -s'F
                                                                                                                                                                                                                  ':t                   b
                                                                                                                                                                                                                                                                                   {)                  p
                                                                                                                                                                                                                                                                                                              9;              t'i
                                                                                 .l)
                                                                                 * .EgE
                                                                                                                                                                                                                                                      a.)
                                                                                                                                                                                                                                                      o o
                                                                                                                                                                                                                                                                                         o0 (.)
                                                                                                                                                                                                                                                                                         !(,            v)
                                                                                                                                                                                                                                                                                                              L<
                                                                                                                                                                                                                                                                                                              =()
                                                                                                                                                                                                                                                                                                                       U:
                                                                                                                                                                                                                                                                                                                              sB€
                                                                                'tr
                                                                                           _Cc3O
                                                                                           ; >o
                                                                                                   )v)                         cd
                                                                                                                               ()
                                                                                                                               ()
                                                                                                                                              r35                               ;*3;                              EE-                   b    {) ()
                                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                                                   C)
                                                                                                                                                                                                                                                                                                              9-              cb
                                                                                                                                                                                                                                                                                                                              tr-E
                                                                                                                                                                                                                                                                                                                                    q)
                                                                                           iOp*                                               au'                               9g;r'.=                           ;E                    qr
                                                                                                                                                                                                                                             t.                  o
                                                                                                                                                                                                                                                                         t-                                   dCJ             ili
,bo
                                                                                F{
                                                                                                                                              bE ri                             € t E t
                                                                                                                                                                                a                     ,a
                                                                                                                                                                                                                  E=4   1i
                                                                                                                                                                                                                                       d,
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                      L<
                                                                                                                                                                                                                                                                 'a
                                                                                                                                                                                                                                                                                   'a
                                                                                                                                                                                                                                                                                                              I        a.)
                                                                                                                                                                                                                                                                                                                              x<o
                                                                                                                                              bd,5                              F-*                                                                                                                    F 8,7
                                                                                                                                              rlE                                                                 ii
                                                                                                                                                           -
                                                                                                                                                                                .g€B                                                                                                                                          CtrL
                                                                                                                                              -                    =
                                                                                fo
                                                                                           a@=
                                                                                                                              (,a                                                                                                      i
                                                                                                                                                                                                                                       g
                                                                                           a                                   a                                                                                                       rJa
                                                                                                                                                                                                                                             -
                                                                                                                             EH:         strE ;
                                                                                                                                dA          t                         :
                                                                                                                                                                                                 I
                                                                                                                             iJXn:in)L                                                           o
                                                                                                                                                                                     oP
                                                                                                                                         Efi
                                                                                                        U                                                                                                                0J-       i,;l:
                                                                                                                             fgu ?EE i.i:,                                                                           .: '..';
                                                                                                        li                                                                                                           u-;tF!v
                                                                                                        (s                                                                                                                                  .H
                                                                                                                                                                                     he                                                          -C
                                                                                                     #
                                                                                                        a
                                                                                                                                                                                                                     tssEiH
                                                                                                        o
                                                                                                    -d U)
                                                                                                    +i
                                                                                                          t')
                                                                                                                             *r5r
                                                                                                                             fEs                                                     ffo                             Erli;^UY
                                                                                                                             tgg fEE
                                                                                                      U ,\                                                                           -r -Y                            tsPlrra*AL
                                                                                                      dv
                                                                                                     !o
                                                                                                                                      Ef;                                                                            *-:E5€
                                                                                                                                  f;t
                                                                                                                                                                                     d^
                                                                                                    'H.d                                                                                                            ..o Qdui.^
                                                                                                    .dg
                                                                                                                                      Zfr                                                                           g;EBH
                                                 ,r
                                                                                      (:!
                                                                                      C*


                                                                                                      ,-A
                                                                                                      L-
                                                                                                     id
                                                                                                     a*
                                                                                                     D(!
                                                                                                     ot<
                                                                                                     O ca
                                                                                                     Q) 'H

                                                                                                                  0)
                                                                                                                             Ep"s
                                                                                                                             u?E  €;E
                                                                                                                             7 >.,)
                                                                                                                                  ;:
                                                                                                                                         ;;;                     .$g
                                                                                                                                                                 $.
                                                                                                                                                                 ::.-

                                                                                                                                                                                     do
                                                                                                                                                                                     l-{ P
                                                                                                                                                                                     c0)
                                                                                                                                                                                     Ah
                                                                                                                                                                                     o(
                                                                                                                                                                                                                     r9.,-S A 6 *i
                                                                                                                                                                                                                        xe >F>
                                                                                                                                                                                                                    ':ap.E=-:,
                                                                                             r;E [T; E")                             i
                                                                                                                                                                 E:                                                  gs#t [ tr
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 44 of 288 PageID #:335




                                                                                       RU!
                                                                                         ,tj
                                                                                      E
                                                                                      x
                                                                                      ! ;6   FEI :aE                                                             E#
                                                                                                                                                                                     14.H
                                                                                                                                                                                     Orr
                                                                                                                                                                                     O0ra
                                                                                                                                                                                                          >
                                                                                      H i'g aEF.
                                                                                      -
                                                                                      -HL)
                                                                                       tsd


                                                                                             993 Pi
                                                                                                 Es€
                                                                                                                             iEE ES:$ Eq
                                                                                                                                                                 56
                                                                                                                                                                                    !d>(d
                                                                                                                                                                                    ..o,^
                                                                                                                                                                                    ylu
                                                                                                                                                                                    ;^ A                  qL,


                                                                                                                                                                                                                     HEiEFH
                                                                                                                                                                                                                     9-ritrlo>
                                                                                                                                                                                                                       [E €
                                                                                                                                                                                                                    5aUtc,trOtl                  E    E.
                                                                                       g.=c)                                             1:=.c=                  .g:                'vo:f
                                                                                       dgu
                                                                                      xli           0)5                      B92,
                                                                                                                             =oE
                                                                                                                                   *EEg ltE,                                        -A^
                                                                                                                                                                                                                     Hi-.
                                                                                                                                                                                                                               risIE
                                                                                                                                                                                                                     A/-ttA
                                                                                                    ob-                                                                              H.OH
                                                                                                                             E.qfr E;q! €F
                                                                                                                                                                                                                     vhVdY'd
                                                                                                                                                                                    H-'()
                                                                                      \J            AiA
                                                                                                                                                                                                                    E
                                                                                                    H.H
                                                                                                    >)v
                                                                                                    k-
                                                                                                       U.F
                                                                                                                             EEI,
                                                                                                                             ; g=
                                                                                                                                          EE+E
                                                                                                                                         '=''u E EE
                                                                                                                                                  >h
                                                                                                                                                                                                                    '^
                                                                                                                                                                                                                     vu:C I-lo '-:y l-lo
                                                                                                                                                                                                                    ,i-
                                                                                                                                                                                                                                                      (E
                                                                                                                                                                                                                                                      tr
                                                                                                                                                                                                                    H H*                    I !.;
                                                                                                     I                                                                              6       ii            A
                                                                                                       h^u
                                                                                                    rdW- H                   €=n
                                                                                                                             >';8         &=; _,8 Fcr                               - hli
                                                                                                    !
                                                                                                                                          sg8:    ;h                                b=X
                                                                                                                                                                                    o  !E                           5€ *ES L
                                                                                                    F1,fr
                                                                                                    u
                                                                                                    >E
                                                                                                    Fr                       EffH seEI €€                                           F9E.
                                                                                                                                                                                    n61-                            .lE+ E     ,€
                                                                                                    <E                       3s:s {;i-€ t:i                                         .)
                                                                                                                                                                                    )-ia
                                                                                                                                                                                    F p.o
                                                                                                                                                                                          .:              :         : !
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                         ,-'tf,
                                                                                                                                                                                                                         i-n
                                                                                                                                                                                                                    v*--;'-
                                                                                                                                                                                                                    ts         H

                                                                                                                                                                                                                                   u 13r, .;. rr
                                                                                                                                                                                                                                   P
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                 &J
                                                                                              "rJ             ()
                                                                                               !r-l
                                                                                               19xH
                                                                                               >=6.)
                                                                                               6ZB
                                                                                                € U
                                                                                              €*d
                                                                                              o'a_
                                                                                              >u9
                                                                                                                                                      V)
                                                                                                                                                  ,ia la
                                                                                                                                                           l-
                                                                                              o-
                                                                                              FVrV
                                                                                                   H                                                       t6
                                                                                                                                                      lr
                                                                                              o.'o                                                                )L
                                                                                             ts69
                                                                                               )-v
                                                                                             .: ^ a
                                                                                             6tsC
                                                                                             La --c l<
                                                                                             a+Jc,-
                                                                                             dtro-l
                                                                                             g.9E
                                                                                           5 rr'-
                                                                                                                                                   F             H
                                                                                                                                                                 o                                                                     C)
                                                                                (.1
                                                                                          _9_9_*_                                                  o             o
                                                                                                                                                           ---p"_--                                                                 B
                                                                                                                                                                                                                                       t<
                                                                                           Etr'!                                                                 o
                                                                                o          >!F                                                    !              0)                                                                    k
                                                                                tr                  JV
                                                                                                                                                                 Lr
                                                                                             Eo9                                                                p0)                                                                 H
                                                                                                                                                                                                                                       o
                                                                                           9s-E
                                                                                             H.-v
                                                                                                                                                  .d                                                 d
                                                                                                                                                                                                                                       (g
                                                                                             lr 'a           0)
                                                                                                                                                  c)
                                                                                                                                                  -o             a                                   i:
                                                                                                                                                                                                     to
                                                                                                                                                                                                                u)                  L
                                                                                                                                                                                                                                    JJ
                                                                                                                                                                                                                                    .t)
                                                                                             )a>                                                                                                     of:
                                                                                             VHLV
                                                                                             ^k!                                                   a             o                                   oo
                                                                                                                                                                 vii                                 iA
                                                                                             Q) Yd                                                               du
                                                                                                                                                                 HP                                                                    tr
                                                                                             adon
                                                                                               d9                                                 ro
                                                                                                                                                                                                 C)c)
                                                                                                                                                                                                 p.o                                   o
                                                                                                                                                                 O
                                                                                             o'1rLiii                                             4)             a
                                                                                                                                                                                                  VU
                                                                                             I E'     X                                                                                          €9
                                                                                             -,c0 q+4
                                                                                             o        d                                           o
                                                                                                                                                                 ^!
                                                                                                                                                                 tr
                                                                                                                                                                               9                 #              I
                                                                                                 -                                                                             n)                    o0)
                                                                                             -p.5I9
                                                                                             tr 'n >,                  1,,                        ti
                                                                                                                                                                 t|
                                                                                                                                                                 tud
                                                                                                                                                                lr
                                                                                                                                                                               o)                    o0)
                                                                                                                                                                                                     t          H
                                                                                                                                                                                                                                       {)
                                                                                             ii .< u u                                                                                           ooJ
                                                                                             ."  >=-or-.
                                                                                             !1 t- I*
                                                                                                                                                                -v
                                                                                                                                                                v->
                                                                                                                                                                          j'
                                                                                                                                                                                                 BB                                F
                                                                                                                                                                                                                                    o
                                                                                             \roool
                                                                                             A/UJ
                                                                                                                                                  a                                                  a,                                a
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 45 of 288 PageID #:336
                                                                                                                                    €pwb,+   f
                                                                    U.S. Department of Justice
                                                                    CivilRights Division
                                                                    NOTICE OF RICHT TO SUE WITHIN 90 DAYS
 CERTIFIED MAIL                                                      950 Pcnnsl,lvania Avenue, N.W.
 7003 0500 0a02 s0720346                                             Karen Fcrguson , Eil,lP, PHB, Raont 47At
                                                                     lltasltington, DC 205 30


                                                                    Dccember 04, 201                             8
 Mr. Jason Smith
 clo Jenrclle Cunningharn, Esquire
 Cunningham-Lad Larv Group
 l6i   N. Clark Street
 Suite I600
 Chicago, IL 60601


 Re: EEOC Charge Against Circuit Court of Cook County
       No. 44020 I 806892


 Dear Mr. Smith:

  Because you filcd thc abovc charge rvith the Equal Ernploymcnt
                                                                     oppo:tr:nity Commission, arrd the
Contmission has detenrined that it will not be able to investiiate and
                                                                       tonciliate that charge within I g0
days of the datc the Commis-sion assumed jurisdiction over the charge
                                                                               and the Departnrerit has
determined that it u'ill not file any larvsuit(s) based llrereou ivithin
                                                                          tliat tir.ne, and because you tlirough
your attorney havc specifically rcqucsted this Noticc, you are
                                                                    l'rcreby notified that you have the right to
institute a civil action under Title VII of the Civil Rights Act of 1964,
                                                                               as amended, 42 U.S.C. 2000e, et
seq., against the abovc-named respondent.

   If you choose to commencc a civil action, such suit must be filed in the appropriate
                                                                                        Court within 90
days of your reccipt of this Notice.

   The investigativc filc pcrtaining to your case is located in thc EEOC
 -
Chicago, IL.
                                                                         Chicago District Office,

   This Notice should not be takett to ntean that the Department of Justice
                                                                            has made a judgment as to
rvhether or not your case is meritorious.

                                                              Sincerely,

                                                           Eric S. Dreiband
                                                      Assistant Attomey General
                                                        Qiyil Rights Division
                                                        t./
                                                         r/.f
                                                    uv [fu.r-"---           L
                                                        Karen L. Ferguson ( \
                                                                                       -lr^ "X**1
                                                   Supervisory Civil Rights Analyst"
                                                   Employnient Litigation Section
cc: Chicago District Officc, EEOC                                     7nB3 0500 0D0a 5 078 n3qt
  Circuit Court of Cook County                                                            a*a
                                                                     I
                                                                     ";li F ii' *"
                                                                     r "i I IF t: qi      :a           t:
                                                                      r       I   C       YF           : _
                                                                     :            o       'o           -!'
                                                                                  ')      * e +.
                                                                                         lii\          Z-i            .-
                                                                          I I ; lrrt i
                                                                                                                      *        -T
                                                                                  -                    ":                      il
                                                                                                                            €
                                                                                                'l'*'.,-..--.----..

                                                                          :]iltil tr.A             :           -           lJ
                                                                               :, I               i            i           I
                Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 46 of 288 PageID #:337
EEOC Form 161-B (1 1116)        U. S. Eoulr- Elu p LoyrrrrENT Oppo RTU N try C otvrlrrssro r.r                        €tkb"r't
                                         Nortce oF RtcHT To SUE (/ssuro oN REouEsr)
To:    Jason Smith                                                                     From: Chicago District Office
       3515 W. Cermak                                                                           500 West Madison St
       Chicago, lL 60623                                                                        Suite 2000
                                                                                                Chicago, lL 60651



                  On bettall of person(s) aggrieved whose identity is
                  coNF|DENTIAL (29 CFR 51601.4a))

 EEOC Charge No.                                          EEOC Representative                                           Telephone No.

                                                          Shuwn Hayes,
 '140-2018-08134                                          lnvestigator                                                  (312) 869-8036
                                                                                    (See also the additianal information enclosed with lhis form.)
NolcE to rxe PensoN AceRreveo:
Title Vll of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic lnformation Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vll, the ADA or GINA based on the above-numbered charge. lt has
been issued at your request. Your lawsuit under Title Vll, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for liling suit based on a claim undei
state law may be different.)

     tf           More than 180 days have passed since the filing of this charge,

     E            Less lhan 180 days have passed since the filing of this charge, but I have delermined that il is unlikely that the EEOC will
                  be able to complete its administrative processing within '180 days from the filing of this charge.

     E            The EEOC is terminating its processing of this charge.

     tf           The EEOC will continue to process lhis charge.

Age Discrim ination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. ln this regard, the paragraph marked below applies to
your case:
     tf           Tiie EECC is closing your casc. Therefore, your laursuit under the ADEA. nnust be filed in federal or state court WITHIN
                  90 DAYS of your receapt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


     tl           The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the f ling of the charge,
                  you may file suit in federal or state cou( under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA {liling an EEOC charge is not required.) EPA suits must be broughl
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment" This means that backpay due for
any violations that occurred more than 2 vears (3 vears) before you file suit may not be collectible.

lf you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                          On behalf of the Commission


                                                                                                                      pi
 Enclosures(s)                                                                        rmanr                                  (Date Mailed)
                                                                                      ctor
              AMERICAN FEDERAT]ON OF STATE, COUNTY AND MUNICIPAL
                                                                                      AMERICAN FEDERATION OT STATE, COUNTY, AND
              EMPLOYEE COUNCIL 31
                                                                                      MUNICIPAL EMPLOYEE COUNCIL 31, LOCAL 3477
              Judith Rivlin
                                                                                      C/O LEE SAUNDERS
              General Counsel
                                                                                      PRESIDENT
              AMERICAN FEDERATION OF STATE, COUNTY, AND MUNICIPAL
                                                                                      205 N. M|CH|GAN, SUTTE 2100
              EMPLOYEES, AFL.CIO, OFFICE OF THE GENERAL COUNSEL
              1101 17th Street, N.W. SUITE 900
                                                                                      cHrcAGo, tL 60601
              Washington, DC 20036-5687
                       Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 47 of 288 PageID #:338



                                 CxaRcr or DrscRrurNATroN                                                                      Charge Presented             To:               egency(ies) Charge No(s):
                      Thrs fcrm is afierted by the Privacy Acl o[ 1974, see €ncioscd ?rive,y
                            Statement and other in[o:matiL.n before compicting this form.
                                                                                                A.t
                                                                                                                                    f]       irnr
                                                                                                      lTl .roc                                                                      440-2018-08134
                                                                        Illinois Deparhnent Of Human Rights                                                                                        and:Eoc
                                                                                          St,rte 0r loral Arency,   ifany
Name findicate Mr., ils., ltlrs.)                                                                                                                           Home Phone                        Year     ofEirth

Jason Smith                                                                                                                                          (tts) zu-easa                                  L978
Strcvt AdCrcss                                                                                      City, Srat: and ZIP Cod.

3515 W. Cermak, CHICAGO,IL 60623


Named is the Lmployer, Labor Organization, Employment Agency, Apl:renticeship Comnritlee, or State or Local Govenrment Agency That I Believe Discriminated
Agaiust Me or 0thers. (lf more than two, list urder PARTTCUURS be/ow.)
Namc                                                                                                                                           Nc-   !n,ploy..r, Mcrrb.rs

AMERICAN TEDEMTION OF                             STAfi, COUNTY, AND MUNICIPAIEMPLOYEE                                                                     501+                      (nz) oar-oooo
5t:eet Address                                                                                      City, Srate and 7tt aode

couNctl             31, LocAL 3477,205 N. Michigan Suite 2100, CHICAGO, tL 60601


Nrm!                                                                                                                                           No    !illf);oy..:, lleuber                  Phonc No



Strcrt Add.ess                                                                                      Cit), Sta:c and Zli' Code




D)SaRlM,NATl0N BASr) CN {Chc,ck appraprittt bc.rl*)           )                                                                                            DATE(S) DTSCRiMINA'l !CN TaxlK   Pl,{ar
                                                                                                                                                                     fariiest                        I alest


    [E *.' l-l .o.o* [-l'*                                                             t{rt icroN
                                                                                                          l-l      no,o,un, o*,o,*                              a647-20L8                    09*18-2018

            [-l**o,,nn l-lo.,t l-}                                     DrsAB'l
                                                                                 'IY                f]      *rrrr,.,"roRMAr:oN

                      I     I lx,n,:-'.,r,r                                                                                                                         f!        .o*r,*r,Nc
                                                                                                                                                                                           ^.iroN
I   l{!   PAi.l ;cULARS Akt (tfadiitpnal paper is nec,Jei. attath extra sheet{s) ):
    I am a member of the above named Respondent. ln or around February 2018, I was constructively discharged from my
    employment with the Cook County Circuit Courl On or aboutJune 7, 2018, I received nodced that I had been &scharged. I have
    attempted to grieve this matter, but have been refrrsed union representation. Other Black union members have been treated
    similarly.

    I believe that I, alongwith a class of other udon members, have been discriminated agai"nst because of my race, Blach                                                                         in
    violation of Title vtl of the civil Rights Act of 1964, as amended-




lwanlthiseh:rgefil€dwithboththeEEOCandthestateorlo.alAgency,ifany,                              lwill             NCTARY       - |/hcn   netessary   lir   Statc anJ lo.'al Aqenqy Rcquiremenls
advise tl:e agercies rfl charrge rny address or phone rrumber ard I will cooperate fu)ly with
thern i:r tlre procer:ingo(my charge in accordarrce with their procedutes.
                                                                                                                  I swear or affirnr tirai I have read the above charge arrd that                 it is true to the
I declare      under per,alty ofperjury that the above is lrue        anC   correct                               best of my kncrvledge, infcrmation and belief.
                                                                                                                  SIiNAI'JRI OI CCM:.AINANT



                                                                                                                  5UB5CR]8!C AN) SWORN           T'    BTTC&T     MI THIS
                Digitally signed byJason Smitl oa 09-18-201E 12:42 PM                      DT                     \manth.   ,Jay,   yeal                                     'ATE
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 48 of 288 PageID #:339
              Fllrxc sur m couRT oF couprrnNT,trunrsucTroN
       PRI\.ATE   Sur Rlcrrrs
      The issuanee of this Notlce of Right to Sue ar Disnissnl antl Notice of Righu
                                                                                         ends the EEOC process rvith
      respect to )'our Charge. You may file a larvsuit against the Respondeni rvitlin
                                                                                       90 days from the date 1ou
      receive this l-Iotice' Therefore, you should keep a record of the date. once the
                                                                                       90 day period is over, lour
      right to sue is lost' If you intend to consult o, i$o.n.y, vou should do so as soon
                                                                                          as possible. Furthermore, in
      order to avoid any question that you did not act in a timely manner, if you intend
                                                                                           to sue on your oivn behalf;
      your suit should be filed rvell in advance of the expiration of the 9A diy period.

      You may file I'our larvsuit in a court of competent jurisdiction. Filing this Notice is not
                                                                                                  sufficient. A court
      complaint must contain a short Statement of the facts of your.rre tuhi.h shou,s that you
                                                                                                   are entitled to relief.
      Oenerally, suits are brought in the State rvhere the alleged unlarvful practice o..u...j,
                                                                                                 but in some cases can
      be brought rvhere relevant employment records are kep-t, u'here the employment
                                                                                          ri'outd have been, or *.here
      the Respondent has its main office.

      You may contact the EEoC if you have any questions about y,our rights, including advice
                                                                                              on *,hich court can
      hear 1'our case, or if 1'ou need
                                 to inspect and copy information contained in the cale file.

     Ir rlIE FIRST THREE CtLtRrcrERs oF YOUR EEOC CTL|RCE ru;ttBER.\RE .,218"& r,otrn CtrrRCE
                                                                                                lyAs
     l\\'EsrIcr\TED BY TtlE ILLtNots Dgr,rntltrxr or HurHl Rlcrrrs (IDHR), nsqtusr FoR
                                                                                       REl1Er],r)ic .\,\D
     COPT'ING DOCU}IEI{TS FRO}I }'OUR      FILE!!W     BE DIRTCTED TO IDIIR.

     A larvsuit against a private employer is generally filed in the U.S. District Court.

     A la$'suit under Title VII of the Civil Rights Act of 196.1, as amended, againsr a State agency
                                                                                                     or a politicat
     subdivision of the state is also generaily filed in the u.s. District court.

     Ho$'eyer, a larvsuit under the Age Discrimination in Emptoyment of the American
                                                                                          rvith Disabilities Act or,
     probably, the Equal Pay Act against a State instrumentatiry
                                                                 ian agency directly, funded and controlled by the
     State) can only be filed in a State court.

 A larvsuit under the Age Discrimination in Employment Act or the American rvith Disabilities
                                                                                               Act or the
 Equal PayAct against a politicalsubdivision olo Stot., such as municipalities and
                                                                                   counties, ma1,be filed in
 the U.S. District Court.

 For a Iist of the u.s. District courts, please see the reverse side.

 ATToR\EY RernrsgivrATIoN

 If you cannot afford an aftorney, or have been unable to obtain an attomey to represent you,
                                                                                                    the court having
jrrrisdiction in your cas-e may assist you in obtaining a larq"er.
                                                                    If you plan to ask the court to help you obtain
 a latv},er, 1'ou must make this request of the court in the fonn undrurn.,
                                                                                it requires. your request to the
court should be made rvell in advance of the 90 day period mentioned
                                                                            aboye. A request for representation
daes not relieve l'ou olrhe obligation to file a larviuit rvithin the 90-day
                                                                              period.

Desrnucrro.r or Frrr

If 1'ou file suit, you or,'our attorney should fonvard a copy of y'our court complaint
                                                                                        to this oflice. \,our file
will then be preserved' Unless you have notified us that you t,ur" filed suit, y,irr
                                                                                     cir*s; file could be
destrol'ed as early as six months after the date of the Noiice of Right
                                                                        to Sue.

lr   r ou FILE sL'lT' l'oL' oR l'oUR ,lTToR\El'sltoL'LD   .\orlFl' Tltls   oFFICE ti'uEr.. TllE   LAlvstlT   IS   RIsot,t.ED.
                Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 49 of 288 PageID #:340
                          u.s. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                          Chicago District Office
                                                                                                 500 Wcst Madison Street, Suite 2000
                                                                                                                 Chicago, IL 60661
                                                                                                               PH: (312) 869-8000
                                                                                                              TTY: (312)869-8001
 FILE REVIEWS FAX: (312) 869-822A                                                             EI.iFORCEMENT   FAX: (312) 869-8220
 MEDIATION: (312) E69-8060                                                                   STATE & TOCAL    FAX:   (312) E59-S0??
 HEARINGS         rAX:    (312) E69-8125                                                              LEGAL FAXr (312) 869-8124




                           i\OTICE OF DISCLOSURE RIGTITS
 Parties to an EEOC cbarge are entitled to review and obtain copies of documents contained in their
 investigative file. Requests must be made in writing to Sylvia Bustos and either mailed to the address
 above, faxed to (312) 369-3220 or sent via email to sylr.ia.bustos@eeoc.gov (please chose only one
 method, no duplicate requests). Be sure to irtclude vour ilanre. address. ohorie number and EEac
 charge number with vour reauest.

 If you are the Charging Party                 and a RIGHT TO Sl/E has been issued, you may be granted access to your
 file:

 *              Before     filins r larvsuit. but rvithin    90 days of your receipt of the Right to Sue,     or
 *              After vour la.wsui-t has been filed. If more than 90 days kave elapsed since your receipt of
                the Right to Sue, include with your request a copy of the entire .ou.t .o*plalnt (rvith court
                stamped docket number) or enough pages to determine rvhether it rvas filed based on the
                EEOC charge.

 ff ryou are the Respondenl you may be granted   access to the file onlv sfter a lawsuit has been filed.
 Include with your request a copy of the entire court complaint ttrat inctuaes an official court
                                                                                                 starnped
 docket number.

Pursuant         to federal statutes, certain documents, such as those rvhich reflect the agency,s deliberative
process,        will not be disclosed to either party.

You must sign an Agreement of Nondisciosure before you are granted access to the
                                                                                   file, rvhich will be
sent to you afler receipt of your written request. (Statutes enforced by the EEOC prohibit
                                                                                            the agency
from making investi gative information public. )

The process for access to the                file will begin no later than ten (10) days fotiowing receipt of your request.

When the file becomes available for review, you will be contacted. You may review
                                                                                         the                         flle in our
offices and./or request that a copy of the file be sent to you. Files may not be removed
                                                                                                        from the office.

Iqy 1" wiil be copied by Aloha Print Group, 60 East Van Buren, Suite 1502, Chicago, IL 60605,
(312) 542-1300. You are responsible for the copying costs and *ust ,ign
                                                                                un ,gr""-"nt to pay these
costs before the file will be sent to the copyservice. Thirefore, it is recomiended"ihat
                                                                                            voujir$t revierv
vour- file to determine rvhat documents, if any, you want .op
provide a count of the pages coltained in it. If you choose ,rot to review your
                                                                                  file, it will be sent in its
entiretJ to the copy service, Snd vou rvill be responsible for the cost. payment must
                                                                                            be made di@
to Aloha Print Group, which charges I5 cents per page,

(Revised   04   \ODAI   6, previous copies obsolete)
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 50 of 288 PageID #:341
                                                                 lo,f ?         lrh,


                        IN THE CIRCUIT COI,'RT OF COOK             COI.INTY                 t!
                     couNry DErARTMEr{r, cHANCERv Drvrs*glOo:fiaa.:r                                             ,,,.t.
 TMOTIIY C. EVANS, as Chief     Judge )                                         .;:iri:}O ^
                                                                                                     -'d
                                                                      ';r
 of the Cir$it Court of Cook

                P,aintis i
                              County, )
                                                                       '        i'i,j!1.1,,,...   Fqit"


                                                                                      -' :ii,,t#$,
         v'                                                                               '"ct'?dt
                                              I             *o'
COTINTY OF COOK a body politic         and    )       "uo
corporale, TONI   PRECKWINKLE,                )
Presidcnt of the Cook County Bord     of                                                                         4i;
Commissioners, and MARIA PAPPAS,
Treasurer of Cook County,
                                              )
                                              )                            trFf:lflfiF,'
                                              )
                                              )
                Defendants.                   )

        VERIFIED COMPLAINT FOR ENI'ORCEMENT Otr'TgE CBIU JUDGE'S
             AN?i,TNISTBATTYE ORDER d{D trOR INJT,NCTTVE NSLIBT

         Plaintiff, Timothy C. Evans, as Chief Judge of the Circuit Court of Cook County, (the

"chief Judge," "circuit court " or "cortrt"), by and tfuough his attorney, Lisa Madigan, the
 Illinois Attoroey Genoal, and, pursuant to lllinois Suprerne Court.Rule 21(d), hereby petitions

tlp   Court for entry of an order compelling &e Defendants to comply with the Chief Judge's

General Administrative Order No. 2017-09 (hereinafter referred to as "Administraive Ordet'').

Under RuIe 21(d), Plaintiff sseks an iajunction against Defendants, cornpelling them                 h    take

whatever action is necessary to comply with 0re Adrninishative Order, including the provision               of
sufficient financial support to ennre the proper operation of the court systerr, as detailed in said

order, along with enjoining Defendants from taking any action in processing the termination,

separation, or layoff   of any ernployee of the Circuit Court without approval fiom the Chief

Judge, or his dosignee. In support thereol thc Plaintiffstates rhe following:
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 51 of 288 PageID #:342




                                    JURISprgp.ON Ar\rp VENUE

 L     The cotrts have the authority to compel 0re cxpenditure of resources Decessary to allow

      thejudicial branch to perform its constitutional responsibilities. Jorgensenv. Blagojevlck,

       2l   l   lil. 2d,286,312 Q0A4); People    ex rel.   Bier v. Scholz,77   lll.2d   12, 19-20 (1979).

       Moreover,        a County has no        authority    to rmilaloally select specific       non-judicial

       employees of a court for termination of employment or reduction in foroe; simpiy put, the

       Chief Judge, not the County, is the enrployer of nou-judicial employees of a court. $ee

       Orenic v. Ill. State Labor Relations      Bd,727lll.     2d 453, 480 (19S9).

 3.   Pursuant to Supreme Court Rule 2l(d), the circuit court has jurisdiotion                  to compel   a

      pcrson or agency to comply with an adminisfrative order of the chief circuit judge. Ul,

      Sup. Ct. Rule       2l(d).

 4,   The circuit court also has the authority             to grant a temporary resbaining order and a
      prelirninary or perrnanent injunction afler proper notice has been provided to all parties.

       See      735 ILCS 5/1 l-101, I l-102.

 5.   Venue in Cook County is proper pursuant to 733 ILCS 52-              l0l   because the Cbief Judge's

      administrative order was entered          in Cook County, lllinois, and tbe          Defendants from

      whom the Chief Judge seeks compliance are located and conduct tbeir official duties in

      Cook County,Illinois.

                                                TABTTES

 6.   Plaintiff, Timotby C. Evans, is the Chief Judge of the Circuit Court of Cook County,

      who, in his capacity as chief circuit judge, entered AdministrarivE Order No. 201?.09,

      dated November         30,20i7. @xbibit l).
             Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 52 of 288 PageID #:343
RE: Smith Step 4 Grievance Response - Ouflook                           f*x' b, F 7 Page 1 of4

  f,r    outlook             Fyp.   G[EE[I.ll       E'rtir" t4.ilb.,   .vlpl            erivary   | [Ll    fftoptions O:sisnout



                              RE: Smith Step 4 Grievance Response
  ffilcaunaar
                              Jason Smith (Juvenile Probation)
  @lc"nt .tt                  Sent: Thursday, December 21,20L7 11:49 AM
                              To: Katherine Verrant (Chief Judge's Office); William Patterson (Jwenile Probatlon)
  {? oo"."ol*rr,rro,          Ccl Avik Das (Juverrile Probatlon); Donna Neal (Juvenile Pobation); Laura Kelly (Chief Judge's Officei;
  tul Drafts [209]                  linroEry Evans (OCl); Theodis O Chapman    (00)
  Fn Inbor (3715)
  lira lunk Email             Good Afternoon Kate,
  i,a Sent Items
                                          While I am in receipt of the deci-sion from the Chief
       Click to view atl folders f,
                         t,               Judgel Designee to adhere to colLective bargaining
                         il
                                    . lt agreement. It is very disturbingi and troubling to
  tl Archtue                           li have had discovered this   illega} document in my
  ft cabinet             ll               personnel f ile. I understand the Chief ,Iudge takes
  L3 Eugene Boatrlght    tl
                         .l               its record keeping responsibilities seriously, but
  i-l Katrln Valencla (18)             ii this was not a rnislake of record keeping, but what
  IJ Kelth Sevick        It
                                          appears to be an attempt to dlscredit my. name during
                         ri
  t-J Lena Balley
  LJ uoyd Marshall
                         ll
                         i1
                                          the course of deposition. As it was stated. j-n this
  13 Rose (29)                            rneeting, the document presented during this
                                       l deposition was not a document I have ever seen
  f3 Willlam Patterson (2) li
                         li

  a allcla ortz          I
                                          beforehand and f was not aware this documenL ever
                                       i; existed. The evj-derice presented and offered at the
                         I




  1::r
                                          meeting should call in*;o question the information
                         I

  L::i Manage Folders...
                                          provided to the Chief Judge when complaints and
                                          grievances are filed. The complaints and grievances
                                          that have been filed by either mysel-f or others are
                                          not without merit and shoul-d be noted to the Chief
                                          Judqe or his designee. Ernployees of the Chief Judge
                                          are not filrng complaints and grievanees to cause
                                          problems or to waste time. ?hese Probation Officers
                                          already have enougrh trouble dealing with the
                                          violence and the problems that are irnpacting the
                                          families within these underserved communities while
                                          ensuring their own safety is not compromise. We
                                          would rather have our attention focus on more
                                          important issues rather than appearing at the Chief
                                          Judge's office advocating on our own behaLf because
                                          of a violation of the 1aw or Lhe contract.
                              It is honor to be an emproyee of the Chief Judge,
                              but to witness my rights and others violated is very
                              troubling and lowers the morale within this
                              department knowing it coul-d easily be resol-ved. It,
                              is my hope the Chief, Judge wiil look further into
https:l/outlook.office365.eom/owa/?ae:Item&t:lPM.Note&id=RgAAAAC9KI6pK16sTau865dFYDjFBw...                                         215/2018
             Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 53 of 288 PageID #:344
RE: Smith Step 4 Grievance Response - Outlook                              €'r r       Page 2 of 4
                         tl
                         i'
                         al    the department to ensure these        officers' rights        are
                         il
                         i:
                               prot,ected and respected.
                         i',
                         ii
                         I     I arn requesting t,o review my personnei file tc>
                         i:
                         Ir    ensure this document has been removed and if
                               additional documents should be removed as well-.
                               Please let me know when I can revi-ew my personnel
                               file. I am reguesting t.o review my personnel file at
                               an available time next week if possible.
                               I hope you have a happy holiday


                               Probation Officer .Jason Smith
                         I
                         ir

                         :'    From: Katherine Verrant {Chief Judgers Office)
                         1r
                               Sent: Wednesduy, December 6, 2Al'7 2:54 PM
                               To: Willi-am Patt--erson (Juvenile Probation); Jason
                               Smit,h (,Juvenile Probation)
                               Cc: Avik Das (Juvenile Probation); Donna Neal
                               (Juvenile Probati-on) ; Lloyd Marshall Jr. {Juvenile
                               Probation) ; Laura Kelly {Chief Judge's Office)
                               Subject: Smith Step 4 Grlevance Response
                         ll
                         1i
                               Good   afternoon Jason,
                         ii
                         lr
                               On November  29, 2A17, w€ held a Step 4 grievance
                               meeting regardlng the grievance that you filed.
                               Present at the rneeting for management were Avik Das,
                               Acting Director of Juvenile Probation and Court
                               Services; and William Patterson, Director of Human
                               Resources for Juvenile Probation and Court
                               Services. Present for the grievant were Aaron
                               Campbell, Supervisor; and ,iason Smith/ the
                               grievant. The gri.evance ai-leged a violation of
                         ir
                               Artlcle XIX and Article XX of the CBA, and the
                         i
                         )j    remedy requested was that any documents contained in
                               t,he personnel file that should have been removed are
                               removed, and the grievant is treated in a non-
                               dj-scriminatory manner in order to be made whole.
                               The Office of the Chief Judge takes its record-
                         ii    keeping responsibilities seriously, and works to
                         il
                               ensure compliance wit.h the lIlinois Pub1ic Labor
                         ti
                               Relations Act; reLevant Collectlve Bargaining
                         li


htrps://outlook.offi.ce365 .coalowal?ae=Item&FIPM.Note&id=RgAlrMAC9Kt6pKl6sTau865dFYDjFBw... ?1512018
             Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 54 of 288 PageID #:345
RE: Smitir Step 4 Grievance Response - Outlook                                               Page 3   of4

                             Agreements; and any individual settlement
                             agreements. With that in mind, in order to resolve
                             your grievance, I have reviewed your personnel file,
                             anC asked Wil-Ii-am Patterson to remove any documenLs
                             that should not be in the file at this time. Please
                             make an appointment to view your personnel file, and
                             1ei me know if there are any addj-tional documents
                             that you believe should be removed.
                              lhank    your
                              Kate


                              Kate (Galbraith) Verrant
                              Labor and Employment Relations Counsel
                              Cook County Office of the Chief Judge
                              69 Vi, Washington, Suite 3300
                              Chicaqro, I llinois 60 602
                              (312) 603-1903


                              From: William Patterson (.juvenile Probation)
                              Sent: Tuesday, December 05, 2Al7 10:46 AM
                              To: Jason Smith (Juvenile Probat:-on)
                              Cc: Avik Das (Juvenil-e Probation) ,' Donna Neal
                              (Juvenile Probation) ; Katherine Verrant (Chief
                              Judge's Office)
                              Subject: Step 4 Grj-evance



                              Good morning Jason,



                              f have removed the documents from your personneJ-
                              fil-e as directed by Office of t.he Chief Judge
                              designee Kate Verrant. At your convenience, please
                              take an opportunity to review your personnel file
                              and let me know if there are still documents that
                              you feel still need to be removed.


                              Thank you.

https:i/outlook.office365.com/owa/?ae:Item&t*IPM.Note&id:RgAAAACgKt6pKl6sTauS65dFyDjFBw...     Z/SlZ0lS
             Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 55 of 288 PageID #:346
RE: Smith Step 4 Grievance Response - Outlook                         F,t                     Page 4     of4
                           ll
                           I
                           il

                           li   wirriu*   Patterson
                           li Director of   Hurnan Resources
                           ii Cook County Ju'Juvenile Court
                           li (312 ) 433- 6s27

                                                                              Connected to Mlcroson   &dtange




https://outlook.ofEce365.corn/owal?ae=Itern&rlPM.Noto&id:Rg&\,MC9Kt6pKl6sTau865dFYDjFBw... 2/5n}rc
       Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 56 of 288 PageID #:347
 Re: Meeting - Outlook                                         Eyn,1r,* 9pag.5                                                 of s



                           Probation); Jack Laddie Ir. (Juvenile Probation); Buford Arrington (Juvenile
                           Probation); Cedric A Bell {Juvenile Probation); Jeffrey Haynes (Juvenile Probation);
                           Dion Strowhorn iJuvenile Probation); Shedrick Golden (Juvenile Probation); Anthony
                           Lewis {Juvenile Probation}; Sylvester H Brown (Juvenile Probation}; Edwin R Paschal
                           (Juvenile Probation); Marcus Spencer (Juvenile Probation); Willie J Nance (Juvenile
                           Probation); John Worthy {Juvenile Probation}; Gabriel Redic (Juvenils Probation)
                           Subjecr MeetinB

                           Good Afternoon Avik,

                            I am writing this email to express my dismay to the content of the letter or survey that was
                           read in the meetin3 to the African American Men Coalition and the nigger word that was
                           included to describe the incident in this letter" The nigger word and the other highly
                           offensive words could have been censored in orde r to make your point or to provide clarity
                           regarding the issues that were being discussed. Majority of the Olficers who attended this
                           meeting were shocked not only to this particular word that was used in this meeting,. but
                           was highly of{ended to the additional offensive language that was shared with these
                           Probation Officers especially the female officers. The nigger word used during this
                           conversation was highly degrading and impactful to those who may have been a victim oi
                           feeling discriminated or members of their family. lt is my oplnion that this meeting was
                           scheduled not to provide feedback or clarity to the reasons why these proBrams that are
                           impacting African American children are being dismantled, but to intimidate these Probation
                           Officers. I am speaking on ,ny own behalf as an Alrican American employee of this
                           department who continue to witness the disrespect of African Americans in this department
                           that this sensitive language was used. As an African American, I cannot tolerate to hear this
                           language used in my presence. I have witnessed others who have suffered the treatment of
                           those who have tried to oppress, discriminate and to witness the Acting Director of ihis
                           departrnent used this language in the presence of African Americans is highly offensive. I arn
                           requesting a copy of this survey or letter that was read in this meeting that had no
                           relevance, to the lssues that were bought to you and your management team to be released.
                           I am hopeful many of these officers will provide lou with ieedback at a later date, but
                           listening to their concerns and their feedback, I do not believe many of these olficers will
                           provide a response. I hope to be provided a copy nf this letter or st"lrvey read in this meeting.

                           Jason 5mith
                           President/ AFSCMT Local 3477


                                                                                                                           'n !f
                                                                                                 Coonecl.cd l0 Mi(rosoft   fx(iange




lrltps:/loutlook.of'llce365.conl/owa/?ae*ltern&t=lPM,Notc&id=ltgAAAACgKt6pK I6s'fau8... 41612016
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 57 of 288 PageID #:348
                                                                                           t-       ro



     TO: AVIK DAS
         ACilNG DIRECTOR
         JUVENIIE COURT OF COOK COUNTY
         2245W,OGEN 2XD FLOOR
         cHlcAGo, lL. 60612


     DEAR ACTING DIRECIOR DAS;


    We, as African American Cook CountyJuvenile Probatlon Officers and Supervisors are sendlng
'   you this petition of great concem. Regrettably, Our Juvenile population consists of over 85!(
    African Amerlcan youth. Thls at risk populatlon is ln desperate need of holistic interventlon
    lncluding productlve resources in the community. We belleve that environmental stress ls the
    maln culprit for the multitudes of broken homes, poor perforrnanoe ln schools, gang and drug
    activlties, as wellthe senseless killings of our youth and innocent citirens particularly in the
                          as
    Afrlcan American community.

    We also believe that it's of great urtency that we in .luvenile Justlce work together for a
    common goal to make a positive impact mainly on the African American Juvenile population,
    and it's imperative that the staff at Juvenile Court reflect the percentage of the clients we
    serve ln the community.

    It's cruclal that the youth and their famllies come in contact wlth Juvenlle Probatlon Officers
    who are a reflectlon of thelr community and understand the cuttural and necessities of that
    cornmunlty.

    Through our ohservation here at Juvenlle court, the leadershlp rote of African American
    Probatlon Officers is slowly shrinklng and we're restrlcted to less meaningfulpositions w1h
    no say so or lnput ln the decisions of our children's weltare in the community.

    Enclosed wlth thls letter, ls a petition and signatures of our co-workers who support thls
    endeavor.

    AFRICAN AMERICAN MEN COATITION OF JUVENITE PROBATION OIFICERS

    CC: CHIEF JUDGE TIMOTHV C. EVANS
        COOI( COUNTY PRESIDENT, TONI PRECTWNTIE
       coox couNTy coMMtsoNER,       ROBERT STEELE
        AFSCME LOCAI. T3477'ASON SMTTH


    BENNTE BIA|R-SUPERVISOR    (3r2) 433{943
    AARON CAMPBEIL-SUPERVISOR (3Xr] tr33-6538
    MlcHAEr HODGES-PROBAT|ON OFHCER il (312) 433-5857
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 58 of 288 PageID #:349




As concerned African-American cook county Juvenile probation
Officers, we'ye converged and convey our disapproval of the
dismantling of valuable Juvenile programs that were under the
leadership of experienced professional African-Americans, The
programs referred to are clP, Jumpstart, Mentoring, Retail Theft,
Project chance, and just recently, the renowned street Dreams
Program.

The street Dreams creator's job responsibilities were reduced and
restricted to limited contact with stakeholders and his clientele.

We wholeheartedly believe that the absence of African-Americans in
Juvenile program ming particularly ma le African-American Probation
officers would be detrimental to the youth in our comrnunities and
send a negative message to those we are privileged to sere.

Our children's lives matter and we believe that positive
encouragernent is essential to our youth and we have always
encouraged our youth to have positive attainable goals and
aspirations, but we also realize that positivity has to be counter
balanced with the reality of accountability and corrective action.

we stand against the policies that are being implemented and the
usurping of veteran's experience and exclusion. we therefore are
signing this petition as a protest to the aforementioned actions. we
are open to discussion with the hope of resolving these pertinent
issues that affect the morale of our staff as well as the youth in the
Cook County area
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 59 of 288 PageID #:350




                                                         signature



    1.
    2.
    3.
4.
5.
6.
7.
8.
o

10.
11.       /rnr,u--
12.
13. l-1
u.Lffarr\q,t
15.
16.
L7
18.
19.
20.
2L.
22.
23,
24.
25.
2
  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 60 of 288 PageID #:351




27.
28.
29.    f ll,L-t   6t{-t, t-
30.
31,




32.
33.
34.
35.
35.
37.
38..
39.,
40.,
4L,,
42.,
43..
44..
45..
46,.
47,.
49..
49,-
50.-
51.-
52,.
53.-
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 61 of 288 PageID #:352




27.
28.
29.
30.
31.




32. 'Y,1,6,tJ       % e,J*
33.
34.
35.
36.
37.
38.
39.
40.
4L
42._
43,_
44,_
45._
46,_
47,_
48.
49._
50._
51._
52._
53.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 62 of 288 PageID #:353
                                                                                                   €v ro



                                            STATE {}&'ILLIN{"}r$
                                      {lxxcl,lr Cor,n"r eir eoox CouNTl,
                        "$t l'r.r:.i-r Jtslrc'r, *.np Crm;: Xsaq;Tte.; tc.lx &xvlsi*r
                                           !,s&MORANtluM
       TIMoTHY C.     Ev.{Is                                           22{5 W. Ogdcn Avenue
             CHIEF,UTXiE                                                     2'd Flnor
                                                                       Chicago, Illinois 60612
              AVIXDAS                                                      (312) 43&,5575
        ACTINo DIRECToR                                                  (312) 43$7388 f,'ex
 PRoBA?|ON AJ.iD   Counr Su*.vlces

March 24,2016

To:    Jason Smith

From: Avik Das, Acting Dir".to,      66)
RE:    Petition from "African American Men Coalitlon of ,luvenile Probatlon Offlcers"



At the requen of the self:ldentlfled authors of the attached petition that you have signed, I arn rneeting
wlth thern on Thursday, March 74,20L6, in the afternoon. As a follow-up to their presentation, I am
extending the opportunity to meet wlth you and the other signers of the petition ln the Auditoriunr, on
either Tuesday, March 29,2016 at 2t30prn or Wednesday, March 30, 2016 at 2:30pm. you are welcome
to attend either one of the two sessions. I hope to hear any further insights and suggestions relative to
this petition that vou would llke to share ln addltion to those provided by the patltlon authors at thelr
requested meeting with me; and your attendance and contributlon at either of these follow-up sesslons
are entirely at your optlon,

Please feel free to contact me lf you have any further questions.


Thank You.




Enclosure:       Petltion



       W. Patterson
       0. Neal
       D. Alexander
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 63 of 288 PageID #:354




l+1 ?*ba*,n
                       Yo&
                       s
&? Mu,-r
     tun/{
t'F*:as
                                    iod7+
          &rVtes
\_)€)l vtw                                          t vr
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 64 of 288 PageID #:355




TMYr&
{li r^ided
0rnfb"ff;$f
   Chen
HOW                                             hdil
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 65 of 288 PageID #:356




S,'lo

D@n'+ Lt ke
         'hL*I Sayl!
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 66 of 288 PageID #:357
lo
6-e
                                                                                                                                                                                                                                                                                         fr-x           to
                                                                                                                                                                                                                                                                                         io
                                                                                                                                                                                                                                   o o                         a q                       lu ;
                                                                                              c
                                                                                                         -t(n
                                                                                                         ;q
                                                                                                                           o €
                                                                                                                           6 {Yt
                                                                                                                                            N
                                                                                                                                            ln rl
                                                                                                                                                        N             o o       g r\ F
                                                                                                                                                                                r]N rO
                                                                                                                                                                                                         rO        <t rri
                                                                                                                                                                                                                   al 6
                                                                                                                                                                                                                                               .B
                                                                                                                                                                                                                                               G'
                                                                                                                                                                                                                                                                 ln
                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                         l. a
                                                                                                                                                                                                                                                                                         lo.
                                                                                              o          rr,,'.1
                                                                                                                                                                                t',                                                                                           s          t-
                                                                                              o          li!^i                                                                  'i,
                                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                              g          IN d
                                                                                                                                                                                                                                               tt
                                                                                              €          i-.                                                                    ii
                                                                                                                                                                                                                                                                              c.
                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                               (J
                                                                                              a                            * * I arrt oI 8(, ctx                                        xcr agl x6 I                          .'\ a I           a *o
                                                                                              t
                                                                                              E
                                                                                                                           N ao tl
                                                                                                                           q, I\l
                                                                                                                                                                                R
                                                                                                                                                                                {
                                                                                                                                                                                ra
                                                                                                                                                                                        rn               N
                                                                                                                                                                                                                              !t () 6          .qr
                                                                                                                                                                                                                                                ,,:
                                                                                                                                                                                                                                                                              ,g
                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                               ,!
                                                                                                                                                                                                                                                                     H                         llr
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 67 of 288 PageID #:358




                                                                                              |E                                                                                                                                                t.                             tg
                                                                                              o                                                                                                                                                 :
                                                                                                                                                                                                                                                                                               0,
                                                                                              o.                                                                                                                                                                               8.
                                                                                              t-
                                                                                              o                                    oo       l.o         dt       ()   o o   ,t                     c) ln           rD         N       o o       art            C)    rl
                                                                                                                                                                                                                                                                     N         o
                                                                                              lrt        :$                                 !i                                              N            ri                                                          rl        cor
                                                                                              t
                                                                                              o                                                                                                                                                                                o               6,
                                                                                              6                                                                                                                                                                                o
                                                                                                                                                                                                                                                                              .c.              E
                                                                                5t
                                                                                rul           ?             .E
                                                                                                            tlr ri rn .i
                                                                                                                           00               {n          o o           c)   o t                     rn              Cr         rn o o
                                                                                                                                                                                                                              a                 6
                                                                                                                                                                                                                                                il
                                                                                                                                                                                                                                                               o     F
                                                                                                                                                                                                                                                                     trt
                                                                                !tr!l         tr
                                                                                              t0
                                                                                                                                                                                            N      rr1             N                                                            It
                                                                                                                                                                                                                                                                               l,
                                                                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                                                                               :
                                                                                                            ,"1
                                                                                                                                                                                                                                                                              ,JJ                  [,
                                                                                Fi            o                                                                                                                                                                               iE
                                                                                 cl
                                                                                 ol                                                                                                                                                                                            !n                  [,
                                                                                              ?                                                                                                                                                                                o               6
                                                                                 ol           ?                                                             *                                      xra a6 x(, tlx ao ox ,xs oa                                                i3
                                                                                 7                          :*             s{          x
                                                                                                                                       6 m
                                                                                                                                             a *o x o Io x
                                                                                                                                                  o x    6
                                                                                                                                                                                                                                                                              r{,              I
                                                                                o.
                                                                                o              o'                                      N f{              (t t                                       r-l a{          Fa
                                                                                                                                                                                                                                                                         H :]a
                                                                                a.             CI                                                                                                                                                                             ic
                                                                                .}
                                                                                I
                                                                                               o
                                                                                               t           .\,,
                                                                                                                                                                                                                                                                              i.9
                                                                                                                                                                                                                                                                              ,'a
                                                                                              6'                                                                                                                                                                                                   o
                                                                                 s            or
                                                                                              E,
                                                                                                 ro
                                                                                                 fl                                                                                                                                                                           :8
                                                                                         rO      Cl                         gi         Fl    (rl        o () o a                 cr r.ol io
                                                                                                                                                                                            dl            r-{       ll        N        o o          ro         e         qt
                                                                                    d
                                                                                =o No         .e N                          i-l                                                  all
                                                                                               c r{
                                                                                    E    ;     o                                                                                                                                                                                                   o
                                                                                 E r(          o                                                                                                                                                                              40,                  d
                                                                                 g .          3a tt!                                                                                                                                                                          .E0
                                                                                                                                                                                                                                                                              ih
                                                                                 o :o                                                  e e                            o o o                 6                       tt        o        (} (:                             rl
                                                                                    c
                                                                                 c t!          o tr
                                                                                               L t!
                                                                                                            'lhtl
                                                                                                                tf, ln t                         ar'l
                                                                                                                                                         N
                                                                                                                                                                                  <t N co {l
                                                                                                                                                                                                    ID ra
                                                                                                                                                                                                                                                     2.         z        iO   it
                                                                                                                                                                                                                                                                              og
                                                                                 o                                                                                                                                                                        i                   oq8
                                                                                    q,
                                                                                               F
                                                                                               ( o          lilr:,
                                                                                                            :      ,.,',                                                                                                                                                      qat
                                                                                                                                                                                                                                                                              ct
                                                                                 6                Ut
                                                                                               gI o         ;l.i-:
                                                                                                                                                                                                                                                     .   ,i,
                                                                                                                                                                                                                                                                              Ioo
                                                                                                                                                                                                                                                                               st
                                                                                    ?          o UI
                                                                                               2 a                                                                *o 6 t3x                                * x xx                                                              o-
                                                                                    o                                       *          8o x                 *                     !s        x x                                        b s
                                                                                    t
                                                                                    E
                                                                                                  o
                                                                                               o lr,
                                                                                                   tr
                                                                                                   !,
                                                                                                               .'io rn .\l
                                                                                                                            crt           o
                                                                                                                                          aY
                                                                                                                                                            N
                                                                                                                                                                                      r{l ,n
                                                                                                                                                                                            an
                                                                                                                                                                                                    N         t\
                                                                                                                                                                                                                     art
                                                                                                                                                                                                                     d
                                                                                                                                                                                                                               c,        c                                 H6
                                                                                                                                                                                                                                                                         E aE
                                                                                                                                                                                                                                                                           >J{
                                                                                                                                                                                                                                                                              e.{
                                                                                    o             U                                                                                                                                                                           EE
                                                                                    F
                                                                                    q,             E
                                                                                                   o
                                                                                                  Et        tfJ
                                                                                                                             o                   F          an    o    I    o               r.rt     (t it           f\.       o o o                      o
                                                                                                                                                                                                                                                     '2 2 t
                                                                                                                                                                                                                                                                              !?
                                                                                                                                                                                                                                                                              t6
                                                                                    C                       ':h                                                                                                                                                               qr5
                                                                                    o              (,       {- i
                                                                                    :r             o                                                                                                                                                                          f3
                                                                                                                                                                                                                                                                              OE
                                                                                                   o                                                                                                                                                                          GO
                                                                                                   a                                                                                                                                                                          o*
                                                                                                    o                                                                                                                                                                         i3
                                                                                                                                                                                                                         t
                                                                                                                                                             a,                                                          GI
                                                                                                    b                                                        c
                                                                                                    B                                                        lE                                                          t!                                                   €E tl
                                                                                                    E                                                        u                        v\                             .o
                                                                                                                                                                                                                         g
                                                                                                   P
                                                                                                                                                            .o
                                                                                                                                                             ,                        c.
                                                                                                                                                                                       (!                                -
                                                                                                                                                                                                                         .a                         ii
                                                                                                                                                                                                                                                                              >0,
                                                                                                                                                                                                                                                                              Egt
                                                                                                                                                                                                                                                                                     Q
                                                                                                   g                                                        an
                                                                                                                                                            !!                         o                                 TI
                                                                                                                                                                                                                         o                                                    'boO
                                                                                                    E                                                        .g ti
                                                                                                                                                                                                                         =I       &t                                           >Co
                                                                                                    to                                      o
                                                                                                                                         c celE tl,
                                                                                                                                                     =
                                                                                                                                                     u
                                                                                                                                                     ,o
                                                                                                                                                             5                                                             6
                                                                                                                                                                                                                         c cc t
                                                                                                                                                                                                                                                                              =crD!
                                                                                                                                                                                                                                                                               YE E
                                                                                                    Fl                              q    o            E   g
                                                                                                                                       t L) (Jt LE .<l L oo
                                                                                                                                                                                                                         o
                                                                                                                                                                                                                         U        I    E
                                                                                                                                                                                                                                       r                            na     Io lc rJ.c
                                                                                                                                                                                                                                                                              .E
                                                                                                                                                                                                                                                                                 c, -
                                                                                                                                  c
                                                                                                                                  o 3 g
                                                                                                                                                                                                                                  ,                                 .s   iSaE
                                                                                                   -g                                    u   il tJ o .o o o                                                              U        ul    U
                                                                                                   !o                               lB                                                                                                 x
                                                                                                                                                                                                                                                                    z EE l{ $l
                                                                                                                                         2 L x        c t o                                                                       J                                 .9
                                                                                                                                  b 0, e n o    JI o o o- 3
                                                                                                                                                                                                                         L
                                                                                                                                                                                                                         o o            0,
                                                                                                   F                              a.3 o.
                                                                                                                                                                                                                                                                       I L'5!
                                                                                                                                                                                                                                                                          L
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 68 of 288 PageID #:359
                                                                                                                      EvP
                               Juvenrra Temporary Detenuon center                  wekly   popuratron Tabres
                                                                     January 11, 2016




                  Table 3. luvenlle Temporary D€tentlon
                                                        center Automatic Tran#er popureuon
                                               as of         11, 2016

                Male
                Female                                                                                     _-?9r
                                                                                                                 2%
                liff-
                Black
                                                                                                               83%
                                                                                                               15X
                White
                                                                                                                1%
                Other




                                                                                               t
                                                                                              t"
                                                                                              77"              s9,6
                                                                                                3               2%




         i aE6.ovdr.cs Lnmtnat sexual Assault
         t---
           Aggravated Batrery/ Aggravated Battei
         I
         I With Firearm
                                                                ._
             tg8F.llgg           oisst'       rge oT Firea rm
         L                                ?
                                                   - -_
         ilrera:etedgul__
         [ :$E lvated Vehicutar Hiiacklnn.
         L4gg{gy$gd htaMut Use of a W
         L   &q'Cd       noOUery         yy;g1ffi.rr.
                                                     "   -
         I at"rnpt"a rr,ru;{*
         I Murder
                                               -
         !-'^"*
         I Other
         I Total
             .Ar or   ltrllo   rrrcsr   offcnfriiiii'6ffiiii;;.-il;rfiffi
 foal   JIDC populetlon: 152




                                                Positlve youth Development, Research 3lpage
                                                                                     & JDAt
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 69 of 288 PageID #:360

                                                                                  6" ll

                      IN THE I]NITED STATES DISTRICT COURT
                     FOR THE NORTIIERN DISTRICT OF ILLINOIS
                                 EASTERN DTVISION

ANTHOITY JORDAN,
KENNETH GREENLAW,
TTIEODIS CHAPMAN,
PATRICK NELSON,
and A CLASS OF LTNKNOWN PERSONS
SIMILARLY SITUATED,                                                  No. 15-C-5907
                             Plaintiffs,                             Hon. Sara L. Ellis
v.

CHIEF ruDGE OF THE CIRCUIT COI}RT OF
COOK COIINTY, ILLINOIS,
                                        Defendant.

                                  NOrrcE     or   pEPosrTIp"N

To:    Michael Paul Persoon
       Despres Schwartz & Geoghegan
       77 W. Washington Street, Suite 7l I
       Chicago, lL 60602
       (312)372-2stl
       mike.persoon@gmail.com

        PLEASE TAKE NOTICE that the deposition of Jason Smith will be taken upon oral
examination, pursuant to Rule 30 of the Federal Rules of Civil Procedure, on September 13,
2017 , at 10:00 a.m. at the office of the Illinois Attorney General, 100 W. Randolph Street, 13th
floor, Chicago, Illinois 60601, by an atlomey for Defendant, before a notary public or some other
officer authorized by law to administer oaths and will continue from time to time until it is
concluded.

       The above named deponent is hereby notified to appear for this deposition and to bring
with him all records, notes, letters, or any other documents concerning the Complaint herein, and
not heretofore produced.

       For purposes of this deposition, the word "Document" means all written or graphic matter
       of description -- however produced or reproduced; whether draft, original or reproduction
       or unidentical copy, signed or unsigned, approved, sent, received, redrafted or executed --
       including but not limited to, written communications, letters, correspondence,
       mernoranda, minutes, notes, memoranda of telephone or personal conversations, diaries,
       reports, pholos, bills, receipts, checks, checkbooks, reports, studies, analyses, or material
       similar to any of the foregoing -- however denominated, by whomever prepared, and to
       whomever addressed which are in your custody, possession or control or tc which you
                             -
       have had, or can obtain access.
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 70 of 288 PageID #:361




                               CPBTTTICATE OF SERYICE

       The undersigned, an attorney, states that a copy of the foregoing Notice of Deposition
was served upon the above named individual via Eleckonic and U.S. mail to the above addressee
on the 17fr day ofAugust 2017,


                                                  is,fohnR, Hayep
                                                  JO}IN R. HAYES
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 71 of 288 PageID #:362




LISA MADIGAN                       OTFICE OT TNU CHIEF JUDGE OF THE
                                   CTRCUIT COURT OF COOK COUNTY
Illinois Attorney General

                                            /sllohn R ltravee
                                        JOHN R. }IAYES
                                        Office of the Attorney General
                                        100 West Randolph Street, l3e Floor
                                        Chicago,IL 6060I
                                        (312) 8r4-5022
                                 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 72 of 288 PageID #:363
                                                                                                                                                               €*t   1o


,WstredH
Yle Nake America Happen                                                                      CERTIFIED IYIAIL
       ,-ce SaJnCers
                                                                                        RETURN RECEIPT REQUESTED
           f'et,tert                       I




        -l!'f          A{Ye1
                       lft"!tf
     'r'arlttl
      ar.ri.d Abr,!.n
                                                fune 2Q 2015
                                           ]


 ;.ic.r.' Po..l,:t.tpetsar
                                                Lloyd Marshall                                       |ason Smith
  t-.; . PJ',r Ma, 'ha.r
       \ri m gorer
                                                1lfr) Hamilton, 2na floor                            3515 W. Cermak
                                       i
      ?t,:;ad.:rt)c. rA                         Chicago,IL50512                                      Chicago lL6A623
      R,rl-3rc 6. tt
       r.:'.I     a4,       Ij         i


      Y.rlrel Hrrm                     I        Re: |UDICIAI PANEL CASE NO.1&63
                                                    Marshall et al v. Smith
        : 4 li l.'t,ll                 :
      a.i!r:r,l;?,',1D                 :

                                       I
                                                CREETINCS:
       (.trh lxa!:r/
         "-;.tttt-,\U                  :
                                       i
                                       I        This is to give yc,u formal notice that the Judicial Panel has assumetl original jurisdiction
       iearo Jelly                     :

      4r.,,.4,|}. rn                            pursuant to Articles X and XI of ttre Lrtemational Constitution. A copy of the charges is
  r 'r:ca fr -l:r e.1i                          enclosed.
      ::r ri;r":r           CA


   ll.ryrcr: Nr;rr.lui                          Pursuant to Article XI, Section 8, of the Intemational Constitution, a memhr of the
                                                AFSCME Judicial Panel will be appointed to preside over the bial. A Trial Officers
       l:eva P,rble
         ::rraa, ,V^'l
                                                Selection list is enclosed. Each side has the right to delete up to two names from the [ist.
                                   I
                                                Before exercising this right, each should consult with the perion or persons on his side of
                                                the case. This should then be retumed to me with deletions, if My,by
    lr.ten      lJi:   nd   \t     l
                                   I
                                                                                                                          Iuly S, 2016. It is
                                   I
                                                not necessary to serve a copy of the response on the other side. If I do not hear from the
                                                parties by then, I will assume that all names are acceptable.

                                               The hial will te conducted pursuant to the Intemational Constitution and the Rules of
                                               Procedure of the Judicial Panel. I call your attention to Article X of the Lntemational
                                               Constitution.




                                               ffi
                                                ln Solidaritv,



                                               Richard Abelson
                                               Judicial Panel Chairperson

                                               RA:spp


                                               cc:      Lee Saunders, President
                                                        Laura Reyes, Secretary-Treasurer
                                                        Gino Carbenia, Regional Director O&FS
                                                        Erin Young, AFSD
                                                        Lloyd Marshall (charging parry)
                                                        Nelson Rivera (charging party)
                                                        Kisha Roberts (charging party)

                 'i;.::                        American Federation of state, County and l'lunicipal Employees, AFL-clo
                                                                 TEL 120)) 4?9. I 2;0    FAX (242)   A?2.8,69 i6)5 L Sr.eer, Nlt   .".*rshrnsron.
                                                                                                                                                    DC ?CC36
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 73 of 288 PageID #:364



            Tarnar Stockley (charging partlr)
            Michael Muhammad (charging party)
            jeanie Bellina (charging party)
            |ohn Antlerson Jr. (charging party)
            Chorura Varnado (charging party)
            Martin Gleason (charging party)
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 74 of 288 PageID #:365




                       IUDICIAL PANEL, AFSCME, AFL.CIO
                     LIST OF SELECTION OF TRIAL OFFICERS

Article XI, Section 8 of the International Constilution provicles:

        In any case coming before the Judicial Panel, other than cases in
        which the accused is an International Officer, the ]udicial Panel
        chairperson shall send a list of the names of the members of the
        Judicial Panel to the accuser and the accusec{. Within fifteen days
        thereafter, each party shall be afforded the opportunity to delete
        not more than two names from the list of |udicial Panel members,
        by written notification to the Judicial Panel chairperson. From the
        names remaining, the chairperson shall appoint one member of the
        Judicial Panel to serve as the trial officer.

The names of the members of the fudicial Panel are listed below:

              xxxx  RICHARD ABELSON, Washington, DC
                     KAHIM BOLES, Philadelphia PA
                      RICHARD GOLLIN, jersey City, NI
                     KEITH IANUARY, Detroit, MI
                     DAYTON M. NAKANETUA, Honolulu, HI
                - - -THEODORAH McKENNA, Los Angeles, CA
                     JIM TUCCIARELLI, Staten Island, NY
              _SHEILA HILL, Catonsville, MD
                     STEVEN PREBLE, Itasca, MN
                      GERARD IOttY, Grove City, OH
                      MICHAEI HANNA, Portland, OR


The following member will not serve as the hial officer in this proceeding pursuant
to Article III, Section 6 of the Rules of Procedure of the ]udicial Panel: R. Ableson

By'                                         Accused   Party          Charging Party

]udicial Panei Case No. 15-63               Date:



Note: Unless the Judicial Panel chairperson receives your response by TSt16, all
names will be deemed acceptable. Return this form directly to the |udicial Panel
Chairperson, AFSCME, AFL-CIO, 1525 L Street, NW, Washington, DC 20036; or
f axto 2AU822-81,59
05/LA/2At6Case:      31 2-455-8951
           L2;O91:19-cv-01539   Document #: 1 Filed:     OFFICE
                                                     03/04/19
                                                  FEDEX       Page                     PAGE
                                                                A32175 of 288 PageID #:366             A5/A7




                   a.     Jaon Smith has attempted to gain upport by advocating      to the
                          rnembership that AFSCME Loaal9477 release its charter and leave {rom
                          unrler the jultsdidion ol AFSCME Council 31 and AFSCME lnterne [onal
                          anrl organlze labor under a different lntemafional Union or stand a one
                          anr I organize independently.

             11.   Jason Smith has vlolated Article Vlll, Sedion 1 of the AFSCME Locat 347,
                   Constituticrn and hes violated the AFSCME lntemallonal Constitution anct ril
                   pertinent t'rovisions set lorth within the lntemational Consiltution,

                   a.     Prr':sident Jason $mnn retained an outside attomey Thomas Gager rlnd
                           intoduced him ai our membership meeting on February 10,2016 asl our
                           locals new attorney. The specific expendifure amount to retain thir
                           lav',yer is unknown and was not approved by the Exeantive Board.
                           Fu.lfiermore, Preslclent Jason Smith was lnformed by Coundl 31
                          att( meys Helen Thomton and Maggle Lorenc, Staff Representatlvu
                          Euqene Boafight and lnternatonal General Counsel William Luryr
                          thaq the local could not engage in dlrecf dealings with the employer on
                          its :)rrrn or through an outside attorney hlred by AFSOME Local 94i7.
                          It It; important to note thatJason Smith was informed of this before f.o
                          actrlalfi retained a laurryer and also rro line items exptaining this
                          expenditure has appeared on any financial reports. Thls act by
                          Prersldent Smlth and posslbly others is als a violatlon of the AFSC tltE
                          lnt('matlonal Finandal Standards Code Artide V Secflon I O.


             12,   President Jason smith has violated Arude Vlll, section 1 0f the AFSCME u:cat
                   Constitutlon and the AFSCME lnternatlonal Constltution along wnh best practiee
                   provisions within the Steward Handbook of AFSCME lnternational and ailary
                   offier pertlrrent provisions set lorth within all of the above.

                   a.     Jaton Smith allowed members of AFSGME Local 3477 to be repre sented
                          by other members ol his choice on a regular basis who were not
                          7s(:qniZed as cerflfied stewards ol Local 9477. This was presider t
                          Sn,ithh unauhorized praetce from g/.tSl14 through 1/i5/15.

                   b.     Jason smith failed to adhere to the best pracdce policy Article vt o,1he
                          AFSCME lntemationalstewards Handbooks, Jason Srnith while rerving
                          as tlhief Stewarcl and President, lailed to have an established stevrarrd
                          cotnmlttee and rneet on a regular basls.

                   c-     Jason Smith whlle serving as President of AFSCME Local3477 falerrj to
                          apJtoint a Chlef Steward for Execr,rtive Board approval. The appoilfirrent
                          of ir Chief Steward ls a best pradtce poficy wlthin the AFSCME.
                          lntr rrnatlonal Handbook Article Vt l.

                   d.    Prersldent Jason Smith refused to appoint several qualified and Celilied
                         stewards to fie Executlve Board for approval. presldent smith
                         disnlssed all of Local 34TT'sstewads when he sent a rnemo to the
    q5/ la/2816
              Case:
                L2:891:19-cv-01539   Document #: 1 Filed:rEDEX
                          31 2-455-0951                    03/04/19 Page
                                                               OFFICE    76 of 288 PageID #:367
                                                                      6321.                 PAGE 06/87

/

                                agairrst the wishes of the Executive Board.

         13.             President Jason Srnith has violated Article Vlll Sec{ion 1 of the AFSCME
                         lntemationat Constitution and any pertinent provislons set forth in the above and
                         the AFSCMH Financial Standards Code.

                         a.     Presrdent Jason Smith organized and established a PoliticalAction
                                Comrnittee (PAC) within Lacal3477, Jason Smith was advised by
                                Coulrcil 31 and General Counsel William Lurye that this was not an
                                acceoted or recomrnended practlce for Local 3477 to set up its own :l\C
                                separate and distinctfrom AFSCME People Program, Jason Smith
                                solicrted funds from rnembers and also violated pertinent provision rir itlrin
                                the AFSCME Financial Standard Code by, but not limited to includin I and
                                logging this specific PAC account into the financial and treasurer re(orcls
                                and t:ooks of AFSCME Local B4T7.



        lf the Judicial Panel of the American Federatlon of State, County and Municipal employees oon-
        cludes that the aforementioned charges are not appropriate for ihe Judlcial Panel, ri. wou d ask
        that the local be allowed to maintain originaljurisdiction and possibly proceed within the pnrri-
        sions allowed in the Local nnd lntemational Constitution, We are requesting that Jason br rith
        be removed from his office as President of AFSCME Local gqll and' rt the dharges warrant t,
        be suspended from Local 3477 andAFSCME tntemational for the maximum peilod of time
                                                                                                     trer-
        mitted for penalties related to the aforementioned charges. We are also requesting that Je son
        Smith be dlTfBlifled from seeking an elected ofiice poiiition within Locat    ilzl
                                                                                         or any othe. t-o-
        cal within AFSCME for the rnaximum period of tlme permitted withln the constitution ielatin3 to
        the charges put forth,


        ln Solidarity,




                                                                        lVl,rhoe         n{lvh^m"
                                                                                                        tu
               NiUtn R.rlqfL

        4'r, -P"                   ,',-                                                                 XPon&'
         K.ua Qoterk                                                                         @ Chonn,y tlornn{,0


                                                                                                        $d--
f,/i       Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 77 of 288 PageID #:368
                                                                                   Page I of         I


                                                                                       f I k'ra"'-
fvi                                                                                         \3
Rogers, Phil (NBcuniversal, WMAQ) [Phil.Rogers@nbcuni.com]
Senb Friday, September 19, 2014 1:56   PM
To:    Jason Smith (OCJ)



 Jason,   I received this just   a few minutes ago from rose golden. Any thoughts?



Yes, the 24 hour monitoring from Sentinel will begin today. lnstead of officers having to check their
computers, Sentinel will send an email alert for each instance of non-compliance to the electronic
monitoring probation officer, all three supervisors and the Deputy Chief Probation Officer. This is a
significant improvement to the process.

This means that if officers are performing other duties outside the office when the alert comes in,
management can step in to take action. This can include contacting staff who are in the community to
investigate and attempt to resolve the non-compliance.

These email alerts will be ongoing throughout the shifts. The results of the audit will determine next
steps to provide overnight staffing which we currently do not have.

Hope this helps. Please contact me if you have additional questions.




httns:l/mail.conkcountvil.sovlowa/?ae=ltem&t:lPM"Note&id=RsAAAAC9Kt6oKl6sTau...             911912}ru
            Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 78 of 288 PageID #:369
Interfering in my duties'Jason Smith (Juvenile Probation)                                                     Page 1 of4


                                                                                                          e$rt^.y        4
lnterfering in my duties

 Jason Smith (OCJ)
 SLrn    Et17;2014 5.36 AM

 -', Jasorr Smith (OCJ) <Jason.smith@cookcountyil.gov>;

 i., MLsrenc@afscme3l org <MLorenc@aiscme31.org>: Nsmith@afscme31.org <Nsmith@a{scme31.org>




Maggre,


It is my responsioilrty of thrs Localto make a decisron that rs in the best rnterest cf all cf our" rnembers. Your attempt
to undermine my abrlrty to lead lhis localwillserve as a negative reflection on the Council. I am the President of this
Local and if people do not understand their roles and responsibilities it is our purpose to help them understand. ln
order for Lloyd to be my Chref Steward over the grievance committee he has to be appornted and approved by the
Execuiive Board. Thrs did not happen. For you to contact management and inform them that the you was
withdrawing the grrevance is ancther example of a dictatorship rather than a democratic process. Management has
rnstrlled fear and coerce our mernbers to accept these agreements. lt is our responsibilrty   to not only protect that
member, but to protect thrs entire bargaining unit. I will not accept the interference of you ot' anyone else when    rt

comes to me faithfl:liy discharging my duty. The next time thrs happens I wlll contact the lnternational and I will
inform my members about thrs decrslon. Please refrain from trying to influence my board and impugn or my
characier to lead this Local.

Jason Smith
Presidenti AFSCME Local 3477

From:Jason Smith (OCJ)
Sent Sunday, August 17, 2AU 6:17 AM
To: Martin Gleason (OCJ); Maggle Lorenc
Cc: Lloyd Marshall Jr, {OCJ), Kisha T Roberts (OCj); Tyrone Hutson (OCJ);Juanrta A Cannon (OCJ);Jeffery Haynes
(OCJ), Russell Akrs (OCl); SamuelJohnson {OCl)
Su   bject: RE:,Settlernent

Maggre,


1,Lloyd has not been appointed the Chref Steward
2. lt cannot be a disagreement rf there is no discussion.
3. Please refrain from interfering in the busy of the Local. As a staff rep your role is to advise not to try and lead our
local.
4. I am the President of this Local and when we file grievances we do not only frle them on behalf of the member, but
on the behalf of the Local.
Everyone continues to say they have tried to contact me, but I do receive text messages and phone calls from
everyone else beside the people who have sard they have tried to contact me.

Board we are meetng on Monday at 2:00 p.m. in the 3rd conference room by Jennifer Nunez's offrce. I wanted to
meet wrth i-loyd, Kisha and Tyrone to resolve another matter during the morning, but it can wait




                                                                                                               ,a l1 r r^A1 c
            Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 79 of 288 PageID #:370
RE: Settlement - Jason Smith (Juvenile Probation)                                                                    Page    I of4


RE:       Settlement

    .Jason Smith (OCJ)
    5un 8/17/2014 5:17 AM


    rr, Martrn Gleason (OCl) <martin.gleason@cookcountyil gov>; Maggie Lorenc <MLorenc@afscme31.org>;

     cr Lloyd Marshall Jr. (OCi) <lloyd.marshalljr@cookcountyil.gov>; Kisha T Roberls (OCJ) <kisha roberls@cookcountyil.gov>;
        Tyrone Hutson (OCJ) <tyrone.hutson@cookcountyil.gov>; luanita A Cannon (OCJ) <juanita.cannon@cookcountyil.gov>;
        Jeffery Haynes (OC.l) <.,1effery.haynes@cookcountyil.gov>; Russell Akis (OCJ) <russell.akis@cookcountyil.gov>;Samuel
        ,lohnson (OC.J) < samuel johrrson@cookcountyi l.gov>;




Maggre,


1.Lloyd has not been appointed the Chief Steward
2. lt cannot be a drsagreement rf there is no discussion.
3. Please refrain from rnterfering in the busy of the Local. As a staff rep your role is to advise not to try and lead our
locai
4. I am the Presrdent of this Local and when we file grievances we do not only file them on behalf of the nrember, but
on the behalf of the Local.
Everyone continues to say they have tried to contact me, but I do receive text messages and phone calis frorn
everyone else besrde the people who have said they have tried to contact me.


Board we are meeting on Monday at 2:00 p.m. in the 3rd conference room by Jennifer Nunez's offrce. I wanted to
meet wrth Lloyd, Krsha and Tyrone to resolve another matter durrng the morning, but it can wait
untrl after the meetrng.


Jason Smlth
Presidentl AFSCME Local 3477
From: Martrn Gleason (OC"l)
Sent Friday, August 15,2014 2:43 PM
To: Maggre Lorenc
Cc:Jason Smith (OCJ); Lloyd Marshall jr. {OCJ); Kisha T Roberts (OC.J); Tyrone Hutson iOCl); Juanita A Cannon (OC.l);
Jeffery Haynes (OCJ); Russell Akis (OCJ); SamuelJohnson (OCl)
Sub.lect: Re: Settlement


if gorng forward with the grievance is going against the members wishes AND it will damage the member's abrltty to
earn an income, then we must withdraw the grievance.



I    am sorry I have nol responded earlier. I am not rn the building today and working on other projects

Ithrnk we need to take some perspective here:
1) Everyone on the executive board has the best interests of the membership in mind
2) The differences in opinion stem from:
     2a) Personaiiiy
     2b) Philosophy


                                                                                                                      16 lA / ta^l   a
            Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 80 of 288 PageID #:371
RE: Settlement - Jason Smith (Juvenile Probation)                                                          Page 2     of4



Fact one should be weighed way more heavily than fact 2. In order for us to lead, then we must starl with fact   1   and
work towards an understanding of the varlous personalities and philosophies of fact 2.

As a board, we can make new decisions and forge a new path. We are not beholden to anything other than our
constrtution, our members and the council. However. it wouid be detrimental to us, as a team, to throw out
everythrng that has been done under drf{erent adminrstrations. We owe rt to our members, especially those who are
in the discrplinary process now, to figure out our differences and ensure that our members righis are protected. To
this end, r strongiy suggest that we have a current steward meeting ASAP-out of the building and dedicated only to
solving thrs rssue.

As a board, we should only use email and text to get across the facts of a case. Electronic communication does not
aiways adequately convey tone-and I am too old to include smiley faces and emoji's to get my point across.
Furthermore, while Robert's Rules of Order to have provisions for electronic communication, i have no idea what they
are.


Please everyone,walk away from this issue for the next 48 hours.


Allthe best-
Marty




On Aug 15,2Au, at 2:03 PM, Maggie Lorenc <MLorenc@afscme31.org> wrote:

> Executive Board,

>   1n   your last board meeting on Wednesday, you all voted that when it came to grievance matters rn whrch there was
a disagreement between the President and Chief Steward, the executive board would ultimately decrde. ln this
lnstant case, there is an extremely tlght time frame in order to make a decrsion that would affect one of our
member's life. Other than Jason and lloyd, I have not heard from or seen any other board members weigh in with
thetr opinions However, this is the situation. Management offered to give the member a clean resignation, no
challenge to unemployment in exchange for the withdrawal of current grievances and waiver of filing any grievances.
This agreement was not, to nny knowledge, put in writing nor do we need to; it would probably be less beneficial to
us if we drd. I have spo(en with Lloyd, the member, and I tried calling Jason. The member is adamant that she wants
to resign and she wants ailgrrevances fiied on her behaif withdrawn. lf we refuse to withdrawthe grievance, the
employer wiil move forward with discrpline, which will mean the member will be terminated and her unemployment
would be rn jeopardy.

> This board would be doing thrs member a disservice rf it stood in the way of her decision to resign. I believe, as it
has rn other similar cases as this, management will honor its word and not challenge this member's unemployment.
Our local must also be an organization of its word and therefore uphold the agreement made surrounding this
member's decision to resign. I applaud all the involved partres who have taken an interest in lookrng out for thrs
mernber and thrs locai's interest. At this pornt, I have contacted management to let them know that once the
member resigns, we will not pursue any grievances on this rnember's behalf in order to honor the agreement. I hope
thts puts the matter to rest and we can mcve for"ward in problem-solving on a better method of communicatron with
regards to these matteJ's. Thank you all.

> Maggre

    Maggie ,.orenc
          Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 81 of 288 PageID #:372
RE: Settlement - Jason Smith (Juvenile Probation)                                                           Page 4   of4


> From: Lloyd MarshaliJr. (OCl)
> Sent: Frrday, August 15,20141'l:0'1 AM
> To Jason Smith (OCJ)
> Cc. Kisha T Roberts (OCJ); Tyrone Hutson {OCJ);luanita A Cannon (OCJ);Jeffery Haynes (OCJ); Russell Akis {OCJ);
Samuel iohnson (OC.j); Martin Gleason (OCJ); mlorenc@afscme31.org
> Subject: Julre Montgomery resignation

> lt has come to my attention that President jason Smith plans on going forward wrth a Temporary Suspension for
Julie Montgomery even after she resigns as of today. Mrs. Montgomery has stated to me and to Maggie Lorenc that
she does not want to proceed with any grievances that were filed on her behalf after she resigns. She understands
that allgrievances filed on her behalf will be withdrawn by this local and no further action ln the future willtake place
on her behalf. She stated that she will call President Smith and txt him to inform him to not proceed with anything
and any pendrng grievances on her behalf. Thank you and if any questions, call me. FYI i can not submit her
resignation rf rt is not in good faith on OUR part.




L++*-.//^,,rt^^1,   ^€A,^^1 a< ^^-   /^..,^   /                                                             ta!1atnAl<
           Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 82 of 288 PageID #:373
RE: Meeting - Jason Smith (Juvenile Probation)                                                             Page   I of4


RE:      Meeting

  Jason Smith (OCJ)
  Mon .ill112014 -l:?4 AM


  :r   Maggie Lorenc <MLorenc@afscme3i.org>;

  :r Helen Thornion <HThornton@afscrne3l.org>;



Maggie,

I think you are mtsinforrned aboul who has the decision when it comes to the conlract.
                                                                                          Council 31 does not have the
sole authorrty of making decisions on behalf of this Local. lf this was true then there would be no need fcr our
commlttee to vote on our contra.t and no need for a iocal executive board. Management put it tn wrrting and it
seerns you rnterpret things the way you would like them to be interpreted. We never agreed to only give the Freld
Officers the fifteen day time frame. This offer of settlement was for our entire bargaining unit. lf you have contacted
me and discuss these issues with the Presrdent of this local you wouid have known the facts. lf ycu think you have the
sole discretion to settie these matters without the rnput of rne and my local you are sadly mistaken. lt ls my intent to
speak to the international about these contrnuing issues with you and the Council. As you stated on a number of
occasions. You do not work for the Local, you work for the Councrl. My rnembershrp is capable of making decisrons
espectaily when they are in session" Instead of you constantlyviolatrng our contractyou should focus more on dorng
your.1ob. Yourlob is to advise lhrs Local. You were not elected or chosen to represent thrs nrembershrp. I do not
rnake threats rather i state the facts. Just because you all have done thrngs wrong fcr a number of years do not make
tt rtght lt is my intent to inform the r-nembership about the deosions of the Councrl ancj let them rnake the decislon
where we shoulC Ao from here rn regards to this grievance.


Thanks


iason Smith
President/ AFSCME Local 3477



From; Maggre Lorenc lMLorenc@afscme3l.orgl
Sent: Frrday, November 28, 2AM 7'.42 AM
Tc: Jason Smifh (OC:)
Cc: Helen Thornton
Sub.lect Re: Meetrng

Jason,
lf you recall, you made an offer to selile this grrevance at the impact rneeting regarding .iEMS. yOU said you would
settle the grievance for the cieparlment givinE the officers 14 days to enter contacts. Keith asked rne aboutthe
gnevance, and I told him we made an offer and were waitrng for a response from management. We got Rose cn the
phone, and she said she thor,ght we could settle and needed to puilt in writing. That's the last I heard of it and have
yet to see the settlement in writrng. So, YOU settled thrs grievance, and rf you are now trying to go back on your
word, that wiil give management more reason to not want to ever discuss issues with the locai because you keep
rever"sing on what you said.
             Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 83 of 288 PageID #:374
RE: Meeting - Jason Smith (Juvenile Probation)                                                               Page 2   of4


lwill continue to dc my1ob, which     is administering the contract on the local's behatl so please stop threatening me
when l'm doing my job. We have had this discussion before about the contract and who has authority to make
decistons, Your rntention to take arbitratron decrsions to the membership is a major break with procedure that has
been followed by the iocal for it's entire history, and it's the role that your executive board was elected to do. Wtthout
even consulting them or grving them a chance to vote, you're taking it to a membership nreeting. That's the kind of
decisions that create divisiveness. i again encourage you to discuss these issues with your eboard who are perfectly
capable of making these decisions and were elected to do so by the membership.

Maggie Lorenc
AFSCME Council 31
Sent from my iPhone

> On Nov 28,zAU, at7'.AZ AM, ".lason Smith (OCj)" <jason.smith@cookcountyil.gov> wrote:

> Maggre,

> I spoke with Keith this week and he informed me that the JEMS issued was settled. Who settled this agreement,
why were we not notified and who authorized this agreement? lf the agreement was for the fifteen days it was
supposed to be for all Probation Offrcers notjust Field Officers. These type of things cause divrsron within this locat
and chaos. fhe membership wrll vote on this rssue at the membershtp meetrng to either send rt to arbitration or to
allow thrs arrangement to stand. I have warned you several times not to interfere in the local business. I will be
draftrng a letter to lhe lnternational about these issues we continue to experience and wlll be sending a copy to
Roberta.

> Jason Smtth
> Presidentl AFSCME Local 3477

> From: Maggie Lorenc IMLorenc@afscme31.org]
> Sent: Wednesday, November 26,20141:02 PM
> To:Jason Smith (OCJ)
> Cc: Helen Thornton
> Sub;ect: RE Meeting

> Jason,


> Helen had another meetrng that just came up unexpectedly, so she won't be able ro meet wrth us on Tuesday.
However, she sugEested we take time at universal negotrations on Dec. Bth to talk. Does that work?

> Again, let me know what time and where the membership meeting on Tuesday wrll be. Thanks and have a happy
Thanksgiving.

> Maggre

> Maggie Lorenc
> Staff Representative
> AFSCME Councrl 31
> (312) 641'6050 ext.4357

> *i***i*****t{******r*


> lmportant/Confrdential: Thrs message    is intended only for the use of the addressees shown   above. lt contains
         Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 84 of 288 PageID #:375
RE: Meeting - Jason Smith (Juvenile Probation)                                                               Page 3   of4


informatron that may be prrvrieged, confrdentral, and or exempt from disclosure under applicable law. lf you are not
tne intended recipient cf this message, you are hereby notifred that the copying, use or distribution of any
rnformation or material transrnitted in or wrth thrs message rs strrctly prohibited. lf you received this message in error,
please contact me rmmediately and destroy the original message. Thank you.




, Fro*'J@cookcountyil.govl
> Sent: Wednesday, November 26,2014 9.51 AM
> To: Maggie Lorenc
> Cc: Helen Thornton
> Sub.lect: RE: Meeting

> Maggie,

> I welcome the feedback to the language in the contract, but we can also add to this discussion the language in the
localconstitution and AFSCME constitution. lam not available on Monday as lhave grievance hearings and other
appointments for that day. We can meet at Juvenrle Court to discuss these issues, but I think it would be best if all of
rny members hear the different rnterpretation of the contract and what has been taking for the last several months
and years under the guldance of Councrl 31. Please choose a time for Tuesday and I wrll confirro wrth you later today.

> .Jason Smith
> President/ AFSCME local3477



> From: Maggie Lorenc [MLorenc@afscme31.org]
> Sent: Monday, November 24,241d 7:34 PM
> To: Jason Smith (OCJ)
> Cc: Helen Thornton
> Subject: Meeting

> Hey Jason,

> Helen suggested that the three of us meet to discuss our viewpoints on these contract inte rpretation issues prior to
the membershrp meetrng next week. I wanted to see if you were available to meet erther Monday, Dec. 1 after 1pm or
Tuesday rnorning before the membership meeting. Piease let me know if either of these dates work. We can erther
meet at Juvenile in one of the conference rooms if one rs avarlable or at the Chrcago office. Let me know. Thanks.




> \4aggre Lorenc
, Staff Representatrve
> AFSCME Counc;l    31
> (312) 641-5C60 ext.4357




> lmpoftant/Confrdential: This message is intended only for the use of the addressees shown above. lt contains
rnforrnation that may be privileged, confidentral, and or exempt from drsclosure under applicable law lf you are not
the intended recipient of this message, you are hereby notified that the copying, use or drstribution of any
informatron or material transmitteo in or with this message rs strictly prohrbrted, lf you received lhrs message in error,
            Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 85 of 288 PageID #:376
RE: Meeting " Jason Smith (Juvenile Probation)                                     Page 4    of4

please contact me immediately and destroy the originatrnessage.Ihank you.

; *****.******   rrla***{r****




                                                                                    1.11 z larll   R
         Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 86 of 288 PageID #:377
RE: Violation of the constitution - Jason Smith (Juvenile Probation)                                     Page2    of2

To: Lloyd MarshallJr. (OCJ)
Subject: Violation of the constitution

Lloyd,

Per our constitution the only person who can bind this Local is the president. I am not sure if our communicalion
is clear, but I have informed you several times that no agreement will be signed unless it receives both our
signatures. The nexl violation of our constitution and the contract will lead to formal charges being filed. This is a
reminder you are my vice president and it is your job to assist my office. Signing agreeements without my written
approval is a violation.


Jason Smith
PresidenV AFSCME Local 3477
            Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 87 of 288 PageID #:378
Settlement - Jason Smith (Juvenile Probation)                                                                       Page   I of2


Settlement

 Jason Smith (OCJ)
 Fn 8,'15,'2014    11:i7 Akl

   ,   Lloyd Marshall   lr   (OCl) <lloyd.marshalljr@cookcountyll gov>;

  ,    Kisha T   Robe(s iOCl) <krsha roberts@coclkcountyll.gov>. Tyrone Hutson (OCJ) <tyrone.hutson@cookccuntyil.gov>,
       Juanrta A Cannon (OCJ) <jranita.cannon@cookcountyrl.gov>; Jeffery Haynes (OCJ) <jeffery haynes@cookcountyii gov>,
       Russell Akis (OC,l) qr.;ssell akis@cookqountyil.gov>, Samuel Johnson (OCJ) <samLreljohnsonGrcookcountyil,gov>, Martin
       Gleason {OCJ) <mart;n gleason@cookccuntyil goi,>, rnlorenc@aiscme31.org <rnlorencG)afscme31.org>-




Dear Executive Board,

Everyone who knows my character understand i fight hard for our members and would never do anything to
cause them harm. With that being said.      It is not my intention to go forward with the grievance once I review the
agreement between the grievant and management, Whenever we file a grievance we do not just file it for the
individual, but for the entire Local because it has merit. We have a obligation for fair representation and to
protect not just the individual, but our collective baragining agreement, It is always my intent to protect the
bargaining unit and one decision from an individual could cause lasting damage to all the Probation Officers. I
have been filing greivances and unfair labor practices over the last six years. I have seen agreements and ceftain
language that can have a lasting impact not only on the individual but us as a whole. It is not my intent to
demean Lloyd or make his position less than what it is. His role is my vice president and not the president. I have
a right to review whatever language that is being contemplated prior to it being submitted, If the agreement is
ironclad and will not have a devasting impact on our bargaining unit after the depadure of this grievant. I will
comply with the agreement. This Executive Board needs to start looking at the facts and information. Please do
not take heed to what is being told to you, This board needs to ask the right questions as to the reasoning. I
continue to hear that Lloyd continues to have off the record conversations with some board members, but not all
to try and persuade them in a different direction. This board should hold everyone accountable and ask
questions. I know the information, I know the facts, I know some laws about labor, our constitution, international
constitution and I know our contract, It is our responsibility to protect our contract. Once I review the agreement
for the grievant and it is up to par. I will withdraw the grievance in good faith once I see management made a
good faith effort as well,

Jason Smith
President/ AFSCME Local 3477

From: Lloyd Marshalljr. (OCl)
Sent: Friday, August 15, 2014 11:01 AM
To: Jason Smith (OCJ)
Cc: Kisha T Roberts (OCl); Tyrone HuGon (OCJ); Juanita A Gnnon (OO); Jeffery Haynes (OCl); Russell Akis
(OCl); Samuel Johnson (OA); Martin Gleason (OCJ); mlorenc@afscme3 l,org
Subject: Julie Montgomery resignation

It has come to my attention that President Jason Smith plans on going forward with a Temporary Suspension for
Julie Montgomery even after she resigns as of today, Mrs. Montgomery has stated to me and to Maggie Lorenc
that she does not want to proceed with any grievances that were filed on her behalf after she resigns. She
understands that all grievances filed on her behalf will be withdrawn by this local and no further action in the
future will take place on her behalf. She stated that she will call President Smith and b<t him to inform him to not
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 88 of 288 PageID #:379
Settlement - Jason Smith (Juvenile Probation)                                                     Pag:e2 of 2


proceed with anything and any pending grievanees on her behalf. Thank you and if any questions, call   me.     FYI i
can not submit her resignation if it is not in good faith on OUR part.




i 'i
                                                                                                  aat,-lddac
I                EE!9
                 9i{L
t                gtr
It               FFE
                 trI
                           {$
                           Er3
                           xF
                 {cZ
                 LI
                 o& r'       $
                 x{    o
                       !
                       2
     ,*-
     ffii              6
      't   ii\
                           ?
                           !a t>
                              li
                              IE
                              t<
                              IT




?
                                   t sri
:;                                 I;l
                                   Gi
                                           Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 89 of 288 PageID #:380
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 90 of 288 PageID #:381

                                                                                            bNh.rtr. + ,\P


                                                                                            QAtr
                                                                                       <:-'r'l
      !{   E   !4 0   _B_A_N-D_U M                                                      ,-r I


                                                                                      lo   aPn    t         Mttt zo
      March 26,701,0
                                                                                             .         .i;i .lt
                                                                                            )', r tlli']..-
                                                                                                          ;l i, il,-
                                                        .\     )                             ,., . ',
                                                                                            ).,,
                                                                                                 ,   rr.,ri,i
      TO:              Michael J. Rohsn              Ji                                                         ..,1,1{.):,

                       Oirector of Probatlon aod Court Services
                                                                                                            ,'/
                                                                                                       < (','l
      FROM:            SPO Irene Porter,
                       Screenin   glAdjudication                                                      \ /1t/

      RE:              SAF'ETY OFS}O'S IN RELATIONSHIPTO
                       QUALITY ASSURANCX

      Greetings;

      sir, I was informed &at there is a possibilis of r me$ilg between Labor and
      Manegement todry. I have a perticular conrern. whrt protection does
      meBegement offer to r SPo(s) rvho executes the eualify Assurance practice, bul
      receives in response threats or false allegatlons from the poople urder their
      supervision? For erample, I experienced the {krllowing:

                   Whcn giveu a directive to complete a task, one officer threw
                   hir County ID aud Badge otr my desk" (Incident reported
                   to DCPO Pieroth)

                   Located some pasi due work in en officer's assigned spece
                   and was yelled at by the oflicer for exposing the mntter to
                   the DCPO.

                   Client crme in and claimed the lield officer tried to sell
                   her a grct after tnkiug hg=l!9gttgggll]:utLgrusrq$ Stnte.
                   I'ittq-ltt'a(.;rsittq &rlst. ('licrt rcpurterl thal lhc licld ?i
                   of{icer also reportcd her famlly to DCFS when officer was
                   ronfronted about thc in42propriatrncss rdh*t,r colOrct.
                   (tX' t,O C. \t'rr lts tr a n OGffifirrf ttcilISeveral nronihs
                   later this officer was instrumenied In helping the SpO
                   to receive a discipline" (Client rcported this matter
                   dirccfly to DCPO \Yalls)

      oon't you think Mr. Rohau that spo's would feel more secure if chieps would
      perform in sucb o mrtrner to allow you to be more responsive in your efforts to
      initiate prop€r investiga{ions and support to spo,s in tbeir efforis to be in
      compliance to policy and procedure.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 91 of 288 PageID #:382

                                                                                        E, (,

                                        STATE OF ILLINOI
                                 Ctacutr Couar or Coor CourrTY
                        Juveuce Jusucg Afio Cxtt-o toRoreqtloN OeeeRlregxr
                                                                       I too 5. H^xrlrot{ Av€nu€
    TmaorHY      C. Evexs                                                          2c.o Fl.ooe
         €r{tcF Juoc€
                                                                            clfi€Aco. llrtHols 6Oq l2
     G'tlcH*EL   J. EoHAtl                                                      {trzt rt33'656t
                                                                               (312) a33-7s38 r^x
            olRccloa
Pioa^tlol( rilo couet s€nvlceS




      To:

      From:

      Date: APrilS;2010
      Re:        Clarification

                                                                                                 role
                 am in  receipt of your memorandum      of 3126110 relative to the supervisor's
               I
       withquality"urrrrn,u'Frankly'lamperplexedbyyourassertionswhichdonotappaar
                                              ql"rilv-''t*.ance initiative' Your memo references
       rirnety and predate ti; olir"i,riinG                            years and should have been
                       nray  h;;;;;;r"d     ou"r. tt JpaJlour to five
       incidents  that
                                                  I ;J;;i in a position to respond
                                                                                    to incidents that
       addressed    at the timl'Jr"n  olrurr"d.
                                            corretation to the current oA
                                                                           process'
        I was not privy to nor-oi'l u"*-G

                 lfyouhaveanyquestionsregardingQA,pleasediscussthemwithyourdeputy
        chief.

        MJRIkms

        c:    Charles M. Young
              Rbse Golden
              lrv Ashford
                                                                         bg'tt^--,
                                                                                  0+   r"Y tlr
                  E             6t f I    #   E d * EF=F
                         =S'                  I E r 31;!r
                  E rs          tiIt
                  d 91 e g           A    #   di          sHEI
                  9 )b' i !.         5    a                6R:
                                              E
                                              ff7:r   O    .)i-O
                  E    EE N H        ri               =
                  ivL'oL3oa
                                     :!
                  ! s;Ina
                  9B?-d=s                           qii
                                              I8;f; }EE
                                              -e
                  IlNEry-                     H     fir
                       ssJ
                  I9Aao='                 e   :            ;fg'
                  H lil!                  E
                                              !            EEq
                  i E;*   ;     :'        $
                                          o                :- n
                                                           =-o
iiEiiiiiiiiiiii   --n-                                     z it's
                  E                                        s{r
                                                           €<i
                  - {E
                    u     i<
                                0
                                                           e-l-
                    t*                                     =*;
                          lE-                              E+g
                                !.
                          R9                               FE*
                          ;8                               a   r'I
                          o
                          =
                          L                                40s
                                                           ot
                          a'                               ;i=
                          =                                L]C E
                                                           ql- op {
                          $                                Fer
iEiiiiiiiiiliii                                            1s al
                                                                           Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 92 of 288 PageID #:383




                                                                      C\
                                                                      x
                                                                      {
                       6qqn
tr8 3R      Ps'drf
033r        85,51i     1:I*             *
                       B F;        E    =E
gate                   bte         tr   o    EiEiffii
6 E-<
            i rriE     gB*s             G
                                        o
            5.s0ge     PE
                                        5
fEsl                   oo
                       Fa                     fgFiti
qFE                                           3  ) a.d.<
        A   ilE€ i     e8                      ^
                                              i3?;*i
stE=
D!he        Ex-Ef=     gq
EI*r        sx;"8
            AOiN
                       B*
                       <o
                                              EliEiF
d'sE'E
i:"ER          F€ 3           x
=rl:
d6ts:d                        i               *Erffit
            IH:FJ
il8tr;      *o='j
            :n:l'o                            sa[gQ*
3-$rs
                              i'
                              E
                                              388"_Xf;
'*e1        g;EE              ).
Crb^
:N,X
                ,IY                           i*f,8[i
iE3s            s3                            ;   iliilr
iEHS
IL<:I9          :E                            3a    1:[a
                ..li
                9X
;lix    g
                tn
13fi            E5
;re             x                             iiEri;
  lt                                          i e=f,:5
                :
1;ii            t                             EiiEri
,rFt                                              $"4*ts
                                                                 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 93 of 288 PageID #:384




                                                           \tl
                                                           "(
                                                           --J
                                Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 94 of 288 PageID #:385




                                                                                                                ft
                                                                                                                     {
 EifTE:

                     o
          =_sar

                            q
 rStqI
          P S,PE
                t1;6)
-:hr19E
 lr=E(a




                           ti.' :
                   CY6J
                     r:=  a;n
                     *ij
           ;o
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 95 of 288 PageID #:386




                                                                                C1
                                                                                 ?('

                                                                                       -*!
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 96 of 288 PageID #:387




                                                                                N\
                                                                                t.,
                                                                                     j
              nao
Hnf{3,        3?a
              g      ;F+
EqF   ii
Ega;*         6i
              =ud
              E'NP
              l!!
              Ysd
Esgia         c      ??
              B      i$
ielEE         ^sN
              go€
*;!r-         ro
              5
aE;.8
6!.*N         E
^?60          6
              o
iq;r
-:o=:
SnJc
u5!ab
g;1t
-iE
        frY
        69
        E;
        as
        o
        gF
        =.;
        Is
        *
        2o
        I
                                 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 97 of 288 PageID #:388




                            t1
                           .r(

                           J
I iF F;Arf
;    i
     F; i9 6 ;     S
                       rE$ErlsiEEiiI
$ 3:
s il     *f E;?
         =itgi3
      ie e*1*s
fiA'€Nryt=3
^Efx'          q
E
a-'.      rl
5.
-
E



                       igiiiiliiEiii
                            gilg8r$
                       rg[5        'i

                       ffig$liii$flii
                       '[[u'gE'fB3[
                                              Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 98 of 288 PageID #:389




                                         91
                                        \.J
                                             Jq   I         3
        rl      f    €6'd$i
                     E<O!:a            t>qixr*
                                       =6rE  *i
AiEEli Fg
:3.eY;6         5                      lrq
                                       *3
                                           +  {   ;    su
                                                            $
5+3Fqa  ;r      :.                     56-=                 =
                     Entl-
E3;; TI iE      F
                     i;!ss
                     :itssI            si: :: ;i            *
                     EEEIE             $;g
                                       ['st
                                              iH
                                            i rs            i$
                     nld*
iaiESEEr             o
                     f={
                          !r       o   ;E!
                                       ]{d:
                     3r            E
                     E'tN              3i
                                       N.
                                   E              .{
iiElgFit                    AO         ii&
                                       t
                     9s3l
                                       i
                            E
[isIis      ;               I
                            a''r
                            t
                            :L
                            6
sllts3      E               *,
                            G
ii3Eli      E               a
            E
                            I
$i$ii   i                   I
                            6
                            9.
EFEAIF$                     t
                            6'
 E--,EgF    A
                            6
ffiEBI t
       g
[5i
                                                                       Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 99 of 288 PageID #:390




                                                                 f)
                                                                 .f,
                  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 100 of 288 PageID #:391




                                                                                                   01
                                                                                                        "(
                                                                                                             \,
  g'1'1'} =?'1,
I
  e; i[,1 Bt 1[
                       Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 101 of 288 PageID #:392




                                            'lilliillliiii[t
    E ; & a ;
 BEi*3EE3'i
 ,.
,$E*
 ri
3ai3{t
         3
          i FEi
         Srirg
                       q
               E
             q q.9

                     P5=
                     [4n
                       rI
         ?6
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 102 of 288 PageID #:393


                                                                pu,k      0,ps-
                                                                                                                                                               tr/
     + 1qt               &f,,&,"'l tYtar'n                                                                                 t- *:t:'''
                                                                                                                                                  ^
              f{rl .;             3}rit '1        $a!11t*-'alr r -i
                        "-'<.}.                                                              -}{rt"'*'*-\-rocr
                                                                                                            Ar5cillr .oe AL I 'l I /
                   6'( {ar         1r'*So !r' S                Pre    t-,.l f i
                                                                     ** $*'*<-ral J,ua*           r.|rrc.o,j 1.^.i

         5L-lAr4tIIl
         Jnll*pttblbrttttbt                                     OFT'ICIAL GRIAVANCI T'ORM
                                                      tl       b to"l N
                                                                                                                                            '' frk"
    'qME oF        MpL6YEE            L   & ut    t
               e                                                                                   DEPARTMENT J';
CLASSIFICAIoN f p,OA{l{itr.r                                           $ft'{rt L. fu*
WORK     LOCATTON                 l          :   ir ri     I             IMMEDIATESUPEBVISOR                         1       f i-',.,'.
TITLE


STATEI' ENT OF G RIEVANCE:
Listapplicableviolation:    I t" r)i (,1, I ,l ) ,
       ([,'Lr,:--. llr.r,     X\,/, rtr,{[, ..
        i, i '-i.,!. i ()0ttI&&cr' /iii,;r .-, i1 :'                              r-




               i          .r

Adjustrncntrequired:         llri i.rl''r,i' -: :, [ ! L. i,r-':f !,. ':, 11i'l ,r ,1 r; i'. : -.,: ,., - . ( i
                                                                                             -1



      f,,9:iltli0fO ,{i,,,., i'l'ro.L.::L; 'l'''f."f:.i -/"1 i ,'1.r, .,,.;,., i,li: ii,i..t ,,lil't .r'll,,.
       ir1 r,1 1' :.t, ir ,i rij Jj t\., I rJU.;il 7 f'st t,!i',, ,,',1,,., .;'if ,] ]i, i.. r,i, l 1 /i,.r,                                                            ,




I aulhorira the A.F"S.C.M.E.                     Local at,7                _- as my    representaflve to act lor me ln the dlsporl.
tion ol thls grlevance
    ate to f 7'                sigrftureorErrlptoyee I                                                               ),
                               l'],        '' ,' .: :li
                                                                                                                                       ..
Srgnalure oi Unron Represen:alrve )1,,.                                                                       Title        ,rl"
                                                                                                                                  i'        ,,   . -   .   .   ,   '.

Date Presenled to Management Reprf/renrative / f /                                                                                '
                                                        /,'
signature,!f*rv-l"l Lr'l-rtcu^." 16r".!ll ,-l                                                                 Tirtc'(-dr          \drt,?
                                                                                                                                       Y
Disposition of Srievant:e:




THIS STATEI'ENT OF GRIEVANCE IS TO BE }'ADE OUT IN TRIPLICATE. ALL THREE ARE TO BE
SIGNED BY THE EMPLOYEE AND/OR THE AFSCME HEPRESENTATIVE HANDLING THE CASE.
OilIGINAL TO *"t.i, tf{lt t f1,7 7ii.-
COPY                    l;ir,'", 1, l'{,r't'";v
COPY: LOCAL UNION GHIEVANCE FILE

NOYfi: CruX e &pY *f"Yli,S GR*NVANC g AND                                         i]l$p*$tfi*fi ?* *r                     KgpT rN ,:ti tEv&NcE
       FILE OF LOCAL UI{ION.              'TS

                          Ti..IE AMT.RICAN       FEDERATION OF 5TAIT, COUNTY AND MUN'CIPAL EMPLOYEES
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 103 of 288 PageID #:394

                                                                                                                   Lrr{

                                                          ST'A'r[ Or 1LLINOIS
                                                   Clncurr Couxr rlr Coox CouN:r,v
                                         ,Ittwxu.r. .[lsr rcc atn Cxrun pno'rrclloN Drvrslr-rN
               Tlxn           r Hv C. f v4Nt
                                                                                     I   t00 S. Ilamilton Avenue
                            CItii.r ,itri)iiE
                                                                                                2"d   Floor
                                                                                         Chicago, Illinoir 60612
               l{}CtiAIr                 ,1. Rolt4.r{
                                                                                             (312) 433-6s6e
                                  Dtt,r t,'ir:ir
                                                                                          (3r2) 433-7388 Fax
     iltalr J'\ i   t   l.r,},i   r,rn ('il-rtit \ [ii   \,;r- !.s




                                                                       October 21,2019


    Lauren Brown
    8548 Monaghan Drive
    Tinley Park, lL 60487

    Dear Lauren:

            I am in receipt of a number of memorandums frorn Deputy chief lrv Ashford
    whtch suntnrarize the pre-disciplinary and rebuttat meetings
                                                                    that were initiated to
    address your significanl work performance deficiencies
                                                             ani
    with department standards. lt was reported that during the
                                                                  chronic non-"orfti*".
                                                               course of these meetings,
    that neither you nor your union represenlatives otferei ptauiiote
                                                                       explanations-foi nor
    eontacting and/or providing appropriale and timely servics
    families... Rather, you offered excuses for
                                                                io  yollr ctrents and their
               .                                    not'p"*or*ing your basic casework
    responsibilities   Your chronic non-compliance wiin cepartinent standards reflects
    exceptional poor judgment on your part as well as a fundamental
                                                                     lack of commitment to
    your    clients, our department, and the Court.

           A review of your case malerials determingg..rlat once again you
                                                                               failed to faithfuily
    discharge the vast majority of your job responsibilities over
                                                                  an"extended period of time,
    The documents reflect that y;u never iniiiated contact *itrcpprorimately
    your clients and their lamrlies. whrch precluded referrals                         thirteen of
    departrnent expectatrons' This behavioi is inexcusable
                                                                   foi  services accoroing to
                                                              and violates the lrust placed in
    our department by the Court to provide adequate .up"rl*ion
                                                                     and advocacy ror clients
    referred to our care Further, llie pre-discipiinary documents
                          .                                           reflect that you failerj to
    document contacts with tweniy-nine clients and jgencies
                                                                within  our
    system' You also failed to follow-up with service -providers, clients case management
                                                                           and lheir families   to
                                                                                             -ir,"
    monitor their progress and/or initiate case activities that might
                                                                      beneflt them.
    voluminous documentation that I reviewed atso inoiiateoliai
                                                                  yo, failed to follow clear
    directives of both your deputy chief and supervisor. The
                                                             culmination of your egregious
    poor performance, non-compliance with departmenl
                                                           standards, and unproiess]onar
    behavior is grounds for a major cause disciplinary a"iioi
                                                                  including your possible
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 104 of 288 PageID #:395

                                                                                                   Et{a'

    termination from this department. A review of your personnel file reflects that I
    suspended you for twenty days in mid 2011 for similar performance deficiencies with the
    adrnonition inat lurtnGll6raiicr non-corrffince would prompt your ternrrnation, At that
    time, a corrective action plan was developed to adiress similar perforrnance
    deficiencies- You have not demonstrated the initiative to improve your skiil sets
                                                                                              to
    provide appropdate services to clients placed under our department's
                                                                             iare by the Court.
    Pr:q9 -ol my analysis of your work, I have serious doubts regarding your iommitment
    to faithfully discharge your responsibilities and honor your oat[ of ofiice as an officer
                                                                                              of
    the Court.

          Therefore, effectjve Tuesday, october zz, zo1s. you are hereby suspended for
                                                                                         a
    t$=Ury$4.+1oo                pay, for the period through and inctuding Wednesday,
    January 22,2014. .w1tlo$
                        Yolr expe-cred return to work date is Thursday, Jan-uary zl,,
    As a condition_of your suspension, you are required to turn over ybur badgr; and
                                                                                          iau.
                                                                                      Cook
    County l.D. Please note that any singular reoccurrence of iucn pur[osetut non-
    compliance with department standards         will result in your    termination from the
    department.

                                              Sincerely,

                                              11,u&qM-
                                                       u
                                              MichaelJ. Rohan
                                              Director of Probation
                                              and Court Services



        Charles M. Young
        Rose M. Golden
         MichaelWillis
        Jason Smith
        Personnel File
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 105 of 288 PageID #:396

                                                                                                Er tY


                                                             October 21,2}rc




   DCPO Rose Morie Golden
   Cook Counly Juvenile probotion
   Humon Resources Deportmenl
   I l00South Homilton
   Chicogo, lltinois 6061 2


   DCPO Gotden:

          r hereby reeueslll
                                    cnd copy orr records conceming my ernproymenr
   the cook counly Juvenilel":iry
                              Probolion o"Ftn*unt, pursuon-t-to ite                      with
   Records Act. As you.ore owore, you                                tttinois personnel
                                          must suppry me wifh onlnipection
   wilhin seven {7) working aoys of {ris requost.                             opporrunity

        Preose contocr me, immediotery, either
                                                  by.phone or (Br 51 464-0330. or by rnoir or
   8548 Monoghon Drive, Tinrey pork, rttinoii
   convenient for me lo conducl tho in:pecrion        ,j.'riri ond dore mutuo*y
                                              ioagz, tb s.r
                                               ond onc,ngu ro mote copies. Thonk you.



                                                           Sincerely,



                                                          Louren W. Brown
                                                          854t1Monoghon Drivo
                                                          Tinloy Pork, illinois 60492
                                                          (8r51464-O3s0
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 106 of 288 PageID #:397
                                                                                                           6v t1


                                           STATN OF'ILLINOIS
                                      Cncrrr Counr or Coox CorrNTY
                             Jurrnxr"n Jusrren axo Clulo Pnor'rcctrox Dnryslox
              TrMoTHyC, EvANg                                                  1100 3, Hemllton .A.vcoue
                 .CHET JUDOB                                                            2tt Flocr
                                                                                 CLlcrgo, Illinotr 606t?
              MTO{^ELJ.ROE^N                                                         (3r2) 433.6569
                   DNI.tCTOR                                                       (312) {33-7388   Frr
         PirosATtoN rNo   Cornr Sanucrs




   To:       Kc'rirr Cavin       p,*-
   Frorn:    Miclrar:l   J   R   ,,;,.,f?,L
    Date:    May 15,20'13

    Re:      Suspension

            It has come lo my attentlon that a pre-discjplinary meetlng was convened oarly thie mnnlh to
    addreae a serles ol allogations rolativ€ to your chronlc perfornranr;o deftciencies. An errdit of your caseload
    reflecied serloug concorns which includod bul were not llmlled to your fallure to comply with YASI prolocols
    and Tille lV-E caes planning proiocols. Furthsr, your casawork roflectod non-compliance with completions
    of assignod social invesligailons pursuent to doparlment policy 6nd urar:curate/vagua lnformatrrxr/urrlries in
    your caeo log;s. A reviow of your time sheets and case lngs reflec'tetJ dlscrof.rancigo that corrlri not be
    :econciled. You also were cited for the vory $oilou$ faiiure o[ nol contactlng minors held ln dctertioo
    according to polrcy as well as your failure to adhera to pollcy rolative to compleling lnformatlon forms as
    requlred by departmenl standards.

     ,      Unforturralely, these allegalrons relalive to your performance deficienclss are not an abenation but
    rather rellect I corrlinued problam willl your attention to detail, timalinass and overall accountability. Vlhile I
    apPtccrirle artd rcsl:oct your apl)arorrt acknowledg*nrorrl of your responsibilitres and porformarrce
    deficrottcige, plsvtous atlempts at :orrcctrve action llrd rrot resolve or imf.rrove your perlormance problorns.
    I have been inlormed by your .union rapresentative that ae a condillon to l.educe the ccntemplated
    dlsciplinary action, you havo agreod to walve your right to griovo this decisisn. Thsrefore, baaed on lhe
    rnultitude of asserlions whlch document your perlormanco deficiencies and chronlc non-compliance with
    deparlment stendards, you ars hereby euspended for one and one-half days (1 1/2) rlays. u,ithout pay,
    offeclive the aftemoon of May 16, 2013, through Mey '17, 2013, tncluslve, with your return to v,,ork date of
    Morrttay, May 20, 2013 Please sutrrrrrt your badge ancl i.d. lo your deputy chief, Carmen Casas, which will
    be retumcd to you upon the comphliorr of lirig discrpliria y aclion

    MJR/kms

    c:   Charles M. Ybung
         Rose Mario Gdden
         Carmen Casaa
         MichaelWillis
         Frgnclcco Ara.nas
         Porsonnel File
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 107 of 288 PageID #:398

                                                                                          €r       t7




       2-17-1A




      TO:             rcUN GAVIN
                      PRoBAnoN    orncrn    ri
      FROM:          ,AcKcou.lNs
                     SUPERVISOR PROSANOT{
                                          OTFICER

     RE:             PAPERWORK




            I am writing this to infonn yoo
                                             of yourconunuin8 problem with
    ftave not rcceived a timesheet                                            subm,tting tlmesheers, I
                                     since the weok of 7-27-0g.' t
    tlmes about                                                    have meniloned to you numerous
                 gettln8 thts pape*vork
                                        to me on a tlmety basls and
    continued to not submlt the                                       according to pollcy. you have
                                 timesheets. Alsq I have counted g
    bgen done and are not comp,eted.                                  {nine) yASl,s that slrould have
                                        Frrare are g (erghtf reasressments
    cornpleted accordlng                                                    that have not been
                          to pollcy.




            Mark Morrlssey
            Deputy Chtelprobailon
                                  Offtcer
            Brldgeview
          Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 108 of 288 PageID #:399
                                                                                                                                €Y 2a

                                                           STATE OFILLINOIS
                                                  CINCUIT COUNT OF COOK COUNTY
                                                 JUVDNILE PNOBATION DEPA RTMENT
               ROSE MARIE GOLDEN
                                                                                                   1100 South    Xamilton 8s f,'loor
              Diretor of EurnanResources
                                                                                                       Chicago, Illinois 60612
              Pmbation and Coart Services
                                                                                                            3u,43345t7
                                                                                                         312-433-5209 (Fax)
                                                                                                   rose.golden   @   cookccu ntyil.gov



  March 20,2013

  Susan   lat]a
  1652 Gardner Road
  Westches req    lllinors     601 54

 Dear Susan,


    .     on March 20,
 gdevance' which was filed,'\",on :jt"f-t-i-  ry*.:.: rneetrng rvas-held io r.rpoor. to a 6rrievance fled on yoru behalf. The
                                  tutarch t:, i013, *di..ro ,fi,, ;lr4^";;ent violared
 beginn'ing e$ien'nt"There ard!o c'irnirral                                            furiclc xrx sectjon B of the collective
                                                  .h*g.r?ending.nd rli" po is not dangerous.,,.The g6eyahce form lists the
                            I'The  unlcin is requestini, *..g!r&at u. *la. whole by rer€rsing
 ::1Y:1 idl"stmeot es;
 "removlng any' related iorrespondehcc out ;f her fre *f1qtino
                                                                                                   her temporary suspensioa,
                                                                        pO
                                                                       tlre         ro work immediately.,, Along
                                                                                                             t1e mo of
 Present for the meehngwe-re DCPO wrllia.m Pauerson          *;;ti"; r.pr..Li^-riffiJ^".[l,ii,,rr.*u"ia with
                                                                                                        irrr.u-A6;.
                                                                                                                    ..- us,

          During tie meetrng, your union representative argued
                                                               tlat you do not presenr a daager at work.                      I r.espoaded   by
 indrcatiog that you were not suspended due
                                            to concerns you.were daageroul, you were                  suspended due       to the fact that you
                             Departmenti Code of conduct bv participating   i;';.    r.negar   activiry ortri,rg ma',uana. Therefore, rhe
#yr:."r?:".*

Sincerely,



$aOr,-rn, t,|!e!t-sr/^.--
Rose   Maie Golden
Direcior of Human Resources
Cook Counry Juvenrle probauon Departrnen t
                         I




          Michrc.lJ. ltohan
          Charles M. Yourrg
          Vrginta Caujfield
        W.rlli.rsr Parrcrson
        Russell ALis
        Jordanete Manhrws
        lcrsonnel Fite
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 109 of 288 PageID #:400




                                                                                 {     g_
                                                                                  t    Einr
                                                                                  +-
                                                                                   J   I!58
                                                                                 r\
                                                                                 1J)
                                                                                       ETdT
                                                                                       t                                 ;rEIrfX
                                                                                                >t,
                                                                                                =:
                                                                                                0t                       sffE;f;
                                                                                              :*A                        I= [Ee= *
                                                                                              ..1Ua
                                                                                              =8E
                                                                                              3EI                  I     igi$ ri i
                                                                                              88ts
                                                                                              eFu
                                                                                               dz
                                                                                                                r f;r    tFSEs;;
                                                                                                                f;ti f   ;r;i**E
                                                                                               4A
                                                                                               AP
                                                                                                                                     '         o
                                                                                                               gfr5EE                         fieE
                                                                                       2              tt   i   gsiEI     $tSEEgi              .q*
                                                                                                                                              =>
                                                                                                                                                    Yt!
                                                                                                                                                    -6d
                                                                                       g
                                                                                       2"             e                  EIg53E:              fr.lli"
                                                                                                      d
                                                                                       EE$
                                                                                                      Lir                                     8E?gE
                                                                                                      SE                 $FiE:$ss    E   oo
                                                                                       5',i
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 110 of 288 PageID #:401




                                       ILLINOIS DEPARTME                                                                     ,"t
                                      {ilF{u
                                                          Pat   qulnn, Governor
                                                        Rocco J. Claps, Oirector



   Octobq 27,2014



    Jason Smith
    3515 W. Cennak Rd.
    Chicago, IL 60623

    Re:      Charge No. 2014CF2907
             Complainant: Kaletha Seay
             Respondent: Office of The Chief ludge Circuit Court of Cook County

    DearMr. Smith:

    I have been advised thst you can provide information pertinent to the Department's investigation
    of the above captioned charge. Please contact me as soon as possible to discuss this matter. It is
    critical that the Department's investigation be as thorough and cornplete as possible. Therefore,
    it is important that all possible witncsses be interuiewed. Even if you do not have any
    knowledge of this matter, I still need to contact you to confirm this. Please be advised that it is
    illegal for anyone to retaliate against a witness in one of the Department's investigations. If
    requested, the Department can keep the names of witnesses confidential, However, at a tater
    date confidential witnesses m&y be subpoenaed if there is a public hearing on the case.

    Please contact m€ as soon as possible at (312) 814 4414 between the hours of 8:00 a.m. and 4:00
    p'm. You may also reach me via email at Serenity.Lee@illinois.gov. If I am not available,
    please leave your name and a telephone number and/or an email address where I can reach you
    during business hours. Ifyou send an email, please refereflce the charge number above and state
    your nalne in the email message.

    Your cooperation in this matter is greatly appreciated.

    Sincerely,
                             -"$t8#r,rrgt-

    Sercnity Lee
    H uman Rights Investigator
    Charge Processing Division

    #27
    08/r2

            t00 Wett R.ndolph Street, Sult! 10.1fi),Chlcago, lL 6060r, (3121 814-6200, rry (B6E) 74s39S3, Housln8 unc {8(x)} 662.39a2
                                     ?22 South College Slreet, Soom 101, Springlicld, tL 6279{, 12171 785-S100
                                             ?309 Wcst Mah str€at. Mirion, tL 61959 (El81 993.7a53
                                                                www.llllnois.tov/dhr
                                                                                  r.)
                                                                                 \,il
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 111 of 288 PageID #:402




                                                                                             '1ii=18: q: ii=    tiiia E::;:i|iilE,,,: i;ii==ti;
                                                                                                          1z !;E ::Et    3i::=:li:E;;:
                                                                                                                               E;E;: =;
                                                                                                                                             i::;iiEE
                                                                                             =*.2217i; ii 3; i; i ! iB
                                                                                                                                             k1;::
                                                                                             trZi,_;1?.i,                    iE _!;
                                                                                                                         *i==,                      .El
                                                                                             =lzzz1i            E
                                                                                             lzitizi:   * lli
                                                                                             ,,r1i1,;i 1i   ::: iili
                                                                                                                !*ii
                                                                                                                         ;ii,,i1ii::iii i:ii;*l
                                                                                                                                        ; z:iliit
                                                                                                                         E,'zZl,":iE7:::;;
                                                                                              tz;;,:1 zx 1t1::;E ii;:i;;EErii;iE *i=iie
                                                                                        E lti1z11i;i retl llizi iiEiEaiiii:i;ii i E:ii;::;
                                                                                        :?
                                                                                        ao
                                                                                        U-l"Yiudai                                       =
                                                                                        &6
                                                                                        EF                                               E
                                                                                  N
                                                                                 \
                                                                                 \p
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 112 of 288 PageID #:403




                                                                                           iiiEiiiiiiiiiiii;lliiiiiis   iiiiiffii: * i iil
                                                                                           iE;iiiEEEiiiEIj*iiEiifi;E    iFiEiIigI!;;;}I i:i
                                                                                      : st;€:;:;EEi*lE;E:;;i::E,g; Ii};:;;;3::;:i;;iu ;E:
                                                                                      :
                                                                                      ;*
                                                                                      e,:-                              -               e
                                                                                      OE
       Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 113 of 288 PageID #:404

                                                                                                      €r u,



                        We ltlake Amerlca Happen

AFSCUE [oca! 3477
Juyenile Probation
116 S. Weslern
PO Box L24gg
Chicago, IL 60612           October 31, 2015



President
.lason Smith

Vice Prcsident
Uoyd Marshall
                            To: Hon. ChiefJudge Timothy Evans
Secrenary                       Laura Kelly, Human Resource Administator
Kisha Roberts
                                ffice of the Chief Judge
Treasurer
Theodb Chapman
                            From: Jason Smith, President
Executive Board
                                  AFSCME LcEa!3477
Russell Akis
Marty Gleason
                            Re: 46 Level Grievance (SupeMsor Lena Bailey Holland)
Jeffery Haynes
Samuel -lohnson
                            This document is being submitted with a grierrance according to the collective
Juanib Wills
                            bargaining agreemert b the Chief Judge for a hearing. Please conbct me at Tl3
                            242 4658 or iaEgn495lt0sbcglobal.net. to discuss daEs regarding this matter.
Trustees
Aaron Campbell
Nick Chio
Nelson Rivera

Stalf Rep
Eugene Boatright




                            CC: Eugene Boatright SHf Rep, AFSCME Council 3l
                                lJoyd Marshall, Mce President AFSCME Local3477
              Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 114 of 288 PageID #:405

     l
         i
         j                                                                                                                Ev        Ln-'
     I
     t
     I
     j
     t
     !

 j                                                       STA?E OF'ILLINOIS
.,1'
                                                   Crncurr Counr or Coor Corrxry
j                                           JwENrLu JusrrcE axo CEtlo h.orncrrox
                                                                                 Drwsron
                           T[uorryC. Evexs
                               CH'ETJUDGE                                                    1100 S. Ilamilton Ayeaue
                                                                                                      r'r Floor
                                AYTKDAS                                                        Chicago, Illinois 60612
                       ASSISTAMT DEPL,-TY DIRECToR                                                 (3r2) 433-438{
                   PnosaTIo}.I AND C0URT sERvIclES                                              (312) 433{244 Fax


              MEMORANDUM

              February 3,2015

              TO:                 Lena Bailey-Holland
                                  Supervising probation Offi cer

              FROM:               Avik Das
                                  Assistant Deputy Director

             RE:                       3 Grievance

             On Friday, January 23,          you, Jason STj,-h: union presid.rt..T{
                                              ZO.IS

             8,ffi::?ry#,ts:Hl,,i:"ff*
             oflicer (DCpo) Donna Near joined j:i:,y j::rgJf            il ;i;.  third
                                                                                        Russell Akis, union stoward,
                                                                                        step.  Deputy chier probation
                                                       fii;;;ffi;;ffi;;"tJli,:lil.r$!X;,::Tl[ffi'i,:::t:,:il
                                                                     iid;
             adjustment of d:e disciplirl
             conducl This discioline was affirmed
                                                        *.
                                          (*rg" i-r1a; you ,"""i-iJ orirr"*u, rT,2[r4foiunprofessionat
                                                                                                  r
                                                     on luririury iI,.r0r5;;o0r Dcpo
                                IL'ou'"es' william Pattersort                                 Jennifer Nunez and the
             3iTfih;t,T:'*                                          ti,.v t.uio vou. first grievancc of this disciprine
                                                                      'tt'
                                  you and your union reprcsentatives
                                                                     offe,"d the following obseryations in
             *l.xm:*tn&                                                                                    support of your


                                       does not have the authority to impose
                   ' H$fiU:t                                                  discipline; such aurftoriry rests solety
                                                                                                                       with the
                   2'   In this csse' management has exercised.its
                                                                    authority   to discipline without just cause.
                                                                   con,tit,t.   tt" *i,r*.i""ur";ffiffi;on
               I il:,rl#',Xrl*,,fi;Sf;il'-tiat
               4'       Management has noi provided a
                                                         speoific date or time when these
                                                                                                                   which rhis

                        and' therefore' you. not onty denylv"i                                 alleged statements werc made
                        creumst&ncss the three witnesses
                                                                *"ting  ;r"h     ;"t
                                                                                  rr;nts,    but  arso you cannot recal what
                                                         to those statements coutd ever
                                      g*: Xi*fffi ffi;'
                                                                                           haye wihessed this conduct.
                                                                                       #
               :I iJ"J{*:|fl}#ilffi discipline,
                        You have no history of
                                               ::
                                                '
                                                                                      i c i ous inteni,.-,",
                                                                                                             a     g yourse,r
                                                                                                                  "or,,
               7
                   '    You are & very good workeioils
                                                           vr*   who is cornmitted to getting the job
                                                                                                      done.


                                                                                                                     Page   I of3
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 115 of 288 PageID #:406

                                                                                                          by tL

  Mr. Akis stated that the incident where PO Slavin alleges you to bave said, ,,Grorry some balls.,." took place
  inside your office. He asked why Shanel Jones and tt[icole Hotmes, who sit right outside
                                                                                            of the office, did not
  hear the commenb,

 Mr. Patterson asked if the union rvas snying that their nrembers (P0's Slavin, Moore & Shanahan) were
 lyiug. Mr' Akis stated that this was f, case of "he said, sbe said," He said that it wrs unfair to allow Leua
                                                                                                                to
 bc punished with a written reprimand tlat would stay in her personnel lile for lE montts, prohi6it
                                                                                                         ber from
 transferring and possibly from being promoted to DCpO.

 Mr' Patterson stated that whcn union mernbers submit written complaints about othersr that managernent
 must respond. He said that tbe eomments made to PO Slavin roer" iaid directly in front
                                                                                           of two peof,le who
 corroborated the incident The fact that ll[s. Joaes and IIs. Holmes did not bear the
                                                                                       commetrts does not
 mean that they wer0 not said. The two ladies sit outside of your office snd were not
                                                                                      in as close proxinity to
 where the comments were made as po's Moore and shanalsn were.

 Both Mr. Smith and Mr- Akis maintaiued that you could hsve been offered a .,Coaching
                                                                                        & Counseling
 Memo" and tbat this discipline was mucL too sivere for allegatioos based ol what one Jmphyee
                                                                                              says ibout
 another.

 RESPONSE

 With rcgards to the Chief Judge being the only one who can inrpose discipline, it is not feasible for
                                                                                                       the Chief
 Judge to be personally involved in all disciplinary hearings tor atl employees
                                                                                of t]re Circuit Court of Cook
 Co!l,y: These responsibititi$ have been and continue tn be properly managed by the Department Directors
 and their designees.

Tbe comments that PO Slavin             that you made "You shoukl grow so6e balls and stop hiding behinrl
Il{elissr"and '}ou supposed to{leges
                                  be aman, you ain't know man, r]"n confronts me when rney got a
problem" were coroborated by both PO'i Moore and Shanahan.      " Thesc Po,s were present your
when tlrc comments werc mrde which btres more sigailicance than the two supporf
                                                                                           it      office
                                                                                   staffmembers who sit
outside of your o{fice stating t}at they did not hear t}e comments.

Numerous other witnesses reported that they hrve henrd you use an elevated
                                                                              toue ofvoice, bang your trand
on your desk' and slam down your phone. During the Investigatory Meeling,
                                                                              you denied ever yelling on
your phone with the door opeu, yelling down the hall for puopt" to come your
                                                                         to      ollice, hangirg up o-o people,
or lsing your hands when speaking. You have taken no responsibility for r-.tiom thaiwere
                                                                                             corrouo."i.aLy'
sevcral witnesses otier than the three Probation Ollicers that your onioo
                                                                          .up.".entatives reported you heve
pcrsonalitl conllicts witb,

Your union rcpresentatives stated thut you should have reeeived
                                                                 '.Coaching & Counseling,, and ihat the
written reprimantl was not appropriatc in ttris situation. The comments you made were
                                                                                                 rnd
violate our departmentts Professional code of Conduct. This discipline is commensuratefiregious
imposed for similar issues in the pasL
                                                                                        iith discipline


For the reasons listed above, your grievance   is denied   in its totality.

C.     Rose Marie Golden
       AvikDas
       lVilliam Paffersou
       Jason Smith
       Russell Akis
       Perconnel File
   Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 116 of 288 PageID #:407

                                                                                                     {r,u
                                      STATB OF ILLINOIS
                                 Cmcur Counr or Coox CouNrv
                        Juvgxrt,s Jusrrcn aNu Csrr.o PnorrcuoN DrvrsroN
        TtMoTrv C. Evens                                                 1100 S.   Hamilton Avenue
            CHIET JUDGE                                                            2n'l   Ftoor
                                                                          Chicago, trlinois 60612
       Rose MInrn G0LDEN                                                      (312) 4316s69
             Drrecron                                                      (312) 433-7388 Fax
  PRoaaloN euo Counr Senvrcrs




TO:             Superviiing Probation Officer Lena Bailey-Holland
                RUR Pre-TriaUDiversion

FROM:           DCPO      .l*nnir.rQ",
RE:             Summary of Pre-Disciplinary Meeting & Disciplinry Decisiou

DATE:           Dccember 17..2014


On Decemb er L7 , 2A14, a Pre-Disciplinary meeting was conducted based on allegations of unprofessional
conduct. Along with the two of us, present for the meeting was DCPO Amanda Halawa-Mahdi, and
Union Representatives Jason Smith and Russell Akis.

REBUTTAL SUMMARY

Mr. Smith and Mr. Akis spoke on your behalf and stated that you did not violate the Frofessional Code of
Conduct. They stated that everyone the union interviewed echoed each other in that they denied ever
hearing you or seeing you behave in an unprofessional manner. I asked for the names of the individuals
that were interviewed and Mr. Smith and Mr. Alis stated they intenriewed the "majority" ofthe people
management interviewed and also Walter Mosby from DHS. I again asked who specifically was
interviewed and started to read the names of the people m.rnagement interviewed. Mr. Akis stated that
they interviewed everyone management did except for those who made the complaint. I then said that the
complaint was issued by PO Josh Slavin. Mr. Akis stated that they did not speak ro the other two @O
Melissa Donnelly and PO Paula Shanahan). Mr Akis stated that DCPO Tlrow-Koc and Sbaron
McDowell were unavailable. Mr. Smith stated that the union hoped this issue couid be settled without
having it go any further but in the event &at a grievance might be liled they rvould have to call those
interviewed to lestify.

I asked if the union representatives would share what the witnesses wer6 asked and was told they were
asked about all of the allegations rnade in PO Slavin's complaint. Mr, Smith said that all of the witnesses
saicl that they have never wihessed any of the behavior outiined in the complaint. Mr. Akis said that one
tA'itrtess, who is not a member of our departrnent, commenterl that you were nover derncaning to sta{Ibut
that your stylc is very different from the previous Supen isor and tbat perhaps your style takes "getting
used to,"
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 117 of 288 PageID #:408
                                                                                                 6 /??

Mr. Smith stated that he was concemed that management r:riglrt be damaging your reputation by
interviewing individuals outside of our departnent. I replied that it was a union member who brought
ficrth this complaint aad named potenlial witnesses. Mr. Smith stated that he hoped this matter could be
resolved quickly and that your reputation and i,ntegrity stay intact as you do your job.

CONCLUSION OT' FACTS AND DISCIPLINARY DECISION

The deparlment investigated allegations expressed in a memorandum dated October 20,zA]H from pO
Josh Slavin regarding concems he irad regarding your behavior. W'itnesses corrohorated that you made
inappropriate comments to PO Josh Slavin, you should grow some ba.lls and stop hiding behind Melissa"
and "you supposed to be a man, you ain't no man, a man confronts me when they got a problem." These
comments were unprofessional and violated the departrnent's Proftssional Code of Cond.uct. As a result,
the department is issuing a written reprimand. The written reprimand will be removed from your file    if
you are free from the same or similar offenses for eighteen (18) consecutive msnths in accordance with
the Collective Bargaining Agreemeni.

You are reminded that you must cornmunicate with all court aud non-court perconnel in a professional
manner. Tltis includes but is not limited to: keeping your volume at a normal speaking level, minimizing
hand gestures, and not discussing staff concems with coworkers or other staffyou supe*ir".

F3ilye to comply with the departrnent's Professional Code of Conduct may resulr in progressive
discipline.




C,       Rose Marie Golden
        Avik Das
        William Patterson
        Jason Srnith
        Russell Akis
        Personnel File
   Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 118 of 288 PageID #:409




                                          STATE OF ILLINOIS
                                    Crnculr Counr or Coox Courry
                          Jwsnn r Jusrrcs   LNo Cnrr,n PRorscrloN DrvrsroN

           TIMoTEYC. EvIxs                                            2245 W.Ogden Avenue
              CHmrJuocs                                                       2od   Floor
                                                                       Chicago, Illinois 60612
               AVIK DAs                                                     (312) 433-6s7s
           ACTING DR,ECToR                                                (312) 433-7388 Fax
  PnosnTIoN eND CoURT SERYICES


October 14,2015

TO:               Lena Bailey-Holland
                  Supervising Probation Offi cer

FROM:             Avik Das
                  Acting Director

RE:               Step 3 grievance Response: 2014 Perfornance Appraisal


           On Thursday, October 8, 2015 you, Jason Smith, union president, and Patrick Nelson, union
steward, presented your gricvance, dated September 30, 2015, and filed at the third step. Deputy Chief
Probation Offrcer (DCPO) Mark Werner joined with me at this meeting to hear your grievance.- You seek
an adjustnent of your performance appraisal that DCPO Virginia Caulfield completed for a part of the
2014 performance evaluation period. Per your grievance as submitted, the specific adjustmeni sought is
that "[your] evaluation [isJ changed to exceeding expectations aud that [you] be made whole with this
change and awarded merit pay." The appraisal at issue was affirmed by DCPO Caulfield pursuant to her
review at step one and it was affirmed again by DCPO Donna Neal pursuant to her review at step trvo.

   At our meeting, you and your union representatives oflered the following observations in support of
your grievance:
      l.You only dispute DCPO Caulfield's rating in Elenrent #5, "Teamwork and Cooperation."
   2. You are not disputing DCPO Caulfield's ratings in the other four elements, two of which have you
        meeting standards and two of which have you exceeding them.
   3. In Element #5, you argue that you should be rated as "Exceeds" and not as DCPO Caulfield rated
        you: "Meet Standards."
   4. You note that another DCPO who evaluated you for another portion of the same evaluation period
       rated you as "Exceeds" ovetall, thus qualifuing you for merit pay prorated for that period of *me.
   5' You highlighted aspects of DCPO Caulfield's performance appraisal in which ihe documented
       what you characteize as examples of performance that exceeded standards in Elernent #5.
   6. You       also highlighted aspects of DCPO Caulfield's performance appraisal in which she
                                                                     justilr ii*iting your rating in
           documented performance that you characterize as insufficient to
           element #5 to "Meet Standards."

   ln addition to hearing your grievaoce arguments, I requested that you and your union representatives
take time after our meeting to contemplate and let me know what yo,
                                                                          -"y consider to be a viable
                                                                                                 Page 1   of2
   Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 119 of 288 PageID #:410




resolution to this grievance in lieu of merit pay. In response to my request, I acknowledge receipt of an
email dated October 9, 2015 from your union representative, Jason Smith, indicating that you are still
seeking merit pay relative to the perfornance appraisal at issue.

      Having considered your argumenls and the resolution you seek, I deny your grievance in its entirety
based on the following conclusions:
      l.   Article XX, Section 6 limits the determination to be made in this type of grievance to "whether or
           not the employee was entitled to the applicable payment."
      2.   Although you argue your differences with DCPO Caulfield's opinion of your performance in
           Element #5, your arguments do not speak to the only matter subject to review in this grievance:
           whelher or not you were entitled to rnerit pay.
      3.   DCPO Caulfield administered the evaluation instrument correctly, and did not produce an
           evaluation that would entitle you to merit pay (i.e. rnoney thal you were due but did not receive).
      4.   DCPO Caulfield completed your performance appraisal as your immediate supervisor.
      5.   Pursuant to arbitration conceming Article XX, Section 6, a bargaining unit member can only have
           his or her annual performance evaluation completed by his or her "immediate supervisor" and, the
           next level of management is prohibited from changing it.
      6.   In light of the contract and the related arbitration decision, I do not see a basis to alter DCPO
           Caulfield's evaluation, be it in the element you bring to issue, or in any olher aspect of the
           evaluation.




CC:        W. Patterson
           G. Caulfield
           M. Werner
           D. Neal
           J. Smith
           L. Marshall
           P. Nelson
           E. Boatwright

                                                                                                  Page 2 of 2
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 120 of 288 PageID #:411

                                                                                                            €r o3


                                                     STATE OF TLLINOIS
                                   CIRCUIT COURT OT COOK COUNTY
                         JUVENILE JUSTICI AND CHILI] pROTECTtoN
                                                                DOPT|RTMENT
           TIIIOTTTY C. EVANS
              CHIET,UDCr                                                                    I IO{ S.   }IAMTLTON AYENT,I
                                                                                                      lm FLooR
           MICITAELJ. ROIIAN                                                              cttrcAco.      o,LtNOtS 60612
              OIRECTOR                                                                            {lr2} {J3{56e
      PROBATION AND COURl' SI]RYICES                                                         (l12) 131-?JE8 FAX


                                                                               7'ltmuarl Z4,2Oll
     To:
                                                                        (
              Timothy C. Evars, ChietJudge             of the Circuit Cou)                    ._. ., *, " /
                                                                                              I
     Irom;
              lheryl D. Anderson, probation Officer II
              I100 S. Hamilton 2nd Fl Chgo,           fl   6A6n-
    Re:       Request to    baufer
    I am.requestiag to tarufer to community
                                                        Services uni!
    lrrurriliati.n' on ljcccntber 21,2010, I *o.in,".rngarcd due to the exteme harassment and
                                                                           and audircd f,llowirrg a s(xtcnlcnt, I
    ttt&rltr ltt thc lllilr,is l'olic-v lns(itulc"
                                                   on ,rr,,i aoy I rv;r.s quesrit,rctl krr .1 lr,rrrr, wrrlrrur a lunch
    lrrcak' As a restrll' nry bli,rtl pr"*ur"
                                                    ro*i. My heartlr *iit nor pcmril to rctum ro that unit.
     All ol'nry chittlrcn in linglcrvrxd plmncd
                                                          [o oell rnc, rhat
   question's    ol'tltcln' I}e ririltln n trrt*a rr,rt tr,"y ilrlbmrctllxoplc tlrey ncvcr me [ \vcrc usking
                                                                              rr,c unirrentificd;rc'ple, one wus
     Kcvin I lickcy' orc J,ncs, and willianr
                                                      Pattemon. lf the Dcputy hud kcn goin* irrto r1e lield
    witlr ntc' ltc rvould know thal I see
                                                my lia* r lblt hurniliatctt *J-oi"r*r1*ctctl, nry crcdibiliry
    was destroyed' I realize.oow why
                                                rrrir" non q told me thar I coJd nor sray in the building after
    5:00pnr, tlrc reason was rrc rta.t Kcri,rliil;
                                                                g, ilrru rny d;sk a,d fircs sincc day one. Kevin
    llickcy stltrsllult hc wasorrly tloirrll
                                                   wllrrhc rvas tultl. lr.O. Vicky Jurcs, tlrt,wilbof l)c!uly
   J,,cs shtlctl lltal hct husbi,rj ,.s t"ii
   discipline could follow- p.O. Vicky
                                                   * wiiriam patterson o* i**",ed to audit mc, so that the
                                                   Jooes';rcs rh4t Mike Rohan never wanted me rhere, and
   oflelt tlisctus"-cs ltis c,rtlclttpl tlxrul
                                                rrc. I irrsrnr,lctl 1,.(). Jolrcs to ;lkllru Bnrcc wisnicwski lo
   inftrrnt ltis rtt lJtc rrriulv tttticrltatdetl
                                                  rrrcti.ir",,t Mikc l(olrrrn. one tlctrc is to discipline,
   is oll, so Urar it nuy uppcar                                                                             while he
                                        Urat he does not bave anythirg to do with
                                                                                          ir
   *ll'":T'my           btootl prcssurc wcnt dctum?7 poinLs,
  c'py,l'llrc    1x11c    rrl lltc lJrtirxr.lcltcr, tfiat cxliairrcc
                                                                         us of Jaouary 19, z0l    I    sir I havc anachcd a
   illtplcltrctttr:tl' t wits ttcvct k'tltt
                                                                        r,,,*i1,"   it*ii,y'n.rr,,ru,rec,  artl lurrv it was
                                             ,l'alry 1r,,,i,lJ',,r, with rny r;rxrl.rarl grcltxl. l.lrr jor: ol'tlrr:
   supervisor or anyonc etse. r wa;
   f8c( my supervisor a.ssessed.
                                                ,;;J',;il'.;ar ilrere were uny problems with my casetoad. [n
                                          me ar ur-ltxr*]ru, llre 'lrul y.,,r.'nt*
   cvaluation, there is no rnention                                                           in my supcnrisor,s annual
                                             ol'rury J".ri"",,.i"r; ,,i",,r"i,,irli"d""o, espccially
   Mi(clrcll ltas lttrrvittul tllc il c(tpy-ol                                                                 me. Mr,
   iittlxrvis,r k^'w rrrar r.Yls
                                                   ii, t}:ruty ()rr: Jr-rrrus:usscsx,tl him at a Meets. why didn\
                                         y].,r1rg ry
  supcrvisor' why tJidn't Mr. Mirctreii;;i;;
                                                       j';i        uow oo iou  d;ilh"            mc, atrd aevcr address the
                                                                n tli"sciplirrrrry for rr,( tlisciptine llc ()1iccr,l t,.r
  .l lhc ab0vc rc'l"s{'llr;' I arn tequcsting (. lrc triursl'crrcd                                                          aII
  r:lurrrli€ in lht: workpl;rce.
                                                                             ilrrrrrediatcly. I look ttlrw*nl t, Jxrsirive
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 121 of 288 PageID #:412

                                                                                                               €./       *j



                                        STATE OT ILLINOIS
                                CIRCUTT COURT OF COOK COIJNTY
                     JI'YENILE JUSTICtr AND CHTLD PROTECTION DEPARTMENT
         TTMOTITY C. EYAI.{S
                                                                                   TlOO S.   HAMILTON AYENUE
             CHIEF'UDCE                                                                   2DFLooR
                                                                                  CMCAGO. ILLINOIS 60612
         MTCKTELJ. N.Of,AN
                                                                                      o12).13.{369
             DIRESTOR                                                                (3 12) {3.}-7J8E   rAX
     PROBATION AND COURT SERVTCES



                                                                                  Jarruary 27,2011

    To:      Bruce Wisaiewski" Human Rcsouces
             69 W. lVashington 33rd fl.
                                                                                                     ti
             Chicago,Il 60601                                                                  l)i 'f '1'< "
                                                                                               I


    From: CherylD. Andc.son, p.O. II
            815 N. Harlem
            Oak Park, Il d0302

    Re:      Phoneconversationon lanuary         27,2}ll
     I lrlrrrk yttu lor ruttrrllirtg ttty
                                          ;rltrxrc nrrri.sagc. I rvnnted to know ilrc status of my trunslbr rcqucst.
    Yrttt ittstrltc(ctl lttc tu irsk Mikc l(ulrrrrr. if i can rrrovc from my currcnt work location. I rcmindcd
    yott dtat Mikc Rolun is thc perpctrator in thc harassment, invcstigation. Next you
                                                                                                         sl8ted thet I
    rvottld ltave to wait unlil drc invcstigation with Stu Garbart **
                                                                                  o*..   I then siated   that whcn p.o
    Mary 'l omtsinski, and l',0. Mary Pat and P.0. Carot Moss phoned you about 6 months ago,
    when thcy told you tltat Supcrvisor Alic* Disc wu-s bamssiog
                                                                               them, they were moved in 48
    hour's! Not onc of thern had to takc all o{'0reir sicUvacsticn leaveio alleviate &c aoxiety they
   sirttl tltry wcrc wilttussin8" When I plt'trlt:tl rvitlr yorl to sillrply do Ore riplrt l!rirrg. ulkrrv mc
                                                                                                                   to
   tr,;ur.rlcr. None ul'ilrc White Femalt ( Iliccni lrad to go talk r.,
                                                                                an investig:rrrlr, or lirrecrl t0
   rcntain in that situation. Talking to you about thc disparity of rrcntrrrcnt, you still wcrc not done
   yet' yotl lhen stste how thc t/nion, would oot alluw u m"nib". to
                                                                                   movc *ithout intcrfcring with
   the AFS( lMl i contntct. t ltrctt ronirrrttxt yorr, ol'tlrc 3 Probation
                                                                                  Officers I worked with for over
   20 years ul Adull t,rohution" lll ltavt llrc siurrc tJnionl

   Ag[irr, l]r uclj, y(rur ruslx)nse s anrt luck ol'rtlgalt br me, is sad. For once, ,,Do the Right Thing,
   irntl give tttc lltc srunc cutt.sirlcnrliurr yurr give otlrcrs! Jusr is Fair.
                                                                                 AIso, did you get th" l"tt r
   lroltt tt'( ). vicky Jttttcs'/ I retd it, iurtl rrry hurrt wt*ps. How could Mike Rohan continue to
   It:tritss ltcr, cvctt all$r sht lirilrlerl rl ;r wo;k rnrinirrg i'onlbrunce?
                                                                                Roban insructod her to waiye
   her.right's l.trr disuiplinc anrl tr*.r: 5 dlys wiltout p;ry Wlur l, ( ).
                                                                                Jorrcs rcfir.scrl to nurke :r deal
   wilh Mikc ltoltan. lrc tlren tctttlcred he r with t5 iays witlrotrl puy! Mikr: llolriur rxrl "Monty
                                                                                                   is
   Hall"' llc cannot hnrasscs antl rctaliatc, because hc is the Direcior. ts it okay for me to give             he
   Mr. Garbart's number so tlu{ shc sfrcr*.s with him also?

   I am also rEquastisg *hat my sick/vacation time be rcinstatcd- For as loag
                                                                              as I have been
   requcsting help, is should have been moved It is not fair &at I anr
                                                                       not rf"*a any relief as my
   co-worker.

   Cc:     Mr. Timothy Q. lynne, C[ief Judgc of the Circuir Coun.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 122 of 288 PageID #:413




                                       STATE OF ILLINOIS
                                CTRCUIT COURT OF COOKCOUNTY
                       JWENTLE JUSTTCA A}ID CIIILD PROTECTION DEPARTMENT
            TIMOTIfY C. EV^NS                                                            HAMILMN AVTNT.If,
                                                                                   IIOO S.
              CHI!T                                                                     liD FLO0R
                 'UOCE                                                            clrlcAco, &LtNoIs 606 t2
        MICIIAELJ. ROHAN
             DlR.CcTorl
                                                                                         ol2) {}3.{569
                                                                                     (,12)ll3-?r$ fAX
     PROBATION AND COURT SERVICIS


                                                                                  January-30,201     I


     To:      Timothy C. Everrs, Chief Judge of thc Circuit Courl
              25 W. Wa,^hingron Daley Centcr plnra
              Chieago,Il 60601 '
                                                                                                   /.*,,
     Fmm: Cheryl D. Anderson, Probation Offioer            II
          I100 S. Hamilton 2nd fl.
              Chicago,Il 606t3

     Re:      Unethical Behavior


    AIrS(.lMI l(egionul Dirrrctor Nctcrtiti Snrith rcJrortcrl Mike l{olun-Dircctor, phonctl htr on
    WcdncsdayJanuary20,20 ll. t'hcpurposcol'Llrcplxrlrccull wastollnct outil'l).{).('lrcrll l).
    Andenon antl odtcr I).O's rvcre within thcir tlnion itigtrtr, to mcut witlr thc (ihrct Judgc. iinrothy
    C" Evaru. Nefertiti Smith states that she iotd Mike non
    to mcet with the Chicf .Iudge. Director Rohan wanted !o know
                                                                c sbe had Dothing to do with us coming
                                                                       if there tmr *y way to discipline
    me for reporting him for bis conslant un&ir teauncnt.

    Sr, this beluvior is indic8tive of a &oubled and deceitful
                                                               FrsCIn. At what end will Mike Rohan
    continue to barass ond sabougc me. Who c$es if an                 goes to speak with the Chief
    Judge, unless he was guilty of thc uafeir trcarnent and"rpioy"*
                                                             nimssmJntf t pay Union dues, how dare
    you to contact my Union Director, to inquire if ther€ \r€nc &try
                                                                     mecrs to disciplinelterminate me"

    Mike Rohan has cmssed the line. He has finally been elposed for going overboard in his
    atttmpts to punish aod humiliate me. Director Roban is not worthiof &e position he hns. He
    sl4rtrltl s;rend lirne on thc Youltt irr ('ook ( ounty, artl how to ussisi lherrr trlrl their Familics.
    Jrrdgc' thi.s bclrnvior is not sixuut. wlro woultl do sorrrcllritrll likc tlrr*. t
                                                                                       rlorr't lhirrk I anr Srrlc with
    *ris kind of behayior. It is uot good to feel saft in one's oim wort ptacc.

    Please investigate and rcspcnd-



    Cc: J' Sttrsrt Garbartt Atty, Meckter Bulger Tilsoa Marick & Pearson LTP Artorneys At Law
        123 N. Wacker Drive Suite lg00
           Chicago,   tt   60606
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 123 of 288 PageID #:414


                                                                                                                                   €-,        ?-3


                                                                     slx$,o3rLLlltols
                                                            crRctl\n co\rBr oT caoKeau$t\i
                                    r$y*lrrLx. $l$r\c& Nu                 cllll.] \'R$TEgI\rJNtt] [\T\{&\\\
                   IIM(,TUY         C. GVANS
                         Cttrl:F JU0(1B                                                                I t00   s   llA{rt.r,1.t )N AYTNUE
                                                                                                                   lm ll,ttt)R
                   l}{tCttrtf,L J. IOHAN                                                           crllc^co, nrINoIs 606rl
                           DltU(.r0lt                                                                    olr){t {5(,
              fRoM't'loN ANl,        (   .(
                                              )tJR t.   sriR,vt(Es                                   (rrr).rlrJro yAX
                                                                                                 ,,'                         1       i
                                                                                                 il;ebruary 1,201I
             To:         Timo&y C. Evans,
                                               Judge oftio Circuit Court
                         25 W. Washini    $*gf
                                           Dalcy ccuor Plaza 26th
                         chicago,Il            *Hl                                   n;                                  i
                                                                                                                   f,        i,{
                                                                                                                   i-
            l'rorn: Choqyl D. Autl
                                                                      pmba$on
                    ,Io0 i;',;;:,i,ill                                           offiecr tD ty
                                                         ;;Jli""ro
                     Chicago,        Il 60612
        Ro:         &rcidcnrRoporr_IodayFebruary
                                                                        t,Z[ll
       -l
            rxtrry ;rl   l:2llrnr




      ffrurummmm*uPgry
                                                                                                                                          t
   *,'x*i:i,tr;ilft
                                    il;Iriil,riff                    il#,ffi:il*:i,fi,i"L,i jffi
                                                                                                                                   ,,_,
                                                                                                       XT*',,Hfl
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 124 of 288 PageID #:415


                                                                                                                              €, L3


                                                        STATI' Otr,ILLTNOTS
                                       CIRCUTT COURT OF COOK COUNTY
                          JIIYf,NTLf, JUSTICE AN'D CTIILD PR.OTECTION
                                                                      DEPARTMENT
           TI}IOTTIY C. EVANS
               CHIEF,IJOCE                                                                IIOO S.   HAI}ULTON AVEhvE
                                                                                                    ze   tr't   ooR
           MICIIAEL J. ROHAN                                                             CI{ICAGO, ILLINOIS             606   tI
                                                                                               (J l2) {Jl{569
              DIRECTOR
      PRONATION AM) COURT SERVICES                                                         (3t2)a33,7J88 FAX



                                                                                         Febnrary        l,201I        -

     To:       Ore Jones, Dcputy Chief-East Division
               I100 S. Hamitlon 2nd fl
              Chgo,Il 606t2

     From: Cheryl D. Anderson, probation Oflicer
                                                 II - East Division
           I 100 S. Hanilron 2nd fl
              Chgo,    il    606t2

    Re:       troeppropriete srrtements tesd to
                                                Lnrppropriatc Bchavior

    lrrltr(rrttilslalltttttlilr1',..vt'slt'rt}11"Jilrrrrilr1
                                                                lI.201I,whichlastedfromt0:l5toNoon,you
    cttttsknlly rrttdc rrtgrlilc trtd inap;lroprinte
                                                                    stoleuslb ebout Superviror Mitc&cll end t. I
    lelt tltirt rvltirlcvur e,ritfcst'ettrlir,r,,.;,;,r,ii-;,;rr
                                                                   ,eoded to makc, could have been stated to each of
   tr'";' irr Jrrivale' vcrslls ttt lt,tll
                                             ,l'rhc ,rrrtirc ,'r,;t ntlhough i{r.-tilt[            is on modic'l leave, and
   tv:ts tt,l ;lrcx'rtl' wltich tttlrke s
                                               it casicr to talk rrlxrrrt lriri, t *:,,, p*r.,,,{, rrrrl lirund
                                                                                                                it t, be
                                   o,r rht' finr (inre, J"."n* yor. r{,nrru(,nty crhilrir rr, prorcsrioneti.sm
   ;::lTjlJ'$:,r1-11tt "
   'l'lris l*rds
                 rrrc r(,r'y r'(,rccr, ;rrxrur y,tr wrrrrrirrll to go into the
   <'omforfuble u1'otrtul 14t1t, itttil stutuld                                fierd with mc, !.1111.1 rt-{,t
   rv<rrkitrlt rvilll y,trl Arty tttirt
                                                tut( &r,Ltt,il( lo go any*lwre with yotl I el3
                                        who corrsllrrrly lrlittlx and ulrlrcl
                                                                                                !   not comforlable
   w,rkcn tntl ev*t kr chiklr"*n bcnrx wrtrtrirrg!                lllicit ttrtcnents rbout co.
                                                   Snpcrviro, uit"n.rr stated tbat you made an
   irrrtp;lrrrPri[rc ('orrnrcllr    rrrxrur iurorrrc, iq*rri",,, rr
                                                                         Lur Imation.-i>*pu,y J<lncs, you havc
  alrcrttly visilctl rlry KirIVYrruth .rn l'rrirrrii,r,,
                                                                *irl,,,ur rny knowlalge. The kids you cnntacrcrl
  rvcrc ati':rirl frefitttsc v*rt ltiul
                                           ttcvrr bqrurrcrrr"i,, rtr. licld wit]r *",Gy don,t
  trttslcd lttc rtnrt tlitl rt,t lLrcl c.tttlirrlirt',tc                                         kn'w youl -l1-rcy
                                                         raltirrg l(r you. Nrlnc ul'the other ollict,r.s in rrry lllrrr
  sulli:rr-<l tllc clttlrttrnr'rsllt{:rtl tll
                                              y,u in{errrlg*rirrg rlicir Kirlsl Krr.wing you" I wonlcrerl
  inapprolrrialc slelcnrenl.r you nrarle                                                                        rryhr(
                                                       lo lhcnr.l
   t do lto( wsrr' l(l ltr nnrulrtl you,
                                                huving ulrcrrly witrcrscd
  My lruc r$rcrrn kn,ws thri y'rr t,"""it."r,ly                                    rn* *ao*ty for sdf coutrol.
                                                                    mrdc iorppnoprirts rtrtcectrt to r
  Kid/Youlh on Proltuli,.rr'
                                                             t-4 rrr'rrtlrs *g,, rvhiie trurrrrl.i a bugal r*!v*h, you
  ,bvio,sly th,ughl dlc Kitl *.s        'r;ip*,*i,,u,rJf
                                            l,r*i,,g ,,i ;.rrrr { icrriLrts, yrrr tlrclr irskc{;. if the yourlr w.s
  l,uking:rt "Yotrr I'rivrtd(i.ttit'Lr"iw<iwt
                                                                  As p.nxrr ol ,rr olliccr, y.rr lhilrk you arc. your
  bclutvi,r' lltrrlt rrttrl lt,rv i.s lJNn (l(:li,''l
                                                      ,tiir .lirrrrr A.' y,,, ,u*,i,rr*r ytsrcnluy, rhc t:rwsrri11se
                            t)cP;Irlttr(rt{" i:; liicirrg rr:prrrtlirg
  ;llj:,1'rrrlritlitrtt                                                the   prot*ctio;;i;*clienb, tttur              $!o*!s-.qrt,
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 125 of 288 PageID #:416




                                         STATN OF ILLINOIS
                                  CIRCUTT COURTOF COOK COUNTY
                        JUVENILE JUSTTCE AND CI{ILD PROTECTION DEPARTMENT
           TIMOTITY C. SYANS                                                            IIOO S.   EAI{ILTON AVTNI,,E
               CHIEF                                                                           2iD   rl.ooR
                   'UDCE                                                               clIcAGo.           ILLUr{OIS           606 tX
           MIC}IAEL J. ROIIAN                                                                 {3r2).33{56'
              DIRECTOR                                                                    (312) {1f,-?t88           r^x
      PROBATTON AND COURT SEAVIET$




                                                                                       fcbrurry 4,201 I l
     To:       Timothy C. Evarx, ChiefJudge of the Circuit Courl
               25 W. Washinglon Daley Center plaza Z6th fl                                                .lt   !
                                                                                                                    .t ,, t
                                                                                                   ,i,t
               Chgo,ll        6060t

     From: Cheryl D. Anderson, probation Officer tI
           I 100 S. Hamilron 2nd fl.
               Chgo,ll        60612

     Re:       Fear for My Personal Health and Safety!


     At l2:1(l l)llr on l"rithy l'r'lxrr:rry .1, 20 l l , uJxrrr h:aving Calcndar s0, l cntercd the officc of
     l)cpu(}' ( )rt Jortes. I rct;ucstetl rrry paychcr:k Mr. Joncs started ralking, saying notlring about my
    1rrr1'cltcck. I sirrllrly stitltrl ttutt I wunlcrl rrry paycheck and did nor havc *irhing furrhcr to talk
    rrlxrttl l)cPrrly Jtxtcs shrrrd u1r nrx! tlurxuulctl tlrut I lcavc his OfIicc. I{e yelled-again that tr leave
    his Officc. t immediately lefr lris of$ce, and stood in tbe ourer corridor                        r"quJrtoO my check
    Itltairr tle .st:rlctl llurl ltc rlitl rtol havc nry pu.yt'lrcck.lrrrl lrorv tlirl I krrrrv. -C
                                                                                                  lre hari rrry lxryt.hur:k'r
    l)c;xrlvJuttcslltqltstaletl tlxrlIshruldf,(, l{, llrclllhlkxrrkrrctrirvcit! Istllcrl rvliylvottkl l,l,r
    lltlt rvlrt:tt I klterv lrc luttl il, I shorrld n,rt lr:rv" lo lug ury (,rrr lilr rrr1, lrirrd crrrnctl lrxxrcy. I tlll
    not have to put my$lf ic 6is ticmeruring/humilinting situation. No one should.

    I strxxl otrlsirle, lrrtlil lrc tlccirlttl lo go ilrlo lris dcsk drowcr t(, gct rry
                                                                                        ;xryclrcck, irrxl tlrcn hlurtlcd
    il to nrr'. As I s(ulcrl irr curlir:r incidcnt rclrurts, "l lx ) No I I'lrlrl. sAl;|1, n l(ol lN t) l)1.:l,t l'l y
    .toNrts. My iltaAr.'r'il ANr) r,lirtsoNir, sAr,'r:'ry rs A r rrtsKr!rr

    llutt rctlttcs(irtg, [x:nrttssitul l0 nr(,vc lrry lrlorrllilrlls irnrl work irr llrc crrrp{y ()lliuc Spnr;c. tlrirl ol
    Sttpcrvtsor Argcntry Mitclrcll. I rurr llso rctlucstirrg lhal lhc txrrrrpulcr. irr Mr. Mitchcll's ()lliue
    lx'rcltlttrctl so lltitl l cirlt ttsc it. Sir, l rlrrrrrt,l takc this llrrrirssrncrrl;urottrcrday. l)iroctrlr llohalr
    wtll rtlrl ,ll(,vc lllc' lx'cltttsc he supgxrds Delxrty Jorrcs, itrhis l)lrily Allrrt.ks. Anvulrr. clsc wrlrrltl
                      llrurtly! k it yrssiblcior l)cputy Fmnccs lirucc (o lcnrlcr lny prychrrks,
    Itttve lxcrr lttttvcr'l
    ns rvetlrs the duticr; of l)cputy .loncs I )cprr ty llruc:t, i;; u l;anuie,ufro is knowlcdgcllilc arxl
    lair Mr. Jones isl l)angcnrus Mln, oulol'('orrlrul! Agrrirr,l l)ONOTFI:ail, SAI;lin lt()t,NI)
    ?EPI.,TTY JONES, HIS BEHAVIOR AND DISCONTEiM FOR }VIE IS OUT OF
    CONTROL!!!!!
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 126 of 288 PageID #:417




                                            STATE OF ILLINOIS
                                     CIRCUTT COURT OT' COOK COUNTY
                      JUVENILE JUSTICE AI{I} CHTLD PROTECTION DEPARTMENT
            TIMOTHY C. EVA'{S
               CIIIEF ruDGT
                                                                                 IIOO S.   BAMILTON /IYENUE
                                                                                           trQFloott
            MICIIASLJ. f,OHAN                                                   cmc^GO, ILLIN0TS 606t1
                                                                                      (Jt2) a33{569
              DIRECTOR
                                                                                  (3t2) {3t-7t88 rAX
      PROBATION AND COURT SERVICES


                                                                                December 27,2010

      To:      Ore Jones                               Rose M. Golden
               Depury Chief                            Human R*ource Director
               Ea$ Division                            Juvenile Probation Depargncnt

               William patterson
              Deputy Chief
              Chicago Northwest l)ivision

                                                                                                                  -'1
     From: ChcrylD. Anclerson 0,Dfr
           Probation Officer II                                                                                         )
           [ast Division
                                                                                                              -r ,i,
     Re:      RequestlostopcontinucdvandalisrnandSnbotage.Enoughalreadylll!!!t                             :' t&'-
     I ant rcr;ttet(ing clclr uf (lrr ulxrvc l)tputirx
                                                        ht ttirer.ted to tot vrndrlizc end gbotrge my
     rlork lftr. 'I'hi.r i,errrrres goirrg irro nry rrcsk
                                                              drawcm, physicr6y sesching thru my
     pcrxonxl lrclonging.r, rrrrt rcur,viug
                                                 ,rr1:1r*rr,ruar itcms, ls wcr es my rrsigncrt court
    tlocultteutr, onty lo lte
                                lrresertttrl lrirr, r.s u dcficicrty for dkciptinc. ou the dry before lhc
    iltvtsligr{ional rli'rtiplilrtry^ltt'rrittg l)t'yruty
                                                            {}re J,rresl trrd lrrrvcrl thc chrrir with my pursc
    ,tt il l, scrrch lttr,,gh-ltty bckrnging.r. ilnlxlicvrble
                                                                      biatant rrisreglrd. kecJr la mind I wrg
    ;rroscnt rl         I ju.rt huplrcn ro hc relurrring to my dcsk
                -work
    rYlrencvrr I rm not prtscltl!                                            Juct t1ink whet he docr

    I ltevc su}nril{td incidcrr(s rcpods, to thc
                                                 chicf
    rtnlcrirls lrtt bccn rcrtt,vcrl. ()n weilnesdry Jurlgc ofiicg           rryhcrcrs      t}c rclurl crce file
                                                          l)mdber     iiioio,   at tbc invcetlgetion
    lrealogr mrny of tbe rernoved documcntu wcro pne$ctrtrd rr             wort</docuucnh never
    tendcred rrVhsl r coincidencef S<ruart
                                           ttke r rct-up ao &c.
    Now I em ctrl*in as lo *hy lny wor*
                                             rrur is rlways in elisarray, wherc$ I ncvcr lind my
    bclongingl lht srme wty t lcfl lhenr.
                                             I bercby rc{uert thsr eaclr uf you nol lauch rnyltring
    rrn/in my worl rre$' wilhout my pcruirrion.
                                                       rvri*e Rohln hu givcn ell of you the okry to
    conlinuc wilh thir rc{rlielorT bchrvior. (lharlcr
                                                           Young orrviour}y tcoder iusiructions to the
    ihrce,f y,u. Mr. you,g arts rike hc tr{rr,r
                                                  nnl know wbat is goilg on whco ir (.et he
    rlircctly lcndcrr ul inslruclions lo crch (he
                                               of    llepuricq rs ."ii ; lhe racelcy            mraipuption
    thri   Rorc M' cioldcr         ari[. 1,";l;;
   thc lrst worrl on rll of-aocr                            Rohrn f I rr f,ic ooriS s&tcc, hrr
                                                    nor terse Mii,e
                            tte sruotag.' n"iirlta. rnd tlenrsmcnt, il (hc Juvenile probrflon
   Deprrlmenl' Norc of thc c'1,-rd;;;-t-il,
   sractlon il! Johu Btndcy, rho ls
                                                o".u* hcrc wourrt not nccur, if Mike Rohrn drd
                                             nt""a ttrt Rohrn btrtd, is r aruc cxceutor of
                                      ".lot"
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 127 of 288 PageID #:418

                                                                                                                                Cv ?Z

                                                STATE CIFILTINOIS
                                        CIRCIIIT COURTOr COOK COT.JNTY
                              JUVENILE JUS?ICE AND CHTLD PROTECTION O ETART}'NNT
                ilTtOTEY    C. EVANS
                    CilET,TUDOE
                                                                                                       r r00   s.  ]lAllILTOx alle.iauB
                                                                                                                   1mtrroon
                MICIIAEL.t. S.OEAN                                                                    CIIICAGO, TLLINOIE 6IX          12

                      DIRITTOR                                                                                    0rr).rJ-65(t
           PRONATION AND OOURT SERYICBS                                                                 orll{r}73t8 mx
                                                                                                               \
                                                                                             Msrch 17l:0\,1
                                                                                         I
          To:      Miks Roha& Diroctor,Juvenile ard Cou( Services                                        .;.r{i
                                                                                                                      I
                   I I00 S. Hamilron Znd Floor Cha", Ill 6A6n                                         l-.'
         Fnom: Cheryl D. Andecson, probatjon efficern 0.#
               I100 S. Flamilton Znd Iloor Chg.,It 6ff,.t2

         Rc:      D6iEd Atienctance to Frec Cooference

                    I slx't:itic{lly retlucstcd pcrnri*sion ro nfir-:rd thr "Stare of
         t.'l':L:l'
            ("lrc'Btloc", slruturrred hy tlrc Iliuxrnrbtc
                                                           lilngressman
                                                                                      thc A&ican Amcrican Male
                                                                             Denny K. Davis, and the Sanko& Safa
      l;')tl1,l.|l,|lrr:ivc' .-lrris ",uitur*,,.<, will rurc' plncc otr h,farch 25" nnd ti,far* 26,201i, at lr,{alcolrn
      ^ \ utrcllc' trulrt ll:u'o lo 5{l{)prrr, I wrutltzl
      llre llycr tr-r rr dcparlntent trtririinl. frrrnr unrl Pcrrrix.sion
                                                                           to attcod for thtt Friday onty, I gttarhcd
                                                             subnrit&d it to you for aprprovat. shortly aflrnpards,
      you slnttxl drul my r(xlucsl uts l)liNl['ll). 'llri"-
      Yourtg urrd otrl AlHQut Arttcricarur Moles
                                                                  conftrcnce wi$               *ti;
                                                                                            lst of its Hn4 y/bcress
                                                           cun rxklers thoir specific neoig nnd                       aooc&!s-*
      As I Juvcnile l'robatirxr ()fliccr. rvorking.
                                                       irr lhe lirrglewexxl Aruo, t nrrr wcU ury&r.; 1f {lrc rrrr<t
     lbr tr:sourr:cs, in our ctrrttttttttity. Ib tl(:liy
                                                          lrrc arrd rrry I'eilow prolxr{ion ( }0ic<rs, ru oprx)rtqlity
     l(, tttelld tlri-s c{xrlbrcncc, is llcy<.urd 0ctiuil

     wcdnc'sdly Mnrr:lr 16,?'ul l. you sta(cd
                                                       that ( c:$utd nol attcnd thc ACA Coafrrcnce, bocause I
     nsJ
     !ryBsnot  slloe.$lod   lor
                            tbr  l$e
                                 rue rtl luxls
                                     ol-lilrxts
          'r,r                                  Ihrnr
                                                Ii    tltc "Juvcrrilc Block Incc.ctiw Gtantn. you askod mc lf I
    llink you'r'r(ru&lql
                  slrotltd irtclurlc rnc in drc Fcdcml l-'ruxlod
                                                                    TBIG. I aas.nrcred yes: v(xr
                                                                              ssswcred yes; yolr rhcrr gtd.ed ,hsr
                                                                                                 Orsn nrnrFd  lhrt
                                                ffiJ,];ir;ffi:ffi;;
    3',1,*'Ir:i*::::*t::vii:;;;;,;;'f ir[ffi ffi,lil,i,Jffilr';,Xli
    Illn.-L rlrr'.^^- .r-
                                                  :'fi ,ffi lr:fr I',ffi ,Ll"fu                                                            ,

     Iir nurkc rrutltrrs u/orse, yort c,otttinrr: to cleny
                                                           ull tnrnsfsr re<pucslc. I lurve thc qtlrtificatioas, and
    !'-ToI.tuu* cxperirrxr nccdcd lo work ii, tt,* pro*nrly, "All whitc Mcntal tlcalor/clinical
    l)ivision"' As you know tlurt thct: strerultl trc                                     yout&
                                                                   oqutl fl:Ixrs{:rrlntion to thc                         wc $crye.
    llrtt to dcny my tt(lertcltrlpc l' u
                                         'FREE             coNIrmgNCE',                 bogs an examinatim of your obvious
   Judgrtrcnl rurrl llinscs t<_rwnr<J mcl


   Cc:       'lirro0ry    C'. Ilvruo*, Chic{'Julgc of tlrr: Circuit
                                                                                Couri
             j]ryy     K. l)avis, Oongrc*.snran ot'ilrc TrJr l)istricr
             5_?t
                  *rt,>- tocl o, ( -i rr rr m i si onc r _2. n d I ) i stri e
                                                                              I
             Mike Wittis. A.FSCME SrewErd
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 128 of 288 PageID #:419


                                                                                              €vq

     Rohrn dirty work He and thc othcr cronies, Lwer, ever, chrllenge the ill rootcd dexds of
     Mikc RoLenr E.ver' ever. Thrr would tekc some courrgc, wourdn't It?

     I wondcr whet Director Rohrn would do, if bis 8on, M.ike Rohrn Jr., wbo works in Adult
    Probation were lrottcd likc this. Hqveu forbid, if his reccntly hired (Junc/2010) drughter,
    Eria Rohen, who works in TASC. here rt 1100 N. fhuilton, tle srmc locrtioo ar her Dadn
    wrs ccrutislzcd rnd henrssd rr I em. I ttiak not I hrve a right to work in r srfc rnd
    bully frce wor*" I deervc lhe rrmc rwpect eod opportunity f* ldvrnecmeut er Mike
    liohan Sr. children rct'eive, the very sumc. This hur gonc on for loo lorg, as I .steted to
    Rruce lYisnicwski, I rm {ircrl, romclhing hrs (o givct Now I anr lrcing punishcrJ for
    speali,hg to h{r. l,ce trVillirms, iuvcsligarive rcpoltcr, {o thc point thal I rcquestul vrca{ion
    day.s, lo gct nny blood pressure down. I kncw bcputy Jons, woutd finrt rn crcusc to rtcny
    my requect He ir e l|like Rohan wtnt to bc, rnd ir e bully to thore hc feels won,t {ight
    brclc Good iob Orc!
     Finelly, know lhrt I will nor .s(op spcrkirg up againsr {hc corruption, untl Unfair
    1'rcrlmcnl, lhrl is lhe nornt in thi.r rlcpar{mcnt. My GOD won't lel mc. Dircclor Rohan is
    so comfortrble wi(lr lris corruptioo, rnd mtElirtion, he canno{ stop, why woukl
                                                                                     lrc? }'or {be
    r.corq Mikc X.ohenr you rne not GOD! GOD k Good, not evitt

    I would not wirh tiis cruelfy, huuritiltion xnd unfrir lrbor pncticesr cn .Byoner of *oy
    Rrce!




          'limothy C.
    Cc:                    livans, (lhicf Judgc o{'rhc (.ircuit (irurr
          Michael P. Turnrin, Chict' Judgc ol Juvcnilc Scrviccs
          Miclurel J. Rohan-Director of Juvenilc t)rob:rlion
          ( Luttlcs
                    l'::ll::,, t)cputy I)il:t:{ur-Juvt,rrilc l,r15;rtiun t)cpartnent
          Miclltcl Willis, tJnion Stervrrrrl-Al.li('Ml; l.ucll l{77
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 129 of 288 PageID #:420


                                                                                                                                                                                 aY u3
                                                                 s'I'A"l l':   ut,,ll,l,lN{)ls
                                                                          ,,l1;
                      .,   u   v   EN   r. r   .,,1   ;il,'i $| l  l ll : :j;,',ii,[.ill HI'','*', R E N'r                        rv{


         .rtMortlyl.EvANs                                       r r' ?
                                                                         i'"r                      ^ ',
                                                                                                il0os.tlAtrtlt,ToN                                           Avt:NUli
                                                         ",r,


     ,*,rffi:,,*u*,*'u                                                    W                       ,'
                                                                                                           "::,rY,Iliffi-"*"

                                                                                                           December22,20l0
                                                                                                                                           )
                                                                                                                                                                        i




    To:       Ort   Jones
              Deputy Chief                                                                                                 .i \       a
                                                                                                           .,              I
              East Division                                                                      'l )'
                                                                                                                              ir'
                                                                                                                                                   I \
                                                                                                                                                   l
                                                                                                       .        |           {{r'                   ,
              Witliam Patlcrsoo                                                                    l'lr     6" r)l                             ,       l.L
              Deputy Chief
              Chicago No(hwest Division
                                                                                                           i i!'r' '
                                                                                                                       r. ,'\r'                                    f">
                                                                                                           ltrit'
                                                                                                            'i                            ,"            )
                                                                                                                                                              \
     From: ChcrylD. Anderson CD&                                                                                    lr'"          .


              Probation Ofiicer                ll                                                                             ,,'1,
                                                                                                                             ir I
              East Division                                                                                                           ' i"'
     Re:      Performance Appraisai for 2010

     Srsed upon thc Collcctivc Bergeiniug Agretoeut, Supervirorr rnd cspeeiltiy Deputies glg
     gg1 hnvt t}e au(horitl' l{, rtll(r tlrt collrc{ivc hurglirrirrg xg!-ttnt(tll. ttct yuttr lt'ttcr, l)clrrrlY
     Jorrcs. irrrtl l)cputy Pirllrrtorr, rvillelralrg,c/ul(ur rrry l"lv:rluittiotr, wltcrc;ts I rvill tlot lx't;rurlrly lor
     Mcrit l'ir1,. I'ltc lcltcrsltler tIlt llre l)c;ltrticl. rletcl'tttittowltrr rcetives Mclit l'rry, luttl ttrtt lllu
     Immediate Supervisor. Dcpug Patterson is alr,eady in arbitradon for the Merit Pay//2009
     wheress, he ordered Supenrisor Mitchell to change the wording, and lower my score.

     Further, thc Collectivc              Brrjriring Agrocoen! Article X[                        Scction              Yl
                                                                                                          clerrly rtetcs:
     Each emptoyee in tbe bargaining urlit sbalt he evahrated                              on anannul bssis. The Immcdietc
     Supcrviror rhrll complotc rn curployee'o performtnoe cv&lu.don.
     As written in &e Perforrnance Appraisal, I accept the score of "Excoeds", determinod by my
     Immediate Supervisor fugentry Mitchell.
     I have becn ordercd to report to an lnvestigatory Mecting, for Dcccmber 22,2A10. Conveniently,
     after my Supervisor takcs a Family Lcave. Also, Director Mike Roharr is offwork" Mr'. Rohan
     is the culprit of lhis Audit. By appcuring to be of worl, he does not appear to have anythiog to
     do witlr tlris witclr-hunt, kr tli:*-iplint:/ltlnrssus. l)cputy r,r,,ts, i)t:puty l'altcrstrtt :trttl l(tlse
     Goldcrr" and ('lrurlcs Youlrlt, irrc clllel l() (lrry utr( l(rllralrs Puttisltnrcltl. I wotttlt:t il'lrly ofyou
     ever ask, why are we always-harassing Cheryl D. Anderson. Of coursc not!


                                                                                                                                                                                 I
     Cc       Timothy C. Evars, Chief Judge of tbe Circuit Court
                                                                                                                                                   t'L).
                                                                                                                                                                  ,..       J1

              Michael P. Toomia Prcsiding Judge-Juvenilc .Iustice Division
              Micharl J. Rohan-Director of Juveoile Pmb,ation
              Charler Youag Deputy Diroctor-Juvenile Probation Departnent
              Michacl Willis, Union Stcward-AFSCli{E l"&sl 3477
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 130 of 288 PageID #:421


                                                                                                                                eY?4



    Finally, you should lircus nn wlry you huvc iuc nol, allowcd
                                                                      rrrc to atlcrrcl Confercnccs. I lruvc lrcen
    dcnictl atlcndancc lo Frcc Confbrenecs, whcrcas I still repurtcel
                                                                           to work in lrrolcst The Aliican
    American Malc ('tttlferettcc. is sorttcthirrp tlxrt I madc yn,, ,,,u,,,*
                                                                                      ol. lt rvuri l, wlrrl suggeste(t to vou!
    that   ar officers' hc sllorvcrl     to aflcrrd, trccarrsc or'ir's r':xrrcrrrc vurur:, :rs"r"ruinirrg r rorrrs r;inirily.
                                                                                                                              after
    Stlit.vs.,vutltlrilnle(l Pcrttrissiottlilril trlirl)pr:lrirr llrclirirhrylrly,rr:. t;irc,rthr:lirc.l.slstolxlvl
    brotrgltt lltis inlixrrrllitttt to yott. I wrs lhruirlorctl rviah
                                                                            nis.iptil,c il'l Attended I am.lryirys trealed
    drl"lcrctrt li,rrr lltc olltr-:r crttltkryc"r. lllirtirrrt lllrnsxncnt
                                                                               Again lrulA;;;:l;;;;',;:;i;i;,,,,,y
    l'.rttltkr-\'t:r"" rvlto.lc Work.is txll trll to
                                                     ;r;rrl. l torv crrrr you Lrcat cvcr.yono ltrc sirnrc. wht:n il is l wlr' is
    Allvitys' Altvitys ulttlcr St:rtttitrytltt w* hrvc llrrrrtlrcrls. Possibly
                                                                                         i'lr,,rr.rnrrtls ol'l.,mptoyccs. rvh* rvill
    bc Granlctl'l'rai'ing llours, [xcept ('hcryl D.
                                                                  Andcrsrn, trow cirnvenienrl

      I crrn'l lrr:lJr ltttt {o rcrttenther ltow yorr opc'rrly slatcd
                                                                        that you would not sllow me the benefit of the
   'llll( i' lirr 2 vr:trrs! Yorr will rtol. rxil rttt yr.ru l,ur," ,,ny intentions on, including me, to be allocated
   J(ill|" Yorr wrole il[ ,r,y.1"!1,:l thitt lhc l]cP;rrlrrrcnt does cot hrvemoney                                     for
                                                                                                for a Black Female
   ol"lieer lrt Attcrrd lhc ACA ('()NlrliRliN(lli. Wh-v
                                                                      dont you ur"tt
   x)lrr ('x hrrhl'-srttt'r/Stt;rervisttr, arrtl atl wtritc Sr:rll, for me as well to
                                                                                           ,", funds that you used to send
                                                                                      " attend, rt least t Conference!
   Question. i's tiat (irort only lbr All white olliccrs, *d p*p[tou
                                                                                        roo,, to use? It sure does
   :lppcllrlltirlwayl l'ltuscltre <lttusliottslltrttonlylhcovcrsccrirl'tlru(irunts"cnrlnvcsl.igltc,
   Stitte'sAttttrttcy()llicc.irrrtl llrcrrllrc()rigiuulrtniul'tlru(inrrrtl                                            likcthe
                                                                                     Wlrcrcisthul)r:lriirl ol. lrryrcrgrrcstto
   illlcll(l lhc Niltionul Assrtciitliott ol'tlhcks irr ('rirrrirrirl
                                                                        .lrrstit:c'l Why lrold oll'irr y'rrr l)erriirl .1.
   Approval' I am clear about your disdain for n *ai
   lilL'cilll-ytlll ilf)provc tlty atlcnthutce llont llrc Jlll(i,
                                                                         r""" ori;qrest will be denied as well. Tell
                                                               ", rvlrcn il too rxltlrcsscs
                                                                                               thc crxrccnrs.l'lllircks?
    I hi't will be rrty "lrcl rct;ttcsl. :rrrtl bascd
                                                      ol y()lrr lrirck rerorrl, I krxrw llrlt I will tx rlc,licd Ag:rirr!



   Cc:      l iru,llry t' l:vrrrrs, t 'hicl.Judge of lhe (.ircuil (
                                                                    irurl
            Mikc J' Itrthrrrr l'crsotttlcl p;1"-
                                                 6Nor his Sorr's f 'cr.solnel Fite-Mike Rohan Jr., who works in
            Arlrrll l)rohittirxr)
            Charles yorurg personnel File
            Rose Golden personnel File
            Ore Jones personncl File
            All Other Interested parties
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 131 of 288 PageID #:422



                                                                                                                              {y L3
                                                           STT,TE    Or'ILLINOIS
                                    CIRCUM COURT OF COOK COLNTY
                           JWENILE JUSTICE AND CHtrLD PROTICTION DEPARTII1ENT
          TIMOT}IY C. EVANS
                                                                                                IIOO S. TTAMTLTON AVENT'E
              CHTEF JUI)GI.:
                                                                                                    2m t'LooR
          MICHAELJ. ROIIAN                                                                     cHtcAGo, rLtlRots        60611
                                                                                                      (Jr2.) 433{s6e
            DIR[CTOR
                                                                                                  (312) a31738t rAX
    PROBATION AND COUN.T SERVICES


                                                                                                                 March 24,201L
    To:       Mike Rohan, Director-hobation and Court Services

    From: Cheryl D' Anderson, Probation officer II Juvenile
                                                            Pmbation and Court Services                                    Oll
   Re:        Termination rould bc               r   Retief Fnom This oeily Dircriminrfion/Rctelietion.



    I ltrtl itr tt'r:ciJrl ol attotltcr lhreittc:rtilr! lelicr lo sus;End
                                                                          and/or tenninate rne. I get it! you wiI make
   itrt t'xitttt;rle trl',ttl ol ttrri. firr clnllcnging
                                                             yrnr rnr your continued ltecisl llchlvior!!!! | (itt"(.ss
    t-uittasLJ,JlltUl! wtr,v rr.r.iu,,-r r.l.,,,ii,ur" rrrr /,1./ The atrnostD,,i;,'ir,,,;;il,;';itf;rrrrc*r^,_hot,
   l lp ('orli[p l)isciltlirru.irrc rtotltirrp lcss                                                                    ,rr.
                                                               l
                                                          lhlrr lluyond Hostite Work place! you are DRUNK WITH
   l'owliltl         ll,w sear-v!!!. rlort't i,,,uc ,,,,y rii:hrs. r'orrect,*iorgiii 'l'tris
   ('irrtslittttirrrrs slalcs llritl .1                                                      is America, and thc
                                             l
                                      I lurvc righr to ilr,, isr ,lnrgrrdri.ni . ir:i youyo*iliar
                                                                                                    with the                 us
    t'rtrt:;tiltttittrt/ lll.cks itlc ntt longci ll5 1,.,,,ru,i
                                                                        r'',rr the rr"*d" ug"in, I stand by every Memo.
   Itltrll.r lllt-vsical M:rrclt Yrxr .,ruttl al lensl lrlvc                                                                         letter,
                                                                        thc "lrrlcslirr.l l,t-rrtitutlc',. l. toll rrrc rvhy yrrr hlrv.:
    srre h [ ]Nl'Altl(Al"lrl' llitlrtrd
                                            lirl' Mc. Y,ttr trutttipttl;rli.n is s*rxxl rilr'i,rrs. rvlrcrcus
   cltnrrllc lltrt liretrs' hy irlltrrrpliltg lo siry. I                                                               y(). illcrrpt t()
                                                            slanci,.,ri-itl ()r'c.kxres/l]lirck. vcrsus yor/ llrc
    ll,rv is il tltilt lhc lhlie ir-'s ogui,lir,g l:tlries tkr Nor Apply                                                 whitc ]]irt:ctor.
                                                                                    to or for ME? How is it tlat I can,t not
   c()tllPl{lill {)l'r'clx}rl Misctrrtrlttcl, ltur yttt l. r)FJ
   "sliuttlcl"' rvltiL: rtt-v s' e all liight                         llclxril:oi'oo.1,,,,". can,/ Evcrytlrirrg I rcport is
                                                  l, lrtlirnu M-v lirrrphryt.r of Misct,nduct, dors rnrr apply                lo Juvenile
   lblicyllitlc Vll/lil o(                         't.cll tttu
                                                                rlirl l)cputy J,rcs reucivc Disci,lirrc for Askintrr a
   il lre wlts kxrkrrrg irt lris"St.rttlnicl.-.
                                   |tcnis/trriv:rlc Arr:a./ (,lrrei youruc*,r,ls.
                                                                                                                                   Minor,
  wrote up his vcry t-'lNtrrHICAL Behavior                                                     Can we lruve tie Ollicel who
                                                              Prescnl ut my l\e"l)isciplinary Tuesday./ lt ,*y
  llurl ltlicy. thirt l)tprrty .krrrcr tunrlers t()                                                                              ;ra( of
                                                           lllc. 1,,,* lrsen applicel to his GROSS MISCONI)l ,( , 1..1
  litlrrry ltlrw yotl ( illl rrpllly polie y lilr your (
                                                               iorxl Mlrrurg,.r, tr,,r r ,r,rir hirvc Any Riglrl ro ( ,har1ic
  sttpcrvistrr Argert11l-1' Mitchult will lx-ilr                                                                                      Him.
                                                          a(trntl;rncc ti,, rt,i. ro,ul,;,,.,,,,1wil{h Hunt l)isciplirrilrl
  l"learing as wel[! You can requesr that
                                                        orl'iecr Nar.srrc. .ttc,ur irs !\/clr!
  As tar as thc "[Iararsment.lnvesligstionf',
                                                   you lounrl it to havc no bsscs. No surprise!!
  yttu tlclerntine wltat t cxpericnue'l                                                                 Ilow can
                                        Prove mc wrong! t hlvc Ncver Said /wrotc
 'rRtJIi! oentocracy, it is thc                                                              anything that is not
                                   fuundution,-iir. il,i, rii.rt Nution ii,*1"ur.
 discriminatcd ugainst irs stanclcrouo, til,                                            rhe pers.n wlro is heing
                                             nrJi,,g a complainr is Atruciousll! wt)w, il.an crnpkryce
 rcquests an investigaliurr of llarassment
                                             from u.y1x"*"nr.
 lumw' rhar whcn an cnrployec is,c.rn,ptoiniil
                                                                                   y*
                                                                          rry ,r,"r it is Slandcri Mik;, did you
 tlrat limployee! tlur *ti"nih" Dirccrrr..:rf,ina,
                                                     or rnjisrices i; rhc                 wo;;il;;,;;;;dffi;,
                                                                                                           Bccusc
                                                         by accusing you, (he emproyee, of sraader eud
 Iralsc strtcmeEls' whcre or who can
 you ssy enything ncgative, es lo
                                           the emptoyee tura                     tif
                                                                        r le **rrug" you send is clear-,,                           If
                                        how one ir Leing Retrliatedir"ii.ir"tro
 negatively rbout Managemert, or you                                                         egeinst, or io telk
                                             will bc rlisciplined,,!!!!! yolrf M_qlrrllllrj$ (:l
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 132 of 288 PageID #:423


                                                                                                                      €.-y't'&
                                                  STATN Or'ILLTNOIS
                                 CINCUIT COURT OF COOK COUT{TY
                     JUVEIiIILE JUSTICE AND CIIILD PROTECTION DEPARTMf,NT
        flI{OTItY C. EVANS
                                                                                        rIOO S.   HAMILTON AVST{UE
            CHUTJUDGE
                                                                                                 2mtr'Loon
                                                                                      CIIICACO, JLLINOIS 60612
        MICHAELJ. ROHAN
            DIRECTOR                                                                         orr) {lt{559
    PROBATION AND COURT SENV'C8S                                                         {,l2f    .3J-7JEB trAX




                                                                                                   April   15, 2011

   To:      Charles Young, Deputy Director

   From: Cheryl Anderson, probation Omcern                   C0&
   Re:      Incident Report


   Ycstcrday al the bcginning of anothcr lnrassmcnt"
                                               "l             lnvcstigntion, you askcd il'l rvas taping the
   Itenrirrg' I stated no. iurd asftcd. if you werc raping
                                                           ,n"'t t ,,ri,r,r;;iJr;. as r. what your rcsponse
   wasl Wcre you taping rnc? Also, I noticcd thal whcn
                                                                 Karola Scolt broughl in a l..rge
   chnfercncc Phonc, and 0skcd Rosc (ioldcn, wherc
                                                            did shc want il. you both lookcd awkward.
   Kaola uskcd agnin whcrc shc should pul 0rc phonc?
                                                              ltosc (iolclcn whispcrcd lbr her to tukc it
   away.

   Acknlrwlctlgiltl'. 1;'" lltcl.. lltirt it is lllcgal to 'l u;le
                                                                   :r convcrsirtiorr rvillrout trcr.nrission. tt is also
   illegrrl 1o:lllow Mikc l(tlltitll, to listcn'io
                                                       lhe "l lar:rs.srnclrl" lrrvcsligaliolviir   (..rrli.rence  Call.



  Cc:      fytUry   C. Evans, ChiefJudge of rhe Circuit Coufi
           Micbrct J. Rohan, Direc{or
           Rose Colderq Drector of Human Scrvices

           !l1wn layes,       EEOC Investigator-USGovcrmcnr
           Mike Willis, Union Steward
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 133 of 288 PageID #:424


                                                                                                                                            Ev ?*

 MEMORANDUM

 December 13, 2010




 TO                    Cheryl Anderson
                       Probation Officer
                       East Division


  FROM:                Ore Jones
                       Deputy Chief
                       Iast Division

                        William Patterson
                        Deputy Chief
                        Chicago Northwest 0ivision


  RE:                    Per,formance Appraisal for 2010

                                                                           lty       Ar1;t"lrlry                Mitrlr{lll l.v'tltt'tltlt11 yttttt
  we rre    irr receipt of tlrr-, perforrtlat)(e all)pral5al subrrlrlti'tl     "l'o
                                                 ,        2010. Ar' yt"' "t"y
                                                          ii lf                   l)r'Jw'rr"'   llrt'rh'l)'rrtrt!"trl rrr'rrr'rli('rrrr'rrl
  1)crforrrr,rrrr r, frorn 1-l ,,ii,rifrornu,if                                                                      tltr littt'
                                                              tl()'                 lltlll,lll" ltltrrt ttt lllt"(lllt'ltl('tl\ lrt
  IrdS h|\lolu.rlly revieWr.rl tlx' ller(OrtrtattCe appfatsfi
  rrlltrct,, [.t.,lyr..tr.\tll,elvl'.)ltr.ttx.itk:lt.trtttlt,lltlt|.lli,lIi(,ll|{.trl.tlltr,t,rl()tt.rtt.vt,,t.tlltttlltlrtlllrlrlltr"
  pcr {or ttt,tlttr' .r1t1tt,tr'.,r1 lll r(.'51 rvlltl lt rcrlttit t'tl tltr
                                                                             lltlktwtt tl1
                                                                                                                                                     lty
                                                                               :'ttiturt'rr;ot'*-rvr/l l)'a tcv'ttwt.l.l itxl 't14xttvr:tl
              All t*lt*:ts'(|'l)p'i"'l'lls r;txtt1ilt:lrtrlltl'
                                                                         ll11t
                                                                                                   Tlxr rftyltllt'    lt'i1;          llril frrxli
              ilxt rk:rtrly ln:(trt, llu:y ;u( r;/ritrr.'tl willtt ttrci alttt:rv'';                                         'rlilkj(t. o'rt(;rrt-'t/s'
                                            kr rvlt;tl                               rry;r"r ;tr:ltlr.'vrt rt ity titrt: rllic<:t
              tlr:l*trrt*titlxtrr      ;r.s             1xtrltutt,,,,,,r,'t,.,*,,t                                                           lltrt
                                                                                       *"rv;t/tt'tltlrlt's ;tlxi (;(r'tli{'ll"lt' tvtllt
             r,t:r.rl..; rn' lt:lttwsl,trrlrtl/,1 ;tlk,t tcvxtwittrl Ilx':
                                                          tt]:'1rt,''l!'l5t'r'"rrrtl tlt'1ttrltr";(]lr(]t]/l(t/t]()l
              superyisors whocompletedthgm' lPrest',}r'"t

                                                    l{'(llrrrlrrll lr"lrr'rll('lll0lll rt'vit'w 1:tirtr
                                                                                                        ltt yrtttl 11'1'r'ivitt11
   Notwithstanding the department's policylpractice                                                   lrylri"k"rvr'l'rill:tl
   ai.rrr,rl ,r.,tt*,1t,*1.\tt1tt,tvtl,tttlvlrtrlrtll. lr,,l,,1,.,tlt'rl
                                                                                  tt'th"l!lrl('(ltllltlt,rt'tltttilt'tl
                                                           tlttt'l                  rrfltrt'r" rt'Lltottstlllr'[ttt a1ryr$V'rl tll yUttt
   Ir) tr.r rtr(.rtillltov.tl lrOrrr tllt' tw() tl('[,1ltY          llttrlt'rttritt                                                               I
                                   lil;rokr1Izt][ottlil,'ov|rsililttarrtl         lrt't(.liyatlvrlt'y{rtttll'llwllli'lt'llt:rtlt'rlorr'ttrtl
   1)Crlrrrrrr,rrrt(rl.t{.rf(.r.).                                                                                     attil IItr'''rrlrltoltrtt1"
                                                                   trl tlrr'/0III 1tt''rlttrttt'ttttt'tlttttttrtt'lll5
   wtll Irrr rt,vi(|wutg.rrtrtraty,ttrrl tltrrrtlttlllttrr.","                                                                                   lx'
                                                                                                                                      tc"trltrwtll
                                                                     lX',r[r-ryrt.tttce alrlrrat:"rl
      evitlence. pleasebeassuredthatanyandall chanl},,,totlur{rrr,rl
                                                    oll 'ttttl yorr will llt'1x'trrtrttr'tl ltt tr'rlrrttttl ttt writrtrll
      reviewed and discu$sedwithyou priortorourr8n
      toyour evaluation ifYou have anY concerns"


      Thank you.

                            Michael J. Rohan
                            Charles Young
                            Rose Golden
  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 134 of 288 PageID #:425



                                                                                                                  rocAr
                                                                                                                                         W'13
                                                                                                        AFSCME
                                                                                                                           -{47&**
                                                                                                                     sr[P    3


mfurl.qrscrurc.
\fr.,X.' In lftrfglllcrerrrla                        OFFICIAL GRIIVANCE TORM
NAMEOFEMpLOyEE Chgrrl D. Anderson
                                                                                           DEPARTMENT J           uvquj.l r' . l'rLrlz;r tion
CLASS|F|CAT|ON pR0lJaIIoN_ 0f r. L(                   li   t(   r_r
WORK LOCATION J.UJDNTLN CO,URT                                        lM$,tEOlATE suPrRVt: i()1 1 A r g en t r   y   l'lrrcHELL
TITLE         t,.o_ t.l
                                                                                                     -7.:{,f
                                                                                                                r,,.*A.,r
STATEMENT OF GRTEVANCE:
Llstappllcableviolallon; l"l-;trurg,urlut-                 violatecl Arcicle XX_- Section 9, and arry _
           *anda.!ro9hg.reIevantprovis1on..9r'!l*'c;llecriveBargaining
Arr'e'*rut'rtl' -ljy cttlrtlrtr,'tjttli trrr-v.tri!lillr.lrld--!!rygl;1.j6;rrr.ryg5c1ri1i,.:,, ( l-4 lr..rrr::;.)
                                                                                                                  at
? try:,thereby creating i Hosrile woik- "nuirri**nc. suclr vioiarions, has
resulced in on-going_Harassemenc and R.etailiation i. e. rlenial of
Awards, vear ending-2009 & 20i0, r"i";;i-r;-;;;                                                      MertL pay
Adjustmenl required:
                                                                            ?orar conferdnce^Fees,promorio:

*Il,l:: ltl::,:r!:,,   ffi'll'fllk     ?;-^ilXi*?'L,!"1 H: Hll';r..r rhc                                               ,   xr 'lnvt!st i1,,ir!g1
          orr. l)oe,,u1br-:::
1nlr1.r1*i-t1.r               ,?l_ 2\JA, r,rl)r,r-r,,1:;, ;r .Itrllt..lt. Ir.rr-,                                           'llll,: l) llil,AltITY
.l.uJrilr^,!3liNT
     :l(lr^l.t\lliN'I     fr
                          -s'l'()t, A1il.,lll si,l,:tts
I authorlze lhe A.F.S.C.M.E.             Local ti / I                      as my ropresenlallve       acl lor me in llre dtsposl.
llon ol lhls grlevance,,


ft':*j;jl k?:l"se**                          ve   il^* r-p            ur
Data Pres€r1ted lo Management Representative
Signature
                                                                                                    Tille
                                                                                                            -


THIS STATEIIENT qi.qN'EVANCE IS TO BE
                                      i,IADE OUT II{ TRIPUCATE. ALL THREE Af,E TO BE
SIGNED BY THE EMPL0YEE AND/on tHE AFsaME
                                                                                nipii*nrATrve           HANouNc rnE cAsE.
ORIGINAL      TO     -

COPY
COPY: LOCAL UNION GR|EVANCE F|LE

NOTE: ONE COPY OF THIS CRTEVAHCE ANp                                     ITs DIsPosITIoN To BE KEPT IN
      FILE OF LOCAT UNION.                                                                                                 GRIEVAHcE



 o@rrr              TI{G AMERICAN FEDERATION OF STATE.
                                                       COUNTY ANO MUNICIPAL €MPLOYEES
                                                                                                                                      F2C
         Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 135 of 288 PageID #:426

                                                                                                                                                                                  Ev                    7-3
    €€OC   Fm   5 {11/O9}                                                                                                                               i
                                                                                                                                                            ' a,l:! \:     -' \1e               *r .1. J.'{
                             CnnRcr or DrscRtMtNATtoN                                                                                                         Agency(ies) Charge No(a):
                  Tib   fo.m is slloclrd bt tho PnrA{, Act o, rg?{ Soc cnctoacd pflvra,
                           slaromnt tM otho' rnldnnuoft batoro mptollhe |irB t916 -' ' -
                                                                                        Art                                                                               AITENDEO

                                                                                                                                                                    '140-2011-03069
                                                                 llttgrs*p@     Slalc or loaal   A$ ut't. | ,wy
                                                                                                                                                                                 and EEOC
    Nnnl6 (lndicrl, ,,1r..   ltr , A$   )                                                                                        Homt Phonr (lr..l. Atta       bdct      I " o.ro or u*
    Mt. Cheryl D. AndenEon                                                                                                           (773f 485-6783                            oioe-rssz
    slrs.l Addrnrs                                                                                                                                                       l__
                                                                                       Clty,   Sl|l! rnd alP Cod.
    815 N Harlem, Oak Perk, lL 6030A

    Nrmld& lhc Employer.   Labor OrgBnizstion. Employmenl Agoncy, Apprcntlcorhlp Committoo
                                                                                           or                                Sl.la or Local GovammlntAtoncy Thsl I Salicvc
    Dlscrlmlnsted Asstnsr M. o' r)rrreis llrnroro u,i"            iro-iiiri,iai;;F;iCiliiiioiio;:i"'
    Nrma
                                                                                                                                 Nc E69{?iq,       Mmlltr          Phon. No (,rclrdr   Arr!     Codo,
    COOK COUNTY JUVENILE PROBATIOI,I                                                                                                  15 - 100                        (312)     433{569
    Stl!.t Addrari
                                                                                       Clg, Strb lnd ztp Codo
    l{00      S. Hamllton, 2nd Floor, Chicago,lL 60612


                                                                                                                                                                   Phono No llaclud,   At   .   Cadr)


                                                                                       Clly, St.lr srd ZIP Codc




     I believe I have been discriminatld against becgyse of my race, Btack,
                                                                                    and in retaliation for engeging in
     protecled activity, in violation of Title Vtl ot the Civil Righti
                                                                       Act of tg6q, as amsnded.
    I also believe I have been discriminated against.because ol my
                                                                          age, 54 (date of birih: March g, tg57), and in
    retaliation for engaging in
                             rIr prolectod actrviiy,
                                           aclrvlty,    vioration
                                                        vlolatlon oilhe  hg;iiii
    as     amended         -     Prurecrso           in
                                                     ln           ot the Age Disgtgination ip.l-mploynrcnt Act of 1987,


                                                                                                                                      APR         0 5 ?olt
Iw€nl lhlc drage llhd wllh troif, If," , i ,r, Irro t,,u .,,.,t,, or r,u ,,r n9,,ncylfl               ll0I        i
grlll advlte lhs aggnclos lt I chensa ,ry .{rilrdi,                                     Jny                  AR       - tl,iirrysi6$$sty   *r   Slsi{, ard Lr.$l   igrrc}. &6qr:srsit"!
                                                    ot plrxr€ nu[rtror ,illl I rvill
coapraala fully wtlh lhom h th6 i:roarst,U ot,ny c'ha.ge ,,, ncconlanco
                                                                                  with lh*lr
procoduroo.
I   oocrarC   und;;cm[y;t               pffJury   r,rrltiri[od] riifriii'io?[cr                       I ttttrr
                                                                                                        .rvcrr or atllm
                                                                                                                  srllrm thrt
                                                                                                                         thtt I hrva
                                                                                                                                hrvr            nrJG
                                                                                                                                          iho abovo chrrgr ond thai ll                  l! truc'lo
                                                                                                                                     '.rd
                                                                                                      thc berl of my knowladgo, lnfuirnallon   end bgllof
                                                                                                      $,o}IAIURE OF COMPI.AII{ANT



       8r{',?e11                    {wL&rd#*                                                          SUESCRIBEO A'ID SWORiI TO BEFORE ME IHIS OAT€
                                                                                                      {mofith. dcy, yar4
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 136 of 288 PageID #:427

                                                                                                    Ev4
                                    STATE Or ILLINOTS
                             CIRCUTT COUR.T OF COOK COUNTY
                  JI VENILE JUSTICE AND CHILD PROTEC;TION DEPARTMENT
        TIMOTIIY C. EVAHS                                                 IIOO S. HAMILTON   AVINUE
          CI{IET ruDCE                                                           2xD FLooR
                                                                         cHrcAGo. rLLlNOrs      5{16r2
        INCH^ELJ. ROHAN                                                        {Jrz)$3{t69
            DTRECTOR                                                       (3lt) 433-fl8i rAx
   PROTAfiON AND COURT SSRVICES


                                                                         December      22,20rc
  To:      Ore Jones
           Deputy Chief
           East Division

           William Patterson
           Dcputy Chief
           Chicago Northwest Division

  Fromr Chcryl D. Anderson
           Probation Officer   II
           East Division

  Re:      Performance Ap,praisal for 2010


  Beced upon    ttc Collectivc B*grining Agrceucn! Supcrvison end e*pccirtly Depu6er {g
  +gt!:y.   the  euthority to rltcr the ccllcclive b*griuing rgrconent. On Tue$ay b.ce*ie,
  14, 2010, I requcsted a copy of my perforurancc evaluation from Deputy Jones;
                                                                                 he then rcndercd
  acopy to ms.
  Further, thc colleetive Brrgrintng Agrcenent, Articlc )o! sectiou yI, clcrrly rtcteo:
  Each employee in the bugaining unit shall be evalualed on an annual bssis. Thc Immcdirtc
  supcrviror shall comptete an cmployec'r pcrformance cvalultion. An employec,s
  perlbrmancc evaluation shall be rcvicwed and discussed with rhe cmployee
                                                                            anrJ Ure employee
  shall bc pcrmitted lo rcspond in wriling to &eir evaluation. 'l-his wo.s donc as.stipulatcd
                                                                                              byiirc
  Collcctive Bargaining Agrcenrcnt, with Supervisor Argcntry Mituhcll. Nowhere <Joes it starc
                                                                                                     thBt
  the Dcputy lras thc right or the authority to altcr the evaluation.

  As rwitten in the Perlornrancc Appraisaf I accept the score of
                                                                 "Exeeedsn, determined by my
  Supervisor Argcntry Mitchcl l.


  Cc:      Timothy C. Evans, Chief Judge of the Circuit Court
           Michael P. 'l'oomin, Presiding Judge-Iuvenile Jusrice Division
           Michael J. Ilohun
           Charles Young
           Avik Das
           Francisco Arenas
           Michael Willis
                                                             \
                                                             N
t+t
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 137 of 288 PageID #:428




                                                                                                                                         i-=a=                                     i^=
                                                                                                                                         T.- .= =l -        =i
                                                                                                                                                                 ?   - i
                                                                                                                                                                     El-           I i.=
                                                                                              P?
                                                                                              i:-                                        := i,, it,='*= ! 1 9.7 :r;                         r*
                                                                                         F
                                                                                         7.
                                                                                              3r833                                      :-a+482,::=iz      it' r= ,; ==i=
                                                                                                                                                                        i ?:
                                                                                         d
                                                                                         t-                                              =u   iE11:==1=i1 Ei::7zi;,i,
                                                                                              , s 33
                                                                                              iu.
                                                                                   2z
                                                                                      39;
                                                                                   >x -E
                                                                                                    <-A
                                                                                                                                         itiiiiliiz,z
                                                                                                                                         a t--=   a'-.J
                                                                                                                                         I: . i:;-z; :r;
                                                                                                                                                           :;:Zi';z t
                                                                                                                                                          - = t
                                                                                                                                                                     Ez
                                                                                                                                                                     >-..
                                                                                                                                                                     E
                                                                                                                                                                            a l=
                                                                                                                                                                         i=:1i izlt
                                                                                                                                                                                   I   a=        =
                                                                                 qs\)
                                                                                 FXH
                                                                                 ZYia
                                                                                                                                      - i ; i=i?=i, rii ; ii: zZ;-.=ri:.
                                                                                 iUF
                                                                                 trF:                                                E                               ii: z:;=j;:
                                                                                 r=F
                                                                                 <Ca
                                                                                 FUZ
                                                                                   En
                                                                                  Ljy
                                                                                                                            -t     t j ;:ii;liii!i-
                                                                                                                                   s i
                                                                                                                                       =;i€illii?1
                                                                                                                                         :.liii?-Zz       .aZ     x z=, .i : i i i==
                                                                                                                                                                    =;=E;I:i+
                                                                                  li.
                                                                                        q
                                                                                              2 1a
                                                                                                  !
                                                                                                                  i 9: :;= E 1t:;azi;Z::i i:;ig :cilz
                                                                                                                  : iE g;E g'"i2zZ=ii2ziZ iiizi;ii;=
                                                                                                                  ^
                                                                                                                      :l;    ij;
                                                                                                                  F ii sss s ;: iiii1:lii; e1;;E1iai'i
                                                                                        2
                                                                                        i.
                                                                                              he ;-:
                                                                                              a:i-ro
                                                                                              6: iE.
                                                                                              F" : :
                                                                                                              =
                                                                                                              4
                                                                                                              Q*            :
                                                                                                                             :=,?2-i;.iiE;:E n=zri
                                                                                                                                                   =iiiZe'i
                                                                                                                             Eiii='ri|li.;e;=i,!;i=i;1
                                                                                                              t
                                                                                                              = i =
                                                                                                                r
                                                                                                          o
                                                                                                                  ^ fY               .. -=.i?lr^;ra1Zq
                                                                                                                                     = :.i;..;;z==E                  i!==Zi+?ii
                                                                                 $l
                                                                                 )t
             tj
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 138 of 288 PageID #:429




                                                                                      2i=,=.
                                                                                             A:; !r"
                                                                                      z'-i.= -*:. aZE 6.,
                                                                                                             E
                                                                                      a==.E si:;i:-E 5;
                                                                                      i.,;
                                                                                      :=:=
                                                                                               iTai::E E:
                                                                                               ;3:;a=2 sE
                                                                                      .i|E iiZl;; u eS
                                                                                      :i!! 2i?E==,_; ie
                                                                                      E=Zz *"zl:ril :g
                                                                                      li i! ,. ii=-tii Z t
                                                                                      :i=iF    I..i=;i:      i€
                                                                                                             :.u
                                                                                      i;;ii   ==;;;zi
                                                                                                             !:
                                                                                      ;EEsf   iii; i*i
                                                                                      .:!E=z 1=722'2t  isE
                                                                                                       ::;
                                                                                      3E:g$  =i:;=$g  gi;
                                                                                      isjEa  ir==i+=i ;=i  =f      E
                                                                                      ;i5t a ilii; i€ ii: i;*f uirr
                                                                                      ;i:;E iiztiBi, *rE ssifissi
                                                                                      ii:18           Ei: .,
                                                                                              ?1;ri,*1=2
                              Y
                                                                                 N
                                 \j
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 139 of 288 PageID #:430




                                                                                                   !=
                                                                                                   !Y9=
                                                                                                   < EBh
                                                                                                           giiiEiEEiiIgg
                                                                                              2
                                                                                              o    if+iE
                                                                                              I
                                                                                        l=
                                                                                        ;:F
                                                                                     raOU
                                                                                     =ugz
                                                                                     7.;
                                                                                     - XF
                                                                                     Jv
                                                                                     f&u:l
                                                                                     o  E9
                                                                                     _- E
                                                                                     TdE^
                                                                                     ku--<


                                                                                           Q
                                                                                     b!:(Jit
                                                                                                   #i
                                                                                              .1
                                                                                              Z
                                                                                              ld
                                                                                                                               F€r
                                                                                                                               €8E"-e
                                                                                                                               '-==:r
                                                                                                                               =5{:;E
                                                                                                                               E
                                                                                                                                psg iF
                                                                                                                           E
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 140 of 288 PageID #:431


                                                                                                     €* af
                                              State of lllinois

                                     ''#ff;ifi"'HlJ,iffl.
TO:             Jason Smith
                President
                AFSCME 3477

FROM:           Kate Galbraith
                Counsel
                Office of the Chief Judge

DATE:           2t24/2016

RE;             Step 4 Grievance Responsc    -   P.O. Christina Grunauer-5-Day Suspension



         On January I 9, 2016, a Step 4 grievance hearing was held regarding the grievance filed by Jason
Smitlr, President of AFSCME 3477 on behalf of P.O. Christina Grunauer. Present for the union was
Jason Smith, President; Theo Chapman, Union Steward; and JeffHaynes, Union Steward. Present for
management was William Patterson, Director of lluman Resources for Juvenile hobation and Court
Services; and Donna Neal, Deputy Chief of Juvenile Probation and Court Services.

         ln this grievance, the union claimed a violation of Articles )OX and XX of the Collective
Bargaining Agreement (CBA) and all pertinent contract provisions when a five day suspension was
imposed on the grievant. The adjustment that the union is requesting is that management rescind the
suspension and remove the suspension and all related documentaLion from her personnel file, reimbruse
her for lost wages and other benefits, and feat her in a nondiscriminatory mamer so that the grievant may
be otherwise made whole. It is important to note that the parties' positions contained in this decision are
mere surnmaries and any documentation submitted or other statements made at the grievance meeting
which are not included in lhe summaries may have also been relied upon in arriving at the decision below.

         After a review of the documentation and lestimony gryen at the grievance meeting, no violation
of the CBA is found. At issue in this grievance is a five day supension issued by management on
October l9,20l5 to the grievant for failwe to complete work during work time. William Patterson,
Director of Human Resources for Juvenile Probation and Court Services, relayed a summary of events
leading up to the grievant's suspension. The grievant is a24/7 EM Officer, whose role is to monitor
alerts generated by the electronic monitors and to respond to those alerts in a timety manner. Mr.
Patterson stated that the grievant was one of the first officers to join the unit aft,er its inception in
November 2014. After hearing concerns lrom other officers regarding the grievant's failure to respond to
alerts, Donna Neal, Deputy Chief of Juvenile Probation and Court Services, tooked into the grievant's
work history, which is generated by her individual log-in. Ms. Neal found ttrat there were 20 days that the
grievant signed in to the syslem, but produced no work product, and there were an additional 5 days that
the grievant did nol sign in or out, so management could not veri$ if she was present at work on those
days. Management issued the grievant a five day suspension for failure to do work during work hours,
citing that it is a public safety concern. Management stated that it took into account the grievant's lack of
past discipline during her l2 year career when issuing the suspension.

         For the union, Jason Smittr, President, began by stating that the only party with the authority to
discipline employees in the bargaining unit is the Chief Judge himself, and that the union believes rhat the
Deputy Chief Probation Offtcers (DCPOs) do not have the authoriry to suspend employees. The union
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 141 of 288 PageID #:432




believes that the discipline was issued without just cause, and that the suspension was punitive, not
corrective. Mr. Smith also stated that the grievant has received many commendations, including meeting
or exceeding standards on her periormance reviews since 201    l.  He frrther claimed that the grievant's
suspension violated Article XX of the CBA because the grievant was discriminated against "as a political
statement, to try to justify discriminalion against African-American POs in the Department." (Note: the
grievant is a white female).

         After reviewing the documentalion and testimony, no violation of the CBA is found. The
grievant failed to log into the system, and failed to complete work on 20 occasions when she did log in,
and during all levels ofthe disciplinary and grievance process did not provide any verification ofwork
completed during the days in question. Thw, this hearing ofhcer is unable to validate lhe union's claims
that the grievant wasi at work or completed any of her required assignments on the days in question, Past
performance reviews are nol relevant to the determination ofjust cause in a disciplinary proceeding.
Regarding the grievant's claim of discrimination, no evidence rilas presented to support the union's
theory.

         As to the union's argument that the Chief Judge himself is the only one who can issue discipline,
the ArticlelSection giving rise to this allegation was not specifically mentioned in the grievance.
Additionally, it is not feasible for the Chief Judge to impose discipline all employees of the Circuit Court
of Cook County. This power is delegated to ttre depa(ment heads and their desigrees, which include
Deputy Chief Probation Officers (DCPOs).

        This grievance is denied in its entirety.

ec: Avik Das
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 142 of 288 PageID #:433

                                                                                                      Ex u?
                                                91a13 sf fitineis
                                        Circuit Court of Cook County
                                           Ofiice of the Chlef Judge

 TO:'             Martin Gleason
                  Steven Kasperski
                  Union Stewards
                  AFSCME3477

 FROM:            Carina Segalini
                  Counsel
                  Office of the Chief Judgo

 DATE:            4il9/20r8

 RE:              Step 4 Grievance Response        p.O. Tonnette Jones
                                               -                         -   Termination


         on April 2,2018, a Step 4 grievance treagq was held regarding the grievancc
                                                                                     filed by AF5CME
 3477 on behatf of P.o' Tonnette Jones. Present for lhe union
                                                              waiMartin Gleason, Union Steward;
 Steven Kaspcrski, Union Steward; and Tonnette Jones, thc grievani.
                                                                    rrescnt for muragement was Avik
Das,-Acting Director and Chief Probation officer fordooktounty
                                                                  Juvenilc probation and Court
Serviccs; Jennifer Nunez, Deputy Chief Probation officer ofae
                                                               i.aministrtive Services Division for
Juvenile hobation and CoutServiceq and William Pattcrsoq
                                                             oirector orguman Resources for Cook
County Juvenile Probation and Court Servic€s.

         The union claimcd a violation of Article XIX of the Cotlectivc Bargaining
                                                                                    Agreement (CBA) and
all pertinentcontact provisions, when managernent terminatod grievant
                                                                           on-epritio,i0lg. The
adjustment that the union_is rcquesting is thaithe grievant
                                                            "rttu; to work .r n U timc cmployce and be
made whole." Tonnette Jones, Stcp +-officiat Griivance Form. It               " to note thatthe parties,
                                                                    is imporant
positions contained in this decision a^re mer€ zummaries and any
                                                                  documentation submired or other
statements made at the gnSvalce meeting which are not inctud;d in
                                                                      the summaries may have also been
relied upon in arriving at tho decision below.

        After a review ofthe documontttion and testimony given at thc grievance mecting,
                                                                                         no violation
of the CBA is found' The gricvant has worked for ths Juven-ile Probation Dspartntent (JpD)
                                                                                           for      (3)
                                                                                                    three
years as a Probation officer at the Cook County Juvenile Centcr,
                                                                    I 100 S. Hamilton. She received verbal
discipline once in ttre p3st. Avik Das, Acting Dirr"to. for Juvenlle Probation and Court Services,
presented managernont's position on the termination. Mr.
                                                             Das explained that &e termination of the
8rlev.ant arose from (t) vgtbal reprimand for not following her supervisor's insttrctions; (2,
                         l
mischaracterizing her relationship with and invoking the iniolvement of two minors
                                                                                        in her personal
issues.withher zupervisor; (3) filing unsubstadiated-srd inconsistent complaints against
                                                                                            a supervisor wittr
the police, Sheritr, and Human Rcsources; (4) the misuse of the JEMS noEs
                                                                                system to negatively
characterizo her supervisor rather than focus on notes for the case file; (5) wriing lercrs
                                                                                            igarding minors
    u-naPproved porsonal letcrhead that steted neptive consoqupncos foinon-coipliance;
9n                                                                                            ira (O)-genorat
insubordination that was disruptive to operations.

         Mr' Das stated ttrat thc griovatrt was verbally reprimanded on December 4,2017 for not acting
within ths chain of command" not following her supervisor's instnrctions, and intcrfcring with court
             that direotly afectg! tho dueprocess of minors being held incustody anC dcing charges.
f.td$gt
That vcrbal rcprimand occurred because ttre grievant had removel a stat€Eoot frlm a sociaiinveslgation
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 143 of 288 PageID #:434




where grievant should have been given a chance to show that stre could improve her work. Further, tle
Union xserted that one of the points in the tsrmination lettpr insludod a direct disobedioncc by the
grievant when she brought her children to work affsr being totd not do so. The Union assered rhat the
grievant was told once and that her chitdren remaind downstairs after that occuy€nce. The only time a
child of hers came into the work placc after that directive was to pick up a cell phone that the chiid used
for safety purposes.

        In summary, ttre Union asserted that the gpievant had worked in 6e department for yean. She
had one conflict wi& one supervisor over a couple cases. She folt thrcatened by those in a position of
higher autrority. Grievant has a good relationship with minors in the departncnt and worfts well with
minors. She has support of other personnel and judges and her termination was without just cause.

. found'After listening to the testimooy and reviewing  the documontation giverq no violation of the CBA
is         Article XD( Seotion 2 gives the employer the autrority to issue a verbal roprimand, isnre a
wrifien reprimand issue a suspension, or discharge an ernployee. cBA, Aft xx, $2(A). The cBA
specifically states "Although discipline shall normally be prograssive and correctivo, the Employer need
Tt aPPly these types of discipline in sequencg but rathu basc the type of discipline to fit &c severity of
the offonse and/or infraction involved. The Employcr may only discipline an employee for just c8uss.'
CBA, 61. XIX, $ I . In this case, the grievant receivsd a verbal reprimand on Decernber 4, iAlT , a
temporary suspension th* started on December 19,2017,a wrifien notic€ of a predisciplinary meeting
on January 17,2018, &rd a tontrination lotter on March 16, 2018.

          In this instance, the Errployer's decision to discharge the employee fit the severity of tlre
 in&actions by the gricvant and was based on just cause. After receiving a verbal reprimand, the grievaot
 continued to demonstrate a pattcrn of behavior ttrat bccamc disnrptive to the openations within the JPD.
 Probation officers within the JPD must work in a collaborativc manner and be able to handle
 disagreornents with supervisors in a professional manner. When faced wi0r a disagreement with her
 supervisor and managemenf grievant demonstrated that she did not handle the disagreoment in a
 professionat, collaborative nunncr. Grievant misobaracterizcd her relationship with her supervisor to
 minors involved in active cases wittrin lhe JPD. By sharing hcr negative opinions about her supervisor
 with minors involved ia active cascs, griovant domonshatcd an unprcfessionaljudgment in the hurdling
 of disagreements rvithin thc JPD and an unprofessionaljudgment in handling an active case. Moreovir,
 grievant was insuborrdinate in following a supervisor's insructions on what information to submit to a
judge. Grievant pve the imprcssion of complying with the instnrctions only to follow with an act in
direct defiance to her supervisor and submitted the deleted information to the judge without the
 supervisor's approval. Additionally, gfievant inappropriately ttrcatened minors with negative
 consequences in letters written on letterhead that was not approved by the JPD and used the JEMS notes
to continue making negative remarks about her suporiors. These incidents demonsbate a patern of
 behavior that is disruptivc to operations and lacks a professional demeanor. Therc is no indication that
grievant's behavior would change when facad with a different disagreement with a different supervisor,
that she would follow a different supervisor's instnrctions, orthat she would refrain from making
 inappropriate comments to minors in pending casas.

        This grievance is denied in its entirety.

        Avik Das
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 144 of 288 PageID #:435

     Case: 1:18-cv-01319 Document #: 37-2 Filed: 07/05/18 Page 2 of 3 PagelD #:!72


 of a minor at the request of a supervisor and the grievant then continued to provide a separato statsmont
 with the same information directly to the judge and without a supcrvisor's approval. Additionatty, &e
 gnevant involved two minors in her hostilo dynamic with management. In one incident, grievant had a
 dispute with her supervisor which grievant characterized as hostile and threatening and reported thc
 incident to tho police and invoked the minor in a follow up invwtigation. However, the minor's account
 was inconsistent with the grievant's accomt and the minor indicated that it only appcared to be a
 conversation, not an altercation. In a second incident involving a minor, grievant directly told a minor
 that hor supervisor was racist and thc minor confrmed that gricvant had stated such and urged the minor
 to write to the judge about the racism in the JPD. Both minors confirmed tlrat grievant cbaracterized the
 siilation as hostile and racisl

          Mr. Das further stated that as a investiption was conducted that resulted in a showing of
 insubordination by grievant, the rnisuse of the JEMS notes syslem to disparage supervisors, and a history
 of writing unappmvcd lettrrs that threatened nogative conseguences to minors if there was non-
 compliance. The invcstigation showed the grievant's history of not collaboratiug in efforts to oomplete
 socials on minors for court proceedings wherein she would simply reject a supervisor's rcquest for
 changes and disrupt courl pmceedings by failing to make those changes. This rcluctance to make changes
 and work in a collaborative environment was evidenccd by the consistcnt failure to make the rcquested
 changes and the grievant's verbal statements to a supervisor that were insubordinate and indicated she
 would not make the changes (e.g- the statement'!ou're gonna keep waiting baby"). The grievant
 further misused the JEMS notes system to make opinionated and negative statements about her
 supervisors rather than using the system to maks factual notes about the minor's oase. The grievant
 further showed a history of writing letters on letterhcad that she made up for herself and w8s not approved
 by management and the letters inappropriately thredened negative consequeoces, such as being brought
 into custody, ifthe minor did not comply.

         Mr. Das stated that the combined effect of this behavior by the grievant warranted just cause for
 termination under Article XIX. The grievant made it clear that she could not see her opinions working
 with the opinions of the others in the departnent and that her view is the superior view. The grievant's
 behavior will always crGate a poor dynamic in the department that would be disnrptive to operations.

         Martin Gleason and Steve Kasperski, Union Stewards (heroinaftcr, "the Union"), presented the
 Union's stance on the termination. The Union asscrted that discipline is supposed to be prcgressive and
 consstive. Undcr progressive and corroctive discipline, the grievant should be allowed time to
 demonstrate that she can correct her behavior after discipline. Instead, this case went from a verbal
 rcprimandinearlyDecember20lTroadisrnissalinMarch20lE. hordertoimplementprogressiveand
corrcctive actions, the grievant should havo boen allowed time to work with another supervisor, a chance
to show she can make changes to her writen work under a supewisor's direction, and a chance to show
she could work productivcly within &e deparrnent.

         With respect to the incidents involving &e minors, grievant specifically told one minor to not
become involved in the reporting of her supervisor to the polico. In the othcr incident, the Union asserted
that the minor's caso was complicated and that the grievant was trying to acceleratc thc minor's case so
the minor muld return home for Christmas. In rcvising one of tho sosials that was problorratic in court,
the Uniou assefted that the griovant made 14 of the 16 roquostod changcs ard thc gncvant did not rnako
the other changes because shc wanted to be accuratc. With respect to the loterhead and tbe contents
regarding consequences to minorq the Union asserted that the grievant, as a probation officer, likcd to
give clients a wide range of possibilities. Sincc a probation ofticer has many oonversations with clients
and develops a relationship with the clieng sometimcs a probation officor may just'tut to the chEse" and
inform the client of certain oonsequenoes. Here, the grievant ttrought she was merely informing the
clients and not threateningthem with negative conscquences. The uriting of lettcrs is an example of
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 145 of 288 PageID #:436

                                                                                         6v a?
                                   ST.ATf, OF   ILLNOIS
                         CIRCUIT COI,JRT OF COOK COTJNTY
              JUVENIILE JUSTICE AIYD CHTLD PROTECTION DEPARTMENT
      TIMOTHY C. EVANS                                          lIOOS. HAMILTON AVENUE
        CHIEF JUDGE                                                  znD   FLooR
                                                               CHICAGO, ILLINOIS 606t2
         AVIK DAS                                                  (312) 433{s75
  ACTTNC DEPUTY DIRECTOR                                           (lr2) 433-7388 FAX
PITOBATION AND COURT SERVICES




June 13, 201.7

TO:        Jason Smith
           Probation OfEcer
           Chicago West Division


FR:        Avik Das
           Acting Director

RE:        2016 Performance Appraisal   - Merit Pay

          We would like to take this opporrunity to forrnally extend our collective
appreciation for your consistently srong efforts this past ye;u on behalf of your coworkers
and clients. A review of your performance appraisal for 2016 reflects &at your work was
determined to exceed depaftrnent standards by your immediate supervisor. Please accept
our commendation for your commitment to our court/department throughout the past year.
Your merit bonus is included in this paycheck.

           Congranrlations and thank you for your continued commitment and dedication.

CC:        Personnel File
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 146 of 288 PageID #:437

                                                                                                   Lv ?7
                                 STATE OF ILLINOIS
                          CIRCUIT COIIRT OT COOK COUNTY
                JUVENILE JUSTICE AND CIIILD PROTECTION DEPARTMENT
       TIMOTHY C. EVANS                                               IIO(} S, HAMILTON A!'ENUE
         CHIEF JUDCg
                                                                            2ND FLooR
                                                                     clItcACO, ILLINOIS    60612
           AVIK DAS                                                      (Jr2) 433-6575
    ACTING DEPUTY DIRECTOR                                               (312) 433-7388   rAX
  PROBATION AND COURT SERVICES




                Jason Smith
                Probation Officer

                Avik Das
                Acting Director

 Date:          June 28, 2016

 Re:            2015 Performance Appraisal       Merit pay
                                             -

         We would like to take this opportunity to formally extend our collective appreciation
                                                                                                for
 your consistently strong efforts this past year on behalf of your coworkers
                                                                             and cli#s. A review
 of your performance appraisal for 2015 reflects that ylur work was determined to exceed
 department standards by your immediate supervisor. Pilase accept our commeldalion
                                                                                           for your
 commitment to our courUdepartment throughout the past year. Your merit
                                                                               bonus is included in
 this paycheck.

         congratulations and thank you for your continued commitrnent and dedicadon
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 147 of 288 PageID #:438

                                                                                                 €v *?
                                  STATE OFILLINOIS
                           CIRCUIT COI.'RT OF COOK COUNTY
                  JWENILE JUSTICE AND CEILD PROTECTION DEPARTMENT
       TIMOTHY C. IVANS                                               IIOO S,   HAMILTON AVENUE
         CHIEF ruDGE                                                        zND   FLooR
                                                                     CHICAGO, ILLINOTS 606t2
           AVIKDAS                                                       (3r2) 433-6s?s
   ACTING DEPUTY DIRECTOR                                                 (312) 433-7388   rAX
  PROBAfiON AND COURT SERVICES




                  Jason Smith
                  Probation Officer

                  Avik Das
                  Acting Director

                  July31,20i5

                  2014 Performance Appraisal   -   Merit pay


        We would like to take this oppo*unity to formally extend our collective appreciation for
 your consistently strong efforts this past year on behalf of your coworkers and clients.
                                                                                          A review
 of your performance appraisal for 2014 reflects that your work was determined to exceed
 department standards by your immediate supervisor. Please accept our corxnendation for your
 commitment to our court/department throughout the past year. Your merit bonus is included
                                                                                                 in
 this paycheck.

         Congranrlations and thank you for your continued commitment and dedication.

 elm
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 148 of 288 PageID #:439

                                                                                             lf,v ??
                                  STATE OF ILLTNOIS
                               Cncur Counr or Coor Cottirrr
                   Jtivnxu,r Jusucn aro Cm,n pnotrcuox DrwsroN
         TTMoIEYC. EvANs                                       1f00 S. Eamilton Avenue
            CHTEF JTIDGE
                                                                      2od   Floor
                                                                Chicago,   llinois   60612
         MICSA.ELJ. RoHAN                                          (3r2) 433-6569
              DIRECToR                                           (312) 433-7388 tr'ar
   PRoaertoru A}.ra CoURT SERVICES




 To:      Jason Smith

  From: Michael J. Rohan
          Charles M. Young
          Rose Marie Golden
          William Patterson

  Date: May 23,2A14
  Re:     2013 Performance Appraisal- Merit pay


        We would like to take this opportunity to fonnally extend our cotlective
  appreciation for your consistently strong efforts this past year on behalf of your
  coworkers and clients. A review of your performance appraisal for 2013 reflects that
  your work was determined to exceed department standards by your immediate
  supervisor. Please accept our commendation for your commitment to our
  courUdepartment throughout the past year. Your merit bonus will be included in this
  paycheck.

         Congratulations and thank you for your continued commitment and dedication.

  kms
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 149 of 288 PageID #:440


                                                                                          fu27
                                     STA?E OF ILLINOIS
                                Crncurr Counr oF CooK Coutry

                          lavENtLElusntz   AND   Cauo Pnortc-rtov DtwsraN

        TruorHv C. Everus                                            1100 S. Hamilton Avenue
          Cxler Juoce                                                       2nd Floor
                                                                      Chicago, lllinois 60612
     MICHAEL J. RoHaN                                                     (312) 433-6569
          DIRECToR                                                      {312) 433-7388 Fax
PROBATIoN AND CoURT Senvlcrs




To:              Jason Smith
                 Chicago West Division

From:            Michael J. Rohan
                 Charles M. Young
                 Rose Marie Golden
                 William Patterson

Date:            June 3, 2013

Re:              2012 Performance Appraisal   * Merit Pay


       We would like to take this opportunity to formally extend our collective appreciation for
your consistently skong efforts this past year on behalf of your coworkers and clients. A rerriew
of your perfonnance appraisal for 2012 reflects that your work was determined to exceed
department standards by your immediate supervisor, Plcase accept our commcndation for your
commitment to our courl/department throughout the past year. Your merit bonus is included in
this paycheck.

         Congratulations and thank you for your continued commitment and dedication.

kms
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 150 of 288 PageID #:441


                                                                                6v      ??
                             STATE OT ILLINOIS
                        Cmcur CouRr or Coor Cotrxry
                Juvexu"r Jusrrcn mn Cmr,o pnorrcTrox Drvrsrox
       TrMorHyC.EvANs                                       1100 S.   Eamilton Avenue
          CHIEF JUDoE
                                                                   2od f,'loor
                                                             Chlcago, Itllnois 60612
       MICTIAELJ. RoUAN                                          (3r2) 433{s69
           DIRECTOR
                                                               (312) 433-7388 Fer
 PnonrTroN aNn CouRr SERVtcEs




          Jason Smith
          Probation Officer

          MichaelJ. Rohan
          Charles M. Young
          Rose M. Golden

          June 8, 2012

          2011 Performance Appraisal   -   Merit pay



       Please accept our congratulations for your strong and consistent work
performance for the past year 2011. Your dedication and commitment to your
coworkers, the Court, and the community is noteworthy and is a positive reflection on
your personal and professional approach to your work. A review of your performance
appraisal reflects that you were found to "exceed standards" for your assigned
responsibilities. Please accept our commendation for your work and commitment to
excellence.

      We are pleased to include your merit bonus in your paycheck. Thanks again for
your continued efforts on behalf of the department.


MJR/CMY/RMG/Ig


c:   Personnel File
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 151 of 288 PageID #:442



                                          STATE OF TLLINOIS
                                                                                           Lv     e'?
                                    CtRcutr CouRr ot Cool< Courrv
                          JuvENtL€ JusrtcE l'G.o CHrLo pRorEcrroil
                                                                   Otp^RTra€Nr
    Ttr.otHy C- €vexs
         Cfit€r,uocE                                                      ttoo s.   HAr.rLroN AveNu€
                                                                                 2ilo FLooR
     IiIrcH*ELJ. RoHA}{                                                   cHtc^co. tuxots 606 12
             Oaeccloa                                                            (3t2).33-6569
?Rolrttora   tro co{er   s€nvrcEs                                           (312, .t3t-736a.ax



        To:        Jason Smith
                   Probation Officer

        From: MichaelJ. Rohan
                   Charles M. young
                   Rose M. Golden

        Date:       July 22,2011

        Re:        2010 Performance Appraisal_ Merit pay



         '      Please accept our congratulations for your strong
        performance for calendar year-2010.
                                                                   and consistent work
                                               Your dedicalion and commitment to your
        coworkers, the court, and the community is noteworthy
        reflection on your personal.and professionai
                                                                      and is a positive
                                                     uppro".h to your work. A review of
        your performance appraisal reflects that you
                                                      wlre found to ,,exceed standards,
        for your.assigned responsibir[ties. phaJe ,r"upt
        work and your commitment to excellence.
                                                            oui'.orrendation for your

                        pleased.to_incrude your merit bonus in your paycheck.
              -we are
              .
        again for your continued effo(s on beharf of the o"p"rtr6rt.
                                                                              Thanks



        MJRICMY/RMG/tg


        c:   Personnel File
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 152 of 288 PageID #:443



                                                                                        Lu    rt
                                            STAT€, OF ILLINOIS
                                      CrRcurr CouRr or Coox CouHrv
                           Juvenrt-e JusrtcE AHo CHrLo pnorEcrlor. OeeeRtxenr
    Ttrorxv C. Evexs
         CIllCF    Juoct                                                  !too s.   HAratlror. AvsNUE
                                                                                  2ilo FLooR
    XICHAEL J. ROHAN                                                      CHrcAGo. lrlrfiOrs 606 l2
             Oti€cron                                                         (3r2) a33-656e
t'ROlAtloN                                                                  (3 l2) 433-7360-f^x
             ANO   CorrRr sErgrc€,



        To:           Jason Smith
                      Probation Officer

        Frorn: Michael J. Rohan
                      Charles M. young
                      Rose M. Golden


        Date:         May 24,2A1A

        Re:           2009 PerfOrmance Appraisal* Merit pay



                Please accept our congratulations for your strong and consistent work
        performance for calendar year2009. Your de-dication aid
                                                                   commitmeni to yout
        coworkers, the court, and the community is noteworthy and is a positive
        reflection on your personal and professionai approach to your work. A review
                                                                                     of
        your performance appraisal reflects that you were found io "exceed
                                                                             standards"
        for your.assigned responsibilities. Please accept our commendation for your
        work and your commitment to excellence.

           _ we are pleased.to-include your merit bonus in your paycheck. Thanks
        again for your continued efforts on behalf of the department.


        MJRYCMY/RMGltg


        c: Personnel File
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 153 of 288 PageID #:444


                                                                                                   q')
                                       STATE OF ILLINOIS
                                                                                        6v
                                 Crncurr CouRr or Coor Courrv
                       JUvGNTLE JusrrcE rtro Cxrt.o pRolacrrox
                                                               DEplnrmenr
    Tm,rorxv   C. Evexs
         CH'€F JUOGE                                                    IIOO S. HAMILToN AvENUc
                                                                               zNo FLooR
    I|IIGHAEL J" RoHAN                                                  CHtcAGo. al.l-lorots 606 | 2
          cxalccTot                                                            (3r2) a33-6569
lrnotAttoN Alao Count S€avrc€s                                            (3    l2f 433-7388 rex




        To:        Jason Smith
                   Probation Officer

        From: MichaelJ.      Rohan
                   Charles M. Young
                   Rose M. Golden


        Date:      September 24,2AOg

        Re:        2008 Performance Appraisal- Merit pay



                Please accept our congratulations for your exceptional work performance
              .
        for calendar year 2008. Your dedication and commitment to your coworkers, the
        Court, and the community is noteworthy and is a positive reflection on your most
        personal and professional approach to your work throughout the year.
                                                                                 For this
         past year, you were found          to "exceed standard'i" for ybw assigned
         responsibilities. You are to be commended for your work whic-h reflects irost
         positively on yourself and the department.

              we are pleased.to-incrude your merit bonus in your paycheck. Thanks
        again for your conlinued efforts on behalf of the department.


         MJR/CMY/RMG/dmo


         c:   Personnel File
   Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 154 of 288 PageID #:445

                                                                                 tr/*7
                                          STATT (}F ILLINOIS
                                   CrRcurr Counr oe Coox Counrv
                         JUvENILE Jusrlcg. ANo CHtLo pnorEcrtoN
                                                                OEpARTMENT
    Truorxv C. Evexs
         cHt€F   Juocr                                                   llOO S. HAr.tLtoN AvENue
                                                                                  eilo FLooR
    MICHAEL J. ROHAN                                                     cHrc^Go. lLLailOtS 606 l2
          oanc€roi                                                            (3 r 2) 433-6569
FSotATto{l| aNo coueT s€nv,cEs                                              (3 l21 433-7389 r^x




        To:        Jason Smith
                   Probation Officer

        From:      MichaelJ. Rohan
                   Charles M. young

        Date:      October 2,2OAg

        Re:        2007 Performance Appraisal* Merit pay




               .
                 Please accept our congratulations for your exceptional work performance
        for calendar year 2oa7. Your dedication and commitment to your coworkers,
                                                                                       the
        Court, and the community is noteworthy and is a positive reflection on your
                                                                                    most
        personal and professional approach to your work throughout
                                                                        the year. For this
        past ye.a.r: you were found        to   "exceed standards" for your assigned
        responsibilities. You are to be commended for your work whic'h reflects irost
        positively on yourself and the department.

             .we are pleased.to-incrude your merit bonus in your paycheck. Thanks
        again for your continued efforts on behalf of the departm6nt.


        c:   Personnel File
     Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 155 of 288 PageID #:446


                                                    STATE ()F ILLINOIS
                                           Crncutr CouRr or Coox Couxry
                                                                                                  Vvq
                             JUvENILE     Jugtrcg exD Cxtt.o PRorscrroH OEpenrnenr
    Trxorxv C. Eyexs                                                                I TOO S. HAMILToN AvENuE
         CHI€F JUOGE
                                                                                           zNl' FLOoa
                                                                                    CHrcA6o. lLLtNots 6(}6 l2
     MICHAEL J" ROHAN                                                                   (3 r 2' 433-6559
           DIRECTON                                                                   (3 l2) d33-"368 r^x
PROB IIO!{ aato   counl SEtvlcEs




         TO:                                      Jason Smith
                                                  Probation Officer

         FROM:                                    Michael J. Rohan
                                                  Charles M. Young
                                                  Thomas V. Morgan


         DATE:                                    September 21,2007


         RE:                                      Calendar 2006 Work Perforrnance Review


                  On behalf of the staff of the entire department, we would like to extend our
         collcctive congratulations to you for your dedic:rlion lntl conrrnilrlrcrrt to your coworkcrs,
         the Cotrtt, and the community. Basctt on the perl'onrrancc aglpraisal for calcndar ycar
         2006, you were found to "exceed standards" for your assigned responsibilities. you are
         to be conrntencled fot' your work during the past year which refleits most positively on
         yourscl   {'   rnd thc rlcp:rrtnrcrrt.

                We are pleased to include your merit bonus in your paycheck. Thanks again for
         your continuous fine efforts on behalf of the department.


                   Personnei File



         MJR TVIWCMYIdmo
   Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 156 of 288 PageID #:447




                                          STATE OF ILLTNOIS
                                                                                            (
                                                                                                /o7
                                    Cracurr CouRr or Coox Coux:y
                          Juv€xrue JusrtcE exD Cxluo pRor€.cTtox OEpARTMENT
    Tr.lorxv C- Evexs
         Cxt€r.ruocc                                                           lloo s- HAI{|LTOIr AveHUE
                                                                                       2HO FLOOR
    M,CH^EL J. ROHAN                                                           Crrrcaco. lLL,Nott 606 I ?
             DrFCcron
                                                                                    (3rz! 433-6569
                                                                                  (3121 433-7388 rrr
PROCATIOG|         CouFt s€RvtcEs
             ^xo




        TO:                           Jrson Smith
                                      Probation Officer

        FROM:                         Michael J. Rohan
                                      Charles M. Young
                                      Thomas V. Morgan


        DATE:                         September 22,20A6


        Rf,:                          Calendar 2005 Work performance Revlew


                On behalf of the staff of the entire department, we would like to extend
                                                                                               our
        collective congratulations to you for your dedicaiion and comrnifinent
                                                                               to your coworkers,
        the Court, and the cornmunity. Baied on the performan"e appraisal
                                                                                 for calendar year
        2005, you were found to "exceed standards" foi your .signil"rponsibilities. you
                                                                                               are
        to be commended for your work during the past y.", ,uhirh
                                                                      reflects most positively on
        yourself and the department.

               We are pleased-to include your merit bonus in your paycheck.
                                                                            Thanl6 again for
        your continuous fine efforts on behalf of the departmeni


        c:          Personnel File


        MJRITVIWCMY/dmo
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 157 of 288 PageID #:448



                                              STATE OF ILLINOIS
                                       CIRCUIT COURT OF COOK COUNTY
                            IUVENITE JUSTTCE AND CHTLD PRoTECTTON DEPARTMENT                     {-y Yl
     TIMOTHY C. EVANS
         cHtETJUDGE                                                                    I IOO SOUTHHAMILTON
                                                                                                 FLooR
                                                                                                2no
     MICHAELJ. ROHAN                                                                   CHICAGO, tLtINOtS 506r 2
        DIA,ECTOR                                                                            (3t 2) 433-6s59
PROBATTON AND COURT SERVICES                                                              (3r 2) 433-7388 FAX




          TO:                            JASON SMTH


          FROIVT:                        Michrel J. Rohan
                                         William P. Siffermanu
                                         Charles M. Young


          DATE:                          August 10,2004


          RE:                            Crlendar 2003 Performance


                  On behalf of the managernent staff of the entire
                                                                       department, we would like to
          extcnd our congraturations to you for your crecricarion
                                                                    or,t .onlnirnrcnt to your
          corvorkcrs, thc court, anrt rhc rour,rruniry.
                                                        Base<J on thc p.iro*nn"" appraisal
          calcndur ycitr ?003, you werc tbund to',exceecl                                     for
                                                             standarclsl, ro, you, assigncd
          reqlonsibilitics tltroughout tlrc ye:rr. You arc to be
                                                                 comnrended for your work which
          reflects nrost positively on yoursclf and the clcpartntclrt.

                 We are Pleased to inctude your nrcrit bonus
                                                              in your next paycheck. Thanks again
          for your co,ti,uo,s fine efrods o,i b.hutlor
                                                       trrc dcparrr,ent.     '

          L.     Personnel File



          MJWWPSICMY/dmo
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 158 of 288 PageID #:449




                          Illinois Labsr Relations Board
                     IMPORTANT- PLEASE READ CAREFULLY!

                                                                Odober 24,2014


 Tinrtxhy C. Evans
  Chiel.ludge of the Circuit Cou( of Cook County
  Richard J. Daley Center, Suite 2600
  Chicago,lL 60602
  Jason Smith
  AFSCME, Lacal347'l
  1100 South Hamilton
  Chicago,lL 60612
                                                                       Case Number:                     s-cA-15-047
                                                                       Board Agent;                     Thomas Allen
                                                                                                        160 N, LaSalle Street
                                                                                                        Suile 5-400
                                                                                                        Chicago, IL 60601-3 103
                                                                                                        (3 l2) 793-63s4
   Dear Parties:

   The nlinois Labor Rctations Board has received thc cncloscd urrlirir llhrt pr.r{lit:r': tltrtrg.c llltpttrl' rr
   vitrhrtiorr(s) ol' rlrc illirrois l]ulrlis [.irlxlr [tclati<uts i\c1. 5 lL('S ] li {:(ll ?l- ttt tutrrttl"tl' I'rrlrrir
   tabor' pr:rutir,.u l)r.()rc(1lr!\ urc g11vcrncr.t by Scr.:tirrrr 1220.1(t ol'thr: lltrrurl's l(trlcs lutl ltcpttlirlioltr,
   tipp6ict..i1,r ,ir rlriri ltrlr:r apcl ihc attrclrctl unlitir labot"practicc churge yotl ilrc cortsidcrcd ollicitlll'
   scrvcrl rrr iret:r'r'rllrtter: rvillr Sr'ction 122().2()(c) ol'tlrc Rules.

   tlndcr scgralltc c()vcr, flre lJoartl agcnt ursigncrl to the case will r(rltrcsl that-the Charging Party
   sublrrit. ip wriiing. all int'ornrati,ln ih,,t s/he tlectus relevant to the cltargc as given on llle Board's
   Igrt1. 'l'tre Chliging ['arty will lrirlc u;r;rrorirnllell lwo wceks to ctnlply tvith this rcqttest.
   [xterrsions 9l'llris tlcrdline wilt hc pivcn orrll lirr p,rrrtl causc and ntny only bc grartlctl ltrr one to
   three days. Upon receipt of thc Charging Palti's srrbrnissions. lhc Board agent will cottdtrct an
   assessment of the case. If the Boarcl agcpt tlcerus thc cvidctrec tirils to raise an issue for hearing,
   s&e will contact the Charging Party unI udvisc it that thc case will be recommended for disnrissal
    unless the Chargingparty-chioscsio witlrdruw rlrc crrru rritlrirr l(l days, If the lltrirt'tl irgeltt dectrts
    the evidence isluflicient to proceed with the investigntiolt. s/he rvill corltact tlre l(trlxtnclctlt'l by
    letter and request a position statement responsivc to tltc isstrcs prcsetlt in the case. hr
    Respondent's position itutcmcnt will be due approxirttittelv trvri rrccks alicr thc rctlucst. Again. tltc
    Board agent may grant only bricf extensions oltlirnc tr; tltc l(e',ltuttclcnl, lttlci tllity oltll' grant trnc lirr
    gorxl causc. There may be bricf follow-up contacts u,ith onc or both ltartics, hut rutly lor purpttscs
    of c I ari t'i cat i on or extraord i nary c ircumstances.
                                                                                                  pti-e 113 -:!l-641:r-i ' lar' 3li-lil'iiliSl}
              :.S* i,t,l(n !-a$ili!:   5lfeel 5rrls :'.10C . {'\r(dQ., lillic;: trtl-'-i1-liiii '
               l)ire.ialrlriiQerl;:ir,s\"3{ !!:Fi..,r.Sr-,lf,-la::.lllir:i':6,l7SJ'Phl::', }ii-185-1i55'F:v:i1llE!r'i4i)
                                                                      llyfr;:A!1... s. '.
                                                                            {r   a '
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 159 of 288 PageID #:450

                                                                                                                                                                                           L          r n-1
                            CHRnce               or Dlscnrurruerrox                                                              Charge Presented To:                                   AqlT,ytlql f,!:, r r;r               No{s)
                 tt s,.-.T ,., r'L leJ bV.lu!1.!a? \.trt 1ti4                                                                             !r
                                                                           rr.,,. iir:) A.t                                                                                                                                    .\
                         ';l'1.,',J.alO:he',!i,.ft!t,.c1)C,:,ocO.rr,,,tth,        n                                                       {        J FEPA
                                                                                                                                                                                                 440-2014-05397

     ":?::    *:-?-i3
     Nam, l,.c ja,0 r,r.    Mt ttls   t
                                                                                                                                                                             -
                                                                                                                                                                             -:-:_
                                                                                                                                                      Hrle P''lrr /i.ri .ltN Co0fl
                                                                                                                                                                                  :.                         .-:jl:x:{1"-.- :
                                                                                                                                                                                                                98trdflr,t',
     Mr. Patrick Netson
                                                                                                                                                          (708) e8e-1676                                     05-30-l 962
     Slrcrl Aocre!s
                                                                                                        C,ly, $toro   &d   Zlt. tade
     2433 W. Washburne, Chicago, lL 6060g


    I|.l,6,"3 :1,1t, iltl"y.tj._,i?"1.919".
    ois..tinixa-rscAs,ainsr    rr,re o. ornu"        il,icn,      I nrpto!,:renr A,r",,cy       ,r,,..    ,,,    ,,r, co,:!:,,,rrt   (l   cr Slate or Local Covernmert Agoncy Tilat t gal,uu"
                                                     rri.rr!],;J;;;i.;";;;X;i.;;;l';';;';ll i;::l;l.i:ll]
    Ndlte
                                                                                                                                                      i;a Irp:o}!   6r,   a,,sirrr!



    Office Of The Chief Judge, l,l00 S. Hamfiton, Chicago,
                                                           lL 60612

                                                                                                                                               l*r
                                                                                                                                                                                        I t''       r tt.     '.'r':'t    .J . 'c,
                                .tt                                                                                                            tt
                                                                                                                                               I

    :-rt'r luj'cs3                                                                                                                             I                                       I
                                                                                                    a:rl,   :l3lt ?r:,:rP {'lr{


    *l$;nll"r{NATior,l:i!    .t,,,: "; ,_ ". , ,:;,,:,rr,.l:ri.;.
                                                                             ['rnrr.,;,                                                                                      tr l;n,y'ryr1' 61             16-.y4   r,;r6p
      lrJ , [-l ,:.ir,
      lil                ':.r' ,Il" J.1
                                    1,r., II'l1nn,,.,,,*
                                                or,-,n,"n I 1,.",^*^,-*,
                                                          [. ]"a,r,*o,oo..,n I          "'"'                                                                                                                oa-o'gl;ora
          I f nere_ir,rrrori I 1.. [ ].,r*n,, ,-, [ ].,.ur,.rNroi\^.r^:ror\
                                                          1 " " "-                                                                                         I


    ,,.,,0'a,,1^;J^,,''', ,',-'.r..-.".',.,r'-,,rrn",,                                                                                         "           I                f Xllonur'nri"nicac''ott
     I began employment with Respondent on
                                                                                           n,,,
                                               or about April 9, 2001 and my currant posltion
              During-my employment, t rrave oeen subjected                                    la probaflon
     9f!:.ut
     employment, whlch includls, but is not timated          to uirerent term* and conditions of
                                                    tq o"ingd;"f,'tn" ability to earn and use
     compensatory trme, and being denled a performance
                                                          uinus.---
     I believe I have bcc|l discriminatcrl against
                                                   because of my race, Btack, in violation of Tifle
     Clvll Rights Act of 1!64, as amo,,rtod]--"-'                                                   vll of the




.:,tio'"lil ::l::-t.l:r\rrr:       l'rrr rr ''i rr' 3,,u16p ;1 ;1,.,;r:.:iA3enqy 11 y-.                               N/_,:!Hr   ./,1f; '"                      ',.,i/..,        .!.-. r ;,;-r
           :" 1".':' rJi ' ( ' 'f i 'r.il'| li rr:, fl.Jirrr '. o. lrlr}r| nunoor end will
                                                                                                                                                    t',   .'-                                      ...61     ,61r^,
:',ll
                    e,ith thom ro tr,t, rlur_r.::rr;.i ut firy,
:ill"lll1:-tu,|y
or0  *ourer
                                                                  i1;1111s   :n aciorO-ance wtth fre;,

i
    'h:tra,i urdeip..nair1, oftl4ury tnar tire arrovc d                                         -   .                 I s Jvear or rlfirm (ral I havo read lha ai.-ve clarge
                                                                                                                                                                                                                    it
                                                                      irui     j,,.1
                                                                                       xiilir                         lhe bsst o, my knowledge, irfomation rnd betiei
                                                                                                                                                                             .rnd thal                                   " kue lo
                                                                                                                      SIGNATUR E     Lf    SCI,,IPIAIJ\IAI]1



                                                                                                                  suss{piu[0 ANa swoRN rc St
        49s q8,2g:t4                                                                                              lnrrll,.iiri ),Aa,1
                                                                                                                                                                      FOAS l3{:        lHls      D'r\Tt

             9alf                                       :1)!4.roi Patt S,rrBtrre
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 160 of 288 PageID #:451

                                                                                                                                                                                                                            e Y-7
                                          CHRne                    f Of DtSCRtMINATION                                                                     I in".r.''l
                                                                                                                                                                       prcsenred                 rc           /.3enc!(,.,,) Cnarrre Nc:s
                             Tlirr li,
                                         '.,.   ]il.,l?il )/ lhc LOC} Acl            ol ,i,r,t         .,, r,S. I       J:v Ac:                            I           I                  rrO
                                           'rt.'1'I'ii'rh"'lr:krrlroltlnbsrtrdr"                     I'irrl,,jnII                                                                   "t.

                                                                                                              ,l                                           I           t,itraa                                      440-2014-0s396
                                                                                          J{ing!"_Oggartmgn! of Human n!gt!t'*                                                                  ",*-,-.                               and EEoc
                                                                                                              i.ii;tc   ;:i';r',i       ;, r" 1 ll.r;r,
fiate 1"i.{Al0 \1, tts Mt.l
Mr, Howard Brown
           J-l    I
                      "..
                                                                                                                            lir:    :l:!a,i.:rl      lii   l.ltta

931 E. Hyde Park Blvd, Chlcago, lL 6061S




i   I   _::13
                                                                                                                                                                                                                   f,hlns l.laj {,tCtJ:te nrza a;Xr,
OFFICE OF THE CHIEF JUOGE-COOX COUNTY JUVENILE
PROBATlON                                                                                                                                                                            ;;;;;;                              {3{2) 738-8200
, ,.f.1 i::                 .,.:
                                                                                                                                                                               |
't100 S. Hamilion, Chicago,lL 606i2




                                                                                                                                                                               i,



                 il r.rir;i-,. ,i! L,                  .
    ,::i                                      L:           :    -'rai:, ari:-,r.i:ta : .1 a:;   _:                                                                                                   . ..:i:'aa l,:lalt:l!.:li 1i..,.n l:i /r I-
                                                                                                                                                                                                      f:itr:'t                          :.,i.1'
                                                                                                                                        '
        I'il',u,.                         I                    -,..,,.,,:    t l.',' l., f                  ner,c,o*r
                                                                                                                                   [                orr,l,oi.n,c,r'
                                                                            I , | ],_",-,-
                                                   I                                                                                        J                                                                                   00-&8-2014
                  1." lo.to 'o',-*
                                   ti'                             t
                                                                ,lrt;:_";
                                                                                                                        I          I   cer.inrre iNrGnr,tArror,i

                                                                                                                                                                                                          x I tott,ouocAci,JN
                                                                                                                                                                                                      I
    " r: iirt.-.1:r,               .- - , il


        l-legan my employment with Respondent on or about Junc 12, 2000. My currcnt positlon is probation
        Oftic-er. During my employment, I have been harassed, scrutinizecl, and discipllned, while non-
                                                                                                        Black
        employees were not subjected to similar working conditions.

        I believe that I have been discriminated against because of my race, Black, ln viola$on
                                                                                                of Tiile Vll                                                                                                                                  of
        the Civil Rtgnts Act of 1964, as arncnded.-




                                                                                                                                                |   :!rl,rr    -:{   tir r'"   lirr' la. a             r, -,i. .::t:t(..{: i .;:,,            .    irlr   I
                                                                                                                                                r' I..:.' 'r                          - ,t'",a,1,a,
                                                                                                                                                                                               ....dr
                                                                                                                                                                                                      "1 r.. .: II
                                                                                                                                                :i:5!\,rTJi;il,!           r:.lti.iia".Atf.i/.,. "



                                                                                                                                                                                                                         r-,1
                                                                                                                                                                                                          | 1:f
                                                                                                                                                                                                                  '!r'
  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 161 of 288 PageID #:452


                                                                                                                                              Evl
 'r:::''1t."1
                    - rrnioe or orsinrrvrrNnrioN 1 ;:rg. presenred ro:                                                                       Asoncv(rer) charse No(r):

                                                  scornclot'd.PflvlcvAcl
          " - -inrinrcnrandorh,inrarmiuonblforcccfrpi.tngthrtrorm'
          Thltlo(mrrllle(rodDyrncpr'vncrAclol:e7{                                                   I       l--l feen
                                                                                                    I       IX-] ggOC                               440-2014-05398
                                   *                 -:-:-. -D"ttrylfqll-9gg!-Elg!tr--
                                                  -- lirinorl ---i::^-^,-.*-i*.-                                                                                andEEoc
                                                                                                                                                                an<lEEoC

                                                                   sfi;;b..,;,^r|tlry
                                                   ?.:,-:;;.._;r:: --,.:ia.-:;: '.' -: _- I                                     ...:_   -              -.:r-.- - -..
                                                                                                                                  --:
                                                                                                                   [".opnonionct aoeCodr]              | Oetrotetft,
Nlma (/ndbtlt Mr, Mt . Ml! ,
                                                                                                                      (773) 368-s226 |                      08-08:1?72
Mg. Jol     Basley                                                                               * ---l*              l:'-
                                                                                CllY'   Strt' t'td
                                                                                                 ZIP Codn
Slr&l Addras!

5416 S. Wslle, Chicago, lL 60609

                                                                                                                       or Locrl Govrmrnant Aglncy Thal I            Bllltvt
                                                   Lurlrtoy.rcnl Allurll,t. Altplellllts5llrp.Commtllec
                                                                                                               i
 Narnld it lho Employer, r-ouo,   Gu,t".',i*.
g!S1g:Ur!fd!:a il|9l-l'fg::Lll''.::=!.::t         l'illl'- - [ x" e"oi..iG*]" I;;*. ir. .r*r,d" n, i;;;
                                                                  'l'::t"
                                                                            t!!,,111 ffi:l
 N.m.                                                         I                                                                                                        ^


 cooK couNw               JUVENILE PROBATION        *         I soo or More
                                                             -.1 :--'- ::
                                                                          '.- - iI-.- -r"-"
                                                                                      (gtz) 738'8200
                                                                                            - ' -.*-
                                                                                                                                                I




                                             St L      --'                       CllY.       .^d ZIP Cod'




  Il":'':::' :::"*'x;;EMEn E@                                                                                         1t ar.arr$t $4,'s-3

                                                             jur, Lr          ?qq        -
                                                                                                                                                i:""":':*"^:'"::"':
                                                                                  Clty, Sttto rnd   IIP Cod.
  Str.al Addt.tr

                                                      cHCAso$$rR$IoFFlcE
                                                                                                                           Iperrts)         DtscRtulNATlot Toox PLAcE
  orscnnrn'rrrrox S^seo oN (crlct .,r[.f,Pttt, ,E/t(tst t                                                                   I           Errtl,t                       LricEl
                                                                                                                            I                                  o 4-zz-2o14
                                                                                                                            I
                                                                                                                            I
                                                                                                                                                               rcrlor
                                                                                                                            I           t      ,l .Sonnrutuc



                                                                                                           officsr'
                                                      about February, r999' My positlon war Probatlon non'
     I began employment with Respondent ln or jrtrrt"nitermianO             condltlons of emplovmont  than
     Durtng my employm";i;i ;;"i;ule9.te{ to                                of dlschrrgc, lpt chance agreamont
                                              llmitsd to'u1""iprrn", threat
     Black employeee, tncluding but not
     and then dlechargc.
                                                                                                          in
                                                           bscauge of my-raca' Black' and ln retallatlon'
      I belleve that I have been dltcrlmlnated sgelnst
                                                               as amended'
      vtotatlon of Tlttc Vfl oitfie Cirtt Rlgnt" Aci ol 1g6rt,




     ;;;ffir          litoa *lti, bottt rtto iEoc tnd the sl8l6 or loct! Ag'ncy'
                                                                                  lt         I      ffi;;i^r."vn.d;"mt'rt
                                                                             t wl{ 'ny'
              irti igomre a rl I chongo my addm t or phont numb'r,trtd wllh lhtlr
     ;i;;;i; "hirgu
     ri"iiffi rulri;ir;'ir,o, rn rno p,ot"iring ot mv cno'ga h tccordtnct                            ;;; .*m.t t trr i rtrrc t rd lh! abovt.chtrg'             rnd    lhli it l! lru!   to
      procadurcl.
                                                  tht;b"*   lr truc o'io cilia'                      iri u-rt or my rnordldg., lnlom.llon lnd brlbl'
      ii;'-ffi".oonrnv         irr piitu'v rrr*
                                                                                                     9r0ilATURE OF COMPLAll',l^t{r


                                                                                                                                        g€FOiE      M€ T}IIS OATE
                                                                                                     SUBsCRISED ANO SWORN TO
                                                                                                                   f..ll
                                                                                                     l,rtr,allt, drY,
  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 162 of 288 PageID #:453

                                                                                                                                                                Lv           L7

                                                                                                                   I

                          CXnROe Of                  D;SCR1MINATION                                                I ctrarse        Presented     ro:               Agency(ies) Charge No(s)

              Thi3ro({n16altecladbyrhrPrtvlcyActot'ig7,t.iic{rrn|tos6dPrivlcyAct                                   II        ti Ifeen
                   St temont afl{t othcr inlolnlatlon betoro s3rll.nnl (hls tortr'                                              i
                                                                                                                                                                         440-2014-04452
                                                                                                                   | lxl EEoc                                                          and EEOC
                                                                  lllinois Department Of Human Rights
                                                                             Sr€leorrocrrai ., l, ,:
Name     (,ndn!b Mt.      Ms., Mts.)                                                                 I xon* nt*" (lncl Arca Codc') I                                                 Oatc ot a,rttr


 Kenneth A. Greenlaw                                                                                     tzoat 730-loze            I                                         I    or-or.tssz
s"..inJii"tt                                                                                  CltY. slale tnd ZIP Codo

502 Bensley Ave., Calumet City, lL 60409


         thc L!nployC| Labor Or!anizatioo. Employmant Agoriey Apfrerlliccship Cornmitleo, or StaiB or Local Govornmenl Aoancy Tlrat Bclievc
                                                                                                                                    I
i"riair
Discrmloatod Aq0,nsl f,l6 ot Othcts. (,tmoru lhdn two, lisl urttlor PA|ITICULARS bt,ow')
                                                                                                 *o roPoyrac. Mrmtar   Phons No ltncloda Are,                                                         Cade)
Nrmo                                                                                                                               [
GOOK COUNTY CIRCUIT COURT
                                                                                                     sltlc
                                                                                                                                    I   soo or More                         (312) 603-6000
slr.lt Addr.rt                                                                                chy,           8nd ZIP Code

Juvenile Probatlon Department, 1100 S. Hamllton, Chicago, lL 60601

Name                                                                                                                                    iro Erployttt, Mrn$at             Phone No (tncludc   A'lo    Codet



Slrert Addr.rs                                                                                 Clty, St6lo and ZIP Coda




                                                                                                                                                       DISCRIMTNATION TOOK PLACE
 OISCRIMINATION           MS€D ON (Chacr eppmFrbl, bor(csr.,                                                                                  looTE(S)Esrllcrl             L8ta3t


  lxjoot. l-l coroa i lsex I
                                                                                                                                              i
                                                                                                                                                                                    04-22-2414
                                                                                 lner-reroru                  I xartolrl oatetr
    I Inerai,,rrrou I leoe | ]o,s^t,.nt
                                 orHER (Sp'c/ty)
                                                                                               t
                                                                                                        OENEIIC INFORi,IATION                 I

                                                                                                                                                              Itl   I   courrnurxc AcrroN
                      I      I                                                                                                                I
 TNE PARTICULAnS AftE               lr addi,iorrl Ptpr'   is aoad.d. s,lach ert6 srtea,ltr;


      I was hircd by Respondent on or about February 16, 1999. My most recent positlon was Juvenile
      Probation Officer. buring my emptoyment, I was suspended and discharged. Non-Blacks were not
      suspended and discharged for the same andlor slmilar infractions.

      I believe I have been dlscriminated against becausa of my race, Black, in violatlon of Tltle Vll of the
      Civil Rights Acl of 1964, ae amended.                        . . ,,,
                                                                                                                                            ,..     .,,   ,




  I want thb chargc filed with holh the EEOC and lhe St8ts or locrl Agsncy, lt 8ny'                     I       NOTARY       -   Wicn ncccss.ry lN Slsla etd         Loaal Agency Requircnonls

  xrll rilvr:c lha &gencle! il I chgngr my addrsss or pllcnc numbst 8nd lwlll
  1co1rcrrle fully wlth tiem in lhe processlflg of my cnarla in Sccordanca wilh thelr
  l)r   o(:od{lret.                                                                                             l svlrcsr or atlim lhal I have ,ead lho sbovc charge 8nd that it                 13   lrue to
  I   doclBrE under p8nsity ol pequry lhgt tho above rs truo and corrocl.                                       lhe bctt of my knorrrlodge, lnformgllon snd ballef"
                                                                                                                SIGNATURE OT COMPIAINANT



                                                                                                                SUBSCRIBEO AND SWORN TO BEFORE ME THIS DATE
           May        27,2o14-             x       [.,r,   *- r0,,{l         , ) \.       '
                                                                                              ,,1t1-Ue          ,:, , , \,
                                                                                                                        day, Wa4

                      Azlo                                   Ch$ginC PadY SignilaB
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 163 of 288 PageID #:454




                                                  STATE OF ILLINOIS
                                                                                                                 V1         't'7
                                        CIRCUIT COURT OTC(X)K COUNTY
                                       JUVENI LE PROBATION DEPARTMENT

     ROSE MARIE GOLDEN                                                                     ll00 Soutl Hrmlhon,8lt Floor
   Dlttctor of llomtn Rcsourccr                                                                Chlcrjc. lllinok 6l|612
   Probrilon rnd Court Scllccl

                                                       ffil t{..1 :,.::'
                                                                                                   tt2{33-6527
                                                                                                3l2"at}'3fl19 (Frr)
                                                                                           ror. goldcn@coolrcor ntyll,gov




                                                    MEMONANDUM


       DATEI           4123/2014

       TOr            JASON SMI'lr{, LOCAL l4??
       FROM:
                                        1ilt
                       nosl:; M.coLD[N, Dutticloll otr I{UMAN luisouttclis
       RE:             RIISPONST.   TO INFO luvL\1]ON RT.QUIIST




             I   am in receipt of thc infr:rmgtion fcguest (dated April 24,2A1!.) you submittcd rclarive to           a
       gricrrancc filcd on bchalf ofJoi Baslcy. I recently provided you rvith r list of thc discipline for the past
       fivc years. I do not kccp informatioo in my databasc spccific to all last chancc lgrcementr.'fo creatc
       a comprchcnsive     list would involve culling tlrrough hun&eds of employcc filcs, and would bc unduly
       burdcnsome. Plcasc note thet copies      of all sr.rch trgreements have becn prcviously providcd to the
       unlon.

           Regarding yout rcquest fot a copy of Ms. Beslcy's personnel filc, tlret infomration rrrust be
       rcquestcd by the cmploycc. I also csnnot allow you to inspect drc file untjl I rcceivc a u,ritten rcquesr
       from thc cmploycc conscnling to your review. I have previously provide<I you copy of thc Personncl
       Records Rcvicw       Act.     Plcase providc additional clrrity reg3rding your request for all retcvrnt
       infonnetion.




       (lC: MlCl'lAl:1.J. ltOt"tAN, (:l IAIILLS M. YOUNC,   wl.l-lAM PA'ftLltSON,   BITUCE WISNIEwSKI,   M CCm
            tI)tui:Nc, MI(:l IA[,:,1. vI]LtS
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 164 of 288 PageID #:455




                                                      STATE OF ILLINOIS
                                              CTR,CUIT COURT OF COOK COUNTY
                                                                                                                            Vv "7
                                             ,UVENTLE PROEATION DEPARTMENT
      ROSE MARIE GOLDEN                                                                              ll00 Souti Hmlllon. Sllr Ftoor
    Dlrcctor of Humrn Rgou nrr                                                                           Chlc4o lllinols5l5l2
    Probrtlon rnd Court Scrrlccr                                   .   r$il.:'r                                  3r2-a33-5527
                                                                                                             312-431,t20, (F.r)
                                                                  I1Fff.
                                                                   ra         T                       rorc. 3oldrn@cookcountyll.gov




                                                               MEMORANDUM


        DATE;         4/2512014

        TO:           JASON SMrTr{, I.OCAI. 347?
                                        't          r'
        FXOM:         R()St:i   M,COLDIN, DltUrCl'O* ()tf I"IUMAN tuisoul(cus
        RE:           Itt?Sl'ONSIi 1'O INFOltlv!\'IION RFQUIICT




             I am in recaipt of thc informrtion regucst (datcd April 24,2014) you submittcd rcl.rive to                            i
        gricvnnce 6lcd on bchalf ofJoi Baslcy. I rcccntly provided you rvith a list of thc dGcipline for the past
        five ycats. I do not keep ioformatioo ia my drtebasc spccific to all last chence ,rgreements.'fo ceatc
        a cornprel:cnsivc list woutd involve culling through hundrcds of cmploycc frles, and would bc unduly
        burdensomc. Plea.se nolc thet copies of all suclr lgteemcnts hnve becn previously providcd to thc
        unton.

              Regarding yout rcquest              fot a copy of Ms, Baslcy's pcsonnel [rlc, thet information rnust               lrc
        requcsted by the cmployec.            I   also   clnnot allour you to inspect the file untjl I receivc   a   written rcguest
        from thc cmployee conscnting to your revicv. I have previously provided you copy of the Personocl
        Records Rcview  Act. Plcasc provide additional clariry rcgarding your reguest for all relcvant
        infonnatiorr.




        cc: MICI'lAlr,J' nol{iN, cl I^lutrs M. YouNc, \ul.l.lAM P^Tr,l,ltsoN, nnucEvrsNuwtiKt, M cctE
              l.oN;:NC, MI(:1   tA tir_   wn J.ts
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 165 of 288 PageID #:456




                                                                                                                                             Vv       1-7



 Cook Courity
 luvenile Prollation
                   Offi cers
 Courrcil 31
 Chicago, IL 00690
 Local 3477 Jut!, \,:ut.r

 Prclidsrtt
  tqrtrael Wlltts            To:       Rose Colden,
                                       Hornan Resource Dircctor
 Vitt prastdcni
  lason Srtrth               .Fron:    "1uson,Smith.
                                       Vicc Presidcnt, AFSCME Local 1477
 *erutary
  Carol 0raz                 RE:       Secorrd notice         for informalion

 tlsesutdt             tr anr in reccipl crf yorrr onswor lo ily request for informstiOn and rnaking a locond requcst in
  ShVe (aspeislJ       trnL.: lirr thc union (r| llk*pnrc tor a grievRncc hruring Tlri ernployer''s refusal to providc relcvatlt
                       illirr,rnirticrri to I uli116 iS considircd a lailure tq hlrlqain rvitlr tlre unir):l irtl(l ntt littfitir lnlrtrr
 h(ecuttv€ Bo'rrd      Jrlaeticc. 29 t.l.S,C. $158(n)(5). Ilurvc slnkcrr to rucrrrhcts trl the uttittrt irtrl lltcy cttllttol rtrcltll
   Ruxelt Akis         r|rrilrag',ctIurrl providirlg (hir rr.[.r,;rrrt intorrrtntiott. ll ix tt,rl u lugitirrrutr t(ltrtttl lo 'lcttf irtlirtrlrlrliirt
  los€ Sravo           to thc rrrion bccnusc rve carl rclriuve thi.s infontratio,l lioiu ultt tnutttlrcts urllccinllr' lvlr.ll (r!r
  l.laity Glcason      xrembcrs.qannot recsll receiving this information" Managcment is nwarc drrt this is a ncw
  Jcrdrhe[te Mattfiews ndministration for AI;SCME t.oe*l l4?7 nnd ttre irrlr,trrrltilu cilcrl irr ytltlt rlt(:tllr, clttlttttl lts
  l{brisol Vcrya.a
                        sorrfirlne(i. 'l'his union has a 0bligorion crrd duty ar) rellt'ssurt lltcit'ltretttltct'itt n pricvlrte c ltcalitrg.
                        -llhc
                                fbllSwirrg infOrnratiirr.is nccdCrl in ordcr lbr tlrc rrrrmrr lp rrtnke nn inlilrttrutJ rlcr:ir;irtlr
 Trirstclcs                  surtounding this           gricv*ncc.        .

  n 'ron Ciarpbii
  Nalsdrr ltivcr,r            I'hc rtrriolt is    concltrclirrg,    ntr itvcstlgltirxr ruy't-ding the 8ri*'910c rve l'rlqrl on behrrll o[            l
  Kisha flolxrrtc             llt'otrrtrorr Ofl]ccr wlm rvqrc plururl on           trrlrlilrllll   suspension,                  ,.
                                                                                                                                     .   ,



                              1;1{ l,rllorvirrg irrlirrrnrrlinrt i.; lrt:i1g1, t,:r1tu'rlctl lirr llre secotttl ti,I}e'


                               lhi rrlrrtr r.rl'cacli Pxrlrrr(ion oltioor wlo rvcrC placed oo lclrlxrraty'susplrtsiolt within $c last
                              fir e \'clri.
                               I he ()lli,rr\(.
                         o     litnr lrrrnrc l llrc i.lale they wcrc pllccd orr tcrnpollry suspcttsion rr.tcl tlrc dttc,thuy lvcrc nllowctl
                              lo r.3lrrrn t1r tv0rk)
                              Otrtcontc of cach cIse (('r sttsJrcttsit,tt, r csr;itttlt',1 e tc )



                                         Ir4ii:lrnr:l   Willir, l)r'ccklcrtt, l.ocirl 'l,l'r7
                                                                                      n l:(('lvtl-
                                         Mlpprc Lrrrutc, {.'rrruliil ,l I Atil('l\4t:
                                         llrricc WilrrrcrvsLi, l..ug:rl Scrrlccl Atlrtrittislluior', ()llier ol'thc (ihie{'Jtrtlgc
                                         Kcitlt Sevicli, l,tgal Corrttscl. Officc of'tlre ehiclJrrrlg,r
                                         i\l iqir;rcI llolrarr, I )igccior' Jttvctrilc l'r olllttrtttt
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 166 of 288 PageID #:457




                                                                                                            (.
                                                                                                                 Y?4



                                /w*,.sffiffiwffi
                                  Make Amerlca Happen
                                1*1/e

AFSCME Local3477
Juvenile Probation
116 S. Western October 25,2011
PO Box 12499
Chicagor lL 60612

                        To:     Rosc Golden
Frcrldent                       Human Resourcc Director
 Mlchael Wlllls

Vlcc   Prcdd$t          From:   Jason Smith
 .lason Smlth                   Vice President, AFSCME Lacal34'17
Socrstery
 Caaol Erar
                        RE:     Request for Information

Ttcalurer               Informetion Requested: (Lauren Brown)
 Steve Xasperskl
                        'Ihere is a grievance file on behalf of Lauren Brown as it relates to Articles XIX and A(iele XX
Exccutlvc Bo.rd
 Russell Akis           of the collective bargaining agrecment. The union will maintain the confidentiality of personnel
 Jose oravo              information in order for manlgment to comply with the Illinois Public Labor Relations Act. This
 Marty Gleason           information should be providcd to the Union by November l, 2013.
 Jordanette Mattheyrs
 Marisol Vergara
                            r   A lisl all diseipline in your office for the past hve   years. Please inelude ernployee namc,
Trurtsel                        date of incident, desription of incident and action takcn with the ernployee.
 Aaron Campbell             r   A dale and tirne to inspsct her personnel file
 Nelson Rlvera
 Klsha Roberts
                            r   Please provide inlbnnation as relates to all Screeners in regards lo notifiqqtion of office
                                interviews
                            r 2l Dny Cases/ Nolice to Appear for all Sereeners
                            . 90 Day and I80 Day cases prolocols
                            . Information as it relales 1o the protocol for all Screcners sceking assistance from ASA
                            r Protocol for Screeners to make Community referrals
                            . Ths Protocol for Screeners to maintaia case files for this population.
                            r 'Ihe Job Description of a Scrcener and Adjudicator lor this departmenl
                            . A copy of sign training rnanual and received by all Probation Officers
                        Please contact me if thc agcncy requires further clarification of our request or wants to meet to
                        discuss the requcst, or I fornrat or means of frl'nishing this information to lhe union.

                        CC: Michacl Willis, Presidcnt Local 347? AFSCME
                            Maggie Lorenc, Statf Rep, Council 3 I , AFSCME
                            Lauren Brown, Plobation Officer, Local 34?? AFSCME
                            Keith Sevick, LcgalCounsel, Office of the Chief Judge
                             Michael Rohan, Director, Cook County Juvenile Probation
                             Clrarlcs Young, Deputy Director, Cook County Juvenile Probation
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 167 of 288 PageID #:458



                                                                                                                                             W1
                                                                 STATE OF ILLINOIS
                                                   CIRCUIT COURT Otr'COOK COUNTY
                                                  JU VEMLE PROBATION DEPARTMENT

                                                                                                        llfi)    South   Hrmilton       t!   Floor
      ROSE II{ARIE GOLDEN
                                                                                                              Chicago, Illinols 60512
    Director of Humrn Rcsources                                                                                      3t2433-6s21
    Probrtlon rnd Court Service.r                                                                                312-433-5209        (Frr)
                                                                                                         rosc.   goldcn@cookcountYil.gov




                                                                   MEMORANDUM



        DATEI               10/!1 1201!
                                                     ,
                            lASi,;r + tl IIl.l.\ ;\l
                                                              1':,',"
        TOt
                                                 rAt,
        FROM:                RO-,,- it .,..,. t,-.fi ,-t, I rll:.'. i OIt OF HUMAN      ILESOURCES


        RE:                  IIESTONSE TO INTORMATION REQUEST




                                                                                  .'i,.llll1)'irlrr
                                                                                          ()rl,'1,g1             ''tll)!l)ltt'{l rtl'tl,|tc li'   rt
             Lrr:r;r):r(rll)t t.)i rlte rrrl,,rrr:Jtr,,tt l(.(lt.lt-!: i,l:rlril
         ir1a,/iltr,r,r,i,l,,ltrcltri:,:,IL.rrrrrrrllr,t*,rr.l'cri111;1';r1rtrrl,:tll;rt.1tril::'ilt;l"lthc'LltrP]tlttlirr!lte
         ;,.i.rirvci'c.tr:. licf-:r,thlrl]'y'-'','tt1"trt':irr:lrccrl'tt1":''t"ir:tlfrle'lc;rtlttol;\lt"nllllstrclltrittttl'ti
                                                                                                       ll'lr'r'c :rr llt{' l:ltl{hcd
         I ltirtvr-{ 'rllttetl f'(lt'lrl itr.}tn tltt ttrll:f iyre r'crnleltlttrl' 11' v()rll rcrlf\\'
         ,,rl:v ili rlrf I'ctri,l;ttti liru,-rlilr lit'vtcrv :\' ll

              ]    :rir.   ,r:r,lIi:,...                                    lrc rc(ilrcf:tIrf lt:Pilr,il!lri pirtttti tlttr:r.tlll'i;ugh
                                           tci ..vh:t rypr,{)l tniuil':}.ri-r,)rr   }   ,rr
                                                                                                            tlrr' tt6'l:'lt: irl'r the
         iirc licll.rttlllr,,, /. 'lrr ,'rlitlcJl lr)r l):Qi"{.r''l!, ' *'tt"'" p"lr':y"l|t'i'                   ir:r'c ttt.'riitrtl,the
         .(r('ctrtr:(lltl.lh.!l,rr 1r,rr,,,,,r, ts "ttll rn tlre tlevel'r[r:rl('lll l]ril(t"  lk'"'tt"t''"1
         {,,rr(rlrv{ rtt.t,.,rrlli.ln,t:it,'li{rtgltrt:1,11)llr'rIrl*Jir'rl)(}!'rl;l('llIlr''*n-l1rl5r1rrrr'(llv''ttgon
         D1;.n .y,rr .r{.:rrrll r,1 r.,'tlc,r ,,rtl'c,,r lrr:h:llrc
                                                                    :ltrii ''v'll providcd to PO Brotr'n to darify hcr        expectcd

         job dutics aad timeframcs.

                                                                                                                    ll:1!llltll' trt'rrll:l The
                 1'lrl.r rl;rttl': ll:r' : ril'v;rtr,, ,'i' r cti'lr'stin8 8 coPy of tht 1"c 'lclvlr'(-  ).f{li}\'n  lv;ii:ti*r'l t'l'tliu" Shc
                                                                                                    l)(
          i:crlnr*'1rlri r.l,!(:! rtart 1.,'"1' ,,t,',,,'i, trt;tl''tft'l d"ti"gU"t[io t]reyl'li':                                       t': new
          ,.vi,1r1(i !.lfi it.rr.c irucrr lli!fri .l tilirr. r'r('tiltt coPy as the  traiaing litilllljill5  ,rrt orlly 'ltttLti"trt'i
          hires.




          CC, MICI LAELJ. ROHAN,                CI-r   ru^E'S   M YOUNG' MAGGIF' LORENC'
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 168 of 288 PageID #:459



                                                                                                                               i-v               t1


                                                          STATEOtr'ILINOIS
                                             CIRCUIT COURT OF COOK COUNTY
                                            JUVENILE PROBATION DEPART}IEITT

      ROSEMARIEGOLDEN                                                                                     llfi) South Henllton 80 Floor
    Dlrcctor of Humen Rclourccr
                                                                                                               Chlcrgq ltltnolr 611612
    Probrtlon rod Court Sorvlccr
                                                                                                                    312'133'6527
                                                                                                                  312-{336209 (Frr}
                                                                                                          ror.golden@coolcountyil.gov




                                                              MEMONANDUM


       DATE:            octoBEr(      3,2013
       TO:             JASON SMI',n r, LocAl. 3477
       FROM:            RosE    M.colDfl&ouaroo                oF r.ruM;rN RrjsouRcEs
       RB              ITEQUFSI FOR ItN !.ORMATTON




          . I :rtn ltt r('cel|rt ',1 tltc _ttllrl;rtctl tc(lr,(:st Irr urlir|rrr;rttrrrt tlatcrl ScPtcrnbcr 2?, 201] rep,urdtrrll thc
       gticr'trncc liletl 'rtt Itclrlrli,rl'lJlt'lt:tr,r \/;rr,ytr';r. \'rrrr lurvc rurprrsrcrl rlt,,t
                                                                                                       t6ls lrlirllrirtl.r.r l:r srrlrrrrrrted
       to Iltc rlttt.tt llv t )ctrrlr.r'1, ]ll l l..Dtrr irr etr11111s,1", r.'l:rr,',1 rssucs. Iltlr rtrl.rrt;tlr,)ll (';rrr(rr
                                                                                                                                rc:rsrarxlly
       bc  PI'.,rtth'tl     lltt'ttrlrtt'rttrl ttttrrliarnt l lr;l,c lrcr:rr rrtlrkrn11 rrrtlr tlrc |tllS rrrrit rrr c.rr.cct
                        rvttlttrl
                                                                                                                                 the
       issue and will need time to prePate the datn. I em rls,, ,,, ,1,,,
                                                                                      iu,.o,.... .i sr,rllrrll ,rtltlrrrorr;rl lr1;al
       informrtion on this mattcr. Oncc thesc issues are rcsolvr.tl, I rvrll rvorli r.rrv:rrrl
                                                                                                                   tcnr^hrr11 tlrr*
       iaformation to the union by October 21,2013, Please rrrrc rlrrt <krc r(,
                                                                                              rhr lr(.rs.rxl arrrl rrrlirrlerrrr:rl
       naorre of. the data trt;ttrstrrl. I will prcpare and send a noticc
                                                                                     to ell affected cmployccs inforrning
       thcm of the infiorm:rrrr,l ro lx.telmscd prior to submission.




       CC:             MrcltAEt.J. lroll^N
                       CI{ARLI:.S YOUNG
                       VII,LIAM PA'I'rHLION
                       KEITH SEVCIK
                       MICI{AELWIIIIS
                       RAIIBAnA VASQU!.:7,
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 169 of 288 PageID #:460


                                                                                                                                        erE
                                                                          STATE OF     ILLTM'IS
                                                           CIRCUIT COURT OF CIOOr COUNTY
                                                          JUVENILI TNOBATION DOPARTMENT
          nosf, itARtf,coLDEN                                                                                ll00Soutb Hrerihol Cr Ftoor
                   Hurrm Rcrouttr
        Dirrcclor ol
        Prcbrllon erd Corrt Scrvlcat
                                                                                                                 Chhrjo, lUnoh 506!l
                                                                                   \45-+                                  trt-{tt{t27
                                                                                   ;\f"c
                                                                                    ""t
                                                                                                                    3!2{tJ-f,!(R(Frr)
                                                                                                             tosc4oldcnQcoolcourlylt ggv




                                                                              [lEllOnANOUtrt


            l),t'l'lr:      st.l,l1    \ilI.:lt t-. 3lr|!
            'l'o:           I \S(   r\ s\lrll        l. l.(   x:.\l u-:
            FtoN:           nilsti It (;(rt.l rli\. 'lar
                                                              a.

                                                     | )lnt,:r:"t1,l( otj ! I
                                                                              ,.\t,\\ N.:{( ,t1tr:1.:\
            RE:             Rla.!l l.:(l'      1.1   ,n tt\tJ( )l{.\t.\ tIr   )\


                   I ntn irr r11 (.tllt .rf ihc ul)rl;rrlrl rir[ r,*t lirr inliflr rro,r lrt.r, , ,
            pti$'lttce tilcrt ,,rrbt'lr;rlfolrrrrrrr.[!..r.r..rlr,,r,,rrr,i:rrrrrr,r,rr
                                                                                                          lr|r i. -r,,, r rhrrg a
                                                                                          r'\rr,,          S.,,rr.,r, rl .r.t.r.in
            \'rrr.( ulcttlor,utrhrnt. r.rlu sitc .\r.rrr L \\. Sr,,uui l)", \.,
            ()llirtr\ Pulirrtruttcc t'rnlu{ti.tn undcr rh(                          lrrr s1.11             r{rrt d'titti,r,,
                                                                                                                      ,. ,t t, lr.rtiort
                                                                    sulrn'Lri(r.r ,,i l),1run.r:trr,.r't,rJiti,l               (.arnrcr
            (}se ,urtl l)urrris .\lcslndcr lirr thc
                                                            3)1f, cyairr:rtron lc?r., lrr th.rr rlrrs is rrrrlrrk.rrl.rl ltllr*riulrr4r
            (.,llr;iln(rlitt tnClt |ilqlli,r'Ct,s
                                                  lrrr,,rrrrI.l rCCOfd.1,1,.,r.,.lIrr        ., .l         \rflt     \t     .,. r r|ll
            .rlllrr(rl (llpl(rt.cr                 tlt.rr (l,rtlicnl tir, ,,,,, r',, ,,, (t ,
                                        rrrrlrtttitrp,
                                                                                                                                               r



                                                                                                        ltrri ,,lt,l ,.              1.. ..
           'lr'cttr"ttl' llt( lrcrrr'tttr'l l(rcrlt'tlu l(t'r'rrtr.\ct ili,rrr',rrh rrrr rrrrprrt,rr,, rr, , tttrr'rr rclrrr:crl:rtrrr
           ;rtttl lr,' ('t4rict'' I lllscfer. alrr cttrPlorrc [rtt
           lI Prr,\',dr I t.rl)r'1() l..rrr.
                                                                     rt(lrr.{r .r t      ,l rlrr.rr plrrrlr rr,rrrcc .r1r,r,rr::rl .rttrJ r,l*:r
                                                                                    '1rl



           cc:             lllr.ll \l'1. I Rr )t t.\\
                           t.ll itt,,lis lrr( \(,
                           \\ I.t I l\l u,',.11r11sr               l\
                           Kt.t l't I s!,:\'t:lk
                           \ltr.t   1.il.1.   \\'ll.t.t.\
                           l.\ilt.\' t'Ii,t|l.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 170 of 288 PageID #:461


                                                                                                 6-\         1
                                        STATE OFILLINOIS
                                 fiRCUTT COURT OF COOK COUNTY
                                 JUVENI LE PROBATION DEPARTMENT

   ROSE MARIE GOLDEN                                                      1100 South    Hamilton 8e Floor
  Director of Human Resources                                                 Chicago, Illinois 60612
  Probation end Court Services                                                       312-4J3-6527
                                                                                  312-413-5209 (Fax)
                                                                          rose.   golden@cookcountyil. gov




                                            MEMORANDUM


      DATE:       6127 12013

      TO:        JASON SMrT?r, LOCAL 34?7
                                 trrr
      HROM:       ROSE M.GOLDEN, DIRECTOR OF FIUIVIAN RESOURCES

      RE;         REQUEST FOR INFORMATION




          I bave reviewed yoru request for informauon regarding officers who were placed on
      temporaly suspension. Ia &at in each instance the officers wel'e represented by the uhion, all
      of the informaaon you requested has already beeo teadered to the union. Please feel free to
      conlact me if you require information beyond tl'at which is already available to the unioa.



      CC;         Micl-rAr,J.J. RonAN
                  CHARLE,S M, YOUNG
                  KEITH SI,VCIK
                  M]CFIAI]L WiIIIs
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 171 of 288 PageID #:462

                                                                                                       €v      z1



                                            STATE OTILLINOIS
                                     CIRCT'IT COURT Otr' COOK COUNTY
                                    JIiVENILE PROBATION DEPARTMENT

  ROSEMARIE GOLDEN                                                           llfi) South Hamilton   8c Floor
                                                                                 Chicego, Illinois 506f 2
 Director of Human Resources
 Probatiou and Court Servicps                                                         317.433-6527
                                                                                  3U1433-52D ((ax)
                                                                             rose.golden@cookcountyil.gov




                                               MEMORANDUM



     DATE:       7   /   17 /2013


     TO:         jAsoN sMIIr{LOCAL34?7

     FROM:       ROSE        }f.GOIDEN, DIRECTOR OF HUMAN RESOURCES
     RE:         RBQUESTS FON IINTORMATION




         I am io receipt of the request fot inforrnation dated July 3, 2013 regardiag a grievaoce 6icd on
    behalf of Juan Mbl"a ,I.grg a vrolation-tjf-?rrriclrXD( Sections 4 arlC 8. In your memoraadlm,
    you requeited the narnes ol all officers who were placed on temporary suspension vithia the last.6ve
    ya*r, th. offense, timeftame of the suspeasion, and case outcosre. Please provide a qajitel
    statemeat cteri$ing the rdevance (specific to the allegptions in this grievance) of the infonnation
    requested.




    ce           MTCHAELJ. ROI{AN
                 CHARLESYOUNC
                 IOIIJIAM P^TTERSON
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 172 of 288 PageID #:463


                                                                                                   +-"\ z'l
                                          STATE OF II,T.INOIS
                                   CIRCUTT COURT OF C(X)K COUNTY
                                  JUVEIYILE PROBATION DEPARTMENT

   ROSE MARIE GOLDE,N                                                            1100 South Hamilton Es Floor
  Director of Euman Resources                                                       Chicago, ttlinois 6061 2
  Probation end Court Scrvices                                                            31213},6527
                                                                                       312-43$52@ (X'ax)
                                                                                 rosa golden@cookcountyil.gov




                                                MEMORANDUM



      DATE:       7   lt9/2A13
      TO:         JASON SMTTH, LOCAL 3477
      FROM:       ROSE    M.GOLDNTffi.NCI'OR OF HIjMA}i      RESOURCES

      R.E:        REQUEST FOR IINTORMATION




           I am in receipt of the request for iaformation dated July 12,201,3 regarding a gtievance filed on
      behalf of Emily Pierce ellegrng a violation of Artide )Ot Sectioa 6. In your mernotandum, you
      requested "a copy of each Probation Of6cert per(ormance svaluation under the Deputies'
      superrision for the 2012 evaluation in their division " In dret this is con{ideotial iafotmatioo, please
      provide a written statemeot dadfring the relevaoce (speci6c to the ailegatioos in this gnwance) of
      the informatioa requested.




      CC;         MICT{AELJ. ROHAN
                  CHARLESYOTJNG
                  IOIIIIAM PATTERSON
                  KEITH SEVCIK
                   MICFIAELwlIJ,Is
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 173 of 288 PageID #:464

                                                                                                             Er5
                                             SIATE OTILLINOIS
                                   CIRCUIT COI.IRT OFCOOK COUNTY
                                  JIIVEM LE PROBATION DEPARTMENT

  ROSEMARIEGOLDEN                                                                    1100   $outb Hamilton 8e tr'loor
Director of Human Resosrces                                                                Cbicrgo, Illinois 60612
Probatiou and Court Services                                                                   3124334527
                                                                                              312-433-52{D (Fex}
                                                                                     rose.   golden@cookcountyil.gov




                                                MEMONANDUM


    DATE:
    TO:           IASON SMITI{, LOCAI 347?
                                   (t{t'-
    FROM:         ROSE ]VI.GOLDE}iI, DTRECTOR OF HL]MAN RESOURCES

    RE:           REQI.IEST FOR   IbIFORMATION




        1 am in receipt of the reguest for infornation dated September 5, 2013 regarding a goevaoce
    fied oa behalf of Barbara Yasquez ,ll"gug a r.iolatioa of Artrcle XIX and all pettinent cont(act
    provisions" You have requested:

          .   "A list of all drscipll.:e in i'er. of6ce for the past Eve years.   Plense   include employee name,
              date of i,ncident, descr:ption of incident aod action taken with the emplol'ee.

          r A    copy of written notices to Barbara Vasquez advisirglremiaciing her to comply with
              policies ia regards to supewisioa fbr all Ptobatioa Officer uoder her supewisron.

          r A [st of a1l disciplioe  in your office for the past 6ve years rvhereby Superwisors wete
              disciplined because of the Probation Of6ccr uoder their supervision. Please i"nclude
              employee name, date of incideng descr.iption of incident and actioo taken u,ith the
              employees."

    Regarding your request for copies o[ memotandums sent to SPO Vrsquez, all inlormahon was
    submitted snth tlre pre-disciplir:ary notice. ltelauve to your request for drsopline records, i.n that dr:s
    is confideqtial personnel infomration of a sensitivc natufe, I am declining to comply rritlr this tequest
    bascd on your expressed intentioa to release th:s rnforrnation publicly, In your merno you indicated
    that: "The disclosure of these documents rvould enable the public to monitor the rnaaner in which
    the Ageocy discrphnes govemment emplol'ees and assess the iob coaduct of public servants.
    Disclosure of the tequested information rpould serve the public interest by allowiog the public to
    corlpare the discrpLoe imposed by the agency on employees for similar oflfenses and thus to
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 174 of 288 PageID #:465


                                                                                                {-r L1
                                                                                            equitable tnaanet'
   determine if the egency is carrying out its management resPonsibilile.l in a fair and
                                                                                to deterrnioe if the agency is
   Discloswe would also t.*Lit" i"Ufc intetest"by aUowirig           the public
   ;.*Iyiag urith its leg l conu"ct rd r"qoit *.ot    i'  1t is iriperary..  eT   a[ iaformatioo   shared with
                                                   mairtained   in  a con6dential  manner'
   the Jniorlt grrding personael information    be




                MICIIAELI. RoHAN
                CHARIJSYOUNG
                MLLIAM?ATTERSON
                 KETTH SEVCIK
                 MICIIAELWILLIS
                 BAISARA VASQUEZ
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 175 of 288 PageID #:466


                                                                                                                     bY Ll




AFSCME   [ocal3477
Iuyenlle PrubrUon
116 S, Westsrn Ootober25,2013
PO Box 12499
Chlcrgo, IL 50612


Preddcnt
                       To:         Roso Golden
                                   Human Resourpe Dir€clor
 Mlchlel Wlll6

Vtc.Pll Ucnt           From: Jrson Smith
 lagon Smlh               '        YiosProsident,AFSCMBLoctl347'l
96$et ry
 Caml Braz
                       fi8:        Requcst for hfonnadon

tr.lanu                Isforms{on          n   quectcd: (Laurou Brown)
 Stcva KaflersE

ErecudvoBoad           Thoro is a griorancc filo on bohalf of laurq Broum as it relatls to Articlec )(D( and Articlo JO(
 Russdl Alls           of lho collostive bargaining a$Eomat. Tho union will maintain tlrs cfirlidmtiality of porsonuol
 Jose Bravo            inforroation in ordet frt managmcnt to corrply with 6e Illinois Public Labor Rolationr Aot This
 MErty Gl€lfon         information should be provided to $s Uoion by Novembor t, 2013.
 Jordalttlc Mathenrs
 Ma{sol VeOiQ
                                  A'list aU disciplino in pur ollioo for thu
                                                                              F"t livo ycars, Pleasc inclurk euryloyco nanc,
Trurteer                          date of incidcnt, dcscriptioo of incident and action ta&eir wifr thccmployee,
 Alftrnctmpbell               r   A datE and tims to inspecther porronnsl fils
 Nelon Rhrra
 Klstu Robeftg
                              r   Please provido information as relstcs to all Scroc'ncrs in roguds to notification of office
                                  iniorvicws
                              r   2l Day Casc,sl Notice to Appoar for alt Scroencn
                              r   90 DaY and 180 Day cases pmtoools
                              r   Iaformadon as it relalos to the protocol for all Screenors seoking assistaacs fiom ASA
                              r   Protocol for Scrcoaoru to mako Community rofonals
                              r   Ths Eotocol for Screeners to meiahin cass files for Bris population.
                              r   Tto Job Description of a Screenerand Adjrrdicator for this departnent
                              r   A copy of sign taining maaual and rccoivcd by all Probation Offoers

                       Plerse contact me        if   the agcncy requircs trrther slarificEtion of our leguest or wants to moet to
                       disguss    tte reguest, or a fomnat or    msairs of fundshing this infonnation to tho union.

                       CC: Mi,ohael Willis, Prooidentl,ocst 3427 AFSCME
                           Ivtaggie Lorcno, StaffRep, Council3l, AFSCME
                              Lruren Browu, Probation Officc, Local 3472 AfSCMB
                              Ksith Ssviok, Logal Coursel, Office oftho Chief Judge
                              Michasl Roba& Diroctor, Cook CountyJurrwrile Prabation
                              Chorlos Youag Doprfy Dircotor, Cook Couty Juvenile probdioa
         Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 176 of 288 PageID #:467


                                                                                                                                                         l'fr 1



    Ls'eai:3*zz
    PieriUbnt
     Mctael'WIl,s'
                                                        March20,2014"                :     r .                                   .'
 vicr    Prbsi{Eni .                   '
    Jasg':!Srnifi
.                                                   . To:
                                                              :.   chief   JudgeTimothyEvans           :    '

 SeOoarg                       .                                   off ice'rjf rhe ctr tef ludge
    p1bt;Brab
                                                    ' From: Jason          Smtth
:Tibasirret
    Steve lGsp6rski
                       .   .                                       Vice   Preiideirt, AFSCME Local 34ll


                                                    .
                                                        RE:        Request.fbr lnfurinailon (probation Officer Kehireth   Greenlaw)         .
                                                                                                                                                 '
 E (€tcutiY€'Bo{rd
    RusseH                                              There is a irieyance file on behatf of probation efftcer kenheth Greenlaw as it.
; Jose BrayoAkis                                        ielates to Artlcles XIX and )0( of the collective bargalnlng agreement. The union
    flafty   Gleason                                .   ii   requesting that the Employer direct the departmini head/ designee. to
    lordahefte Matthews                                 provide the followtng iiformation to the unlori by irdarch 2g;ZOl4
 :MiriSol.Vergara

lmo*eils                                            ,The names'of all the probation Officers in this department               rivho have be6n
  .Aaron Garhpbell,                '
                                                        llaced on tempo.ra rysuspensioir.
    .NelSdn Rivera                         i   -        AII relevant   inioimitlon per[aining to   thS allegations.set forth for the tempofttiy
    Kilha Roderrs
                                                        sugpenslgn                                                                    . i-"..,
                                                                                                                                                     :



                                               '.       Thls.lnformation    li being reqriested'in o(der for.the union to prepaie'for the
                                                        next step ln the tol[ctlv.e bargainifig agreenient and possible arbitraiiori if there
                                               .        ls no resejlution to thls grievince.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 177 of 288 PageID #:468



 Unritled Message                                                                 Page 1 of I


                ._;


    ;i    To... ii.l,r1l..t*,rrr I'lyr,l,r   i!x,"1.)


    ...           Arrrrrllrl,il,lil ((, l] yrrllt,lllll,t-{,rllt(,X   l.}


  Subjecti         Regardrng QA-p.O. Safler

  TahOma                              !. ::.,. ;        :   1.1 r:          .-.




            Mark I have reviewed with interest your preview of a
           case assigned to P.o. saffer that was highlighted in the
           QA process. I appreciate your diligence in reviewing
           this concern as well as the response of supveryisor
           Davoren and Officer Saffer. As we all know, those
           are mistakes where cases which are transferred are not
           at the standard we would prefer. That being said your
           efforts to ensure appropriate resourceslreferrals is most
                                                 .
           appreciated I also believe a comprete audit of this
           officer's work will be instructive for her. Please keep me
           apprised of your progress.




https ://niail.cookcountyi l.govlowal?ae=Item&a:New&
                                                     t=IpM. Note                  l1/2gnArc
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 178 of 288 PageID #:469




           {fi^"*t" fh,e* &,a- /rtyr/o
                       {2,}             q*- Po. r,n{,4/ e ;fu{*rrrrzd?*e
                             tl'o'/t-
           t'tt,i'Xto/            l, /i'
   y,n (A
                  ",1,
                           L,y,,       ,,n   , ,,
   t                         ",,1 (ll
         /)r,,,, ,r,.,a''r            {,,,    t,,,r


         ,.-1   ,,1,    ;s,'       /ftt,J$,:,t.,t
         ,rt)/ ,i,,ur' r{{r, /l
         ,      ,,{.i   ,.       / /r.,,, r)
                     ,,'               ')) n/-'t
        ,{rtq' /i,           -   ,,
                                 t\f
                                       i,rLr, /lV-, rn   /fir?:,^r :,r,1,        _,
                                                                            7n        /'i.,,,yai,,
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 179 of 288 PageID #:470




                                          Srate of illinois
                                   (
                                   ir( uit Court o[ (.oo]., (:r)ullty
                               Jur,q.s 11;g prob;Itor r I r<,lt;rrrrrx.rrt
       Charles M. young
Dlrecror of Admlnlsra[ve Sarekes                                             ll0O S. Hamilton Avenue
                                                                                     B(h Floor
                                                                               Chlcago, lflinols 606t2
                                                                                {3r2)433-6636 Tel
                                                                               {312)433"52O9 Fan
                                        T.EITORANDT]IT

                                              July 18, 2001
   SO:                    BRIA}T rlOIIEStrI                                        it   t   r   /,'r
                          pnoBAsI(}rI OtrICEn                                               l) lt.l,     \ )1..
                                                                                                   r ' {'l-   '1'


   lRon:                  cH RLES ,t. yotlrlc         Qn.q      ,
                          DTRECTON OF ADIIINISTNATTVT SRVICES


   RB:                    ETEp 2 murvA$cE

  On   July 2, A00f I convened a meetilg_lo address the step
  grievance filerr o, vour behorf                                   l
  Jordanette l'tatthews anri r,;u;;; rry-eisir,rr-;;;;;;""tativee
                                      Bios^. rreeEnt-for t.hi.e meeting
  with you were union r"p.urrniut.ivea     oTordanette ttatthcwe and                                                l


  Edwin Pascha'I"' DCpo nle;-c;iden attended
  representative. pursuant to my regueut theasunir:n  a rnanagement
  L!"re srievance ,i:lrlion oniv                            crarified Lhat
  A (3) which refr                 i'lrurieo io-iiiticie   xrx, sr.:crion 2,
  tr,e      a.v',"p'$!"::"i:"ffi::::l;"
      i. main focus,
  was the                                ]15 lili"l"X,I;"1:i;l"li;:1".
                           but parii-"r
                                      it were--r.ine-rier+,ed   out of
                                      ttrat v"ri -rvping of soeials
  context ' r'ts. irrart-hews aiso iet.t
  ehould not be an issue                 p,o.'s aril-rype their
  socials. !.rs- fiatthewe arso-rniicatea-il
                           "in""-"iner                   failure to
  Prepare ca'ea for trangfer r.s not u.ique"t-vIIr
                                                i.'yJu*other    officere
  do not alwaya follow trre-"oiiact-;lrocedure, -ttg
  t'hat the aanctlons rmpoeed-snoura egual. the often'e lrtattheHE gtated
  day auspenelon waa exieiEfrel--                             anat the two

  r gtated that r had reviewed the menos iesued by supervl'or
  Patricla petere ana oipo   J"tn-io"grove. The -in" gociars and
  tranafer of cases $ere not   tne  majoi  iiaui"l
  actlon algo addresged otirer-aieas-tnci;ei;;;            at"otplinary
        - Bhe deterioration of youi rork perfornance oveE a perlod
          of tine
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 180 of 288 PageID #:471




  plcB   2



         - spaclfle nor[os lgaued to you by your oupervlsor relatlve
           to your poor perfornance
       {t- yrt}nre.areetinge involving you, your aupervrsor and
           deputy  chlef   addreaelng peiEornanie weaknosBes
   {. - Belligerance   and ingubordlnatlon erhlblled by you toward
         your Bu[rervleor pat peters
  After a short caucug-requeated by the unlon, r,rB. r,tatthewe aaked
  that.management conaldei aome teilency-uiciugi-vou have been
  working toward lmprovlng your work peiroi,n"nce. you     gtated that
  you did not have iny aditilonal staEementa or conments.

  ll!:l_t:yiewlng  a}l. doounentarron re.larlve to thra dlacrpllnary
  :9!lo1   and gr1Gvtnse,_r.supgort the(?,Eay              fnp6Ead bi
  DCBo rlohn Coagrovo. Falluii to perFdrm iour -suapenglon
                                                   iob
  realrcneibllitlea ls a serloug vt6tatron 6i-aeiartnent porlcy and
  a dlaecrvlce to our cLronts. rne-Jiip z-grieiince      la dcnted.
  c!     tl. Rohan
         Il. Siffernann
         t. Wlllla
         ,J. t{attheus
         tlle
 O,tYrdro
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 181 of 288 PageID #:472




                                          $lrte of llllnolr
                                  Clrcult Courl of Cook CountY
                                     Ofllce of the Chlef Judge



    TO:             Jason Smith
                    AFSCME Locai #3477

    FROM:           Kei& Sevcik
                    Counscl, Oflice of the ChieiJudge

     DATE;          asfi'
     RE:             Srcp 4 Grievance           Ed Walsh- 3       Srrs



              A Step 4 pievance hearing was held regarding the grievance frled by AF$CME
     I-o,cal 347? on behalf of the grievant, Oflicer Ed Walsh. The union slaimed a vialation
                                                                                             of
     Article XD( of the CBA aRer msnigement imporcd a 3 day susparsion on the gricvant'
     Ac a ranedy, tle union aeks that the discipline be rescinded and purged from thc
     pxsonnel lile and the grievant be made whole.

            ARer a review olthe documenietion and testimony giverr at the grievance
     meeting, the suspensiort givar to Probation Offrcer Walsh is rcduccd from 3 days to ! "5
     day*.


     cc:     William Pattenon
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 182 of 288 PageID #:473




                                  STATE OF ILLINOIS
                             Cncurr Court or Coox CoUNTY
                     Jwnrsr,r Jusrrcr ento Cm,o PnorgcrtoN DrusroN
            TIMOTf,Y C.   EVAI.TII                                  1100 S.   Ifrnilton   AYenue
               CHETJUDOE                                                       Floor
                                                                              2od
                                                                     Chicego' Illtnoir 606t1
            MTCSAELJ.ROHAN                                               (312) 433{s69
                 DIXECTOR                                              81j})433-7388fu
       PRoBATION AND COUR? SERVICBS




  To:      Richard Makowski
                                     $&
  From: Michael.l.        nonan/Xl
  Date:    Oc{ober 24,2012

  Re:      Grievance Settlement

         Pursuant to a meeting which wa8 convened in my conference room today, October 24'
  2012, a settlement of your gnievance was reached through dialogue with you and y_our union
  representatives. ln adOitiorito you and l, you were represented by Jordenetle Matthews and
  Juanita Cannon both of whorn advocated on your behalf and were in agreement with the
  settlement- During the course of our meeting, I summarized the foundation br this corrective
  action which was initiated by your deputy chief. There has been a continued pattem of non-
  compliance with department LtanOaids-relative to your timely and lhorough completion of
  papinr,rork and record keeping- Both you and your union representatives cited the long-
  ierin issue you have had with your assigned cornputer, I acknowledged that while you
  computer miy have been out da[ed, you were being cited for a lack of motivation to complete
  your work in a timely manner. You have had (and continue !o have) the option-ot utilizing a
  colleague's computir andlor to have asked for aseistance fom a support staff member in
  enteriig your caie information, lt is my understandlng that this may be a rnooi point as you
   now have received a new computer.

          Afier much deliberation; there was an offer to reduce the cunent diacipline to a one (1)
   day suspension with the understanding that you waive your right to pursue. any other
   grievancb relative to tris decision. Furthir, both you and your union repreqentativgs agreed
   Io stipulate that your performance issues were not related to a training deficiency. but rather
   self motivation. tt theie is no raoccunence of a similar performance deficiency (which would
   be determined by a review of both your supervisor and deputy chief) for a one year perbd
   (through Octobei 24,2A191, you can request that this disciplinary decision be. removed from
   your iersonnel      file.  Any reoccurrenc€ of a Eimilar performance problem would be
   progressive frorn the original three day suspension.

   MJR/kms

   c   Charles M. Young
       Rose Made Golden
        MichaalWillls
        Jordanetts Matthews
        Juanita Cannon
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 183 of 288 PageID #:474




                                       STATE OF ILLINOIS
                              clRcurT couRT oF        coox coultTY
                JUVET{II.*E JUSTICE AND CHILD PROTECTIOI DEPARTIIE}IT

Tlmo&y C. Evans                                                                 1100 S. Hamilton   Arsnuo
ChlelJudge                                                                            8tr Floor
                                                                                Chicago, l$inois 60612
Wlliam M. Patterson                                                                   (312) 433{527
Director                                                                           (3121 433-5209 FAX
Human Reqrrces

MEMORANDUM

October ?0,2014

TO:            SPO Brian Modjeski
               Detentlon Ahematives Division
                               urp
FROM:          Wllllam Patterson
               Director
               Human Resources

 RE:           Result of lnvestigatory Meeting

Today we met to discuss concems that you failed to approprlately supervise your asslgned offlcer, P.O.
Jordan. After lnvestigating the matter, the Department is not proceedlng to formal dlsclpline. However,
you are reminded that you must follow all quallty assurance protocols of Home Conflnement with
Electronlc Monltorlng to ensure that your staff is ln compliance with policy. lt is your duty as a
supervisorto make sure that offlcers asslgned to you complete their dutles and ensure that thelr work
is thorough and accurate.


Thank you.

               Rose Golden
               Charles Young
               Avik Das
               Donna Neal
               Jason Smith r/
               Lloyd Marshall
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 184 of 288 PageID #:475




                                         MEMORA}IDUM

   ,Ianuary 12, 2004
   l0: William Fech
        Supe:rrieor
        Southeast, Divieion
   FROM:   S. pmukiuskag S D
           Deputy Chief Probation Officer
           Southeast Divieion
   RE: Pre-Disciplinary Meeting
   A Pre-Diaciplinary Meet,ing is set for Wednesday, rlanuary 14,
   2004, at 3:00PM in conference room 2o39At{,eecond froor of ttr.e
   Hamliton Building.

   The reaeon   for the possible dieciplinary action is ag folrows:
   1) L,ack df eupervisory accounEablility in:
        A) Tracking and notlng which youth on pO 0,Su1livan,e
            caseload were held in ?emporary DeE,ention Center.
        B) Holding PO O'Sullivan accountable for weekly vieits with
            those youth on hls caseload who were held in TDC.
   2) Failure in supenrieory oversight:
        A) Failure to note and correct PO O,Sullivan,s failure to
            compi.ete a social investigation on three caeie6,.

        B) Failure to complete a thorough audit of pO O,Su1livan,s
           caseload and thus fail to have a record on lwo of his
            caE eE



  Your presence ie required and you have the righE to union
  repreBentation.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 185 of 288 PageID #:476




                                         MEMORA![DIJM

   Date: ,fanuary 22,   2004
   To: William   Fech
        Supervisor
        Southeast Divieion
   From: Simon Drmrkauek
                         ^,
                            EC
         Deputy Chief Probation Officer
         Southeaet Division
   RE: Discipline--Written Reprimand
   A written reprj-mand ia being issued on the basie thaE, $upenrieor
   William Fech
   1) Failed in eupervieory accountabiliEy and oversight as followe:
         A) Failed Lo track-and note which youEh on Po o'sul.livan's
            caseload were hel"d   in   TerqrorarT DetenEion Center.
         B) Failed to hold PO orSullj-van accountabLe for weekly
            vieits with those youth on his caseload while they were
            held in TDC.
         C) Pailed to note and correcE PO O'Su1]j-van'e failure to
            compleEe a eocial irrvestigation'on three caees.
        'D) FaiLed to complete a thorough audit of PO o'Sullivan'e
            eaeeload and Ehus did not have a record or accountlng of
           .two of PO O'Sullivan'B cases.
   In your oral rebuttal you stated that there exieted eeveral
   mitigaEing factors :
   1) There was co1Eiderable stress in being a superrisor for
   Eraditional deLinquent, field unit for the first time.
   2) You did not have supernrisor trainlng
   3) There had been problems with PO O'Sullivan that were not
   corrected by your superiors
   4) You were trying to do a good job and did not want, to aEk for
   extra help becluee you were eoncerned about, appearing incapable
   of dolng the Job.
   5) You are apologizing for the probleme that occurred-
   The above mentj.oned fact,ora. may somewhat mitigate your
   culpability bu| do not abeolve you 9f reeponi.sibility for the
   failuree iir eupenrisory accounEabiliEy for the performance (or
   in thie case lick therbof) of a probation officer in your unit.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 186 of 288 PageID #:477




  Nor do they diminish your responsibility in eeeking.guidnnce,
  training, idvice if you felt i}} prepared to supenriee a fieLd
  unir.
  Your failure in supervisory overeighE occurred in areag thal
  should be obvious Lo any oqlerieneed professional in the
  Probation Department eince Lhese invoLved fundementaL
  obligations: seeing cliente in TDC; completing_socials; noting-
  caae aE,aigrments. ihus your are held re-sponeible and accountable.
  Taking  irlto coneideration that Ehis is_your-first involvement
  with Ehe'disciplinary Proceas and the listed mltigating factors
  I am issuing a- writtiri reprimand wlth t'he added condiEion that
  if there je-no regurrence of tbis or any oLher lapaea in your
  eupervisoqr responsibility thls written reprimand will be
  reinoved frirn yoirr personnll file in nj.ne (9) rnonths instead of
  the eontracEual eighteen (18) months.
  AddiEionally you have agreed to the following corrective actions!
                                                          to assure
   1) You will striLlcture PO O'Sullivans work gchedule policy.
   tirat a1l his job  reqgirements are completed as  per
   2) You will deviee a system for tracking caeeyouraseignrnenLs, court
   dates, socials for each probat,ion officer in        unit'
   3) You will deviee a ayBtem for noting and tracking all.unit
   ciienfe who are held i-ir mC and assuri that unit POs maintain
   appropriate contact with such clients.
   4) You wilL audit every eingle case agsigmed to your unit eachto
   aesure that  you have  n6ted ind documented in-y-our  records
   caEe. ?hls witt enaure thats you can track foldere, vieits,
   eociala, logs etc.
   5) You wili. seek and accept the aesietance of Lhis DCPO and SpOe
    (euch ag SPO Dvorsky ana SpO Matthews) in devising the alove
   mentioted syetems .i.a in any other eituatlons where you feel the
   need for aesistance, guidance or advice.
   Failure to comply with the above conditione eould reeuLt, in
   fuither discipiiir"ty action up to and inc}uding termination.

   cc ltichael Rohan
      Director Court Serviees
      Charles Young
      Director Administrative Senrices
      ,Tordanette Matthews
      SPO and Unlon Sterryard

       Personnel File
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 187 of 288 PageID #:478




                                                  MEMORANDUM

    October Z0, ZA!4

    To; Director Rose Golden

        Deputy Director Charles young
                                                                                                       i
        Assistant Deputy Director Avik Bas                                                             ')i   '-:ld,r^\\u.-

        Human Resource Director Williarn patterson

    CC: Union President   iason Snrit I r


                                $ll!t
    From: PO   roshSravin
    Re: Ongoing Concerns    wittr SpO Bailey-Holland and DCpO pieroth




    I have been fortunate and blessed to have nineteen
                                             a          year career with the cook County Adult and
    Juvenile Probation Departments. I have been commended
                                                             and have exceeded in almost all of my
    performance appraisals. The work I produce and
                                                   the pride I take in my job has been noted         by both
    departments. Unfortunately, the current work conditions in this
                                                                        division are dehumanizing, toxic, and
    hostile. The interactions I have experienced with sPo
                                                             Lena gailey-Holland and Dcpo Bill pieroth have
    been unlike any other I have ever experienced in my career.
                                                                   Their behavior is blatanily unprofessional
    and unbecoming of management and goes against the
                                                                                                                     (
                                                              departrnent's standards. unfortunately, I believe
    my co-workers are scared to put anything in writing because
                                                                    they are in fear of retaliation. However, I
    have no choice due to my rapidly deteriorating health because
                                                                      of this environment, I look forward to a
    swift investigation and resolution of this current hoslile
                                                               work environment that spo Bailey-Holland arrrl
   DCPO Pieroth are responsible for.

   First, my interactions with SFo Bailey-Holland are always
                                                             toxic, hostile. and dehumanizing.    I arn
   consiantlv being yelled at from down the hallway to get into
                                                                  her office" lf I don't respond she gr,rs louder
   and louder until people ln diflerent work arcas and different
                                                                  departments can hear her. when I go into
   her office she bangs her fists against the desk and speaks
                                                              lo ms in the most hostile and dehumanizing
   manner possible' She also screarns at me on the phone while
                                                                   having it on the speaker setting, be{ore
   always hanging up on me. I have many witnesses to how
                                                              outrageous this behavjor is. I rvould ask for
   Po's smolar, 8rown, Donnelly, Shanahan, support $taff cerestine Hi[,
                                                                            and spo rhrow-Koc    to be
   interviewed.

   5Po Bailey'Holland is constantly blaming me that it's my iault when
                                                                            anything doesn,r go smoothly. she
   has been heard bad mouthing my co-workers and I to other
                                                                    agencies, departments, and to our own
   support staff' She is often heard yelling, "lf they'd do the ir damn jobs
                                                                              we wouldn't have any problerns,,
   when my unit members or rnyself go to her for any direction or help
                                                                             she yells our, ,,what now, why you
   always coming to me with problems, flgure it out your
                                                             darnn selves, and stop coming  to me,,,  gut,   if we
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 188 of 288 PageID #:479




    do not come to her with a question she screams at us for not coming to her and rnakes a scene. We are
    constantiy being belittled and are always wrong wlth everything we do. She is constantly overheard
    blaming the RUR officers for any problems that occur. Also, she pute everycne on speaker phone with
    her door open and is constantly broadcasting our personal business to other people.

    last week SPO Sailey-Holland agreed to meet with the three RUR probation officers (Melissa Donnelly,
    Paula Shanahan and myself) who asked for a meeting to address the atmosphere in the workplace
                                                                                                  that
    has been created since SPO Bailey-Holland transferred to our unit. This meeting wenr on for
                                                                                                  at least two
    hours. She continued blaming each of us for all of the unit problems. As in her past behavior, she
    continued to talk about indlvidual unit members without accepting any accountability for the part she
    plays in the current unit dynamic. Whenever she was confronted about her behavior
                                                                                          she would turn it
    around on us. She continued to yell at me in front of the other two RUR officers in our meeting, ,,you
    should grow some balls and stop always hiding behind Melissa". She continued yelling at me, .,you
    supposed to be a man, you aia't.no man, a man confronts me when they got a probiem with me,,.        I   -
    stated I have on several occasions only to be yelled at and be dehumanlzed further, Later, after
                                                                                                     this
    meetang she was overheard bad mouthing the three officers to support staff, Shanel Jones.
                                                                                                However, it
    should also be noted, that while discussing issues we have with support staff regarding the
    transportation of minors to the Saura Ce nter, she was equally talking negatively about ShanelJones.
                                                                                                         All
    three of us walked out of this meeting fufiher dejected and more appalled and scared of Spg Bailey-
    Holland's behavior. The three of us left very upset"

    Ihe second part of the meetin8 was to try and address the protocols    and expectations of our unit in
    regards to after work releasesand transports. However, we walked out of the meeting
                                                                                              with her refilsing
    to give any verbal or written information regarding protocol. This will continlle to be a problem when
    someone can not work past their contracted approved schedule. This issue happened again
                                                                                                   on Friday
    70-77-14. PO Shanahan was seen leaving in tears, I was sick to my stomach, and pO ponnelly
                                                                                                    was visably
    very upset. As PO Donnelly and I were leaving for the day I averheard PO Smolar talking to pO Donnelly
    where Po Smolar stated that he is uncomfortable with the tension in the office and he is sorry.
                                                                                                       He
    further $ated that she (referring to SPO Bailey-Holland) talks about you guys to me, but tjust try
                                                                                                       and
    keep her on my good side so it doesn,t start happening to me.

    ln conclusion, SPo Bailey-Holland's behavior is so toxic, dehumanizing, and hostile lt has
                                                                                                  created a work
    environment that is imposable to work in. On numerous occasions we have tried to address
                                                                                                     our
    concerns with her just to be screamed at and treated unprofessionally. At this point, we have gone from
    a unit of highly motivated, productive, and self-rufficient officers, to a group of people rryho
                                                                                                     are scared
    to make decisisns fearing the ramifications from 5Po Bailey-Holland. po Shanahan and myself tried
                                                                                                          to
    address her behavior two weeks ago with DCPO pierolh. He told us we should collectively put
                                                                                                    our
    concerns in writing if we wanted anything to be addressed. We told hirn we wilt let him
                                                                                              know if we will
    proceed with anythinS. Later, we informed him that we will try and meet with her
                                                                                       flrst. He never came
    to ask any kind of follour up questions or show any concern based on our issues.

    ln addition to the unprofessional behavior of SPO Bailey-Holland, i would also like to mention
                                                                                                   the
    behavior I have experienced with DCPO Pieroth. DCPO Pieroth's behavior and blatant disrqard for
                                                                                                       our
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 189 of 288 PageID #:480




    department standards are even more concerning based on his positlon with this department.
                                                                                                     His
    behavior is appalling' on october 9'h I walked into DCPO Pieroth's outer office area, as I
                                                                                               do every day, to
    hand support staff5andy Bennett the RUR list for her to iype. As I was handing her the list
                                                                                                 I heard DCpo
    Pieroth and DCPO Caulfield making fun of rne in his office. They were heard making fun of the
                                                                                                     way I talk
    how I say mitten and button. They continued to say how ridiculous I act and talk. Stunned,
                                                                                               I looked into
    his office and realized they had no idea lwas outside and heard them conlinue
                                                                                   to make fun of me. I
    walked back into rny office shocked and stunned what I overheard.

    on 10-14-14   OCPO Pieroth came into our office with a lot to say. While P0 Shanahan was
                                                                                              attempting to
    praise SPo Bailey-Holland for the way she handled a particular (ase,
                                                                         DCPo pieroth agreed, but then
    started to say how "rough" her approach is, We then started to discuss his move to us
                                                                                          and           the diffieult
    transition that is occurring when OCPO Pieroth stated something to the effect of, ,,what,
                                                                                                     $ the big deal,
    its just one girl raped and stuffed in i trunl. He then told us how he stated that
                                                                                          to Director Rose-
    cuEen, and was toiil how inapl.rupriate that was. He stated several trnes, I probably                                     Llti-   \(   '
                                                                                                  shouldn,t have          :
    said that to you 8uys. but continued to make jokes and maie tilnt of this horrible and
                                                                                                  horrific infl(lent.     i : 1rl. 1*-
    ttf': yft i-i*jai"ase aiia a poor girl was irrutahzerl and victimized and he is mainig fun of the girl. on
                                                                                                                      a
    personal level, whith t ciptct will remain only the knawledge of the people
                                                                                     I have wrltten this
    memorandurn to, I am a survivor of sexual tbuse lrorn 7th grade to my freshman year
                                                                                                 of high school by
    my junior high principal. Also, at that time it was a high profile media case. I can't
                                                                                            believe this
    department employs a depuly chief who makes fun of a recent case that had such a negative
                                                                                                           impact of
    this department in the media. However, as this is the second time tha! DCpO pieroth
                                                                                                is in direct
    supervision of my unit I know tha_t he has a history of making fun of our client's names,
                                                                                              afflictions, and
    diagnosis. He continuously gives ni.kra*", to our clients and their farnily who have issues or h'e just
    makes fun of their situations.

    Additionally,  few weeks ago P0 Shanahan and I were walking out of our office. oCpo pieroth
                    a
                                                                                                 was
    walking in the other direction when Po 5hanahan stated, "2 mountain dews Bill,,? He
                                                                                        looked around             to
    verify no one else was around and stated, "l deserve two, I
                                                                lrrsl le-ft the Chief ludges office and got it
    8q9d". He put his buttock out and leaned over airaitateu, ", foi it right in there iut t L.nt over-and took
    it like a man".-He started to chuckle and walketj away

    I will not and can not accept the behavior of either Supervisor
                                                                     Bailey-Holland or DCpo pieroth; both of
    these managers' behaviors are inexcusable. The work we do is challenging and hard
                                                                                             enough without
    the additional undue stress that I am bearing as a direct result of their unprofessional
                                                                                                  and dehumanizing
    behavior, I look forward to a swift investigation and am asking for rny entire division
                                                                                            to be interviewed
    about their interactions with our direct management. My personal health is deteriorating
                                                                                                  rapidly due
    to this hostile, toxic, and de-humanizing workplaca environment and I notice the significant
                                                                                                      effect it is
    having on my co-workers. My hope i5 that the department will act quickly to
                                                                                     rectify this situation, but I
    should make il known that I will file a complaint with the IEOC if this is not swiftly
                                                                                           rectified. I will also
    follow up with Judges Evans and Toomin if no action is taken. I have already consulted
                                                                                                my physician
                                                                                                           in
    regards to the effect that this is having on nre. Thank you for your help in this
                                                                                      matter and look forward
    to a quick response.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 190 of 288 PageID #:481


 RE: Violation of Senior Officers rights                                                                 Page   I of2


 RE: Violation of Sanior Officers rights
 Jordanette Matthews (OCI)
 Srntl   Monday, February 03, 2014 11104 AM
 Tor     Allcia S Ortl: (OO)



 Allcla I take offense that the union is only worklng in the best lnterest of Afrlcan Amerkans, As a Negro I am
 truly offended that you would make a sfaternenl of " who's looklng out for LaUnos and Other Ethnlc groups. are
 you serious? You talk about the executive boards members belng held accountable. Look at the make up of the
 board; undersbnd that Latinos on the board overwhelmlng vote in conJunctlon wlth the non-Blacks ggyo of the
 time regardless of the topic. Please get your facts stralght, If you think that Blacks are so protected, why is that
 I did not get the posltlon ln tralnlng? Oh yeah a Latlno female was gtven the poslthn, Oulda Cunningham asked
 about the interstate cornpact posltlon when she knew Paulette Levy was leavlng, she was lnformed that the
 posltlon would not b€ Rlled, Then came Ed Lynch who ir not Black and was gtuen the posiflon. The other subject
 about golng fair share, that ls anyone's eholce, Your assumptlon that there will be a new unlonf lf that ls what
 members want they should go for lt,

 Jordanefte f,latthews

 From: Alicia S Orflz (CICI)
 Sen*     Frlday, January 31, 2014 2:59 PM
 To: Jason Smlth (OCJ)
 Cc: Marlsol Vergara (OCJ); Steven Kaspenkl (OCJ); Nelson Rlvera (OCJ); Carol I Braz (OCJ); Jordanette
 Matthews (OCJ); Russelt Akls (OCI); Jose D Bravo (OCJ); Maffn Gleason (OCJ); Ktsha r no&rts (OCJ); Aaron          R
 Campbell(oCJ)
 SubJect: Vlolatlon of Senlor Offlcers rtghts

 I would llke to formally complaln, and request that a grievance be file not only for the "duues,' of the Interstate
 coqngct Coordlnator, but also for the posltlon whlch was previously fllled by irO I. porter, currenfly asslgned
 to SPO loeb. I previously submltted a bid for the Interstate Compict Coordlnator sn tO/!O/r:, and was
 informed by Mr. C. Young that I could not bld for that posltlon whlch was a management positlon, not a unlon
 positlon. If my memory serYes me right thls use to be a non-supervlsory unton posltion prlor to Mr. Lynch
                                                                                                              belng
 asslgned to it. I do not understand why or when thls union allowed thts io happen. we ihen learned at the full
 rnanagement meeUng that a union member has assumed the responslblltles of the Intersbte Compact. Why was
 this not Posted? Not only did the Depaftment vlolate our unlon conkact, Article X/III, Secilon 1 A, B, Section
 2, D, but so dld thls union by allowing thls to bke place.

 Also, prior to SPo Porter retiring, the Departmeni reportedly was phasing out her position which resulted in Spo
 Porter retiring. Yet, lt ls my understanding that SPO Loeb has now assuried those responslblllfies, now
                                                                                                          being
 house ln the Markham Court Buildlng part time. Please explatn how you allowed thls, vlolaBng sentor officeri
                                                                                                                  that
 had blds ln for that positlon. I myself rescinded that bid when the tiepartment clatmed it wai betng phased out.
 Wlth all due respect, SPo Loeb has never been accounlable for her Ume, sneaklng ln and out of tlri bulldfng, not
 speaklng to her staff, not leftlng them know if she ls off or working anotfier assigiment such as adjudication or
 detenlion screening which she needs to stop dolng, In nry opiniori those emplofees should file a 6''iscrinrination
 lawsult but because she "leaves them alone", they ccntinue dolng as they please. personally, I would've expected
 tltis board to have made lt clear to her that she should not volun[eer to perform the dutis of anol.her union
 posltlon, maklng the case to management that those poslUons should be fllled by another unlon member.
                                                                                                              Also,
 can someone please explain why she is allowed to earn comp time when she works other assignments yet when
 several other of us do so, we do not have tfiat privllege? I would also like !o understand wtryitre
 ScreenerslAdJudicator from Markham dld not fall under the current SPOs in Markham llke they
                                                                                                  used
 to hlstorlcally, i believe that R. Golden indlcated that they wanted som€ conslstency betv'reen the suburbs and
 the clty, then why is lt that SPO Loeb did not assume the Brldgevlew, Maywood, Roillng meadows & Skokle
 Screenerfi dJudlcators?

 With all due respect, when wlll thls union, specifically thls current Unlon President stop vlola0ng the rights
                                                                                                                of
 senior officers. Unfoftunately, I have been the vlctlm of his actlons more than three times if tr im not nristaken.




 https://mail.cookcountyil.gov/owa/?ae=Item&t=lPM.Note&id=RgAAAAC5gJffxrJoTyfrj0... 2/3lzol4
  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 191 of 288 PageID #:482

    RE: Violation of Senior Officers
                                     rights
                                                                                                                                    Page 2 of 2

    Enouglr is enough' Tltis ulion
                                      is sinrply here to sewe
    as the "outliars"' sonte                                    trre troubred/probrern officen
                                         r'eri[Je iiai iirican amcri.un                        referred to by nanagerne.t
                                  oirirprn"'vui, *"L'o ,t,"rgiv or-iiJ"o *e drscriniinateo by manlgement sincc
                             :tror.r.sly
    nrore Arrican Americarrs are

                                                           lrgn
                                                                i                 ,r,i";;      fi;         gyv prot"ctr, niJte .rears     for,
   yi.ii!i{fi.?lgit".i,1T,"Jr,":;J,il[:rl;r;";L;Hi::1ig[:-:r-l  er
                                                                   m i,nrii,                                                         presir,ert
   and rhe union takes care or *'u-n?*."
   upset with the rccent mo.vcment
                                                            iiHH;       r i"i .'"rrro",,t
                                                                                                                      ",r,'i,i,on
                                                                                            ffir1Tl].fitfilil:ill|ir,Ifffl:r;'
                     accounta'le' rrs no
                                                     wlthln the cleoa'rtm"rl eoii;
                                                                                    ;r';.d;          and
   l:,,::.""'o                                     worr#   ff   ili,"X'of rs have s*o r"r, ;i.,.,.e     this union executive boar,
                                                                                                    and are rookins forward to
                                                                                                                                   ncerJ
                                                                                                                               a new
   I look fonvard to your         re

   ;,'1.iT*'""'H#]ii:*i'#;"'.""',t[iJ:*:ffi#i],:t*'**:iiJi,[l[i#,i.'i,i'#:i,l                                               x].,'J"I,i,,,

  Allcia Ortiz
  Supervisor probaUon Offlcer
  Juvenile probation Depa
                              rtment
  SorIfi west Suburban Dlvlslon
  arro-g-evtew( l,larkha
                         m U n lt)
  10.2.20 South 76th Avenue
  nnogevlew, IL 60455

  Office   #        108-974-6690
  Fax  #            t08-gt4-66t1
  emall;            ia.orlilglr:nokc.ountf
           1.,{ic
                                             il.   gpl




https://rnail'cookcountyil'gov/owa/?ae=ltem&t=rpM,Note&id=ngAAAAC5gJffXtJoTyfrj0...
                                                                                                                             2/3/20r4
   Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 192 of 288 PageID #:483




councir3t   4
ATSCME
            June 17,2010



            Sqll-l   ri:t (Srlilierl rrlr! ltt'ur-rlll t 'S' llrri'l


             Brucs Wisniewski' Adminishator
             Offrce of the Chief Judge
             69 W. Washington St., Suite 3300
             Chicago, IL 60502

             Re:AFSCMELocal34??*TemporarySuspenslon(Sanford)-ArbltrationReferrgl


             Dear Mr. Wisniewski:
                                                                                                                  3 t /Local    3477 intent             to
             This lener is bcing written ro inform you of AFSCME Council
                                                                futurc, you will contacted by our Law
             arbihate tlrc abovc rcfersnced mattcr. ln the ncar
                                                                  agreeable datcs and timcs'
              Dcpartnrent witlr a panel of artrilrarors md mutual


                                                                           me at (312) 641'5060 ext' 4357
              Ifdrere are any qucstions, please do not hesitate to contact
              ol rltlort'llt'rtt ltlre tttr.'-t l.rtlt!. Thank you"


              Sincerely.
                      .:I                      ..   ....
                    lr-
             ,"I


               Maggie Lorenc
                   Staff Representative
                   AFSCME Council3l




                   cc: Mike lVillis
                          Franciseo Arenas
                          Avik Das
                          Joe Bella




                                                                                        amd i"tuniciPal Employeesn                                 Council       3[
             Anterlcan Federation of State, Co*ntY                                                                             :.:l;ti             :rr: :'':):
                          -fFL.r . itr r. I   fAX rl ,': lrl r--;   \#E&q-*,rrjr.rrll   i:"t'   ,f i a:.;"r' ri :'/,rr'a                 a','ri'
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 193 of 288 PageID #:484




                                                       State of lllinols
                                               Clrcuit Court of Cook County

                 Chomben of                                                                     50 Wert Wslhlngton Streer
              TimothyC. Evans                                                                           Sutte 2600
                  ChlefJudge                                                                      Bichard I.0eley Crntar
                                                                                                  Chlcago. ll[nolr 60601
                                                                                                      (3r2) 603-6000


        November 6, 2015
        Commlsioner Sianley Moore
        Cook County Eoard of Commlssloners         -   4s 0istrict
        118 North Clsrk Street, Room 567
        ChlcaEo, llllnols 50502



        Oear Commisslonel Moore,

        I wont to expfess today that I appreclate your conoern about our.|wenites on pmbatloo.
                                                                                                  I belleve evary
        stakeholder ln our fustlce system hat the same goal ofensuring that we do everything we can to put our
        children ln a posltlon to succ€ed. And I belleve every stakeholder ctriws for the same goal of pursulng
        our mlsslon in a 0nanclally prudent manner whlle ensurlr6 the sehty of our stsfi our              and the
                                                                                                           fwenlles,
        communlty at-lerge.

        Thls letter addresses your suggestlons anfl provldes tha relevant context to understand why we op€rate
        ln thc manner    thrt we do.

        Currently, all of our Cook County Juvenile Probatlon         officen   (JPo or JPost are authorized to carry law-
        enforcementgradepepperspray,anaxpandablebatonandwearabulletproofvest"                             Th"seprotectlve
        me8sures are avallable at      th{ roquest oieach offlcer, and every offlcer     ls   tralned in non-vlolent crkis
        interventlon stratagies and physical self-defuose including the use of pepper spray and baton. Sorns
        asslgnmcnts that Involve belrtr tn the fleld later at nigrlt or on weekends obllge the offlcers to rarrel ln
        pelrs and to be cqulpped vrlth pepper spray, baton, and vest. Slxteen (16| aslgnmantr llke
                                                                                                        thls exlst
        wthin the Jwenllc Electronlc Monltoring (tMh these ofllcen each carry                 e caseload of active EM cllents
        and may be ln ths freld as pert of their dutles.

        Io   date, most flGld offlcers do not wear bulletproof vests or carry a baton. Offlccrs may all have pepper
        spray but wlll  ctrT It wlth them optaonally and ofun not vlslbly dt tielr dlscre{on. As of today, there ls
        no record of staff lavlng to use their pepper spray, brton, or rely on the protectlon of a bulletproofvest.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 194 of 288 PageID #:485




        You hrve s4gested that ill Fhld Probatlon offtcers carry a ffrearm and vrnar a bullet-proof rrest.
                                                                                                           ln
        addlUon, the locrl bargalning unlt rtprasentlng JPOs has made perlodlc proposab
                                                                                            to mamgem6nt
        s:eklng that ell or some subset of offlcerl ba authorlzed to carry ilrearms along wlth
                                                                                               a demard fur
        lncreased comgerurtion for carrylng ftrtarns

        flowever, the percelved enhancernent to offlcer safety that a firearm provides ls fer
                                                                                               outwelghed by the
        lonSstandlng history of JPos safely opeiatlry ln the fleld wlthout havlng
                                                                                  to rely on thelr exlstlng
        protectlve 8$r, rod by the oven helmlngly posltlve relatlonship
                                                                           JPOs havr wlth young people and the
        comrnunitles senvad.

        lam conerned th8t lntmduclng ffrBarms uould compromlsc thls reletionshlp and ob$urc
                                                                                                      the
        compasrlonate "face" of our Juvenlle court and judges that JPOs provirie. We strhe
                                                                                              to refiect the
        rehablllhtir,re values of fuwnlle ,ustlce and the idea ihat JPos are rosources
                                                                                       and support to young
        peop{e and communltles struggllq wlth viohnce and
                                                                 crlme.

        our messrge ls a slmple one: The deparlment stands wlth our yourtg p€ople and
                                                                                         not ln fear ol them.
        lntroduclng deadly force carrles too much of a potentlal for that mbslon to be
                                                                                       compromtsed.

        Rqrrdlng your request that I till the posltion of Chle f Probatlon Offlcer, that posltlon
                                                                                                   ls cunently hald by
        Avlk Das. rhls budgeed posltlon, as lt ls tttle4 has atways been fllled by the immeutate
                                                                                                      subordlnate to
        the posltlon of 'Urector of Juvenltc Probation and court serulcer"" Mr. Das
                                                                                        succ.eeded Charler youry
        f,'ho retlred tt lhE and of 2014, as 'Chlef Probatlon offlcer,' and the posttlon
                                                                                          thot ls vacrnt ls thr one
        for "Director of Juvsnlle Probatlon and Court serulces.' thls posltion has been vacant
                                                                                                    slnce the
       totlrement of Rote Golden ln late rebruary of thls year. Slnce thrt tlme,
                                                                                 Mr. Das has been frrlfilllng hls
       roh rs'Chief Probatlon Otflcer, lnsofar as he ls the "Acthg Dlrealot , and hlghest ranklng
                                                                                                  manager ln
       the deprrtment.

       You have also rsked that wo restructrre the dutles of EM Oftlcers.
                                                                          8y labor low and the applicablc
       collectlve bargalnlng agreemenL €ny restructurlng of dutles for thr bargalnlry
                                                                                      untt posllons st lssue
       would be sublect to unaon nsgotlatlons.

       Nevertheless, your srrggestlon here accurately focuses on the allocatlon
                                                                                 of trsks fur each off,cer. Ths
       losal union represontstfu€s and rcwnl of thr offlceff that would be sublect
                                                                                      to restructurlng hay?
       already resisted how dutlcs are asstgned. Nevertheles, brct.up formanaglry
                                                                                        cases ln the absence of
       the'primary" offler ls presently bullt ln through the allocrtion of the othero{flcers wlthln
                                                                                                       the EM
       oprratlon. Whlle this s'JSSestton of "prlmaqf and 'seeondarf' roles may not be
                                                                                           axpllcttly apparent ln
       case elbcatlon, sll EM staff members collaborate as necdcd ln
                                                                       tie absence of an as$gned oflicer.      our
       manatcmcnt team remalns interested tn discusllry altcrnatlws wllh the unlon for
                                                                                       assf,nlng dulies or
       t sks but has not, to date, recelvtd any proposals from the unlon ln thls arca.
       For your suggastlon to asslgn onG probatton officer at each
                                                                   of the county courtfiouses wlth the ablltty to
       conduct devhe lnstatls after a fudge has ruled a
                                                        Juvenlh offender be ptaced on stecttonlc monltorlng, it
       is lmportent to noto that the suburban
                                              iuvenlle court calendars are notactfue every court-business dey
       of the week, The one excaptlon hen ls Markham.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 195 of 288 PageID #:486




        Juvenile cases ane heard ln Skokle on Mondays, ln Rolllng Meadows on Tuesdays, and in Brldgevlew
                                                                                                           on
        Frldays. Juvenlle cases for May,vood are hoard on Wednesdays and Thursdays wlthln the
                                                                                                  maln luvcnllc
        court bullding (1100 s. Hamllton), AllChlcrgo-area cascs are heard Monday ttrrcugh Frldry the
                                                                                                    ln    maln
        buildlng. Therefore, management has been explorlng how to dephy al least one ofllcer to stan
                                                                                                        ev€ry
        dly ln the Markham fwenlla court calendar, Slmllil to the Ebo\re suggestlon, such a position  would
        involvs funher negotiatlons wlth the unlon and may not be fieaslble absent addltlonal llne
                                                                                                   staffto cowr
        existlng asrignments.

        You have also  xked that we provtde the probatloh offfcers the pow€r to anest Juvenile offenders wio
       violate the tcrms of EM. whlle thls ls allswed on a llmlted basts by the probauon and probation qfflcers
       Act (730 ll"cs 110/11), rpos have not tr8dationally exerclsed thls authorlty ln cook county.

        Like my concern about flreanns, thts ldee would havo a corroslve effect on the   supportlw r€gtlonship
       thati5characterlstlcofjPowork. Moreornr,probatlonpou,ersofrnestarellmltedtoviolauonsofthr
       termt of probatlon which are not necessarlly the same as vlolation of the tsrms ol tM. lhat to
                                                                                                        ls   s3y,
       young people actlve on EM are not necessarily on probatlon, ond the
                                                                               basls for a ftnding of vblrtlon of
       EM b nol the sarne as the basls for a flndlry of a vlolatlon of probatlo& ln addltlon, our
                                                                                                   Adult probation
       Demrtment-desplte heving flrearms and24/? EM fleld caprctty-doss not arest indivlduals
                                                                                              for
       violadryEM.

       On tnother matter, our EM devlces currently have GPS trracklng but th€y lsck the yoice
                                                                                              and siron
       capabllltlesyou mention. The contnctwlth tlre cunent vendorerplret ln February, and it is
                                                                                                  a sffie
       contract that seMces both Juvenlle and Adult Probatlon departrnents. The procumment
                                                                                                   offce
       encouhages such  cortractJ that support a "volume dlscount," Eoth Juvanlla rnd Adult ara seeklng a 1.
       year extenslon wlth tle current vendor while we dewlop and
                                                                    issue rn RtP for thls technology, and fleld
       test varlous devlcas during the extemlon perlod in ordar to determlne a vendorthet work
                                                                                               best for each
       department's needs,

       You have also recomrnende d that we lmplenrcnt a 2rl-hour €M recponshrc shlft. To
                                                                                             do thls would
       require addltlonal staff. We currently do have ofllcers based ln the office monltorlng alerts
                                                                                                     and
       movement and effuctlng conective phone crlls or vlohtlon roports as recessary
                                                                                       to minlmire delay ln
       response. Glven that the argument for ffrearms would strerython wlth the lntroductlon
                                                                                                of an overnlght
       toam, perhaPs the county could contnct for orernlght ffeld $rvices so as to preserve
                                                                                             the dlstlnctlon
       lhatJPOS aro not armed. Contractlng wlth a v€ndor tliould also prolect our olHcers lrom
                                                                                                engaglng ln
       thet level of potentially dsngerous ovemlghl wo*.

       In addltlon, you have askad thet we restructure dutles of EM proballon offlc€B
                                                                                          to ensurc that each
       6roup of offendere on EM devlces has two probatlon officers Inslde of tM asslgned to them wlth the
       abillty to respond to tampers or vlolations, The department certalnly would welcome
                                                                                                 the opportunlty to
       Srow thr ranks of its staff across lts op€ratlons, but the ruggsstlon lnyolves "restructuring" duties of
       brrgalnlng unit employees, whereas the earlersuggestlon:poke ofthe need lor'back-up,
                                                                                                       foran
       absent "prlmaq/'offlcer, this speaks to havlng an offker speclflcally asslgned taslr
                                                                                            to respond to
       tempsrs or violations. Uhlmately, thls sugSestlon tmck what manag6ment ls currently
                                                                                                 developing
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 196 of 288 PageID #:487




        withtn the €xlstlng rank of the EM dlvlslon; "rapld response." Offlcers asslgned the tesk of rrapld
        ttsponse" on a glven shift would make tampers and violatlons thelr prlorlty over speclflc cases that on
        thelr own do not lnrrolve tampers and vlohtlons. obvlously, our operatlon's ablllty to expand our,,rapld
        re5ponse{ caprclty ceo be asslsted wlth mora offlc€rs if such posltlons do not come at the expense
                                                                                                             of
        exlrtlng a$iSoments thst are already staffad,

        flnally, you have esked that ihe courts should look closely at caser whcre the offender ls placed on
        electronlc monltorlng ond repeatedly vlolates the terms of the monhorlng, Thls sr{gartbn, p€rhsps
        unlnlcntionally, lmplles that Judges do not look closely at the level of compliencg an offender
        demonstraEs, be lt whlle he or she ls sublect to EM or other deteotlon altematives.

        To the contrary, judges make lndlvldurllred determlnatlons ln open court subrect to tia presenti$ons
        made bV the parties and probatlon. At lssue ln these determlnatlons ts whether or not secure
                                                                                                         detention
        ls warranled ln llght    olthe lnformatlon presentsd. thus,   a young person
                                                                                  wlth multlple vbhtlons may ln
        fact be seen as "lmperfect' ln complylng wlth EM, but their bch€vior and clrcumstanc€s may not
        necessarlly suggest such a rhk of ilgh! or to publlc satety that $ould warrant lncarcsrotlon.

        UltlmetelyourJudges ttrug8le everyday wlth thechallengeto provlde the care and support br youog
        people ln tie least restrictlrre settlng u,lthout compromlsing public safety, Certalnly,
                                                                                                 none of ourJudgal
        want t0 wake up to newt tlrst an EM partlchant commltted an act of violence, Rest assur€d that our
        ludges are maklng reasonrble end lnformcd detennlnatlons to balance lhe bart hterestc o,       |our4
        people and the demands of publlc safety.

       commlssloner Moore. I want to relterata that I Eppreclato your attentlon and concem about tha
       Jwenllcs In our communltles ln Cook County.

        I   stand wlth you on ensurlnt th,t ourJuvenlle Probatlon Oapartment has all the tools end tralnlng
                                                                                                            h
        needs    b gulde our youth away from poor decisions and on a path of succts.

        admowledge that w€ msy not agrree on €very solutlon to the challenges our professlonals face on tlre
        I

       Job. 8ut your wlce ls 8n important one, and I welcome thh dlscusslon rnd any dlscusslol you umuld llke
        to   have ln the   future,

       Slncerely,




                    f*'o"z*"
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 197 of 288 PageID #:488




     4
                                                                                                        3477
                                                                                      AFSCME LOCAL

                                                                                                SreP        ?
                                                                                                       --
  AHTCTtffi                                    OFFICIAT GRIEVANCE FORM
                                 CAROLyN IIOPSKINS                                                JUVENILE PROBATION
NAME OF Eh,tPt-OYEE                                                        DEPARTMENT
CLASSIF|CATION PEQBITIQU-o*rMEBt!
woRK LOCATION,              MARKHAM                                                 I. PORTER
                                                       trTIMEDIATE SUPERVISOR
TITLE         PROBATTON OFFICER



 STATEMET{T       OF GRIEI'A}ICE:

 :::::y'""*'*''                                                                                                 ,


                                lHE GR'EVANT   IS REQUESTING THAT MANAGEMENT CEASE AND DESIST WTH THIS
AdJustnent requlred:
                          VPLANON IN ORDERTO BE MAOEWHOLE




I authorlze the AF.S.C.[.E.         Locst   3477          et my repracenbttve to act lor rne ln tle dlrpod-
tlon ol thle grlwancc
Date        11t4t13

Signature ol Union Representative
Date Presented to Management
Slgnature


Disposltlon of Grievancs:




THIS STATEMENT OF GBIE\/ANCE IS TO BE ITADE OUT It{ INIPUCAIE. ALL THREE ARE TO 8E
SIGNED BY THE EI'PLOYEE ANDIOR THE AFSCME REPBESEiITATIVE HANDLING THE CASE.
ORIGINAL TO


COPY: LOCAL UNTON GRIEVAI,ICE FILE

NOTE; ONE COPY OF T}IIS GRIEVANCE ANO I?S DISPOSITIOIII TO BE KEPT IN GBIEVANCE
      FILE OF LOCAL UNION.


                      TllE AllrERlCAr,l FEDERATION OF STATE. COUNTY AND MUN|C|PAL &r4pLOYEE$
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 198 of 288 PageID #:489




                                                 State of Illinois
                                         Circuit C,ourt of Cook C,oungr
                                        Juvenile Probadon f)eparrnrent
         Chrrler M. young
          f}ep,rg Dirccror                                                    ll00   S. Hrmilton Avonuo
    Probation end Co..nt Scrvicot                                                    8rh Floor
                                                                               Chicrgo, tllinoir 606t2
                                              ilETiORANDUU                        (3r2) 433-6636
                                             December 18,2013                   (312) {33-5209 Flx


   TO:               Carolyn Hopkins
                     Probation fficer

   FROII:
                                        ec   .wr'y,
                     S!3tff Jf"1,".1'
   RE:               Sbp   3 Grlevence


   A   Step   3   grievance
                        fieeting was conducted by me as Director Michael
                        Decemder r3, ,0i;.
                                                                                J. Rohan,s
   *::g1"-"-:lfridfy,
   unton representatives Michaelwillis and .rn
                                                addirion to vou and me, arso present were
                                            Jason sriflriiJ *"nagement representative
   Mark wemer' The Durpose of the ,""ting
                                              was to address the grievance filed on your
   behalf by AFSCME'Loial3477. Aft;;ior*
                                               initi"rois"uirion'rlgarding the tanguage in
  the grievance, Mr" smith inquired ii iwas
                                            aware of the summary of the documents from
  previous meetings' i indicated
                                  that I had reviewed tne iummaries and I would
  stipulating to any information. xe naicated                                       not be
                                                that ftere *"s no new information other
  than you were not pleased with the          i""p*t"
                                                you received ftom Mr. Rohan. you stated
  lhat you were not a liar nor do you rrJve
                                             any mental health issues and you had also
  been told by supervisor            port"i-tn"f
                                    lrene                you snouu-'seer< a hansfer        because
                           was comins afler you.      vouinJicrieJiliiou
  3383    [,fl*:nt.                                                        did not near tnis iiom

  I have reviewed the documents in this
                                         matler.and
  Porter did not corroborate the allegations.raisea I was also presenl when supervisor
  grievance hearing. Therefore,                     by you and the union at the initial
                                the sl;;'t grievance ii a'enieJ in its entirety.
  CMY:elm

  C:     M. Rohan
         R. Golden
         W. Patterson
         M. Werner
         M.   W[is
         J. Smith
         PersonnelFile
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 199 of 288 PageID #:490
       Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 200 of 288 PageID #:491




                                  We      tlal<eAmertcaHaffi
    Cook County
 Iuvenile FrobaUoil Offlcem
 Council3t
 Chicago,It 60680           Io: MichaelJ. Rohan
 Local 347?                     Director of Juvanlle hbation

 Prerld€rlt                            [rorn: Jasorr Smith
    Mldtad Wflils                             Vice presldent tocal 3417

Vle Presldent                         I am in receipt of_your second
    Jamn Srnlttr                                                     rcsponso lo thls grievance. We accepl
                            acknowledge this baseless response                                                and
                                                                   as tnis cocunpnt conrains nonfactuar
                            iLrelates ro probation officer Jeannie                                        informarion as
Secrohrl
                            unprepared
                                                                             fuiil;;;r#0.
                                                                                     To insinuate thar rhe unron was
 Grd Braz                               is gmssry negrigont. speciricaily
                            necd rnr prcr)are or brino n-ores"                    iouiiniraion       where she was advised the
                            was d.rod Aususr r0, zorz,
                                                               ihu u*o,i          ;;p.il"d     r"   yil;;;;;;,riro,l.pon.o *,.t
Tteasryer                                                          *t,oro io;iil;;;#:i';.ncur w*rr
                                                                                                   Rose Gokren,s r'sponso
    Steve lGspcrgd          t0   y'ur gri,vance and   rhe       c,nrenl oithese ,.ro"nou*.. you
                            tlmg lconsider thrs matter crosea.                               further stared. ?t {his
                            formality in the prucess on
                                                                         in r.rrirrp#od
                                                                                     by rirng a srep 3 grievance as a
Execu$ve Board                                           nugrrrti,i;ii.'ffiffi.undersrands managemenris
    Russbll Akts            bound to meet with the union ri,
                                                             Jo.rr.irt. grio"r.#, rrr it was apparentirom your duty
    Jose Braw               preemprive response
                                                   to his gdevancr tr*r-, a*irior rrom you was rinar.
    mar$Ghason
.     ianettr illtthgvys              Each sleo irr Ure     i

    ."*lsol Vergara        or.ruuoni[.r,,r,Jrl"il:il',J:ffi,:;lfil*il,,1,,1,,1il11,;iill3,.;ffi1i,T'Jg,g,ff1*,
                           lo reiclt a cortclusion wilhout a
                                                             llmrough ur"riij.iil,, denro,srrales
Trustrsos                  lhis nrcmber's woilroing. slrc.has                                         tr lack of concern tor
                                                                 r.rJi, r,ori"ll"'r,,ricoonolrinrc ro cqr
 Aaron Campbell            I-o,ranagcnrcrr ro rrelrcve                                                       wirh rhis ordear.
  Nelson Rlveri            o{ poor iuttgnre,t. Trris nrerrrrrcr
                                                                              wilk;;;;;i in lhis meori,g is anorlrcr exanrpre
                                                                 lrris mcnilxrr

 Klsha RoberG
                                                                spoke       *r;;;;;il;;;."urrg wilrr Hunran Resourcc
                           Director Rose Gordon anttt ccarnc
                           Itave a nrcnrber re.expcricrrco
                                                                         vis;;,i;ffiil     rristraugrrr. Trr. unio, wourd novcr
                                                           a rrorrirrc        otali"rp.riary    wirh a decision akeady trecirjed.
                                                      ,3il!lui:,,i:ffi
                           ,FfiiTf:lx,i',:,,ff
                           lhis unprolessional Lrchavior
                                                                                     f   l,:ffi trilltffi ,trilt,jril,;
                                                                 as a sladard in lhis department.

                                     The unio, is exrrcnrcu disapDointerr
                                                                          in ,ris dccisron and w, be proccoding
                           next tever rn rhrs process.
                                                       w.     *iiii,iil
                                                                  "iu         ffiilffi
                                                                                     o rhe chief Judse,s onrcc.
                                                                                                                to the




                                     CC: Mtchasl,Wltis
                                          frfugie Lorenc
                                          Charles young
                                         Virgirria Caullield
                                         Jeannie Wells
                                         porsonnelFile
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 201 of 288 PageID #:492




                                                                                 o                                                                           o
                                                                                                                                     3 .cPE
                                                                                                                                    v?u-':E9€:E
                                                                                                                                    ;iEEiiEi;                d
                                                                                                                                    E;E 5E;! iE              L
                                                                                                                                                             €
                                                                                                                                    E Eii i; iE;             F
                                                                                                                                    EE*i;;s;E                :ag
                                                                                                                                    E;IrtEf.b                I
                                                                                                                                                             v
                                                                                                                                                             a
                                                                                                                                                             U
                                                                                                                                    EE;iiEiEi
                                                                                                ,1     t"              E=; iiiEi!lEii                        *
                                                                                        ) -
                                                                                        .',
                                                                                        ._'i:



                                                                                                     ,.,;
                                                                                                       1'^-
                                                                                                                       ri
                                                                                                                       E          ii:
                                                                                                                                    Eie;E;g        ai
                                                                                                                                                   tl
                                                                                                                                                     t
                                                                                                                                                   t*l
                                                                                                                                                         :


                                                                                                                                                             =
                                                                                                                                                             dE
                                                                                                                                                             L
                                                                                        '
                                                                                                 <.i'
                                                                                                     .l       .,   1
                                                                                                                   -
                                                                                                                       iiEg :*€iJHiEii              (\
                                                                                                                                                    L

                                                                                                                                                             I
                                                                                                                                                             .i
                                                                                                                                                             E
                                                                                                 Ei :
                                                                                                 J
                                                                                                 E:,          al
                                                                                                 IF z.
                                                                                                 li1,X8                iiiEi        sEe;HEEili               ,
                                                                                                                                                             E
                                                                                                                                                             c
                                                                                                                                                             ..1
                                                                                                                                                             g
                                                                                                                                                             E
                                                                                                                                                             o
                                                                                 i i                      - ,:r            1   l,                            8
                                                                                                                                                             ,
                                                                                                                                                             a
                                                                                 gE
                                                                                 :LT)                                                                        ;
                                                                                 r,
                                                                                                                                                             a
                                                                                                                                                             2
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 202 of 288 PageID #:493




                          1iaE??ai
                          t' ;.8', 3 IgAAEEEiEgEB
                                       e
                                  |.   t     g   EF    r ai ;
                                  )    52
                                       gE    E   gF iE I     e
                                                 oo              ;
                                       fo        -=              t
                                       si        gS
                                                 .E
                                                                 e
                                       i30
                        i E}eg         ot        E'?
                                       9i        a
                                       q8
                i;qI s;
                     ii s 1?$"         +e                            0

iiiEEEEEEiEE    gEiIEEIi               is
                                       qt                            t
                 3 X3      !13         ;s                            lcE
                                       a,                            Er*
                                                                     ooo
i*i:E ri iT      $     i$ itB          ;t                ,           =Etr
                 E Ei       .H5                                      Eeg
gigagEiiI        B I        5:         r&                I           369
                                       s'B               2           6
                 B 6
                 rf,
                            3g         3=                            -
e3;3i el rg                 .,
                            g1         *i.
                                                         B
                 r t                   to
giiir tf   E*    I E        i:
                 !;1?                  i3
                 P
                 <  €  o
                           E;
                           rt
                                       r9"
                 !-
                 !     ?
                       *   x3
                           .d
                                       {o
                                       6'
                 3     r    Ir         i3
                 i i        E'         ei.
iiiiiiiii                              t
                 {r
                                                                            Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 203 of 288 PageID #:494
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 204 of 288 PageID #:495




                                                  State of Illinois
                                          Circuit Court ol Cook CountY
                                             Officc of the Chief .Iudge




   TO:                 Jason Smith, Vice President
                       AISCME Locall|347'7

   FROM:               Keith sevcik   t(5"
                       Counsel

   RE.                 4'l' Lcvel Gricvance Response- Jeanni* Wells- Harassntent

   DATB:               November 6, 2012

           A fourth level grievance hearing was held on October 3,2A12 rcgarding tlte grievance
    filcd hy AFSCME Local #3477 on behalf of the grievant, Juvenile Probation Officer Jeannie
    Wells. Present for the union were Union repressntatives Mike Willis, Jason Smith and thc
    grievant, Prescnt for rnanagernent was Human Resourccs Director Rose Coldcn and DCPO
    Williarn Patterson.

            'Ihe union glieved     a violation of   Artlcle IIl, Section 3 and any othcr relevant provisions
    of'the co!lective bargaining agreement clarming that the gricvant was subjected to harassrnent by
    he l I)cputy Chief in July of 2012. As a remedy, thc union asks that managcment immediately
    lcnrovc the Deputy Chicf {iom the glicvant's Division, suspcnd the Deputy Chisf and send her
    for divcrsity training. It is itnportant to note that thc parties' positions containcd in this
    decision ar€ nrere sulnnraries and any documentation submitted or otirer statcments lnade at tirc
    grievancc mecting which are not included in tlie sunnmaries may havc also been relictl upon itt
    aniving   at thc    decisiol below.

            After   a   review of tl'le docurnentation and lestimony given at the grievance meeting no
    vrolation of the CBA is fbund. Ireliminarily, at the beginnrng olthe lrearing thts writer asretl
    tlie union if they rvere claiming 'fitle Vll harassntent and il so, rvhat form of
    harassmenl&liscrimination were they alleging. The union stated that thcy were alleging Title
    VII harassment on the basis ol racc. The union amended their grievance to inclrrde an alleged
    violation of Article XX, Section 9 (No Discrimination). Although the union indicated that
    they would anrcnd the remedy on the grievance, an amended rcmedy was ncver received.
     l n orrle r lo he ctrrrsirlcrcd r rrcial lrurassrngrt/ lroslile work environrnenl rtnder Titte VII ol the

    {iivrl ltiglrts Act as wcll as lhe lllinnis tluluarr I{iglits Act, the alleged liarlssing cttndut:t must bc
    .lcvcre trrrd 1:ervasivc antl irave u nexts to lhc crlntgll:rinant's race" Evt:tt, asstlttting at'gttcndo, if
    the Deputy Chief engagcd in lhe canduct as described lry thc grievant and the union, thcse
    actionsdonctriselothelevel olsevereandpervasive. Additionally,absolutelynocvidencewas
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 205 of 288 PageID #:496




  offered that the alleged conduct was engaged in because of tho grievant's racc. The mere fact
  that the grievant is black and tha Dsputy Chief is white is not even close to enough to
  substantiate the claim that managemsnt violated the CBA by engaging racial harassrnent.



   The grievance is denied in its eniirety.

   cc:     Rose Golden
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 206 of 288 PageID #:497




                         CnRRer oF DtscRtMtNArloN                                                                   Charge Presented To:                        Agency(lea)      Chal
                 Thli form ls nlloctod by tho Pftvacy Act ol 1!I.1 Soo oncior}rl prtvacyAct
                        Slatimcnl snd othor ln{stnals boldra.onl!,lot,nq l\l: lorar                                        []  reen
                                                                                                                           ffi eroc                                 440-201&033
                                                         _- lltltqF P r:{q*                             9! frsry!          Ishra                   _                               ANd EE
                                              :-,: :.:r1.:.*-   :::,*.,..---i!99$11g'::.!! :::
    Illlr. suford T.        Arl!-s,!?l
    Sllt.l   Addrsss                                                                            Clty, SEts tnd ZIP Codo
    9707 South Unlon Avonue, Chlcago, tL 6062g




    1100 South Hamilton Avonue, Chlcago, tL 60609

    NtanS
                                                                                                                                  *.:r   I   i^'   lq3l$ir        Phans No. (ln ,odo,4nd Cad;)


    su""i    lau,.ri                                                                            Ciry. StrrG Bnd Ztp Cod€




                                                                                                                                                       fl       eoxrrnurNc Acnox



      !ua.sa1my-employmsnt with Respcndent on or about Septamber {g, 1989. My current posiflon lc
      Probatlon offlcer. on or about June 10, 2015, I was denled
                                                                 a kanslsr whila a non.Bhcr employee
      was granted the transfer I requested. I complained to no avail.

      I belleve I hava been dlscriminated against because of
                                                             my race, Blach, in viofation of Title
                                                                                             ',-,, Vll of the
      civilRlghts Actof   '1g64,                    as   amendedl                                                                                                               ,-ii-'"'-
                                                                                                                                                       .. !..ilri

                                                                                                                                                        ilit{   o ?' ?01i'



ffi:iq:l*'*:#,:J[*];'X"li"ffi:X*1"::^:,"f*fr,,"?:J*,n"^,1J;'fi;t
                                                                                                                           wt"n,".ni,irf9r1=
                                                                                                                                                                --1;'-.:            -   :    :=
I cooparele lurly wfth lhem ln ilrc p1p16u-,,,O rt nly charq0 xr
                                                           -,,;;;, - tllek'-acr;o,d3rEo u,ilh
                                                                                                 "        I


    lrl#,',*p"ni,rv                             ,.,, ,;";;                                                                                                                  ano rrrar it ,s rrue to
I                               ", r,,.,r,,,v                                                             | rm:g,",fl1**.11,",";r*m:T;"rTilfl"
                                                                                                              stcNAruRE oFcoMpL^tNANr
I
L                     20Ls ./to/r,ol l_ /t,1.*{,uv
                                                                             --)-
                                                                                                          I
                                                                                                          |
                                                                                                                                                                    ,s
I       May 02,
                 :'ra                            -
                                                                                                          I i#ff?,:,:?jli"EwoRNroBEroncMEr
                                                                                                                                                                         DArE


r.
|                                         /
                                                         Cr   t',t'ng t:antr ,   ,,'.,,,,,!-
                                                                                                         l
                                                                                                          |
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 207 of 288 PageID #:498




                                                                                                                                                t
                                                                                                                                                I
                                                                                 E;isrliiii,i'Eii:;
                                                                                 lE:is, i,[ i i iiii
                                                                                 r   Fi ,    ,     :
                                                                                                                                        iE
                                                                                                                                        ^L
                                                                                                                                           ;)
                                                                                                                                        ;, i;
                                                                                                                                        ,.      4:
                                                                                                                                        &       t-a
                                                                                 Eis=E lr .- ;, i i
                                                                                                                                        E  T!-
                                                                                                                                        15 i:,-
                                                                                                                                        P- 2b7
                                                                                                                                        E ri5                  E
                                                                                                                                                               i
                                                                                                                               iE r     9 ;:I
                                                                                 =!l ! :i, ia ilii
                                                                                                                                                               {l
                                                                                                                                        {f; -iJ i
                                                                                              i
                                                                                                                                        -z :: i
                                                                                                                                                               :i
                                                                                                                                    ia          13             Jt
                                                                                                                          ir Ei:E- rt
                                                                                                                                                         ,.1
                                                                                 icii i[u,       '. rii 'g                              i:l
                                                                                                                                        ii!'i
                                                                                 gii r=, ?ii:                   :;   *? i EE i" i$
                                                                                                                     ii?iEi   gE
                                                                                                                                   Ei

                                                                                                                                        III
                                                                                                                                        l:r
                                                                                                                                        'ht:
                                                                                                                                        t;!;
                                                                                                                                          1!t
                                                                                                                                         !:i
                                                                                                                                         ;jt
                                                                                                                                         I i'
                                                                                                                                         iii
                                                                                                                                         ii:
                                                                                                                                         "E




                                                                                                                                             i
                                                                                                                                           i: I



                                                                                                                                                    r-
                                                                                                                                                    !
                                                                                                                                                    t
                                                                                                                                                    :
                                                                                                                                                    &
                                                                                                                                                    E
                                                                                                                                                    t
                                                                                                                                                    t
                                                                                                                                                    B
                                                                                                                                                                    *a
                                                                                                                                                                    e'
                                                                                                                                         l:; i;
                                                                                 ,*ii ii,! ii i E , ! i:$i Ii iili
                                                                                                       i-;i.+



                                                                                                                                         ,iii !
                                                                                                                                         iiii!
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 208 of 288 PageID #:499




                                                                                                                                                                                             i            'e                       i
                                                                                 li               ;u      |             (                         i3   I
                                                                                                                                                                                     i                    l:
                                                                                      Y         EE        irsEr                                   !
                                                                                                                                                  r
                                                                                                                                                                    o
                                                                                                                                                                    g
                                                                                                                                                                    c.       -r:
                                                                                                                                                                                     :,:
                                                                                                                                                                                                          t:
                                                                                                                                                                                                                                   l
                                                                                  E       ilit                                                                      I                            ..E "L
                                                                                  { E*                                                                              ]'E
                                                                                                                                                                                             [h
                                                                                                                                                  -t
                                                                                     + iil                                                        .t
                                                                                                                                                  rt                g:"                                              i
                                                                                 ,E  3l i.T_l                                                     ,t
                                                                                                                                                       I
                                                                                                                                                       .            t;
                                                                                                                                                                    a:               ,;.li                 eo
                                                                                                                                                                                                           tl
                                                                                                                                                                                                                     F
                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                       I
                                                                                                                                                                                     i'ri    ;I
                                                                                                                                                                                                                                       ,
                                                                                 l'   ! iiEl                            F',                                         ri       Et:                                     II
                                                                                 1..
                                                                                 I                        /:
                                                                                                                                                                                     I t     rE
                                                                                          ri *t                                                   1I                .        E:
                                                                                 1e
                                                                                 tx     l,ial
                                                                                          ,f t                                                     t                    E:E          ii, Ii ,:tE
                                                                                                                                                                                            itil                     ts
                                                                                                                                                                                                                     rY
                                                                                  rl6Hi:i ,l=                                                     sl
                                                                                                                                                  LJ
                                                                                                                                                                    5
                                                                                                                                                                    I
                                                                                                                                                                    (a
                                                                                                                                                                              4'-
                                                                                                                                                                               aP
                                                                                                                                                                               trJ
                                                                                                                                                                                          i i::Id
                                                                                                                                                                                              lIE ;.3l
                                                                                                                                                                                         r,ll Eit
                                                                                     iar,'*,iE
                                                                                     I *--ir:  t--_]                                                                 a         >6             ;;{ ui                                       i
                                                                                                                                                                        ii:
                                                                                                                                                           i
                                                                                      I        r. 'r                                                       ,I        O
                                                                                                                                                                               =-
                                                                                                                                                                                                                                           ;
                                                                                     :
                                                                                      .,
                                                                                     -----+  E;f ,1 l;
                                                                                            ,gtit
                                                                                                  la.
                                                                                                    iN
                                                                                                  i5l._

                                                                                                                                l!
                                                                                                                                                           LA
                                                                                                                                                                        :b     g<
                                                                                                                                                                                         I13
                                                                                                                                                                                           ,?
                                                                                                                                                                                              IIE Ei
                                                                                                                                                                                              -,
                                                                                                                                il                              E
                                                                                                                                                                               i=        t<
                                                                                           i-
                                                                                                   ol,lt
                                                                                                   :i;   lir
                                                                                                   Pl!t: A
                                                                                                                                                                I
                                                                                                                                                               l:       ii    TE
                                                                                                                                                                                         I
                                                                                                                                                                                                 iri
                                                                                                                                                                                                  kt'
                                                                                                                                                                5
                                                                                                                                                                        Hi !a                    rlil
                                                                                       =
                                                                                      lE ili5 i8l
                                                                                              lail
                                                                                                                                             -
                                                                                                                                                                        ;:     t,E                     !
                                                                                                                                                                                                       !
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                               i
                                                                                      li:i,;l      r                                         o
                                                                                                                                             6
                                                                                                                                             t                          $EE                      'I!!
                                                                                                                                                                                                 .ca! ,"
                                                                                                                                                                                                  iEi
                                                                                                                                 l
                                                                                                               .                                                                                                i3
                                                                                       =:'El
                                                                                      .(t: :: l- I                                           -t                                                  lIii           I              Ii
                                                                                       o:-i     1i,
                                                                                                                                 i
                                                                                                                                             d                          !E     EE                r!!:
                                                                                      8ri
                                                                                      :L!;l
                                                                                                   llr
                                                                                                   r i !,
                                                                                                                                 ;
                                                                                                                                             C
                                                                                                                                             d
                                                                                                                                             !
                                                                                                                                                                        !{ht Eb
                                                                                                                                                                        Z's :-a Ei
                                                                                                                                                                                                 ,9i g:   y ii:i
                                                                                                                                                                                                                     \
                                                                                                                                                                                                                     ':-{
                                                                                            riti                                             (,
                                                                                                                                                                               ir                 t iE i
                                                                                                                                     l
                                                                                      :oi:                                           i
                                                                                       Hli,i;                                                                           li?9 E2
                                                                                                                                              g
                                                                                                                                                                                                  lEi I
                                                                                      lEiI ii                        i
                                                                                      l* *I                    iI-e3 ,                                                  ll rE
                                                                                                                                                                                                                           lr
                                                                                 "i'6:I;
                                                                                                                    rE                       a
                                                                                                                                                                                                 iiii,i                 s
                                                                                              ;
                                                                                                                                             I
                                                                                                                                             F                          :; !6                                        \\lt
                                                                                                                                                                        :;:E                      ipf-                                         I
                                                                                                                                                                                                                 ?   ..) "
                                                                                                                    iEi I                                               :! !T                                             Y
                                                                                      r
                                                                                      j                            .!
                                                                                                                   :liil
                                                                                                                            L            i
                                                                                                                                             i
                                                                                                                                             a                          :r !s                     iiEi,!                  '4
          Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 209 of 288 PageID #:500




                              1\
                      \{rF
                    t!. ! l
                     1\1.
                 \,',.'
     d.




                  x
                    :
                        n
t.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 210 of 288 PageID #:501




                                                                                 .A                                                                                                                            .3     t
                                                                                 €G
                                                                                 :r
                                                                                                                                              .HE e q..q                                                       ,i     i
                                                                                 >0                                                     .i    !6,         --        coi                                         g
                                                                                 i&                                                     ..c JatEO!               ,'CO                                            f
                                                                                                                                        +Ji
                                                                                                                                         '.4u     <qeri          S._-9
                                                                                              fo,d                                                   -     k     icoi                                           i!    ?
                                                                                                                      lt,|              1ruoE5:i                     Olrord                                      e    I
                                                                                              alo                                        rtCuOOq,             OEd              0                                Ec
                                                                                              xt                       !                 a,       kL$ciudHoc                                                          tE
                                                                                              ao
                                                                                              o,                       o.                roe,ii
                                                                                                                                         ku iE6rt'
                                                                                                                                               o    E
                                                                                                                                                       i;.cir,!
                                                                                                                                                              , o cq
                                                                                                                                                                           no.i      a
                                                                                                                                                                                       d
                                                                                                                                                                                                                 1
                                                                                                                                                                                                                 5
                                                                                                                                                                                                                      F
                                                                                                                                                                                                                      <
                                                                                              NL                                        o                       {6HcJ                 6                          E    i
                                                                                              4A              :       ^
                                                                                                                      6                 soro           ,EHOi               {.i        e
                                                                                                                                                                                      ('      $'
                                                                                              oE                       o                    E I€HO            O O                             U
                                                                                              b6               c       E                o, !.1         c o ) d x 6'i! grrd                    tr                      n
                                                                                                                                                                                                                     i*
                                                                                                               o       0                {,     E!.        }coo^i.{             a     .i!      6
                                                                                              e>              '4       O                    ]JO     C>                  l{H                  )                        i{
                                                                                               lx             !(,   -u A                , C od OII!           CC0 A I                E        O
                                                                                                                                                                                             .7
                                                                                              ia
                                                                                              qd                    o6ri                i!Ao(.:-ic56g.o             .{.icq           i              a                1
                                                                                                              .o o@k                    o      kl{9io.4                          r             {    o                L
                                                                                              90                   :'oci
                                                                                                              5( or-'                   ,ao.iiao6.rourr6          ,                  o         rn   I                t2
                                                                                               tu                                       6,6d5s        .ai-ii.it6                     ir
                                                                                              N
                                                                                              dor             daoS-t.d6                 66ii,iaiiro-coi                                      src'   E                .I
                                                                                              oc               oot> !a,
                                                                                                               HIFEIE
                                                                                                                                        !o;o oo.dk!
                                                                                                                                                  au .aq-roorox e
                                                                                                                                         d IIOCOOHZ4&                          0
                                                                                                                                                                                     tt
                                                                                                                                                                                      a
                                                                                                                                                                                     .d
                                                                                                                                                                                                    o
                                                                                                                                                                                                    q!|              l
                                                                                                                                                                                                                     i
                                                                                              AE               .4.4d       u                 odolr+q               c !6E              ]      O                        f
                                                                                              oE
                                                                                              U'           6 id-o.
                                                                                                           ar! (r{     Os
                                                                                                                                         oI>sct.o
                                                                                                                                        .dFroEtul,          d.(r,
                                                                                                                                                               rJ U o!               4
                                                                                                                                                                                      o      .       tt              :u
                                                                                                                                                                                                     c
                                                                                              va           d
                                                                                                           I 594Va                      4.ll'                                  {               E
                                                                                              !
                                                                                                           3 6a-           a            .ic-&08-      llE!4nEO .;d-!or               iO
                                                                                                                                                                                                    i{
                                                                                                                                                                                                     ni
                                                                                              6.                                                                                               c                     1
                                                                                        oFc                                         -    tnOSOr:ttUt9;!9rrO                                    O     O                i
                                                                                           >no
                                                                                         -iN               Z -jo+dC
                                                                                                                  oo4do          ll      Eac!.auso                 OO       Qro       !J       O    !                 t
                                                                                      ,aa!
                                                                                          s< .       .a
                                                                                                     !
                                                                                                          *    EU-Ei[r.{
                                                                                                               ,xH.{o{
                                                                                                           6 -{Od!hd
                                                                                                                                 E
                                                                                                                                 u
                                                                                                                                 a
                                                                                                                                         &r{
                                                                                                                                             a
                                                                                                                                                    >n coa
                                                                                                                                         a!k>k oo<Qudo
                                                                                                                                                                     trorE(
                                                                                                                                                                     ac
                                                                                                                                                                         oro
                                                                                                                                                                                     t
                                                                                                                                                                                     I
                                                                                                                                                                                               o
                                                                                                                                                                                               o
                                                                                                                                                                                               !     !o
                                                                                                                                                                                                                      U
                                                                                                                                                                                                                      t
                                                                                      #xl                       €O     !v!       l{      dJa6OECH eOt             loouf       -      !     O
                                                                                                                                                                                                                     ts
                                                                                                                                                                                                                      {
                                                                                      .d 0i               'i OU€a            t   4      .t,aa)E        OUo.TIOo.H                     O    Oy       t                E
                                                                                                                  @do6.a                lrrll       oHO        airEE           c     t     tro        L
                                                                                       L t
                                                                                      !t)ts0Oo       X    'a E.C\Ed!              tn        !olHrgtd,cc                  {t.o         u    6>.        {              il
                                                                                                     E     t{ Oro         4u      E
                                                                                                                                 .A      06{                aJ       HH>d             !    >O         I   I          I
                                                                                       6sro
                                                                                       o cLo €
                                                                                                          o r.ddOO<
                                                                                                                aE\EO             C
                                                                                                                                        !        td0O-d           H0
                                                                                                                                                                     !{l}a
                                                                                                                                                                            4x       ,     Od
                                                                                                                                                                                           i(!
                                                                                                                                                                                                      L   ,
                                                                                      o 0u r
                                                                                                     e                       r    !          OOtroOEt0                               !              qO     d         t
                                                                                                     o         '?adO
                                                                                                               r 'dao+                  ElJa          C!       U.!          C,        .    !E             E          a
                                                                                          i,ar{                                   o      o         io
                                                                                      l, H+          u            g    aoo       E      t!d!iolo63€>1,o >rqrc<{,.ic                   o
                                                                                                                                                                                           aro
                                                                                                                                                                                                    I
                                                                                                                                                                                                          o          I
                                                                                                                                                                                                                     e
                                                                                      cq-5                      -O.,HF)O --
                                                                                                               g6.r-                     UO0OOoO.C>!,
                                                                                                                                         -I;Iiq,.;Ii,Iorrij5            q!E          >     O[,       O
                                                                                      0rqu I
                                                                                      arll!0N
                                                                                                     I
                                                                                                     c         o6J--!
                                                                                                                                 o
                                                                                                                                 O      .J,-dr5!{>            ,aOd(JUU               a
                                                                                                                                                                                     I
                                                                                                                                                                                           EZ
                                                                                                                                                                                           F.F.     Ho    C
                                                                                                                                                                                                          o
                                                                                                                                                                                                          E
                                                                                                                                                                                                                     3
                                                                                                                                                                                                                     t
                                                                                      t!Lr           O        -!h(Ou,            O      ,.('!O           l,qH!.coUO                                       6          t
                                                                                      EOdq           6        ftVCIFiUUI         O      <liqgUdlr.dAO.dlrdE                          H     I r      H     F,
                                                                                                                                                                                                                     t
                                                                                                                                                                                                                     ,!
                                                                                                                                                                                                                     iI
                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     I
                                                                                 I
                                                                                 6
                                                                                 6
                                                                                 !
                                                                                 *
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 211 of 288 PageID #:502




           Ml:MOltANt)UM                                                                                             \1
          To: MtKI tt0l"lAN. DIlr[ic]I]R OF COURl'litittvlCf.S                             1?(iB
                                                                                                  tt  t\\\?:
                                                                                                       t,-,',11


           l'   l{(rM: CCINCI:|{NII D STAI
                                                                                              i.t' ':"lii
                                                                                             'i ,,].t ,r,';i\ t'^\1il\'
                                                                                                       !
                                                                                                              r,.\,1
                                                                                                          rrl't:ifi
                                                                                                           ii.rt{
                                             lr
                                                                                                 lllr't' '
                                                                                                               '
                                                                                              1t'it.
          srJnJ,lc'r'llxctis.stvrl r)lsctpLINt) 0t: l'trotSATtoN              ot'r;tculr.s ,{iti}';t;rtsEor
          nx F.(:t JTt vll Alj'l'Hot{ r'l'1,

          t)A'l'1,    '!t6!7.u12


          CC ]'IM0TI.IY TVN NS. CI.IIIII; JUIXiI
          TONt PI{riCKwlNKLtl. COOK COLM'Y BOAITD pRIlSll)t:N]'
          C()OK COUN'I'Y BOAR'} OII C0MMIS.SIONER.S

          Mr Roltatr I rvould likc to thnnl you l'or addrcssing thu last rrrenro ol conccms urr
          (,/li2Ol I rcgarding
                                 filr;yi9111lr;xrlicl lrrrl rrlrr:rc ol'h::rrt'. I would tirrthcr lropc thal lhis
          cfincrrn rvould lre givcn lhc slnrc tr((eltiotr urxl action. As a dedicatr:d cr:lploycc in very
          good snlrdrng rvitlr thc prol:ntion dcprrtrucnt, I l'ecl tllnr it is nry tluty to trring rhcsc
          crrrre nt issucs io v0nr sllcnlion


          l-r:t rncju-sl say tltnt tuysulc purposc lbr t'orking ruth prohnlion lras alrvays bccn to nrtke
          a thll-ercrrcc in thc livcs of tlrc youlh w(i servlcc. lfronr thc rlay I torlk lhc oath I srvorc (o
          dsntotlslrfllc intr:gnty, sultgrrt thc tpelrl'nrissirln, nnd nlwavs llut thc cli!:nls              bi1'orc
          irrdrvrtJuul,   lxrsolnl, or utlcnor motivcs
          Unlbrtunutcll,. nol cyu..y(llrc sharcs rrr1, piusion rnctuding sonrr. in ul,l)cr ,rls,t0gsnreol
          Mr l{tllurt   lr't tnc l'irs{ sc-v lhnl you starlud r)ul ai I tlcdirltcd lcrrder. upon takng orr thc
          ;xrsitrotr os Dircctor of llrollntion lntl Cuurt Sgn,iccs. I supportcrl yorr, your dircclivcs.
         alrd yorrr visioo l'crr tlru Juvt:nilc Probation Departrnent.

         UnforltrtratslY, ovcr tltc yctrs I havc suell you g0 frorrr visionnq, to llictator ltrst likc
         other plsl prutnisirtg lcadcru lrcrc in Ctucrrgo and iu thrs statu. I harl higlr liops but
         inslcnd I'vr'rvilncsscd you drgress inlotlrc prsscnt narcissistic, rncist. vilrdictivc dictalor.
         vorr currcrrtly are

         Yuu httvc turrottldetl yoursclI rvith l)cputitls thal lmve .ro opinruns, lro                              sr:ll
         detcrnliltnliotr, l:rck people skills and marry of thcrn Iulcliorr nrore likc progranrruett
         r()l)()ts its tlp;xrscd to lcadcrs I'or probrtion stafl'{o look up   to,    Wh1' rvould any prohn{ion
         ntliccr slrive to w'ant 1o bc a Dcputy \vlr(:n ltlc ;xrsition lru     be   i;rr rcduccd hr prolrrr-rriirnol
         ulslxvclnunl. So tnuch for your lcudurshig:.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 212 of 288 PageID #:503

                                                                                                                                            ri:.




                                                                                                                    (ltr
          Ytrur lrrsl hyo ycurs c11u lrr-..rlunrrrt'd u1r ut, diU*I, t1!.13!1.111.it'1911';rrltl lrrlili{litv.            tlru
          olte hitnd ynu pitolr thc pro!:irtiurr.lulrutnrutrt        i.r.l  [",i..1,."t..1      1r,,,t,.rir,ililiilf'l: tt'            -'
          tlclcgalions, g1tll l)rovr(hlrr attrl. tltt rtiuhir   ir\ tlt( rlru(l{l litt rrlltr'l  slillr:t" t'(ttl,ltic5. :!fitf-;:J*::
          dcpirtrucnls Io fotlorv.               ".
          ll;t   irrlcrnnlly  )'0u  prJr)lolc tlirr'sirxr bi' prornottng lcss tluallticd irtdtvidulls with no
          nranugcurcnl r(itls, nu frcopls rLiUI.,1r.) dllersil) skill.s, nrrd llo colnlnon scllsg. I'vc
          *itrrelsed you deny nroiit worthy 1,,i*-rtr,u,r-' ro inrlivrduols ll'trh Nti$tsrs Dcgrcc's nrrl
          rvrtlr fnr lxircr crc{,irrtials ond qualilicatiolrs in tlx past tnd lttclcul, jttst hccausc thev had
          Irrr rr;:in!olr in rr:arrugcntunt lnccrittg tlnt ditlrr'l cotttctde rvrttt 1'ours, tltcy trcrc nol lhc
          riglrt Jrcfcrcrrce. rlr becnusc thcy didr't klresl tr: you "tlt* diclntor." Ilotv rvcll soltlcone
          stiokcs your cgo trttl tull you lx)\v rrruch ol'n gcrrius you arc. sltould rtcrt lx critcrin Itlr
          pr(,ntoli(rn. '['lrcse actions on your pad havc ltud a rlctrilncrttal r:ffecl S0 nruch rnorc
          coul<! lravc hcclr accomplistrcci in llrc last hyo ycsrs in thc glroixtioll dcllitrllucltt; tvcrc il
          rrol lbr yorrr prqudicial dispsiticrn ond ovcri biased k:wttrds ccn{in 1rcoplu-

          ln :rtl.littcrn, I lrirv,: lrur:lr iltontt()utrg, !uur. uu1ro11g rtl,rtrr: rrl'tltc lxrvilrgc nnd ltotrOr ol'
          silttrrll ilt su!:ll:tn u:"trr:rrred l)o\tltull R.s l)irc,'trrr Yt,rt lt.tre r'orrul)t!'(l lrr otltenvise briglrt
          yourrg lr:gal ruitrrl (Karrcn Valencia) to do your bidrlrrrll hl'r.:rrnstttttly rcrr'riiing Iolictc.s
          ro lll arr 1gcll'.lu that rct:ks lo. uudcrm,nc the colk:r:ttrc b;rtrnittittg ill'.tt:clllctll. t'lol;tlu
          workcr rights, to lrrrllily lhc uniorrs alliltty to delcnd lhctr ntctnlturs adcqurlcly, ctttrnp
          rvurkcrs on rt'chnrcnlitics th:rt can bc rrlnrripula(cd lly your lirrnf sqtlud (Rose Goltlclt'
          Chrirlcs Yourrgi. Kutritl Vrrlr.lrcin, Dorrrrs ](r:rl], artd hrrgo thc;rrlrilralioll l)ro[.i5$ lvhurc
          \'our unjusl disciplrnc mlybc urtcovcrcd and ttvcnuttttti

           Irutuarl   ol  prumutirrg rvorkcr rcs;nnsilrrlrtl rrrrtl a(t,ottttlrtlrtlill vrttrt lttllrtct rtt.:
          rgtcnttrfnnlll,CotTtll)lCd lO pfoUttftc fcar, tlttstttSl, ittt,,l 1r ltltjl(,r\r': lltt':ttslrtlrl6tt:; ril
          Alfrcalt Antr.,rican ctnpluyCC's as eyidr:neC ,rl- llrt tli:,lrrulxlt (trurtlr ttlttlll)r',r ll'lltr:ttt
          rlisciplirrr:d, susJxndod, arrrl llrcd uldur tlrr-:!u. N'liurv tutlt.'. tr'ttlttttti rlttt'lti<tt:css rtl
          nr[ilr*tion, You'vc cwn gr)lc orr rccord in rluttrrg llnl 'tlrr: lr(]rl llrrttll] rrl'lrttllr.rlirttt
          UlTicurs you hirc       rvill bu evcrylhing cscupt Alricirrr .ltttcttetttt " tl'rrtt-\'t'll tltitl'r ttot
          discrinrirrutintt arxl lrigotry tolvrrds fuitcal .,\rrrerrr';rtri lltcrt  tlt.tl  tsl             r$rrletl
          hnrd brrt it hasrr't hecn lor thc iiicls or lhe commrrnily,        it'r  bccrr   lor y()ut (,\Yrl  solllslt
          []urTnse to redur:e {lrc Probalior, Dcparlrucnt to           "ltrrlUttl{-irr!!.t:."

          Your prcscnl alicntln has lsss to rlo \\'ith tlrc clicntr,:trrtl thc itll(rl()'tnt''{lor1, uhich I toot
          ul   onlh lu upltold. lnslead you'vc rctlttccd this rr,,rrrtlsrful strtvicc lcsutlt('t (r) n smull
          rlt(rt.tlot$lult tllul rvilslcli rlrrLcr Iurrrr ilrxl lir,r,lrrc'lrvily \yltlr rr(lttrl(litttt lurlxtlrrrfL talltcr
          lltirl lr1,rt't11,, tlru clicltls, cltrrLr,r rvorlrer rrrrrl,rl, ltrr)1l,rl*l rvttrket divtstr.rtl, ltlttl tk:tttr.'r
          'rlrrlr:r rl,lrls ljttltltertttulrl \,(]ua lll,r:txlu rtt(rlci tlt:,ltttsl ttttlrttttl tttlltllrt.tr 0l rllllcrcill
          rtlrnic groups, lmong sugrrvis<try und subordirr.lt( slirl!, arrd ltcltvcerr stlllervls(,:.s itll(l
          vour aplxrirr(cd rJrpll i*s
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 213 of 288 PageID #:504




          Tg your dcfense Mr llohqn, rluc tc hudgct problcnx rvith tlc county uttd st&tc, you'vc
          bcen oltlc to hir,lc yorr unscrupuluus pmcliccs n.s the Diroctor ul'I'robrition irrd Court
          .Scrviccs. Yttu've ulso hcen alllc ttr function rn vlrlual unonyntity; tprating as lottg us
          you havc rvith no ovcrsigh( cornmiltcc i.r:., Cook County Board l'rcsidcnl, Cook Cotr{y
          Bonrd of Cornmissioners. thc Chicf Judgc and othcrs ilr lrigher nutlrority to lnonitor you
          and lrold you to tlrc same stnndards you demurd liom your suborditnles hus given you
          tho lhlse impression ftat sontelrol )all arc abovc lhc lal, yorr arc irsulnled, uniouchoblc
          nnd cvcrything you do and xy is lrcyond rcproach On thc corlunry, jusl as you judgc
          vour staffby lltcir 1rrftrnnoncs trrd dueds so should you bc.ludgcd.

          I  hoJrc that yotr lakc llris not in angcr but in carncsl. I tolxfully thcsc issue.i will bc givut
          fhc sanrc ntlctrtiou and concctivc acliorr (akcn rrs a pror,ious rnelnu you distnbutcd 0rat
          adtlressed cntployee's clrcss codc lnd rbu.qc uf lcuvc As our director I trould lropc that
          tltc infarnrntiort conrpdscd in this rncrrro is takcrr scriolsly arrd thcsc issucs hc givcn Vour
          highcst consirlsrntiorr


          Sinccrcly.

          Conccrncd SlalT
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 214 of 288 PageID #:505




                                               EQUAL EIUPLOYMXNT OppOR'rUNrry C0MMISSTON
                                                                        I   r.ITA KE eUESTIONNAIRD,

 Please immcdiatcly completc the cntire form and        it to the U.s. [qual Dmployment opporrunity comnrission
                                                 ry1urn
 {'EEoc"}' REMTM3ER"      a choryc of cmptoyment discrimination musr bc iit"o ,"itt in tlre timc, iimit.s
                                                                                                          imposed by torv,
 genemlly within 180 days or in somc places 300 day.r of ihe
                                                             oltcgcd discrirninorion. Upon receipt, thir fonn will bc
 reviewed lo dacrminc IIEoC covcrage. Answer all qucsliorr rs coriplcrcly
                                                                          rr podbtc, rnd dtrcir rddlrbnrl prger lf
 nedcd lo complcte your rrsponr(s). If you do aoi know the rnswer to i qrcrtloar
                                                                                     aoswcr by rtrting ,,not                                                  known.,,
 If r qucrtion lr noi rppllcrbtg wrlte ilo.h.r, phrtc prltt.

 t.      Pcrronrllofomril,or
 Lsst liEme: Muthews                                                   Finl Xeme: Jordanette                                 MI:
 Str,octor     Maillry Addrcss: EE{3          S. V/abash
                                                                                                                             Apt Or Unit   #:   ...
 City: Chicago                                           County: Cook                                    State: lllnois               ZlPr 606t9
 Phont Numbcrs; Home:   ( ?71 ) 846{0a6                        Work ( 312 ) 433-6501
                                              -
 ccll:   (312 ){8-s'2t9s                        Emoir Addrcss: Jonra5O4rr?rsbeprohar.ncr
Datc of3irth: Mry 04 1952
                                                                        "no
                                         scx: Marc !                          yo, Havc a Disability?
                             ,                          rcmarc ffi
Plcrcurrcrcrctofttc!!rratm.qo.,tro'. r. Arcyourlisp'ricorLalino? vo                                  f y"* E No
                                                                                         f]       El No
ii. Wtst is your R.mc? Plersc choor rll ihat epply.
                                                     C Amsrican lndian or Alasks N'liye I ns;an tr Wlirt
                                       B BlrckorAfricrnA,rncrican tr NgtiveHaweiianorOthcrpsclficlrlandff
iii. Whst is your Nriional Origin (corurdy of origin or ancesby)?
                                                                  USA
Pkrro Provldc Thc Nroc ora porror lvc cra ccrtrd If ryc Aru
                                                                                               urrbtc To Rcrch your
Nrmc: Stcp[anie-M.            Johnson                                                Relationslrip: Sistcr
Addrassl      2li    E. 77th Sbrct                                          { "iry: Chicago
                                                                                                                              Stsr.i Il     Zip       Code:   60619
 Home Phonc:          (J1,         ?81-?5tl          Orher Phoncr           (--_) ,
2'-   t bdlro trrt I *rl dbcrrorlrhd               4rr*r       by    (tr ro[orrrg orgrohrtlog): (chcct thosc that
                                                                                                                  appry)
  A       Emptoycr            fl union tr                Employment          Agency         tr     otrer (please spccify)
Orgralatho Coolrcl lolorurrllon (lf                  Ore   orgmizalion is en cmptoyer, pmvidc lhc                a<Jdress   wherc you ectuolly workerj, Ityou work
                           hcrc   D   ond txovidc tftc   aooi.. nitte offcc               *rrll
m*Ti;X.                                                                              to           ylu r"t"*.a.r rr rorc      th,   onc crployor rr tnvotvcd. errrclr

Orylah.tloa Nroct                 Circuit Court of Cook    Cou_nty     fuy91ilq.tpUat,glQry.*lfgnr
Address: I l0O S.Hsmilron                                                                     County: Cook
City: (lhicago                                       State       I Zip: 606!-2.-                      phoncr     ( ll2 ) 738.8200.
Tlpe of Busincss: hobctlon                                     ,ob Location ildittcrcnt f,om Org. Addrcss:
Human R*ourccs Dircctor or Owncr Name: Rosc
                                            M. Golden
NubcrcfErnproyo.rrn.orrroiooo;;;phosochek({1 onc "'. '                                                                          Phone:3t2433'6527

flFcwcrThan15 f] ts-lm [f tol-200 ffizor-:oo
                                             D Morcrh8nj0o
3" Your Eaployoclt Drlr                 (complctc   e3 rnarry itcms         rs you   can)      Aro you   r Frdcrd Eaploycc?           [vcs        SNo
Dstc Hircd: Scptcmbcr-I8, l9g9
                                                         .,.   Iob   fitlc At Hirt: prcbation Olticer        I
Pay Ratc Whan Hirod:
                                                                                                    *'#;;xffi"sross                       333 r '20 2lmonth
Iob   rirtc   at   rioc   of Alegcd Discriminarion:        ,**,* rJ::mt
Name and       Ti{c of rmmcdiero suprrvisor:         Depury chicfprobotion                officcr sharol ,ngcr
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 215 of 288 PageID #:506




                                                                                                                                                                                   2
       If Job Appllcrrt' Drte You Applied for rob
                                                  April              2010 .                    Job Tiile Appticd        Fbr     larerar   t*nsf€r ro l.t.rlog Dcpa.trnenr
      {.    lYftrt i: thc rc*oa (brris) lor your clrlm
                                                       of taployarot <llscrlmlnrlloo?
      I;oR EY4UPLE' {          you /eel that you }1'2re t?eated $}owe'thon
                                                                                                    e lN because o/ race, you
                   you rtcrc trcarcl $'ors{                                                                                       shouttr check,he horruxtro Rocr:
      't'ou /eal                            rtr suvral ruurror, irri * ynu,"omtone
                                                                                           se.t,   religion arul rittiottol ,.trisir,yu ;hr;;'i(i                      f
                                                                                                                                                  cicx att ttot app.,_ y
      '::':,::r!*':';:!,i!,1#           !!ff[i?ifi;:#':i#fi;,;xlil*i,*,iii"i,"i*,ff,,a                                   , ,.*i,*,',iiiiniiii'on, nn,r o u,:go,iie
      E R&c D sex f! Ase fl Disrbilltv D Nuionrl odgln
                                                       I Roligion El                                             Rc*ariarion D pregnancy
                                                                                                                                                       E coior (gpicaly        a
      dilreroncc in skin shde within lhe s'ne
                                              racc)            D
                                                          Gcactic lnformation; choosc which type(s)
                                                                                                    of genetic information is involved:
      I   i' ganctic tcsting D ii' frmily nrcdiol
                                                   hirtory ili. genaic sorvices (genaic se.r'viccs means
                                                                       fi                                  counscring, cducation or tisling)
      lf you chec&cd color, cllgion or national
                                                origin. pleasc spcci$:
      lfyou   ehecked gcnctic information, how
                                                                                  -.   _   ----,.       -
                                               did thc cmproyer obtain thc                   geaaic iaformarion?

      Otlrer rcason (basir) for discriminuioa (Explain).

      s" whrl hrppc'r'd lo vou lbrr vou btlhve wrs ot***,.:?,:
  (tllt{sJrrl llrcpcnr.u[r.]
                                                                      :::l,lr-llcll'r(i).,,1 h,,rr,. rrrc utri,r,(s;. r,,r, rr," n,,,,,.{rJ,{r,J
                             wholuulxlipvcrlixrimir,*r.f*,ri,,r,r,,u. plcrraartectriiftuoallprgalfnctdcd.
  ffa.7nta tu 02.fi6 t)tscharsed hy tt, .t,i,i irrJi,'r)ilyn*n
                                                                    Stpenisor)
  A) l)ntc: Ju*c l-3'2010              Action: l'hstlhavcrhc*",".,o-,ur,it-gnsitionondrvasdcnied.
                                                                                                                                            scc;rrjrJirionar   irrirnrati,n
  NameandTitlcofl'crs,n(sll(cslxrrtsihlc'Direc'torMichrcl
                                                                             J.r(.1r,^.!]gruryDircclorTTrol: yrrung,prgp6xevinilicrc),l.xN(;
  B) Datc:          Junc    l'   2010             nir;ii **i;'iffioir. R"r- a;r;;;*               J"r"o"a ti[ing this posltonwrgr a ress scaior
                                                                             y-1-yatE that there was aw1! oiac ri.ionirrr**n'slr.kr
  NameandrittcofParon(s)Rcsponsibtc:                     -f""1.T9-!"
                                                         Deputy Chief                                                                 & Larinos
                                                                                           Prohatioa- of f i:;;-;;--r."'',rordeu                                              ll.R.
  f   r"IH*firoffi;ifffi;fi                               db.'l6briorv?         Phrcc        rnrcr rddroonrt            prscr   r rccdcd.

 Inffi1Hffif:3ffi.'#ffnos                               ahould havc    ncv*    boen raid       tro   m..    He srrrod   &rt hc knc* Bracks xourd say rhrt hc chose

 7' wtrt reson(r) wcrc               gtvco lo yol for lhc r.tr yor
                                                                      coarldar. dkcriarlortory? By
 I w&s                   wht'n   m0kin'nly prt."ntlltion. that I icld frurrr , piccc                       wbom? llb or l|cr Jab rittc?
            'rcrv.trs                                                                o|prp.r. 'tlti" tiririn,, h"t*"en llrucks und
                                                                                                                                   r-urinos rhrukj ncver
 iffiffifi:l,';;;;U;T*;l:ll'*mtl*ntkl*iXi[;r,i,,.il*,i.g                                                                   a,.orin,,      *,,,,","i,"."'r,,ack     rv,rman.


 t'    Dcrcrlbc wto        r.' la tlc trac or lbltrr sit*tlon er you rad bo*
.ocJob             yoo dld'  rlo cbc iro tto rtc ttr"oltol. lorc, or wio rhcy wcrc trtrltd. For crrmprl, rho elrc eppricd ror rhc
rge,       mtlonrl     orlglo, rcltglor,.or dlsrblllfy of tU"                   cgciririi rr-. pcrforarnec? provrdc rhc ricc, ntr,
                                                              iniirlOurtr, tf Uorro. rol iii, iof .,o, your
;::.:';'iLT;.:::#:Ii                       f*: ;1;ffif5:lkl;;";.lf                            ;ilil;:;r;
                                                                                                      to    chigl o( dls.rlolnltlon. Fnr
                                                                                                                           *.,,,1*           r". ci",tor.ooa, provdo

                                                               tt   you,   wlo wu trcrtcd 6rdar tlrl you?




B. Eullt{mr


I)qv:rfp,ti!11      r)l l rr.irtlnull
                                                    lc;;
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 216 of 288 PageID #:507



       ortLr     pcrrors ro        ttr *rrc           rioitrr situr,oa u
                                                or                               you, wbo      *r     tmrrd      xorrc thrn       you?                                                       3
       A.FulLNuc                                               l.
                                                                                        rri'lrrnritl onuitt' r(lisi'}tr rrr   r'sr'iltlv           .l,,t, ;,11"
        Bol,lITA Gf,ESS                                        |    "::'it'i{l$'
       ,;;l;;,,ffi],,,u,".n""J::^t:
                                                                                                                                               f



                                           ru ,rty, srre in,..rrarlrlXt:l:r::;:[t]"riad
        nct w'/De3u1v trror- rh5 o,ur-inc-rus'r,:r-rrg
            Namc
       B. full                                           r;;;r;u.d,,,t,.rruLi r a rorrrr rI;rr     als
                                Ril. *r, usl. ,u,,l.,rrr                                       r:- rurgirl rqligirrll or tli*ruilitJ lJr.rb t rrlc
                                                               J
       l)ergrit)rrrlrr''rtrrcrrnrcrrr t
                                                                                                                                           I

                                                                                                                                           1




   |   )csr:rilxir11t r-rl"l rctrlnrq_tl


  n. ruir N"as
                                                                   l(acc,   *r..rgc.   rrutionirl orrgirr. rvlrgirrn ,x tliruhility
                                                                                                                                                       ,,t.,.

  f    tr.ri}tr,ui r!l     I   rrulul(:trl                                                                                             Ir,,,,



  l*-il:.-::3i'.:l'Jffiifr.';i*:1T.ffiXfi.;'J:ll',H*t1,rrutv.                                                                    rroor, rlrp ro             qu'ron   13.   prc.r rc, ur ir
  9.        Plcerc ctcch         r[ tbtl     roolv:
                                                                            U      ycs, I have e disability

                                                                            n     I do ror have  a dirability now but I did
                                                                                                                              hsvc one
                                                                            n     No disability but thc organlzation
                                                                                                                     lrreatr mc as if I am disabled
  l0' whrt b lt' dtt'bll'lv tb:t
 or ll,olt vou rroa dolos rovrbhsr
                                                         bcllcve ls     ttc rcrson for t[c rdvcne
                                                                                             rcfloo hrrco rgrrnrr you? Do€
                               'ou t"e.,                           riri]irilni*, ur*r,i"a,;.dn;."iri*                         tbr, db*rty                                         prwclt
                                                                                                                    working, crc.).
                                                                                                                               ^rr"rr*rf,

                     t;ilooo* t'hrl                        cqulpreot or rnvohg cln ro h,,cr
 "' Xy[                                                                                     or cuurarrc .le rynproer oryour
                                                                                                                            dkrbrrty?
 If "Ycs,"       r,vhat   modicrtion, mcdicrl cquiprnant
                                                         or othc,8s$i3trncc do you use?



 12' DU yoa rrk your cuploycr lor
                                  ray c[ro1cr or ,rlrtucl to
                                                             do your tob bc<eurc of your
     y.        fJ No[                                                                    drrrb*ty?

l[ "Y1gu, whcn            did you     ask?                                                 How did you ask (vcbolly or
Who did you ark? (provirtc
                                                                                                                       in wrlf                       ingf
                           fuil ramc                     and   job tirte of person)


Dascribe tho changce or assisEnco
                                  that you arkad for;




How did your omployer respond
                              to your requert?
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 217 of 288 PageID #:508



          13. Arc (bar. rny wllncssGs
         wttt'y. prrrsc rr rec h o o i, ir"                        incldt nrs ? r r ycs, p,.ra
                                                                                         !     ir,crn]
                                            "Ge.l; ;[:.t::."""I_nprctc yoor ;.il]cs,
                     1
                                                                                                                                                     ,hGn bG,ow         r.d rc,
         f*jj:::'il:T::H["'"1',,1,::i1:*:.T.",""Jri:,:i:::
         Al
         A. TgU Nr_.
            fgit Nimc
                                "
                                                                       rrl.
                                                                       . .-_
                                                                              response)                                                                                           ur whrr         ,!cy
                                                               l.lou
         lielca A. lVarrtn                                    l:__                                                     ja.trtr"r, & l,tonc Nunrtrr
                                                                               Pnobarion   offer                        I Ioo s. Hsmllbn chgo,
                                                              |supdvisor                            Tmg.     I   r,l                                              Il.   312 433_66t5
         3*lj::::ttcvc                 rtb p.rro. ryur,.rr
                                                        rll ur?
                                                            -.t                                                     I

         il:#,ffirH1ff91,""1*fd,ruf,N;;lmff
                                                         ilf,f,i{T.i,ElfI sur. ,.RANs,;ri,rRrD r o H,s
         f:::,J,::r*^iiFo;;",;i:,il;iii"iffi[:l,ill,i,i,tWilHi,ii,:,H];:ix,l];.3J,,,1fii1,n,,,
                                                                                                                                                                                      .,

                                       rirrc
                                                                                                                                      &     t,hone Numtrcr

        lYkl     do you &cllcrc        tLt pcnoa rlfl
                                                              J"tou
                                                                                                                  lnur'*'
                                                            tclt ur?



        ta. Hrvc you itod r
                            chtrXc prrvbrrly                   h thb ordcr        whh IEEoCorraotlcr
        ts. Ilyou irvc nrrd                                                                                            rgracy? yo
                                    a   cooprrrnr      *rtr                                                                       I                               Nog
                                                                         rtclcr, prcvtdt oruc
                                                              "ot!"                                   of r60cy rud drtc                     o*rog:

     16. tlrvc you rorghl telo
                                              I
                                                                                           rn ln.rncvr      .r    ,Dv o
                 iji,;;i[:#itr1l--,,;:iln:
     IT,il..l;fiil                         ::'*,                       "-                                                                                                 nor
    runc,.4,,0 A sri.wn*.,,iJiil;T,  wirisrunc;t*'*';:"ftrdi1]i[ifiiT.
                                                          Lilil                                                                  tnc 2-{,   I   0.   V
                                                                                                                                                                  '               I


                                                                                                                                                         icc-l'rcsi rjcnf l,.raocisco
                                                                                                                                                                                      A n:nrrs
    Plcrr ciccl
                           -ti;;il|ffi
                          ooco[llrc hor
    q   uar    a. i...
               roa
    Itb()ut thc discriminution.
                                                  l'::i f ;:*::.|il    i:,,,::,"jg
                                                                 t]: Jt'l'
                                                                                     rI c ur ro rro wn h
                                                                           discritninatiurr.
                                                                                                                        rh   r
                                                                                                                                                                      providlag or         tllr
                                        u,.   ,ri,i;'i,",1,]:.'-"Ls"                         ).ou rnusr .i., * ,.i*l],..i.'Jl",y:'                              :t.

    *rirffiiHlr*l*tt,ffi..
    eoEc.rD! rbout EEOC,T
                                       ,,;nt-*l*:v#l*#i"i.,iffi $,11"i;:*'""
                                                              "E'ur'' rr you woold llkc norc lnform.rl^l                                                   t
                                                        *1.:-:::,"*                                                                                            1o"8. ordiscrialnrdon
    , ,rv.u*:;;;"'il:Ul*ijk$..ll,f:.;::':,,fimm:llil?:fflti;,.j".f:,T,o,J,,:;:u*.
                          oo1rrvl* ..1--^-'


    Box    I


                                                                                                                         ----' '..Es rsotot0hrcfuryl6
    ""^ 2
    Box
        "|
                     I   wlntto filc   a   cl                                                                                                                                                ttr

                l* l*:*'t:itJ'iT-#l!::::I'Ii:'[Hl*'hrrizc
                                                                                             rhe   rir:(x   t'o           i-" '     "
    ,( ()-rT-:iffilr:[r}i':':*l*;',Iru*#***t*t'lil','ffii''fi
                                                                                                                  'Ioo,




                  /^      -',A,']                                                                                                                                                             1

        r/f'il,.m-[,"ilt4*      .                                                    ,

                                                                                                                                        runc52o,o




:


    ffiffilffi
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 218 of 288 PageID #:509

                                                                                          AFscME   Lqc6L     3477
                                     RECII'IrD                                                      srrr "_  I
                                                                                                                    .




 ffim.':,,1'l                ,i"r.ifificnl
                                         ^",GRTEVANCH roRM
 NAME OF    EMPLOfff],,,],:,,,..I:$:'ffi      DE'AHTMENT-ruy.rrsb.
                         .'.J_r11l..rleI -r_,...,itiJl   r.



 C13SSIFICATION Probatlon off,icer
 WORK LOCATTON ruv. cr,                                            IMMEDIATESUPERVISOR"   JlxIo}    Un.ger

 TTTLE   - S!.o rrr
 STATEMENT OF GRIEVAI{CE:
ListappliCableviolafiOn: |n ".tha,t' nrln;r,temetrt. vjo-lated_Arti.c1e XVIII,,.-s19c..... 1,1A,, sfrctlon A            and
- ? -C!rd.4*lqfe XX gecrion 9, vell any relevanr cotllfaql.p-rov1rior-re .



                         r:fqAry*"9 Mat thews be oade- _ruh_ole_r, noq !3* tr€ rge{!-n _e
 Adlustment required: - 'Ih3-!
_ d{ec;lofnetory faehlon, and that she glven ihe SPO posltlon baeed on her senlori                               ty.




I authorlze theA.F.S.C.i|.E.      Local . *?\77"._                ...

llonol thfr grlerance
g6ls Jun_e*3_r_2Q!9 Slgnature of
Signature of Unlon Repiesentative --- .lglll$:le
Dals Preserlted lo Managoment Representa{ve --
Slgnature                                                     _         __-*-*__.*-   TitlE SPO    III




THIS STATE'IIE}IT OF ORIEVATIICE IS TO BE ilIADE OI'T IN TRIPUCA?E ALL TTIREE ARE TO EE
SIO]IED BY THE EUPLOYEE AND/OR T}IE AFSGITTE REPRESEHTATIVE.HAXDLII{A THE CAsE.
ORIGINAL TO
CCIPY
COPY: LQCAL UNIONGRIEVANOE FILE

NOTE: OilE COPY OF THIS GRIEVANCE AXD ITS OISPOSITIOH TO BE KEPT IN GRIEI/AIICE
      FILE OF LOCAL U!{IOH.


                THE AMESICAN FEDERATION OF STATE, COUNTYANO MUNICIPAL EMPLOYE€S                                         F2t
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 219 of 288 PageID #:510




      Jordanette Matthews

      ADDITTONAL PAGE

          'ltcrc was u posrins
      '5)                         u ncw.posirion p"Ig for a supcrvisor in       .I'raining
                                lr
      Department. 't'he datc-ol'lhe prsting **itzztzot0.
                                                                            the
                                                          I titieJ ouiiiitinc ot.vocancy
      Request l;or dotcd 4n}n}rc.

      on 5/18/2010 r wns ar union ncg'liation at the Holiday
                                                             Inn Mart plaza
      chicago' l;rancisco Arelas *other supcrvisor probild-otr;r;e in downtown
      tlnt DCPO Rose cordcn hird bccn trying to get in touch                to mc and stated
                                                                   with me and I was to call her
      inrnrediatcly.
      I returned DcPo Gotden' can, she stEtod that I was
                                                           schedured ro be interviewed on
      5ll9/2arc at 10:00 arn. she also statcd that I would
                                                            have t' ,ut" o presentation
      Friday 5l2ll20rc for t/z hour to I hour, I informed
                                                          her tha(                      'n
                                                                       I had schctluled tinre oll- for
      that Friday.

      5/19/2010 l0:00   am I nnivcd on drc 8't' fl.; Conference
      oflicer II and DCpo (i.rden wcre arready in thc room. po D. Ilonira G6css
                                                                Rnr.                   probation
                                                                     chess ond r wcrc
      administered the sanre tcst at ttrc same rimc. po
                                                           Ghess had bid on thc case plan
      specialist position. Afte_r I completed the rcsr,
      ares io go to his office.
                                                        DClpo
                                                               f. fi-k-r;a
                                                                      ;irill
                                                                              t t*n thc testing
      I'Iickey informcd nrc (ha(I :^ ry*iewed
                                                    by DCpo   Hi"k-)           an hour. DCpo
                             I would have 1o .tesign and Iircilira& a training
      of cnse planning and presert to a group                                  on the benefits
                                             as if they *"r" n"* om..rr. r was ro
      presentation on Monday Sl24lZOlO                                               makc this
                                       at i:00 pm.

      5n4/2arc I anived at the aforementioned time prcsent
                                                    to     rhc trainins
      consisted of DCPO, K, Hickey, R. Golder,,
      presentation.
                                                 W.     pfi;i#;;:ffii.              The panel
                                                                                     I made the

     5/2812010 DCPo K' Hickcy requested tIEt
                                                   I meet wirlr him. DCpo r.rickey srarerr rhar I
     w.,s nervous and read          pieec-of papcr during *," t^inin[.-i
                             for, l
     I{e also srated rhar he &oughirhar                                    .t,r.r r was ncrvsus.
                                         t wouia not u"i eooJ      ilr"?o.   i-i"ing dep,rrmeor
     I was not comfortabrc with training o"a
                                               *r" oia not poss6 the skilrs nccded for case as
     planning. I starcd that I was the mirsr senirx
                                                    officer and I slrourd bc hained for the
     position. Hickcy stated thnt the finur
     who was on vacation and would retum
                                            decision w.our! u" ,p      r
                                                                       nirrrtor Michaer J. Rorun,
                                              on Tuesday     6nfllrc.
     6lll2ala   f)ireclor M- Rohan ' sccrctary caltecl and
                                                              ststed that the Dircctor wanted to me
     with me. I met witrr nirector Rohan rie startco
                                              ,           o{I.rarking about a Union ma*er. He
     lhen stateel let's tark about-trainin*. ir" ,"rtui"a
                                                          whar Dcpo Hickey had said, that t
     seemed nervous *d t":9 from-a piecc
                                                of papcr. t slated ftar I was irervous and did read
     what I hnd prepared' Direclor Rotran statc-JLat
                                                          he was aware     that rhere was tcnsion
     betwecn Blacks and Latinos, r aia not   resfind.
     the position to a Larino woman that
                                                        He   r"nri"i          r,rr he kncw if he gave
                                         thcre'wourd be some           "rr-,r       but ttrc was teaning
     towards Lettie Barrera I staad that
                                          I was ur;  ,il;;fi";; ""n;;;;;,
                                                                  *i,rr" uri"n contra* was
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 220 of 288 PageID #:511




       clearsbout senority. Rohan $ared that he was aware and that if I chose to grieve
                                                                                         his
       decision we would still bs frionds. Rohan also statcd that therc were peopti
                                                                                    tlut arc
       Supervisors who should-not be Supenrisors and he was &wate that peopliqrrstioncd
                                                                                             his
       docisions about some of the people ttrat her promoted to Dcputy.

       Ater I left Dircctor Rohan' officcr I immediately went to tbo oflice of ths union
       President Michael S. Willis. I informcd him of the meeting ttrat t had with
                                                                                      the Director.
       !vtr. Willis asked if I was gotng to filc a grievance, I *atod-yes. tcalled
                                                                                   Vice-president
       francisco Arcnss and left hirn a voicem*t tl* I wanted tohle a grl.r*"..

       6W2010 I anived at work and went to the offico of Vice-Presidcnt Arcnas
                                                                               and informcd
       him Orat I wanted a grievauce filed immcdiatsly, he concuned
  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 221 of 288 PageID #:512




                                                                                                                    3477
                                                                                  \l rrr,*,--h*     ^FscMElsslL
                                                                                     _----
                               i'll   . tt :'   ,


                                                            brncrAr                  cRTEvANCE                     ['oRM
NAMEOFEMPLOYff *J-ordane tte I'latth.cu's                                                  DEPARTMENT .-.Juw_._,!rob.
CLASSIFICATION Probarion offlcer
WORKLOCATION ruv.               Ct.                                   IMMEDIATESUPERVISOR sharol unger
TITLE     _SPo   trr

STATEM ETiIT OF GRIEVANGE:
ListapplicablgviOlalion; _ln c-!gt ,uirn.rf.(rnurl-!. vtolated ArtlcL,e_ )(VII,I , sec.. l-A,. seutLo,u r\                 grld
   D and Artlcle XX eectlon 9. uell anv relevant corttrBct provlslons.




Adjustmentrequired: Th-a! Jordan€tte Mattherde be,made y,ho!q, irgg be-. treated ln a
_-_-9-1,!S.:.lrtratory ltt 1gl, and rher ,sbe glven the SpO poaltlon baoed on her senlorlty.



I rulhorlue ths A.F.S.C.M.E.     Locrt                  ""_3*,7"7_-
tlon ol thlr Orlsvence
Date June 3. 20-!L         -                    Signalureolr,,riir             /,'l t,,
$ignature ol Union Flepresentative                  _   &1_"[ae*li.jl
                                                                               ( ?{
                                                          senlative -   -,
                                                                        (
                                                                             r' l,_ 7(l_!-!t_ _
                                                                                                       SPO   III




THI8 STATEI'EIT OF GRIEYAHCE IS TO BE iiADE OUT II{ TRIFLICATE. ALL THBEE ARE TO BE
SIGI{ED BY THE EII|PLOYEE AHD/OR TTIE AFSCTIE REPRESETITATIVE HANDLITG THE CASE.
ORIGINALTO
COPY
COPY: LOCAL UNION GRIEVANCE FILE

ilOTE: ONE COPY OF THIS GRIEVANCE AIIO ITS DISPOSITION TO BE KEFT IN CRIEVANCE
       FILE OF LOCAL UXION.


 i{S*l            THE AMERICAN FEDERATION OF STATE. COUNTY AND MUNICIPAL EMPLOYEES
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 222 of 288 PageID #:513




                                             STATE OF ILLINOIS
                                       Crecurr Couar oF Cool( Coultv
                           JUVEN.LE   Jueatcg aNo CHtLo protrctrox D€pARtrdENr
    Truotxv C. €vexs
           CHr€f   Juoc€                                                   lloo s. x^r.tLroN         AV€NUE
                                                                                       alro Ft.oon
    ITIICHAEL   J. RoHAT{                                                  cHtc^6r,. t(l_tNo.s 606 l2
            otiact(,(                                                             (3   r2l 433-6s69
PRollrtloa{ aNo coun, sErvtcE6                                               (3   l2l .!3-738e r^x




     To:       Jordanette uatrrews/Qr ^ ( /"                                                    1'
                                                 "ff'-                      t,,,
     From: Michaet l.aonan/         )t,1                                           ;    ,   r



                                  /
     Date:      June 14,2010

     Re:        Grievance

           I am in receipt of the grievance you filed relative to a proposed chanqe in
     assigninent. I am available to meet with you this week on the jofi oi 17h after 1-p.m.
     Please contact Kathy Sanders at 312-433{901 to schedule a date that is mutually
     convenient.

              Thanks.

     c:    Charles M. Young
           Rose Golden
           MichaelWillis
           JoiBasley
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 223 of 288 PageID #:514




                                                                                       i;Eliii::iii{iiiEE$i;iI,;
                                                                                       E      :Eii;:ErB:EEe":;::Ei:5 it;
                                                                                       i      i!#8i:i:s3?i*::E:!z?i:;;
                                                                                                                     ii;
                                                                                                           ;;eE;=iE::!;ii=;€::E: ? 1
                                                                                 \ffiiiiiii*iii::;iiiii:iiEi
                                                                                  :ni i=:,
                                                                                                                                     lil'li;i
                                                                                                           i ii=!fliii_;z;t2tz:Ez i,i;ii:::i
                                                                                  H   i,   =

                                                                                               i   i Ei
                                                                                                           j
                                                                                                             i: i ;?i::;il ;:
                                                                                                                              z,t1;1!i
                                                                                                                                       ililili;Ez
                                                                                       3
                                                                                       gil*         rE   is ;g :F fu;fft :gi$   ;E
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 224 of 288 PageID #:515




                                                                                 1:E:i   i!:iiEi;Eii   $iE
                                                                                 E*:iE!?:EEgEiEiEiiBiI
                                                                                            i:;
                                                                                 E;IE:E;IIEEEfi;;i
                                                                                                    i; !
                                                                                 l;i;Esl:ic?;;s;X:f es;                 s
                                                                                 IiiiiiiiEiliiiiiiiii:IEiiI
                                                                                 =!Eg;l!5iii;;;EEs     =iEE
                                                                                                              *: =ir;
                                                                                                               \.-.->
                       Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 225 of 288 PageID #:516




;r'
      I
a




                 ts
N
    i(E


                uJ
     \g
          ..)
           s5

                  9-
            s
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 226 of 288 PageID #:517




                                                                                                 i;
                                                                                                 io
                                                                                           F
                                                                                                 -!:
                                                                                                 i,*   r
                                                                                           z
                                                                                           T     o3
                                                                                           ts
                                                                                                 :U
                                                                                      ?o
                                                                                                               *ffiiffiiiiiiiiiigi
                                                                                 Ot!l
                                                                                 2cl
                                                                                 i;        E
                                                                                 OF:
                                                                                 T?U
                                                                                 si!
                                                                                 6!
                                                                                      7a
                                                                                      53
                                                                                           Z                                                 ;=
                                                                                                                                             a
                                                                                                           2
                                                                                                                                      \     JT
                                                                                                i. : ;
                                                                                                *E !-.i                               N!
                                                                                                                                      )$     .:
                                                                                                i! ;!:                                    \\E6
                                                                                                riI                                  3.i"r
                                                                                                ->:                                  €\Y     3
                                                                                                                                     i\L{
                                                                                                                                     -\
                                  Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 227 of 288 PageID #:518




                   -EF=€E-"
=5S=!J
         iifi;E?
         6E c€€


                              T
                              '
         F
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 228 of 288 PageID #:519




                                                                                                                            iiltiEiiEl*iilitiilil
                                                                                 I
                                                                                 3                                    E
                                                                                 6                                    o
                                                                                 2
                                                                                 d                                    I
                                                                                 :"
                                                                                                                            liiiiiillilliilliiilll
                                                                                 o
                                                                                 :E                                   !
                                                                                                          -           T
                                                                                                                      !.;
                                                                                                     o=
                                                                                                 tsr=
                                                                                                 :EE
                                                                                                 >hi
                                                                                                                      o
                                                                                          -!ae
                                                                                          -!+i                3       E
                                                                                          t:aI
                                                                                          90                      a
                                                                                      E   TEgT
                                                                                      o'E>:.
                                                                                             =-                   o   .E
                                                                                      #58$i
                                                                                      E€                               -    iEEiiiEIEii   ?iiiiiE iiiE?
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 229 of 288 PageID #:520
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 230 of 288 PageID #:521




                                                                                 Iv
                                                                                 1I     t
                                                                                 l+i
                                                                                 l{l
                                                                                 i.-c       I
                                                                                 l><        i
                                                                                 i\s        \
                                                                                                                     !
                                                                                                Er                   C
                                                                                                <t                   E
                                                                                                tal
                                                                                                _Rl
                                                                                                ?t ri6
                                                                                                         o)l             :t r-?
                                                                                                                         *i I JEI
                                                                                                         Eir
                                                                                                         S:.$Y
                                                                                                  I-             ql*
                                                                                                         Eii
                                                                                                                -l
                                                                                                  :d
                                                                                                                                    i
                                                                                                  rl
                                                                                                  lr                                I
                                                                                                 Eg      gt $
                                                                                                         ; H E ^\S]i
                                                                                                               i\.\lE
                                                                                                                \:F-     f lffil    t
                                                                                                                                    i
         Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 231 of 288 PageID #:522




                          We lrlake Anrertrca &{appen

AFSCIIIE Local 3477
lur.dh    Probadm
116 S,   Wetlrn
FO Bor 12499
                               Norernber 5, 2015
Ct*crgo,IL60612


PrEldgtt
lasm srnltrt

YlcrPraldsrt
Uoyd Marchall                  To: Laun Kelty, Hurnan Resosrce Adrnhbr*or
                                   0ffice of the Otld Judge
S€arf
KHta RoberE                    From: Jeon Sdth, Presldett
                                      AFSCME   Lwd34n
Trurrq
Tfme     Hutron                Re: 4h Levd   Grlarane (SPO Lena Balley-Holhnd)   Mmanc       Evaluathl

Ellcutsut Eodd                 Thls&ament    E behg $bintted wlh a grlevance accodhg b E|e @ll€ctlt/e
Russe[ Akb                     bargahrrg agreenrent-to thc ffice of fte chlef Judge for a lleilrtg. PleaS qntact
 i,lryty Gleasst               nekniZqZ,658 or lsis$!l*!ilr&Ch!*r|:rc!. to dhors daEs regadlng thls
)eftry   Haynes                mat&r.
 Sam.plJotrson
 tuanitaWills

 Tru6
 Aam Car@l
 NlckChio
 Nebon Riven

 StattRe
 Eugene Boatrbht




                                CC: Et4ene Boafr$t, Stafi Rep, AFSCME Coundl 31
                                    Lbyd Marshall, Vlce Presldent, AFSC14E Local3477
                                    Supervfor Lena Balley- Hollan4 AFSCME L*al347l
         Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 232 of 288 PageID #:523




                          wsffi
                          We lrfake Amerlca Nappon

AFISCME l-ocal 3477
Xrgtlb kobadm
116 S. WEbm
FO Box 12a99
Chlcilo,IL5(812
                              Septembs U,20Ls


Prddltt                        laura Kelly   - MrnlnBbabr
                              Office of tte Chlef Judge
J6on Srnitr                   69 W. Wairhgbn, Sulte 3300
                              Chlcago, Illinois 60602
Ykr Praldsrt
Uoyd Marshall
                               Re: Prcbatim    Offier Buftd Arrlngton (Senlorlty)
Sccrey                         Dear Ms. Kdly
(bha   Roberts
                               Itis otn i:ntot b arbltsaE the cae of Probauon Buhrd Arrlngbn. . 'fh3 bfier b
Ilruumr                        beirq zuhmitEd b the Ofice of Ele Chlef Judge b glve nooce that this case strould
T),rme HuBon
                               enEr hto arbltri*lon. AFSCME Lcr,A34n rmrer rcahrcd a writ&r respase fuorn
                               the Ofra of the Chlef Judge regardlng $b mauer. Pleffi €ontacf nryself or Eugene
Erantive Bord                  BoaEight Councll 31 Sffi Rep lf here are dny questbns. t qr be rcafied at773-
tussellAkb                     2474658 or Jxon495 l@s@lobd.net
Juanlla Wfb
Marty Gleassl
Jeftry   Haynes
Samud Johnson
                               Slnerdy,
Trr&r                          Jcon Smlth
Aamn Carpbdl
                               Prc$dent
Nkhola Chlo
Nebon Rlvera
                               CC: Eugme      8oatrldrt, Statr Rep   AFSCME   Councll3l
StrfiR€?
                                    Butud Anhgton,      hbathn       OfficeTAFSCME Local 3471

Eugene Boabight
          Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 233 of 288 PageID #:524




                            MSffi
                            VYe   lrfake Amerlca Haqpen

AFSCME         local 7477
JuYqrilc Probaton
116S.Wcrum
PtO   8ox 12499
Chiclgro, IL 80612
                                  November 5, 2015

                                  Laura Kelly - Administrabr
ProCdent                          Omce of tfte Chief Judge
Jrm    Smi$t                      69 W, Washing@n, sulte 33il)
                                  Chlcago, Illinois 60502
Ytce   PraH€nt
Uoyd Marslnll                                                       *
                                  Re: Pobatlon Officer Gabrid Reclic Perionnance Evahation

SscrfrY                           Dear Ms. Kelly
Kl*n RobeG
                                                                                                         Thb
                                  It b our hElt b arbitsate the case of officer Redk perbnnance evaluation
Trgrurcr                          f"ter f U"Htg submited to the Office of tre Chief JudSe b glve ryqc:.q$ this ae
                                  should enter-hto arbifatlon. Pb6e ontact myself orEugene Boafbht
Theodts Chapmut                                                                                      Councll 31
                                  St * n"p f dl€re are any questions. I can be rerch€d atn3-242'4658 s
 E:reutlve Eoard                  Jaon495 l@sbcglobal. net
 RussellAkis
 luanita Wlh
 l'larty €leason
 Jefrry   Haynes                   Slncercly,
 Sarruel Johrson
                                  'iasirlsmiur
 Trurtc                            Presiclent
 Aarort Csnpbell
 Nirtolr Chio
 Nelson Rivera                     CC: Eugene Boabigfitt, Staff Rep AFSC]IE Currcll31
                                       proUatim Ofhcer Gabriel Redlc, AfSC$f Loal3477

 StdIRsp
 Eugene Boa8lght
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 234 of 288 PageID #:525




                                  4
                         ffiffiffiMW
                         Ylfe   i,lake America Happen

AFSCME Local 3477
Iuvgrile Fobatm
116 S. Wctern
PtO   8ox 12499
Ctlcrgo, IL60612
                                Norrember 5, 2015

                                Laura Kelly   -   Administrabr
EGidcrrt                        Office of the Chief judge
Jxm Smlth                       69 W. Wahhgbn, Suite 3300
                                Chkago, Illinols 60602
\rhs   Prarid{t
Ljoyd Marshatl                  Rs Pmbation fficer Pabklt        Nelson   - Mnnance   Evaluatbn

SGcrary                         Dear Ms. Kelly
Kkha Roberts
                                It b our htent b artritate the case of Officer Netson perfunnance evaluafm. Thls
Tieecur?r                       letEr is betq *rbmltGc! b the Office of tre Chid ludge to 9w9 ttotice that thls case
Theodls Chaprnan                should enter- nto arbiu"tion, Pletre contact myself or Eugene Boafight Courcll   3l
                                Staff Rep if there are any qr:estions. I can be reached atTl3'242-4558 x
ExsrdYs Board                   jilon495 t(Dsbcglobal.net
Russell Akb
luanita Wills
 Marty Gleasm
Jefbry Hayrrcs
 Sarruel Johnson                ,:'y'r,
                                Jason Srnlth
 Trurfrs                         heldent
 Aaot Carpbdl
 Nkiolas Chio
 Nelson Rivera                   CC: Eugene BoaUght, Statr Rep       AffiME   Councll 31
                                     Probatbn Officer Patrkk Nelen, AFSCME        l,r3,l34ri
 ffiRGP
 Ergene Boafbht
         Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 235 of 288 PageID #:526




                               wsffi
                               }1le    i{ake Arnerica Happen

AFSCME        tocal   i34;77
Juvgrile kobe6m
116 S.   Webrn
FO Box 12499
Chlcago, IL e0512
                                      NovenSer 5, 2015


hddont                                Laura Kelly   - Arlminbhabr
                                      0ffice of he Chid Ju@e
lason Smith
                                      59 W. W6hhgbn, Suite 33fl)
                                      ChicaSq Illinob 60602
Vke Prerldent
tlqd    Marshall                                                                        per$nnane fvabation
                                      Re: ProbaHon OficerTheodis Ciaprnan           -
SecGry                                Dear Ms. Kelly
KSra RoberB
                                      It   ls our intent   b   arbltsate the case of officer chaprnan perfornance evaludlon. Thls
TiGEUler                              l€tEr ls berq submitEd to rle office of the chief Judge to glve notice Bl.tt thls a$e
Theodls Chapman
                                      should enter into alblffion. Pleae contact myself or Eugene Boablght Camcil 31
brxrtive     Board
                                      Str  Rep iFthere are my qrestions. I can be reached atTt3-ZC?-4658 a(
                                      Jason495 l@sbcglobal.        net
RrsellAkb
Juanita Wilb
Marty Gleasort
Jefiery Hayne
                                      Siner€ly,
Sanpel Johnson
                                      Jason Smith
Trutt€                                Pr€sident
Aaron   Canpbdl
NiftolsChio
NeEon Rivera
                                      CC: Eugene Boatsi,ght, Statr RepAFSCME Cqrrril 31
                                          Pmbatbn OmcerTheodls Chapman, AFSCME LMI3471
StafiRep
Er4ene BoaEight
    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 236 of 288 PageID #:527




                      trsse?ffi
                      We Make Amerlca Happen
                                                                            i


AFSCME Local 3477
Juvenile Probation
116 S. Wertern                                                                  Noveryber 18, 2015
PO Box 12499
Chicago, IL 606f.2

                           Avik Das
President                  Chief Probation Officer/ Acting qire.ctor
Jason Smith                1100 South Hamilton 2nd floor
                           Chicugo, lL 60612
Vlce Presldent
Lloyd Marshall
                           Re: Personnel Policy Manual
Secretary
Kisha Robe*s               Dear Mr. Das,

Trgasurer                  Several letters were sent from Council 31 reiteratlng the position of
Theodis Chapman
                           the Union in 2008 from Nefertiti Smith and in 2009 from Maggie
Executive Board            Lorenc. These letters addressed their concerns of the personnel
Russell Akls               policies lhat continue to be approved and implemented with respect to
Marty Gleason              AFSCME Local 3477 members. These letters that were presented to
Jeffery Haynes             Michael Rohan, former Director of Cook County f uvenile Probation and
Samuel Johnson
                           addressed the personnel policies that was in direct conflict with the
luanlta Wllls
                           agreement to the provisions in the Colleclive Bargaining Agreement.
Truste€s
 Aaron Campbell            The Coltective Bargaining Agreement negotiated between AFSCME and
 Nicholas Chio             the Chief f udge's Office is the ultimate determining document with
 Nelson Rivera             respect to wages, benefits and working conditions. lf your office
                           wishes to make changes to any of these areas discussed in the
                           agreement, then I suggest placing those changes on the local
                           negotiation bargaining table. Otherwise, your attempts to clrcumvent
                           the contract by implementing departmental policies are an unfair
                           labor practice.

                           The policies that contradict the Collective Bargaining Agreement will
                           not be discussed at the labor management meetings as this is not the
                           proper venue. lF the intent is to clariry the language in the Collective
                           Bargaining Agreement, rny suggestion is that the department simply
                            quotes the contract.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 237 of 288 PageID #:528




                                                   jrff
         ,*::,.,,    c. Evans
                                               ,          i;i:   !)inj ri,*:;,Tlr,
               LnreI Judge

         Michaet J.

   Probarion
                    Rohan
               j,l:;::j,,                                                            ':*'    fnf;,,,;;;^".nuu
                            serv,ces
                                                                                     'n'?r"f,:,"]1 r.,is' ooe r a
                                                                                      (sr;';/":{':'^6s7s
                                                                                           , ."r-/J8g
       MEMORA}VDT&{                                                                                      FaX

    March 2g,20A6

    To:               P.c
                                       rv's,
   FRoM, o,r]           and rv,s

           "iPlrne and corrective.
   RE;




 $ryp,*lnfiffi;i*nr1*i ffi
        il:xf:1,:;t:,,
qndP
                Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 238 of 288 PageID #:529


Fw: Meetings with Commissioner Sims a... - Tandra L Tyler (Juvenile Probation)                                     Page     I of2

Fw: Meetings with Commissioner Sims and Supt. Dixon

 Dennis Alexander (Juvenile Probation)
 F- a,,8,,:016 .i3:15 At*

 il'iandr   a L Tyler (juvenile Prcbation) <tandra.tyler@rclokcounlyil gov   >




From: Avik Das (Juvenile Probation)
Sent: Wednesday, April 5, 2016 4:48 PM
To: Tyrone Hutson (Juvenile Probation)
Cc: William Patterson (Juvenile Probation); Donna Neal (Juvenile Probation); Dennis Alexander (Juvenile Probation); Karen
Fannin-Kelly {Juvenile Probation); Dwayne Johnson (Juvenile Probation); Miquel Lewis (Juvenile Probation}
Subject: Meetings with Commissioner Sims and Supt. Dixon

 Dear Tyrone,

 I recently received a call from Superintendent Dixon to apprise me of the meeting you had with him yesterday at the
 request of Commissioner Sims, apparently based on her conversations with you and concerning the coalition petition.

 Suffice it to say, I am notice as to where you and I stand relative to your comfort level with meeting with me in
 person, as I have not yet had that opportunity nor do I imagine you believe I deserve one.

 Nevertheless, please consider meeting with me in my office either tomorrow at noon or Friday at noon, or at another
 time and place of your choosing. Given what I thought we had in terms of rappofi and history, I wonder if you would
 even consider having lunch with me wherein we could touch base and perhaps we may be able to rehabilitate some
 level of comfort in our lines of communication.

 ln the alternative, please consider sharing your thoughts and concerns with any one of those copied herein as they
 are members of the leadership team I have identified to help develop and maintain lines of communications with the
 coalition members and help management make progress on addressing the concerns.

 Mr. Dixon certainly gave me some details relative to the perspectives both you and Commissioner Sims shared with
 him including similar concerns he confronts within the JTDC. He affirmed to me that he told you that he would reach
 out to me and apprise me of this interaction, He has also expressed his availability to join me in these discussions
 with you and other coalitlon members.

  I   would also welcome your assistance in arranging an opportunity to meet with you and Commissioner Sims.

 Thank you for your consideration and I look forward to our meeting if you so choose.

  -Avik
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 239 of 288 PageID #:530




                                                  26   FEBRUARY 2OO4
TO:   CULTURAL   DMRSITY   COMTdITTEE

FROIiI: gPO .IORDANET?E UATTHE?{S

RE:   WTIEDRAWAL

r    withdrawing from_the curtural dlverslty committee. ily
    am
reasonE are many. r do not have the faitrr Lnat this deparLnent
has a true commitmenb to cultural diveraity other than nwtnoow
DREgsrNGr'. There have been too many instaiceE crhere lhe
TTDENIGRATION
                 or CERTATN AFRTCAN nugfrrcANs !{otttEN', have occurred
in the presence of AERTcAN AMERTCAI{ t{EN and aometimes        ernicrul
AItlERrcAN woIriEN and those individual.s dld not bother to speak up
on the.behalf of thoge women. r can only aosurne since rive trein
labered as a ncoNsprRAcy BgrF', that thosi indrvlduals did not
1) disagree with the denigration or;
2l they were af raid of "CENSURE.T.
r have cone to undergtand nore and nore the significance of REV.
UARTIN I,UTEER KrNG JR. qUOtC ''TEE T'LrII.IA1I'E T.TEASUNS Or A UAN IS
NOT WUERE IIE STANDS IN l.tol.luNTS OF COUTORT AltD COIWENIENCE, BUI
LHERE EE s[ANDs A! frllEs or CEATJIJENGE AND coNtRovERsy'..


JORDANETTE UATTTTEI|S
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 240 of 288 PageID #:531

JECM3OO569                          Note Detai I
Minor's Name   JAMES C COCKREL                      JEMS    ID       10319170
Author         JASON M SMITH                        Entry    Date    3/27 /2AL5
Subject        CONTACT

Person Contacted                          Type             Location     Date
BLAIR        BENNIE                       Face To   Face      ce
                                                           Of f i        3/27 /2OI5
Notes
 PO. IYAS CALLED INTO A MEE"IING BY DCPO KELLY TO DISCUSS THE REASON WHY
TIIERE IS A NEED TO IYORK ON A SATURDAY. IT }yAS EXPLAINED TO MANAGEMENT THAT
THE FA,MILY OF JWENILES }YHO ARE NOT AVAILABLE DURING THE 1VEEK TO BE SEEN
THAT AN ADJUSTED IS NECESSARY IN ORDER TO FULFILL THE EXPECATIONS OF THE
DEPARTMENT. IT }YAS STATED IN THE MEETING THAT THE DEPARTMENT HAS QUESTIONED
HER ABOUT THE TiME ALLOCATED TO VISITS THE FAMILY DURII\G THE i{EEK AND
THE REVIEIY OF MY TIMESHEET DISPLAYING IN THE OFFICE AND MEETINGS FOR
UNION ACIIVITIES. IT }1IAS EXPLAINED DURING THE \ryEEK THAT AS THE UNION REP
THE DEPARTMENT I{AS MEETINGS, COURT TIME DEDICATIOI$, REFERRALS AND OTHER
RESPONSIBILITIES THAT CAUSE THIS PO TO ADJUST HIM TIME TO FILL THE REQUEST
OF THE FAMILY BUT AS WELL AS MY RESPONSIBILITIES. SHE QUESTIONED ABOUT THE
Fl=Help FS=Refresh F12=Cancei F16=TextEdit F21=Change F22=Delete
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 241 of 288 PageID #:532

JECM3OO569                            Note Detai   I

Minor's Name JAMES C COCKREL                           JEMS ID        10319r70
Author           JASON M SMITH                         Entry Date     3/27 /2AL5
Subject          CONTACT

Person Contacted                            Type            Location      Date
BLAIR        BENNIE                         Face To Face    Office         3/27/2015
Notes
AWARDING   OF COMP TIME I{HEN THE HOURS EXCOED THE 40 HOI.]R THRESHOLD. IT lryAS
EXPLAINED TTMT THIS iS A CONTRACTUAL ISSUE AND THE CHOICE OF A PROBATION
OFFICER TO REQUEST COMP ACCORDING TO TI{E UNION CONTRACT. SHE SIGNALED TO
THIS PO THAT THE DEPARTMENT I{,AS BEEN MONITORING THIS PROBATION OFFICER
TIME SI'IEET AND IT IS NOT NECESSARILY THE SPO lryI10 }LAS CALLED INTO QUOSTION
THIS PROBATION OFFICER'S USE OF TIME, BUT BECAUSE OF HiS UNION ACTIVITIES.




F1=Help FS=Refresh F12*Cancel F16=TextEdit F2l=Change F22=Delete
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 242 of 288 PageID #:533



                                  ILLINOTS DEPARTMENT                                       OF

                                                                       Ri hts
                                                  Bruce Rauner, Governor
                                              Rocco J. ClaPs, Acting Director




February 13,2015

Mr. Jason Smith
C/O Cook County Juvenile Probation
1100 S. Hamilton
Chicago,IL 60612

Re:      Charge     No.       2014CF3506
         ComPlainant: Lauren Brown
         Respondent: Cook County Juvenile Probation

Dear Mr. Smith:

                                                                                        investigation
 I have been advised that you can provide information pertinent to the Department's
                                   Piease contact me as soon as possible to discuss this matter' [t is
 of the above captioned
                          "h*g".
 critical ttrat the Department's investigation be as thorough and complete   as possible'  Therefore,
 it is important that all possible *lto*tt"t be interviewed' Even if be advised
                                                                              you  do
                                                                                      .not
                                                                                            have any
                                                                                             that it is
 knowledge of this matter, I still need to contact you to conlrm this. Please
  illegal for anyone to retaliate against a witne.ss in one of the Departmenfs-investigations'
                                                                                                     tf
                                                                                 However, at a later
  requested, the Department can feep the names of wituesses confidential.
                                                                              on the case'
  daie confid"ntial witnesses may be subpoenaed if there is a public hearing

 please contact me iui soon as possible at (3 12) 814-4303 between the hours of 8:00 a.m. and 4:00
 p.m. You may also reach me via email at Judith.A.Weingartner@illinois'gov' If I am can  not
                                                                         address where I
 available, please t"ur" yo* name and a telephone numbel andlor an email
  reach you'during business hours. If you slnd an email, please reference
                                                                          the charge number
  above and state your name in the ernail message.

  Your cooperation in this matter is greatly appreciated'

  Sincerely,

  ilwail/,/^
  firlith Weingailner         7




  Charge Processing Division

   #27
   08112



                                                                      (3121 s14-620o. TrY (856) 74&3953, Houslng Line (8001 562-3942
           100 west Randolph street, suire 10.100, chicago, tL 60601,
                                    222SouthCollegeStreet,RoomlOl,Sptin8field,lt62T04'(217)785'5100
                                           2309 west Maln street, Marion, lI62959 (6181 993'7453
                                                           www.lllinois.gov/dhr
                          Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 243 of 288 PageID #:534
                                                                                                                                      Lv L1

    councitsta
  AFSCMF                                                                                                   March      3   l,   2009
t r..!,,!,i.    D,j t r'.i

       flr ,,r !rrc,

                                           Scllt vi:r Clgrlil'icrt ll.S, ill:ril

     C;.ir';r Xrii,
                                           Michael Rohan
 ll.,l:,,      ( a! i,r..!:
                                           Director of Probation and Court Services
                                           I100 South l-lamilton.2"'r Floor
                                           Chicago, lL 60612

                                           Re: Personrrel Policy             Mlnull
   lr ,'{),ri.,       t.ry


  !r,.,'r,r,. 8r,ill                       Dear Mr. Rohan.

                                           This Ietter is to reiterate the Union's position concerning the personnel policies
                                           that your office corrtinues to approve and irnplement with respect to AFSCME
                                           Local3477 members. As stated at our Labor/Management meeting on March 20'h,
         i,\:'i f .   c
                                           it is the Union's position that many of the policies that you continue to implement
                                           either touch upon areas covered in our collective bargaining agreement with the
                                           Chief Judge's Office or are in direct conf'lict with that agreement.
                                           As  I stated earlier, the collective bargaining agreement negotiated between
                                           AFSCME and the Chiel'Judge's Office is the ultimate detennining document with
                                           respect to wages, benefits and working conditions. lf your offrce wishes to make
                                           changes to any of these areas discussed in the agreement, then I suggest placing
    FJirr ) , iw.r{                        those changes on the local negotiation bargaining table. Otherwise, your attempts
                                           to circumvent the contract by passing departmental policies is an unfair labor
                                           practice.

    ir.r're:1.)$ii....
                                           As we discussed on the 20'h, the Union will not wait until all the departmental
  irlo-^.,s r,,",n. ,                      policies have been passed (as originally intended) since new policies continue to
                                           be distributed almost every week. Therefore, the Union will be taking action to
                                           protect those provisions of our contract which we believe you are violating by
                                           implementing your policies




                                           W
 Fi.r,r(. Pi'"!irtr.r1




                                           Maggie Lcirinc
                                           Staff Representative
                                           AFSCME Council 3l

                                                         Mike Willis, President, AFSCME Local3477
                                                         Bruce Wisniewski, Administrator, Offrce of ttre Chief Judge




                                     Atnerican Federation of state, county and Municipal Employees, corrncil 3l
                                          tfL!.lilin4t    {,A6!   fAXill?)14{"_tClL.r.'rrhtrCr',;trotta;,,ir.:rrar.
                                                                                      WFBvryrxrkin*llr"r     19 l-l                     li,,:r,irnan/.
                                                  4
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 244 of 288 PageID #:535




                         We Make America Happen

AFSCME Local 3477
Juvenile Probation
116 S. Western
PO 8ox 12499
Chicago, IL 60612     April10,2015

                      Chief f udge Circuit Court of Cook County
President             Honorable Timothy Evans
lason Smith
                      Circuit Court of Cook County
Vice President        Daley Center
Lloyd Marshall        50 W, Washington St., Rm.2500
                      Chicago,   lllinois 60602
Secretary
Kisha Robets
                       Dear ChiefJudge Evans,
Treasurer
Tyrone Huts0n                  AF$CME Local 3477 representing over three hundred Cook Counry
                       juvenile Probation Officers is officially and humbly requesting that the Blue
Executive Board        Ribbon Comrnittee that was successlul in selecting the next Administrator of
Russelt Akis
                       the Cook County Juvenile Temporary Detention Center be reestablished to
Marty Gleason
)effery Haynes
                       select the next Director of the Cook Counry iuvenile Probation Department.
Samuel Johnson         This process will afford the department the opportunity to expand the
luanita Wills          process of fostering an environment of fair and equitable treatmenl while
                       allowing a wide array of talented individuals internally and externally to
Trustees               present their credentials drat rnay quali$ them to lead this department.
Aaron Campbell
                       Cook County Juvenile Probation Officers are the best frontline workers that
 Nicholas Chlo
 Nelson Rivera         have helped this department be recognized as a model throughout this state
                       and country. The reestablishment or creation ol a new Blue Ribbon
 Staff Rep             Committee would illustrate to t!'!ese men and women that their voices have
 Eugene Boatrlght      been heard within this process.

                                Delegarions from around the world have come to observe our
                       Probation Officers, programs and services that have been established within
                       the juvenile justice system to foster change among our most vulnerable and
                       valuable population while ensuring the safety of the public. Tl:e BIue Ribbon
                       Committee could serve as another pcsitive model of Cook Counfy to ensure
                       that every individual who is interested in this position of Director of Cook
                       Counfy juvenile Probatinn be given an equal opportuniry to apply regardless
                       of political affiliation, race and gender. lt is essential rhat the next Director
                       prioritizes our neighborhoods and children instead of management and
                       bureaucracy.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 245 of 288 PageID #:536




                      It is our hope that President Preckwinkle and the Cook County
              Commissioners would encourage you and support this method in order to
              ensure that the most deserving and qualified candidate is selected to lead
              this department, The next Director should be someone who will champion
              an environment o[ cooperation while protecting the public as well as serving
              the taxpayers of Cook County effectively,

                       A petition has been created and begun to be circulated and will be
              presented to you and the Cook County Board. We look forward to your
              response and the responses of our elected olficiais from their respective
              districfs about their opinion on this matter.


               'i';:"-'M,n
               jfson Snritlr
               )r'c.sident/ AFSCME Local 347 7


               CC: President   Toni Preckwinkle
                   Cook County Commissioners
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 246 of 288 PageID #:537



                                          STATE Otr'LLINOIS
                              CIRCTIIT COURT OF COOK COUNTY
                   JTIYONILE JUSTICE AIYD CRILD PROTECTION DEPARTMENT

         TIMOT}IY C. EVANS                                              ITO.I S.   IIAMILTON AVENUO
            CHIEF JUDGE                                                        lDFLooR
                                                                       CHICAGO,      IILINOIS   60612
               AVIKDAS                                                       (Jt2) 433-657s
       ACTING DEPI.TTY DIRECTOR                                              (312) 433.7388 FAX
     PROBATION AND COURT SERVICES




    December 11, 2015




    My name is Jordanette Matthews. I have worked within the Juvenile Probation Department for
    the past 26,3 years as a Juvenile Probation Officer. I arn retiring December 31, 2015. I feel
    compelled to use this retirement letter as an opportunity to clarify how I feel this department
    treats it's employees, specifically Negroes/Blacks or for those whom think that have arrived
    African-Americans.

    I have endured racism in this department it seems like from day one, but in my mind it was an
    opportunity to help children who needed it the most. I came frorn the City of Chicago Suilding
    Department which was also racist I was a terminal operator" I imagined coming to Juvenile
    Probation would be different after all I was finally getting a chance at a Career how naive.

    After finishing up my 12 week training period and passing the legal examination I was given my
work assignment.        I was told by the Chief Probation Officer that I was being assigned to GBO
    ( GRAND BOULEVARD OFFICE), he also felt compelled   to let me know that he would never send
a White Woman to   the projects. Not a problem for me it only meant that I would be given an
opportunity to work with the most vulnerable forgotten population. I have always wanted to
make a difference in the iives of Black people as I personally knew and know our struggle. I
think have performed by job admirably.

I guest this
          admiration had other thoughts about my abilities, I have always been classified as a
person who speaks what is on their mind, which is a very accurate assessment. However, I
don't believe that speaking your mind is BAD thing as a matter of fact that is the way I was
raised during the 50's and 60's by my more than capable Negro parents, yes Father and
Mother. This letter may seem as if I am an ANGRY BLACK woMAN I AM, but it's also an
accurate observation of what has transpired within this department. I never believed that your
stature in life defines how you should be treated.

Itook and passed the Supervisors examination 3 times, the first time the list was exhausted, the
second time the list ended at my name although there was a position available in Rolling
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 247 of 288 PageID #:538




 Meadows, the third time I wrote a letter to then Chief Judge Donald P. O'Connell alleging my
not being promoted because of Racism, I was then promoted within a month or two.

    YES I FEEL THIS DEPARTMENT 15 RACIST        AND IT CONTINUES EVEN NOW, WHEN IS ENOUGH
ENOUGH. This Administration past and present seems bound and determined to destroy the
reputation of Union President Jason Smith because he stands up for what he believes in.

I have provided several documents that may not substantiate what has been inflicted on Blacks
and African-Americans but, just imagine that an inkling of it is true, then imagine yourself being
subjected to this type of treatment year in and year out. You; can't even imagine. Don't get me
wrong there are several African- Americans that would not agree but, there are twice as many
Black employees that would agree and support my claims of RAClSM.

I   submitted bids to fill   a vacancy   within the Training Department from 2002 through 2010 and
with the SENORIW allowing me to fill the position. Some of the reasons that I was given 2003;
Deputy Director Charles M. Young told me he had good news and bad news for me. The good
news was that my nephew would be in the training class; the bad news because my nephew
would be in training class that I would not fillthe open position     as a Supervisor in the   training
department. Which means that I could not be professional, however to-date there is a DCPO
assigned to a division where he niece or cousin is assigned both are White females, but no
conflict of interest. I guess as a Negro woman I have no character. Every time a training
position became available I was never chosen. The last time in 2010 the language changed
about candidates for the training position would be assessed. Although the Hispanic female
was given a tape of what was needed to make           a good presentation, no I neverknew there was
a tape until after process was completed. I filed a grievance and that too was      denied. I was
told by then Director MichaelJ. Rohan that he knew how it seerned but, that he was choosing
the Hispanic female even though I had the most senority. He also stated you didn't make a
good presentation; your colleagues evaluated you. I surely trusted those colleagues to be
objective especially when they knew what was expected of thern. I did file an complaint with
EEOC, I got exactly what I expected they sided with Director Rohan.


Let's bring it forward to now. There is a clinical division 95% White; you have White females
supervising Embedded Clinical lnterns/Externs. There are claims that these interns/externs
take minors to McDonald' to provide confidential interviews and counseling, how confidential              is

that. Being born into Poverty, witnessing trauma and other negative issues are having or going
to have severe psychological issues and even if so are any of the clinical people PSYCHIATRISTS.
There are no Blacks or African-Americans that can be clinical interns/externs and be hired for
these positions.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 248 of 288 PageID #:539




                        Court Drug lreatment Program which is a Diversion program. But, no
 I supervise the Juvenile
one bothered to learn how the DTP functions. PO's assigned to the unit have submitted
transfer request because they are unsure ofthe fate of DTP. There was an allegation that a
White female DCPO made a statement that she had been trying to get the drug program closed
for years. This same DCPO could not manage to supervise a unit as a supervisor, but was
promoted to a DCPO lguess that sho.ws character. Now there's an allegation that the           DTP    will
be merged with another unit. But you have a clinical division that cannot adequately address
the needs of their clients. I would never suggest that no clinical   PO is able   to address their
clients needs, but the majority cannot

when willthere ever be a BLACK/NEGRo DIRECTOR OF PRoBAnoN and why not?? Recently
there were several SPO'S promoted to DCPO'S for what?

I have only asked two people (Charles M. Young and William Patterson) throughout my years of
employment to hire my relatives that believe it or not are quallfied to work here, those are
people that I have some confidence in. ln the words of the Great Dr. Martin Luther King Jr,,

"THE UITIMATE MEASURE OT A MAN IS NOT WH;RE HE STANDS IN MOMEENTS OF COMFORT
AND CONVENIENCE, BUT WHERE HE STANDS AT TIMES OF CHALLENGE AND CON?ROVERSY".

To my two relatives employed here I have informed them both TOREWARNED               15   FOREARMED
and also YOU CAN,T    USE THE GOLDEN RULE IN    A CROWD THAT DOESN,T PLAY FAIR. THIS
CROWD DOES NOT PLAY FAIR.

Yes   lwant this to be my   RETIRMENT LETTER. I HAVE ACHIEVED SOME OF MY GOAIS.              lcould go
on and on but is anybody LISTENING,




JASON SMITH
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 249 of 288 PageID #:540




                                                                                                  Q.^t^yu*'
                                                                                                    '
                                        MEI\{ORANDUM                                                           (,'/n
                                                                                                           -',,-
                                       November 7,2A45
                                                                                                   tr-                  {o-of

     TO:          Michael J. Rohan

     FROMr         Jennif   er 1'q,,,,.'fL)J

     RE:          Quality Assurance
     The Quality Assurance (QA) committee met on September 13rh, September
     30h, and October Z6th. The committee consists of DCPO's Simon
     Dmukauskas, Chuck Michalek, Rose Golden, Sharol Un8er, [rv Ashford,
     Jose Isais, and SPO's Dwane Johnson, Sharon Ttrow-Koc, Marisol
     Vergara, Lety Barrera, Tina Young, Joe Pacelt, Karen Givens, and myself.
     The meeting on September 30e was attended by Helen Warren as the
     union representative.

      The committee has defined its goal "To ensure a consistent, quality
      delivery of services to al! of our clients, families, and the community."

      The committee is recommending that Quality Assurance begin its focus on
      the traditional field units and eventually implement reviews in the
      specialized units.

      1{e are requesting your permission for a "practice revie\ry" on closed
      folders randomly selected from DCPO Dmukauskas's Division. The
      review will be conducted by teams of two and loosely follow the "CMR
      Summary" until we develop our own QA template, I will also be looking to
      incorporate the "Case Plan Quality Review Instrument" once Mark Myrent
      has made his revisions.

      if you would like further clarification or have questions, please do not
      hesitate to contact me.


                                                                                                   -',
                                                  d',
                                                        ;l *','^'' i),,,,(                               1,";':;'1,,,               /ti
                                                    ,,,(/r,'r,trrr\/
                                                                                                   ,," /,r,,r,,.u ,
                                                                                                                                ,   j,.:
                                                                                  x1 ,( \ ,'.,
                                                                                      ,,,"''r.''
                                                        r-r.   J, /:i     t   ,
                                                                                                               1   ./1 ,,./r,   ,4,:,
                                                                                           "" f
                                                        U                                          , ,rr-d1,
                                                                      '   /'\ "tt     /'           ")'Y,' ,' , / l' /'n" '
                                                            ,'. ,
                                                            n',,",,
                                                                          . " /,t"',
                                                                                           )' : :;/' { I ;: / );,',' lrl,y'',",,',,
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 250 of 288 PageID #:541




                                      .   State of lllinois
                                  Circuit Court of Cook Counqr
                                 Juvenile Probation Dcpartrnent
      CLarlee M. Young                                                 lI00 S. Hemilton Avcauc
        D"p,rry Director
                                                                              8th Floor
  Probetion rnd Court Srrviccr
                                                                        Chicago, Illino'u &612
                                                                           (512) {33-6636
                                                                         (Jl2) 43&6209 Frx

                                            Memorandum
                                          January 15,2013



   To:      Jason Smith
           Vice-President
           AFSGME Local3477

   From: Charles M. Young 4l ;r1. 1 .
            Deputy   Director       0'
   Re:      Group Grievance


          on.Thursday, Jan-uary 10, 2013, a glievance.meeling was conducted by me to
   address the grievances filed by you on behalf of members-Marian Fox, Marvsne Hiil,
   Fernando Johnson, Tagha lvlontgomery and Jeannie Wetls, All were present witf, you
   and Union Representative Emity Pierce €xcopt Ms. Fox. Management representafuve
   Donna Neal also attended the meeting. You indicated that maGgement iras violated
   Article XX, Section g, of the CollectiG Bargaining Agredment by-issuing directive lo
   "predominately black'glgup of probation officers
                                                       liOluiicatorsy ario it was- not given to
   other otricers in the division. You stated ttrat thii aition was'discriminatory fiseo on
   racg.


    .      During the meeting, you raised issues about managemenl's right to issue the
   directive and. you questioned the purposo of the directive] Article lli, Section 1 (e),
   states that.the Employer has the right to direct the work force, assign work and
   delermine the number. of employees-assigned to operalions.,,          *e
                                                                          p,ipo." of
   directive is stated in the notice issued by-DCPO Virginia Caulfield on November 5,
                                                                                             it"
   zAP.

   -   .- The adiudicators were instructed to indicate on the white board in Deputy Chief
   Caulfietd's office when reporting to court and when the court cail is complete.' ifiiattaO
   PT?   Ot"rtusly accomplished with a phone call to Deputy Chief Cauliietd,s secretary
   but her duties would now make her unavailable to receivl the calls. The use of the
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 251 of 288 PageID #:542




    board provides spos.. McKnight and
                                               Bairey-Ho*and and the Deputy chief
    information regarding, the avaiia[ifity                                           with
                                            ;   aojubicators foi courtroom coverage. The
                is required to provioe iJi.rolotol
    :::li,ffiT                                                to ri"lrag*" whose iarendars
                                                    "or"rrgu
           Your allegation that the direetive is
                                                 discrirninatory based on race has no
    basis' The directivB       di*rbuted i;;;;ry aoluoicatoiinoivfiuauy                fachral
                          Yas
    are not black" lt is also noted that                                  and attadjudicators
                                         tneraare eleven (11) adjudicalors, nine
    black, but onry five (s) are grievant;.-;;                                   of which are
    (RUR) officers did not receir"               arso stated ih"ith; Rebase Upon
                                                                                     Reouest
                                    tn" Jir""tir" The job fun.iir." of $re  adjudicators and
    *?$lilff ::f_1j"_g$ctrvainlreni-"io*,"rd;;il;,,"ointn,a#J,ti*ilis'ro.
          I have reviewed the- documents, your
    cannot discern any support for your jrie,rances allegations and your arguments and        I
                                                     I herefore, the grievances
                                                                                are denied,
    CMY/kms

   c: MichaelJ.Rohan
      Rose Marie Golden
      MichaetW[is
      Marian Fox
      Marvene Hill
      Fernando Johnson
      T:sha Montgomery
      Jeannie Wetts
      Emily Pierce
      PersonnelFiles
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 252 of 288 PageID #:543




                                                                              hrr.zpt)^:'/
                                                                              yt)
Memorandum                                                                        (rr'7'
                                                                                           ,\/

                                                    {

       :
     IIst           12JA|2A12

     To:            Jsson Smith. AFSCME Lcc*i3477
                          ,Al.
     Frpm: - Rose M: Goldert, Direclor of Human Reaourc&s
                    Stelj:1,ro Grievance Response



     On December 3, 2A12, a step-two grievance meeling was hetd in response lo
     grievances filed on behalf of Tasha Mon$omery, Marian Fox, Fernando Johnson,
     Jeannie Wells, and Marvene Hill. The grievane, whlch was filed on November 30,
     2012, indicates lhat, "An fi15112, Management implemented a direclive that violates
     ,Article XX $eclion 9 and all perllnent bonbac{ provisions.'The griavance form lists
     the required adjustrnent as, "The unlon ls requesting that managemant rescind the
     directive, cease and deslst with the discrimination and remove the notice issued on
     11115112 from the personnel file." Along with the two of us, present for the meeUng
     were DCPO William Patterson, Kigha . Roberts (union representalive), Tasha
     Montgornery, Marian Fox, Femqnlo Johnson, Joannie Wells, and Marvene Hill.

     During tho meeiing, you p*s*rit"O tlre following arguments:

            .   .   OCPO. Caulfield.oversees an entlre.division. and the unit thal was given this
                    directJve consists of predorninantly black officers. Therafore, the directive
                    appears dlscriminatory.

            .       The RUR unil, which      is predominantly vvhit€,   was not given this same
                    directive.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 253 of 288 PageID #:544




                                           $TAT6, OT ILLINOIS
                             Ctncur Couer of Coot( Coui'rY
                   Juretrue JuS?lcG rxo Cxlt-o PRorecrror'r I)€PAaYx€Nl
                                                                    I loo s. Har.lLto.{ Av€xuE
    Ttt.orxv C. Evexs
         €+aacr   Jt oc€
                                                                            2(o Ftoor
                                                                                  cHrcAGo.     lrl.lxols 6(}6 4 2
    lllcltlEL J. RonAnr                                                                (tl2f at3-65c9
           oaitctil                                                                  (l|2t.t3-7a8o rar
Ptloa^trcl ll'ao cot ll s€avlcea




    To:       Jordanette Matthews
              Juanita Cannon
                                      :J
     From: Rose Marie Golderf
     Date:    JulY 21, 2011

     Re:          Grievance
                                                         you filed on behalf of Probation officers
              I am in receipt of the two grievances that                Charles and I were pariy
      Christine Moran             w.rir"*. pr",t" "Jt" in that both that is being grieved' I
                           ,ni'fi.*
                                                    current assignment
      to a discussion with the union regarding ttre
      would suggest that the Union offer a
                                             pr"polJi*ioruJion to-tfris nratter without formally
                                                                                         agreed
                                                  asi,gnment in question was mutLlally
                                                lr[
      relying on the gri"u;n-.J pi;cedure. .                                         me  and not
      to and if the union has now changed       itri*iiiir,
                                                         vou simprv need to
                                                                             inform

       gii;ue a mattsr to which you were a party'

      'RCy'kms

       c:   MichaelJ. Rohan                               '
                                                         !t,,   1   ltau+JJ
                                                                                  /-1.   .-
            Gharles M, Young
            Avik Das                                                          1J,yfi"t",t''l
            Francisco Arenas
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 254 of 288 PageID #:545




                                       PRESEI{TATION



     In rll my yeers her on Eerib I have soen a lot of fhingr derling with mcirm. My
     motber and frlber werr fron the South, where Jim Crow rcarcd {t,rd ugty herd. I
     watched rs t ytllrng child witb my brother on television rs blaelo or Negroe* rs ihey
     were trlled were mirtreated.

     ln xl! e f rry {9 yeers oa this errtb, I would n0v0r reallze I rould expcrierce the
     reclal dir&rrmony here rt iuveuile court. I hrvc erperieuced it pcrsonrl$ by my
     Deputy Cbief Ginny CEulfleld, DCPO b e top lerdcr in Mlke Rohaa'c camp, rnd
     rbe does his bidding" I brve n€ver eyer experience auything oo unple*mnt rryith her
     rs   uay DCPO.

     I bsve bcer constrntly a target of DCPO Caulflcld. S&e hrs rttrcked    ry
     profemiona lirm, eredlbility, r ud my integri ty.

     Let me give yau some exemplcr:

          .   f wes crlled hto her ofnec {his pr*t.}auurry wherr she guxtioned me
              rrgarding ihestrtkticr. My rtlbtivn wer& correet rod I h*d took the timc
              beforc to rhow DCP0 Caullield how we do thc gtets. $Le ref,sr€d to leem,
              Iastecd *be contirued toiaforur me rhe had loet my strtr for FO'r Roadr rnd
              Knor. She tried to bsii me ioto sn tr1ument wbere rhc cln right me up. I
              bougbt JOrdrnette bgck snd rll ofsudden thr strtr rerpperred.
          .   Erplrin the Terry Johnrou situction
          .   Explpir the evclurtion siturtion
          .   Explxin tho poor trcatment of my po's
          .   Explaiu the unfair trertmenl
          c           t) doiog over of uiuuies
          t            l) dryr off uremor otber ruprs do not do on
          r            J) Specirl taek without *ven a*kirg you
          r            {} Disrrpect ay intclligcnc*, proftrrionrlirm end iutegrity
          r             $) Using iutimidEti*o tscticc sucb ss thruts of dlsciplinery rction
      Also itr the brief I hrve. If I wae ruch s bed Po the SPo, wky do I heve over tweuty
      commendntion letters. trn my l l yrlrr of employmcnt here, I hrvc erceed 8of thore
      I Iyeerzs.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 255 of 288 PageID #:546




      MEMO
      TO;     DCPO GINNY CATILFIELD
              CENTRAL INTAKA SERVICNS DTVISION


      FR:     SPO JAMES WORTIIING?ON
               SCREENING CEN'TRAL


       Rf,:   OIIR MEETING OF 1116/$

       DA:     Januarl2l'   2009




       DCP0 Caulfield:

       Respectfully I arn sendlng you ttris memo as a clarification of rny
                                                                           position
       and a rebuttal to our *..t-ing on Frlday Junuary l6ul''


       On this day you had requested to meet with me regarding rny statistics
                                                                                from
       DecemberzQQS. I am wellwas aware of Field Unit Supenisors
                                                                               in
       responsibility to complete statistics every month and this is also done
        screening.

              sense of concern seemed to be why probation officero Terry
                                                                          Johnson,
        Yow
        and why she had more cases &r the month of December than my
                                                                          other
        officers. \rVhat I was trying tc explain was that the number between all the
        offrcers varies monthly. tn pO Johnson's case she had the most cases in
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 256 of 288 PageID #:547




      along rvilh his unit of*eers. Xis motlrer. Judge S-vbit Thomas wa$ rnade
      *ware *f the mistreatment of her son and she was in rhe prc*rss of
      contacting Judge Heaston regarding this matter. Peter had another accident
      and is on lc.rvc aguin. l{c uulltrl nrc on'l'trcsdlv july 21.2$0q to }et n:e
      kr:ow he ri'ill trr'rrirdl, tr) r.rF(rrl to rvork olr 'l'u*sday Jul;r 28st.

      P(} Ronda had infonned me of sorneone entering her c*rnputer and
      uniocking her desk and going in it. This had happened a couple of times. I
      infonned y*u regarding this matter. Ginny, you did nCIt rake it seriaus.
      Instead you denied,vou were ever.)ver in l'rer wqrl< area. I calied DCPO
      Arnie Salaz-ar wtro t*ld nre both you and he had entered Madeline's
      computer. tr also was informed by PO Petar Thoxras y{}il were also at PO
      Ronda's cubicle. Ms. Rr:nda has also cunfided tn me on several occasicns
      you had called her R*mes and had verbally threatened and intimidated irer"

      My unit due to your tactics clf intimidation and being unprot-essional, have
      had to cleal witil a lot of stress. A loi of sick days have be*n used by them
      because of 1'our tactics. My unit is the only unit that is targeted in this
      fashion. Not *nly is it unfair, but it is racist!!

       I have had to put up a }*t by y*u. Your treatment torvards me has b*en vexy
       r:nfair. &{y intelligence, integrity, and m,v herirage }ras been insulted by you,
       This has Io stop.

       SCPO Cauilield I just believe it is l\'!'ong for a rnanager. !\r):ether they are
       an administrator, depug, *r supen isor to treat offic,ers unfairly. I ais* feel it
       is wrong t$ use one's authority as a manager. to instigate, or tirreatened a
       subordinate employee before k"riowing all of the facts. And, if there is a
       problem, to atrlow ibr corrective spportuniry-. As a result I just feel tha{ [
       have been placed in a l'ery uncornBrornislng ptisition.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 257 of 288 PageID #:548




       disciplinary acl.ion. I was shccked *f rhis meerno liom Mr. young. The
       memo was wriilen by him as if I did not do the er,aluations and h*nd thcrn in
       al all, !{e imrnediately def'ended Rose colden and h* was truly wrong, He
       delivered his message t* me tkrcugh Union President Michael wiiiis. He
       refused t* revie:v the memeo thar was lblsified by Ginny Claulfield. And he
       refused tc speak to me, when i left a rne.,isuge for L{r. yorxrg. FIe called
       Mikc wills and;tated,'*&{ike is he sure he rvants to talk to rne". I t*ok rhis
       as being intimidated.

        l ltg cr;rltr;r{ir:rrs were Cornplefurl hr me and trrnxd in a tl.n *rrrlier. Sn
       \\'rihrr'rtl;.ru.. ,\pril l5tt'. I still st,rrlri by *r1 sL'r,r.c.., As a irurilcruf act the
       disciplinary issue rvas dropped.

       On Thursday April30'l'. \'ou again met rvirh rne to try and change my
       scores, I was very shocked when I sarv,vou had c.hanged ail of rny pr*bation
       oltlcers scores. You had scored them very }ow. I informed ),ou that was
       wrong: and I slill stand by my scores I had previous gil'en them. At thilt
       tirne y*u became agiuted and y,ou tried to intinricate me into chmging those
       scores. You told me you could chaxge the scores and the employees must
       sign thcse er'*ixations. I infbnrred you as a nrember of ow Locsr #34??
       Hxecutive Board, in our contract no *ne can *hange tlose scores ercept the
       superv-isor wh* scored them, I then became uncomlortable due to your
       umprolessional manner and left your cffice. tr took t&e evaluations *o my
       tunit could review them. I sought adviee lion: mv chief Steward sPo
       Jordanefie Mattl:ews and l.ocal Fre-sident Michaei willis. TlTe bo& asked
       me to give those evaluations to my olfi*:srs *nd have them write a rebuttal til
       )'our scores" This is exaell,v what my ollicers har.e do*e.


       Recentll n'l*mbers of my unit Prerbation officers peter Thornas and
       Mad*line Rcnda haye been harassed by you. Pcter had just carne back frorn
       medical leave. And it wi)$ very unprolessional of you to treat hirn in t!:at
       manrier. Peter was a t,ig help ro the unit. From the first day baek all you did
       was consistently ride this p*or offieer's ba*k. Y*u would go throupfr his
       private iterns at his work site. fuid vou rvould question his rvife who is a
       pubiic drfender investigator ro hav* lunch with her husband. \'-ou did not
       offer this youn& rnany any ;lssistance. You *lso had other person*ei bo&er
       him. As a super"*isor { made them stop. As Peter's superr,,i*eir I }r*}ped him
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 258 of 288 PageID #:549




      Caulfield that could l*ad you into making accusations I was insubordinale
      with you.
      On Fritlay February 20. 2009. I gave you all four of my officer's
      evaluations.
      You had wriiten on them for me tei change the score and make any necessary
      additions. You became agitated and defensive. When I infonned you I dn
      not have ta change the score per the union. You responded to me negativity
      whrn I had told you I had inlormed Chief Steward SPO Jordanette Matthews
      fcrr hsr advisement into this matter" I did take th*se evaluations back and
      m;trli:ihefiecessary:irLlitionsbutl;r'Ptilrr'5g111*ii{-'{!ir'lj. Ir,itrlrrr.rl tlrr.rrisll
      to,1,rl ilgain on Marr:li'l()ll'. You rrrrrk'.,..,,rilten (.inrrirrnt$ rtliir lr r.i,r,y11'l
      took as a personal atack on rny oflicers and mysella$ a superyisor. Again
      Ginny, you tried to use intimidating taeties to try and rnake rne change those
      scores- Again you gave those evaluation$ back and t*ld me they w*ere not
      enough" Ms. Cauifield I &it this was an abuse r:f your p$wsr as a deput-v.
      Since I refuse to let you break me. You thought you rvould further insult my
       integrify, by having rne do those evaluations over. You even lvrote down
      the score which y*u lelt eaeh one of my officer's desen'e. Thatr was tnt*lly
       unprofessional and out *forder by you. They ivere low scoresyou had
      wanted to give therr.

                       $,
      On March 3l yoi.l had caltred rne and Ieft a message the evaluations wer*
      due on April 1"" This was the i'irst tirne I had heard this. I lefl you a
      rnessage and informed y*u of this. You catrled me back and not only tolel me
      you wanted those evaluations t:y Apnii 1$'r,r.hich was tomcrrow. Ginny you
      said Rose informed you thr*ug& Mike Rohan I u"ould be face with
      disciplinarl action. I in turn told you i u,ill be speaking with the union" I
      had called Rose Golden for clarity. 8ut you became adamant aboul that.
      and you sent me a very unpreifessional memo that was supposed to be &om
      Rose but it was ar:tually you. You *blsifi*d a docurnent &om an
      ;riitrrifli!:ir:rt(rr 'lhiS iS,i, lirr, rl1'01'.lint;i r!t.*i;rin'rt rrllrlpolir y. ISerri ;, rr 4
      trt('i!|{rf":lli {lnemo6^'1'11r',. 1rr ii 2"'lft'1iirt ,,r,t). lrrrlrr,led,,ii{f tlriSi,rir,1.

       You hat} also involved management where you falscly made aecusations
       against rne. You had the Hurnan Resourees Director Rose tiolden, denled
       she ever said anyhing to me, I was also very sh*ck*d witir management's
       stancs. They had sent roe a rnsmo. The *iemo was u,rittren as if I never had
       handed in any evaluations to you. This was verlr u&utls. Management had
       given nre in writing. A memo, by Deputy Directix Charles Yt11s1:: directing
       tn€ to hand tlr* ev*tr-i::ltiCIns in to you by April 16'r'., or I wrs to i.rc.r
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 259 of 288 PageID #:550




      Mark Dean Myrda. You did not care for the reason I was underskffed. I
      told you I was working on Fo Ronda's case list. you demanded therr.l right
      now. I told you I did not have them but I will have them for tomorow.
      tr also did not appreciate the tone in your voice.


      trt   was very condescending and very unprotbssional.

      on Tuesday 2i 1 7109, after being off for the weekenei, your negative behavior
      towards rne continued. \&?ren I arrived to my oflice, I was irnmetliately told
      by Prcbati*n oftricer Ladson and Mc Duffie y*u and $Fo Ton Reagan had
      entered niy office rvhile I was r:ff. sorne of the items in my office were
      disturbed. Yau also had jurnped to conclusions regarding papenvork i had
      left out. I saw this by note you left on m)'work entitled "see rne". I also
      found one of my case k:g sheets ftom Friday February l3,20Sg rvas
      missing. Due to Tuestlay being a high villume day. { was unable to meet
      rvith you. Also I had a lot of work that seeded to be completed lvhich
      would enable me t0 catch up to date.

      The ne>rt day wednesday February I8, :009 I rvas working r:n Fo Ronda,s
      evaluation. You had ealled and wanted to rne*t *,ith xre right now in your
      office. You inquired did I see your not*. I infcnned you I did and all the
      work was completed. I went to yolrr oftice io meet with 1,ou. Ms" Caulfielci
      you had infarmed me, )'.3u had entered my office while I was auay, al*nE
      with sPo rom Reagan. Y*u had insulted my intelligenee by aecusing me of
      leaving work on the floor in my oflice. you had assumed in your mind
      those were n€w c&ses. I told you those were erld "no file" csses given to me
      by Po Mc Dufiie. I had compleied all of her old cases yesterday. , I also
      had informed yeiu I eould not get a chance to do my work because of your
      interference by placirg me on uneccessary usks. Whieh I believe wes very
      frivolous, and showed yor:r lack of managemenr skilis. I also had told you
      rny eese log sheet x'as missiag. I informed you i had asked sPo Reagan if
      he l:ad it. He flatly denied it. I fi.rund this answer frorn spG Reagan to be
      r'sry untrue. Your negative attitude towards me, led me to believe you were
      uking sPo Reagan's side, trf th,is situation was reversed, you would have
      demanded me to find his case log sheet. tsut in a very demeaning way you
      made it. seenr like it was my flault. Not only was it derneaning but it was also
      bias and very insensitive. }'ou also made a staten'rent; o'Do you thjnk I am
      picking on 1,ou?" Ms. Caulfield, I re&lsed to give you an answer to that
      question. The reascn, I wanted to rnaintain my professionalism. And I
      refused to be intinridated or coerced into another ar.gument wirlr y*u. Ms.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 260 of 288 PageID #:551




      Deputy'. You also continued to state, as in our previous meeting. DCPO
      Amie Srlazar did not dcr any monthly statistics,



      At l:00 pm on that date of February 9rh. Yor"l heid a Division Meeting witlr
      all three of your supen'isors. In your *:reeting you continued to take
      insinuating jahs at rny unit and myself. You also criticized the Union and
      said lv1r. Rohan rvill not have anyone or the unicn, intimidate any*ne. I
      expressed cencem to yilu in this meeting. the union would not intimidate no
      one" Ms. C*ulfield you used your division meeting to further insinuate
      ttrough unlvaranlecn criticisrn to m)* unit, which I deemed wes ver]
      unprofcssional. You furtlrer criticized rne by hat-ing SFO Tom &.eag::n shorv
      me holq'to close cases and do statistics" Ilepuly Caulfield I rake this as an
       insult ts my integrity and professionalism as & s{lpsn,isor. I am a very hard
      worUng supen,isor and I knoru hoq'tr: do rny job.

       MS. Caulijtlrlyouthrrfl::r.hr.tlrrlr:rl ,1 611r r.-ilrrl rriilr nre flOr rlir,,l, I day,
       Tuesiiay l','lrruary 10e. i iur nttitttltly irxli,.,i.ilrr;rl cttpervis,ri'iiir.,,,iing wifh $*
       <lt'1,rr{v, i,rrrr :;tid, You in,'rl this rrru*iirrrr lri:ltill lir irr;1 rr1, ilrr ::i;ilistir l:rrliir:et
       lir',trr.larrtrirry l6'l', In pr'r,.",1r,tts p:tltr!lurlrli:;. :r,,iriri i ilrorrl:lrl ',!/r- \..1{,rc llr,l;lrcd
       wiih this subjecr. But you used rhis mr.'tlirrp r:rt !,r'['rrrnr, l{)']'. .rc ;r rrrrx lirr
       revenge. You canlinued to use intimi<iation & r'engeful tactics to rry to ger
       me to be insubordinate with 1'ou. This I fe!t, was very unprolessional by you
       as a deputy" You also made me feel very uncomfonable in this n:eeting.
       You aiso stated I had no right to tallc to the union or h&r,e rlre rmiern attend
       any of y*ur meetings with m1' otlicers or rnyse!f" You were 1!'rong. I tried tr:
       explain to vou itt oun crrntract a probation oftjcer has a right tbr a sLeward tc:
       slt in rx'ith thern tbr an3'nieeting with a supen'isor or a deputv. You said I
       rva.s asking ftrr legal trouble and I asked y*u to expl*in hox"? And you could
       not explain vour statement. YCIu got very defensive and said " Ihis is my
       rneeting?" &1s. Caulfield. I was not lrying to take ovcr ],our meeting" l was
       trying to maku' a point. Ms. Caulfield r'*u could not respsct that. You
       continued to slander l,our fellow colleague DCPO Amie Salazar. as you had
       in previous meetings with m*. Again 1'r:u stalcd,A,rnie did not do his job and
       he did not do an)' statistics. And I fblt, il \vas very Lmprofr-$sional r:f ),clu r*
       talk about another dcputy in * negative way to me. A couple of PC)'s and
       myself lelt this $ta{oment was not true . The ofiicers ancl I inquired {iorn
        DCPO Salazar if he did do statistics. DCPO Salazar told us he collected fte
        stetistics each rnan{.h from the supen'isors and he sent thrnt up t* DCFO
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 261 of 288 PageID #:552




      Llniortunatetry you have still treated rne with unprofessionalisrn. you har,e
      also questioned my intepity. Again on 2i6l09 I bad met with you again ov*r
      the same issue of the statistics. I thought th* rnatt*r was cleared up on
      Monday Febrxary ?, 2009. I took time on that date to show you how you
      figure out. the total items on the monthly statis{ics, on Monday you said you
      had no problem. r&en i {hought the rnarter was cl*sed, Ms" caultield it is
      unfortunate you continus to still ridicule nrc. At this meeting on Friday, you
      had ehanged your mind and wanted my unit ro give you those list of cases. I
      informed you that w*uld be irnpossible sincc it was already 2:,{5 pm. Ftrus, I
      had told you we had alread-v discussed and settled this matter on this past
      Monday. You instead c}:*se to put pressure on my unit. Yq:u even wanted
      me to enter Po Ronda's locked d.rawer, even afler I had told you, I had all of
      her stats from D*cember and January and I tumed them i*to ycxr. you tried
      to say you did nol receivc Po Rclnda's January statistics, but I caught you
      and corrected you. I showed you rvhere all four of my Prcbati*n olscers
      statistics fram January wer* right on your desk" You instead requested tt:
      $ss my turit on Monday February 9. 2CI09, at l:0spm. You also added our
      previous Deputv Arnie Salazar did not do any monthly skristics.

      Before &e Monday meeting I spoke with my unir" They req*est*d for chief
      stervard Jordanette Ma$hews to [:a notified. I spoke with Jordanette, and
      she was shocksd the problenl was still going on. sPo Ma8kews gave me
      instructions for my unit and myself. she also infcr.med me she will be
      speaking with you. Po Mc Duffie was unabl* to rxake the n:eeting. This
      was due to her working part-time and getling offat l2:tt0pm. po Mc lluffia
      intonned me she had met with you earlicr. She had told you she had carne
      by your office on several occasions to hrrn her list of cases to you. po Mc
      DutXe also told me ),ou were nover in yr:xr office na those occasions. The
      Chief Steward liPo Matthews did request of you to supply mixutes froni our
      meeting. unfortunately I kad ts let *ur $teward knsw you still have not
      answ*red her request as of this date.

       DCPO cau}field, Probation officers Johnson, Knox and *'ryself anended
       1'our rneeting, PO Knclx gave you the list of cases you requested. y*u had
       asked her, "\!hat is this fcrr?" FO Kx*x altd I were surprised,vou were the
       one who requested this assignment. I asked you again were the *ther hryo
       units doing this assignment. You l*oked at rne and tsld me no. you tried to
       ridicule me in front of my unit. Ms. Caulfield you did {^his by re}}ing &em I
       had messed up statistics. Y** still couxcl not show me how I messed r.:p last
       year ststi$tics" lhis to me was a very unprof*ssional move b,v vou as a
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 262 of 288 PageID #:553




      me to {sproduce in writing Po Johnson's l3f casrs. and i find this to be
      professionally xnfair and offbnsive. However I am not above reproaclr but
      unnecessar)'scrutiny si l':ot warr&nted when I have taken the libenv to be the

       Supervisor that 1 am capable of. Ms, Caulfield, I am a*sured tkat no other
       Supervisor, has been scrutiniued as I have been, and I find this to be
       harassment because I am not treated with tlrc $atne respect as other
       supervi*ors"

       1 arn fortunate to work with such outsknding and hard working professional
       such as Ms. Johnson. Your accusation of me being defsnsive of nry office is
       not the appropriate ges&rc or approach to t"ake. It can be stated that I arn
       verv profbssionally supportive oith* officers [ *upervise because I respect
       ttrem as psrso,ls as well as their work. It is my experience and pl:ilcsophy
       that in order to get tlre rnr:s{ productivity out of my officers, I rnust trcat
       them ia'ith respect and digniry and not t* casi deiubt on their professionalism

       Ms Caulfield ! have coraplied witlr every directive vou have given rne, an
       example is *,hen you requested statisties for the moth of December 2008, for
       Frobations officers Knox and Ronda and I placed thenr $& your desk. In the
       interirn, the stats were ry:issing trom your desk: however, you denied ever
       receiving them. This tvpe rif'pr*fessionill tlehavior of blaming and accusing
       me of not doing my job is not professional and is &st eccepted because it
       gives credencc that X arn lying. { was hoping to have * goad w,rrking
       relationship rvith yau. but trust is of iEsue and I am totally in disagreement
       witli your assertion to SFO Jordanette Matthews that I am irsuhordinate with
       you wlii*h is n*t the case. I tirmly beliet,e thar I should have an oppor*,rniry,
       to express my position, ieleas,;lnd concenrs without being iabeled.
       Apparently you have prejudged my charaeter, and I am not who you think I
       am, I anr a hard working, dedicated anrl caring professional whc tries to
       Iead by cxample, There is nothing I will ask of my stafrthat I would not do
       myself. All I am asking is that you treat mc he $ame as other superr,'isors
       fairl,v Ms Caulfield. { have been enrplol,ed here in the Probation l)epartment
       for a little over ten ye&rs, a$d tr have never L'een insutrordinate to any
       supen,isor or deputv chief, nor have I ever r*celvcd any type of reprimand or
       discipline, I h*ve eivcr fwent)'commendations letters in rny file that rvere
       rwitten by rnanagementr fnr the exuellent job t have done as a Probaticn
       Officer. of which I am proud.
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 263 of 288 PageID #:554




      The issue and concErn ssem to be directed et one of my Protrarions Officers I
      supervise. The question was why probation offreer, Terry Johnscn, had
      more case$ for the month of Eecember than any other officer in the unit. It
      has been established irr this department that each m*nth tlie case distribution
      and assignment of cases betw-een the Probation Offieers frurates {br several
      re{}sor1s. It is impossible to balance a easeload with th* magnitude of cases
      we reccivc monthly, and it is eertain that in some instances an officer will
      lrave more casss than others. However, I anr at liberry to explain that there
      is no deceit in case assignrnents but the systsm flows in an uneven balance
      but this is not a problem because eventually tiie cases balance themselves
      out. Pleasc refer {o n-he scenario that I have provided lor you. A classie
      exanrple is the moth of Decernber 2CI08, as I have brought to your attrentionl
      PO Mc Dulfie had thc highest nun:ber of cases. Other examples are that:

       Pos have  lo fill in fr:r one another when there is an absence fi'om the *ffice,
       either besause some$ne is sick, on vacalion and or orl a perssna! business
       day, Therefore, this places hardship on the SPO who o{len tintes eau$e$ an
       imbalance in casr assignment in addition to ruhen officers have more closed
       cases than otlrers.

       With alt due respect, DCPO Caulfield, tr was son'ie wliar prr:fessionally
       offendcd and concerned, because you did not a,ant to irear any justification
       or reason for the irnbalance of cases. Instead you produced closed cases of
       PO Mc DuJhe and PO Johnson and proceeded to question my professional
       integrity. First, anxl foremcst, y*u asked why P() Mc Duf{ie had closed
       cases from several mclnths and "why now I u'as just giving them to ]-ou."
       As" I attempl.ed to explain that I gave PO N'tc Duffie latitude and afforded
       her an opportuni{y as a profe ssional courtesy to closc her cases in a slorryer
       manner than usual becausc of her iilness and part lime **rk stiltu$. Ms. &.'lc
       Duffie's doctor identified that she was to work at a gradual pace. and I
       honored this of rvhich I think t have the professional latitude of
       adnxinistering, in the event if there is no harm raused. H*wever I hoped that
       I could be commended fcr my professional parience and discretion as a
       resr.llt of PO Mc Dutfie's unlortunate illncss, and I wotild hr:pe as our
        Deput-v, y-ou would suppCIn rny eftorts since I have profbssional discretion lo
        rnake decision that enhances m*rale and tearn work antl cooperation

       Ms Caulfield it is unclear to rne whv you would not accept my professional
       explanatir:n regarding Po Johnson's lrigh case load for the month of
       December 2008. lnsiead, y<lu lbund it fitting to duplil-ate work and ordercd
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 264 of 288 PageID #:555
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 265 of 288 PageID #:556




                                                            (l

                                             :$ 3
                                            .i; :.':
                                            i q <         .',
                                            rL)m--,
                                           '*rq-li-f,1.
                                              i;                 ,

                                            e x r -'
                                           n3:,r
                                            YN;.,.
                                           o e ; ot
                                           { r. :t ll{
                                           569r1'
                                           t q1 , ''  .'-'
                                                   -lt-

                                                      {


                                      >

                                     T
                                     *i
                                     n
                                    f?1
                                    :3'

                                    .b
                                   E
                                   81.
                                   pt
         r                         ttI
     ;r
         l]                        V)t I
                                   aJrt
     rI|,

     I




               .;
              .        .\\
                       .{\.
     l.\.              - \
          t

     i(                ti\
     lr
         \.I
     \'                 \

         n
         \:             -t-

                   I        i_ \


               ,,*          t\

              -        -.]
              ,-I

               l



              t.
              I
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 266 of 288 PageID #:557




                                                             STATE OT'ILLINOIS
                                                     CIRCUIT COURT OF COOX COUNTY
                                                    JUVONILE PROBATTON DEPARTMENT

     ALTON SMITH
                                                                                                                     16501 South Kedzte
Supervlsorof Markham North Unlt
Mrrkhrm Suburban Divislon                                                                                         Merkham, Iltinols 6042E
                                                                                                                        748-232-4641
                                                                                                                     708-232-4327 (Fax)
                                                                                                              alton.smlth@cookcountyll,gov




                                                             .MEMORAh}DUM

        DATE:            t1/6/z}n
        TOI              DCPO IRV ASHFORD I,{ARK}L\M
        FROM:            SPO    ALTON SMITiJ
        RE:             INlES]]G.{TORY HE^RING



       Wlrctllrr l( \trs IJtlr[){)sclttl or nol to sclrcdutc xrr lnvrstrlixto?.y llr:ar.rr1i
                                                                                                         tq,rr rhy.r 6cl.rc t}rr. ilrst
       :rttttivctsaty        t:ty rvtfr:'r dcrtllt ts rl,rstvrr rrrd srrlttltllcs ,i,y 6"11s1'rr1'tr,:ur1g
                         'i-                                                                                ., 1r,r.,u,,, ,rrln lrrr:r.
        l'ltts rs 'l c:tsc t'lrvltt'tt ntr rrffr;g1'3 u'urk iiut's rrrl eornply rvrtlr
                                                                                           rlelr:rrttrcrrt ,'t*n,l,rrds rcl,lrr,c t,,
       tirnclrrtt'ss, tl11'rorrlllrrrcss, xltlr{)l)il:rrcrr(.ss r.rc, :urtl
                                                                            i, atr.Qt rhc coffective action lhat should have
       alrcntly bccrr rrrrti;rr(1.'l'lrr cxl)cclirr,r)n rlrar sraif rvill be
                                                                                   hcld u..ounr.bl"}*iri-and obicctivelyrs
       etloncous.

       The U'S Department of lhc lnterior Hostile Vork Environmcnt
                                                                                                 prJ[defincs a hosdle work
       cnvironment is a form of harassrncnt. 1t is dernonsuated by
                                                                                          such ,.u.r. rra-p"*asivc conduct r;at
       l)('ilr)cirr('s tlrr \"rrk rrlvil()ilrn('nt xlr{r rrrr(rr(,r(.r rrttrr an .r,,Jrl,rv. t.'s abrlty trr
        l'ltts rl:rtrn t'.rttltrrl lrr sttbst:rtrtj:rtttl rlrrc ro rlle l)(..1'() [3111y                         Isglliyl31 his cr her;t,rr,
                                                                                         1,ri,..,r i,r ru't,crlrr.rronr ,I'his officcr.lrls
       :tlst> rl't;ttc*lctl trltrrf itllcraclilrtt s'lttclr I {'rlt rvas e vrilt,tl
                                                                                     rti",rrir, t(u,i,lllsly lrt,r-:lgrrlrl:r ,rIsecrrriuli r,),
                                                    htr attcmprs ro anr:,t.rrr./c,,,. ,r,,.1 rt,,., ,, ..**, tly rt,. ,,,t"e ry ,,.,,.
       lLllll]l:l'',..,1'.,]-,]:::::1].']y:::id
       r)rr'aglrr r(, ri)c.llrc^rrln or the Human Resourccs l)rrccl,,r.\Pril                                                              I
                                                                                rrt, 2(rl1. l.lrrr s:rrrry rs.rrr.
       exacerbates my drsabilty end causcs me unduc strr:sr,
                                                                lir:1,*. ,,re ,r f.rv ,rt' ,t,. ,,,r,.,'y               .*,,"1ri,., ,,t
       noncornpliance wirh department standrrds (rl.l of rvhrch
                                                                *rc krr.*,rr                      r. l)(.rrol;
                       ttrtssrttl' tr rJry  A-. llrr)\crl Strlr1:!errrerrrrl llutttl.n tlr:rr ;r(:.olllp,ulrr,s
       l: Il ?l- lI ?2 Slrc rvnrtc on 'rfl). l)r;Pc Supcrrriory l\{c"rnrl. nr (_Lrnr l.oilr.r.                  \r( )l) lt.clutst Nlcrr.ro,
        l- l7 l2 I). lrtc(jnrvarr ,i!t:rrs lrtrrrtl l{tquert cllcuorvc,rrr(rl
                                                                               {she lonks (irr 1n*,r,, lrrt-.lks ;irrr!
       lltrrclrrslrlrrcrt t. l)Cl,().'Iirkl I)Cltll s|e tlitl rxrt rclir.;c
                                                                              r, rh l-). \\tncc Sr.rri;rl aftcr gi*in11            r:.re   rlc
       $'rottg Jx'rlicy ((''111xs1 Sr:rndlltls)-to $upporl rvlry slrc w;ls
       (io[lcn's messrge ll.l,nrt \\fnycd Sociali u.as              ,lrt rr)r,rg t(, t6 ir llR Di*ctor                            R.
                                                       L,rtarded to her.
       1J9-1?
                S!. wiote on Strpcrr'rsr:q,Memo_J. McDadc lokler.
       12-21-12 End tn the I )i:rrrc t{r rt,rrt l.!cr seven day vac;iu(}n.
       2'21)-11-I'irrrc Slrcct: trr) rr:rrIrt:! st1}red in rr li: l2 for ?:50.
                                                                               Complained about scnd L.                                Vep
       tr(!t l)r:llUi serlt t() SS,,\ lltrt sllc lr:rd not sllilr!l oul.                                Jcffcrson
       :-21-11s1'rrctl     11   ar   ll:lt)   t,r   l:,10.
      2-25-13.8:19 looking for Timc Shc* to sign rn forry nine
                                                               minutes into sifr. iDCpCI had them rc
      discuss her r:rxlirress).
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 267 of 288 PageID #:558




                                                                                                                   ?age2
      3-5-        l3   ;\skr:r.l n:c ",'\rc 1,olr bn).ru' l hrvc rri rakc Cornp,?,, when told
                                                                                              prcviously the Director said
                   -liurc
      Flex                  rs 1:re [er;rbtc. Signcct rn ;rr 7:47 lot 7:45,
      3-6- l3  rri crll c,r'l'ir:rc Shcct for u,hrrcalxru*.
      3-?-13 bring:J. Ewrng VoP to DCPO when I1n on breek. Email
                                                                                         ineccurare bccause she was
      supposcd to let mc knov whet timc shc wznted to tekc.
      3-11-13 brings B. McCluc,s VOp to DCPO vhen I,m on break.
      3-20-13 signed in 7:3? * 7;48
      5'21- 13 roLl r:re :rnd DCPO of noncxistcnt policy rrgardlrg :rccnrc<l
                                                                                            time lntl the ficlrl.
      5-??' I 3      rvctl rrt ti: l2 grtrtc since 5-2{} am. iily,r ,,, *f,.,. LiC;trCl prompt lr ?:40
                ,Irr                                                                                      cl:rirr ring freld but
      nrr( rxr (lrt e n Shrt'r.
      ?-tl-lli rnv:rlrd RMS <luc to l)ror.rsc of D. Harden 417 casc llan not
                                                                                             fulfiiled to IpS. she
      r:rrsreprcrcrr rcd sih.r:ri iorr to Dt_pO.
      7-23- l-l I)(.1r0 alcrtctl ?:"15 srl,rr rlr [rur ;rcrrrally ?:5f.
      7"2i- l1   l)Cl'0 ,rtl.1rcsscs lrrrrruurlitl, lrr I scc,rrrtl timc.
      7-  2r- l3 st&ns ,n :rr ?:37 lxrr ;rorrally 7:4 l.
      t'l-1" l3 srgrs ur ar 7r{3 lrrrr ,rctually ? 52 l)(:l)o ertrlresscs
                                                                          punEruatity for a t}rird trmc,
      B-2' l1 DCI)() rtlhlt's otrt llcltJ virrt tu ;igrr l c{rnrcnt thlt trke
                                                                              ouo .n hour against Dircctor,s
      re(luest of corr:olirlnLir:rr nf vrstts.
      H.1 1 I srrlrrs rrr ;rt 7:3i lrrrt .rcrurlly ?:37
      8 6 l3 sigrrs rn rr 7:2-l irur lcnrally 7:3(1.
      9-i ljhrdtodrsr:orrlirrtrt';rplronrrrLl                             a[rrrslrr.,mrsrdhervoicewhcntcldoIherpmcticeotbeingin
      (icltl lrfore lrtkcl tlnc r:ff t,ls rrol in rccrlrtl:ruce
                                                                to l)jrectot's rcguest
      ,-26-13 l\ltst eprcsrrtls to t{R Direcrot acrolrlrrrg rtr I.)CP(J that I crrr lrg off
                                                                                              and don,t listcn to her
      when in er:trurlitl' I tlircct het to the lxl)( ) q,hcn shc becornes hostilc.
      10-18-13 More fdse ellegrtions to Hurran Rcsourccs.
                       IGrcn Sylva-Givcng informs me shc ,^,trrrc*d rrrr
      19'11_ i1s_P9                                                               Pl,rrting agdnsr mc.
      1l-1-13 PO lGlctha Se*yinforms mc shc ovcrhcarrl lrcr.Plottirrll uo,,,,,rt i.I

      Not to mcntion the muluple social Investigation errors repcatcri constantiy.


      i!-r.(,,!   l(ltl,l.l'rlt .r!rt l l 11. rr[, \\,r,r l.   .l,   l\,,t ltnrr.,!t l)rll




      L:               MichrelJ. Rohen
                       Chadcs Young
                       Rose Goldcn
                       Willigm Patrerson
                       Michael      !fillis
                       Jason Smith
                       Personnel Filc
   Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 268 of 288 PageID #:559



{n1n3                                                       REAccornHlty

 RE: Accountability
 IMn Ashford (OCl)
 Sontillrednesday, l,tardr 05, 2013 1l:06 AM
 To:    Alton   Srlth (OCJ)
 C*:    Nicole Bndley (OC])


 I read lour email concerning his Officers whereabouL Your insfuctions to her ls onllne wlth Bre Department
   andards, Field sheet are to be prepared befiore an Officer go inb $e fleld and the Supenvisor must be noUfied.
 DCPO Ashford


 Fonr Alton Smlth (OCl)
 Sent: Wednesday, March 06, 2013 10:26 AM
 To: Mcole Badley (OCl)
 Oe In/n Ashford (OCl)
 Sublect : Accountabllity

 Yesterday you lnformed me of a personal appolntnent today and was gtven lnstuctions on how to be accountable.
 Today, almost three hours into your shlft your whereaboub are unknown and pu Field ltinerary Form fur today is
 blank In the frrture please adhere to Policy regardlng Accountability.


                                                                                         t(."
                                                                                tdt\t                t-tL''
                                                                                    f iv"rr''i'       c t--
                                                                                               ..1 (t
                                                                                          It

                                                                                                                              t.! |
                                                                                                                                      t
                                                                                                i,   'rtt l r'          ,--




                                                                                                         -
                                                                                                        7l:*v_   ''\tq'At-'
                                                                                        *JO             4'
                                                                                        1




htlpsrffil.coot.ounlyl.goroAan€oEltsrSt=lPM.Nolo&ldrRgeAreoxglr%2b4y2soYrvlDcgTxY%2bBncuDs6ovtl2uThdqldotAAEl2y;1AADopa7..                1/i
           Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 269 of 288 PageID #:560




   Councll         ,r4l
  trSCE'E
kei,ra Oin$6r
                      August 8,201 I


                      James Wortlringtori
                      4710 Lincoln Highway #244
a.saDr Cod{           Mattcson, Illinois 60443

                      Dear Janres:

                      I arn in receipt of your lettcl addressed to Henry Bayer and copied lo me. I too am
                      concerned about tlre downward direction your Iocal executivs board is taking.
 &a!,v. lord          There travc been decisions nrade by the board that do not look out for thc benefit
                      olthc membership on a whole, but for those fcw board mcmbers who nray
                      personally bEnefit,

                      Lately, I havc been nlade alyarc ola decision that is a dircct violation ofthc
                      contractual agrcement. You rcferto tbis dccision in your teftcr and I believe it is
                      my obligation to respond to what you believe is right. There can bc no agreement
   3&6 &rd
                      that violates tlre collective bargaining agrc€mcnt that is betwccn AFSCME
                      Council 31 and thc Olfice of the Chicf Judge and at no time would we ever agree
                      to cxtend the current bid list indefinitely. Tbis decision ssys to our membership
                      that there are only three pcople who natter and who should bc provided with thc
                      opportunily for upward mobility. ln the lifteen years I serviced your local, I have
                      ncver signed a waivcr such as lhis, and in my twenty-six years of being a
                      stcward/rcprcsentative. I never even considered such a thing.

 &3tB&n,              It is also inrportant to remind you that therc are no secrets in aa executivc board
                      meeting or any other nrcetings olthe local, While it may not have happcned in thc
   .-.31   tnl        most tecenl past, board rnembers have a right to publish what has taken place
                      during a meeting, lf tlrsre is an issuc regard.ing the accuracy of what was ptt out,
                      that is a diflbrent issuc. but thc mcre fact that ths acfions of the board n:embers
                      was reported lo the membership is not a violation of tbe Intcmational nor the
                      Locai's constitution.
,4 la*..ri.416,

                      \VUUS)r.:lto lhc uroal :strus. unless I |lvc re:;uJ the mcmbcrslrip 6f ;e,',,1 1ril
                      \\ r (\lrt,,
                           i lintl tirc ,ntlrtlrcr! hrrvc littls to r1o lolrrratlce for tlte chrklish lrr:hlrvrors of
                      the executive board and arc rnorc intsrcstcd in job security and getting a contnct
,l.ttra Ier'dr,r
                      that is decent, r:raintaining their benefits. I also noted that you rlid not rnake
                      nlention of the threats oIphysical barm rnadc during the nrectings, which too is
                      consrdered to be intolerable.




       o2l1'l

                                                                               '.:.'r; llu;:.:tp-:i i::rr?Bl?'!.Sr]g a
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 270 of 288 PageID #:561




           I will bc in attendance Bt your executivc board meating on Tuxday, August l6rh,
           with the hopc that I can assist in bringing eonrc civility to thc lochl. I bclieve it is
           very important that the board take a look at how each one ofyou trave contributed
           to the progress or the dctriment of the local.

           If there aro any qucstions before wcdncsday,     pleasc do not hesitate to contaot me
           at (312) 641-6060.

           Sinccrely,



           \ilkl,,,f ;l{;v
           Nefertiti Smith, M.S,W.
           Regional Director




           Cc:     Henry Bayer
                   Maggii Lorenc
                   Avik Das
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 271 of 288 PageID #:562




                                                                                  Ilarr'h 7,2005

    To: MichoclJ. Rohan
        Dircctor of Probatim aad Court Servictse

    Frun: Andrta Korto
            Probation Officer     $

    Re: PartairncEmPtqmod

                                     tbat I $'ill bc rea[aing to- work fiam
                                      pu                                                    leavo on
    This is to officially inforn                                             '?,  IT:IIlry
    Monday,Adt 4         ioos.    l, *cotu
                                  t            in my morerniry loavc   requcst datcd   .12{2{4,  I am
                                                                                            rctrrn'
    h;iDg !o to             to xork a pan'iolc schoduh     of 20  horr  pcr we:ck  utlon my
                   "tto*ed
                                                                         in the a.m-. on wedncsdsys' As
     I am proposing to work a {irtl day on Mondays and'l'uesdays and
                              *;d"t:                         io bi prescnr  to ltardle anv and all cas63 in
     ir*i.y'ir miuormal                 I rvould always plan
                                                                    flcxiblc  as possible to accommodatc
     court. tf a sulhcicni nccd arises. I un also preprcd  to bc as
     ,u        of cy casoled and Juvorile csu*,     exprcssed tlrcsc intentiotu.to both lose lsais' my
                                                      i
        "99jrag rrrll as Di8nc t"&rc, my rupcrviaor, prior to going m ratcadg lcava and bolh hrvc
     OCpO,
     bceo supportive ofthir pton ar wall-

     As I adfd in rny prior corrc*poodcncq I bsve becn a ficld
                                                                 probdiou officcr in the North Division
                                                          provtd'c nry ctrcnts andthoir lirmilics with thc
     sincc July of l9EE, ald liare workca hard to ahmys
                                                                            thc ideals of Cook County
     il"rtr"*i"   possiute *ltit" rirutuncously  upholding and  furrhering
     Iuvcrrile csurt. I rsnair  coituont  tlut worlcing   p**l*" ull  not cornpromiso    my commirncnl
                                                                              nly  new  rcspoxibilities to
     io  my c8resr ucr.q b,s wil cBsblc me to ,ucc"sefuuy balance this widr
     ny frrnily   as urcll.

                                                                      yearr of sr$erimce, I tnrst lbat my
      As a rospocted v€tenr field pmbdion officer$'itl nearly 1?
                                                                      you that I will continue t'o
      conrmitnrcnt to Juvenile Court spcaks for itself. I catr assure
                                                      ard  responribility  in carrying s! ty dutics ss a
      dc,,ronstratc ttre samo r.""i oipior"rsionaligm
                                                                                      is lhese mstors'
      ;;b;ri"" of6cer as I alwep havs, Ttrml. you apin for your cm.sidsration
      Rcsp*tfutly submite4


          ,Arl*r,*^      0    ,   f^*-
      Andrca L. Kort , A.M., LSW


       Cc:     Bill Siftsrmann, Dcputy Dircctor of Probation atd Court Ssrviccs
               Charlcs Youog, Director of Administrative Scrvices
               Thomas Morgan, Pcrgonnel Adnrinistrator
               tosc Isais, DCPO['{ordt Division
               Diaoe Bufano, SPONorlh Division
               Michacl Willis. AFSCME Prcsident
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 272 of 288 PageID #:563




                                                                                           AFscgr.ocer-    3f 7 7
                                                                                                   t-rr,
                                                                                                           -*{
               hfhyrlllcrrrufc                    OFFICIAL GRIEVANCE FORM
  \ME oF EMpLoyEE          l,<J_o..:l.t;nqle.,^ DEPARTMENT Jl, c,- 1.e. ?.sL.r.;
                                 *To.o^or   _
CLASSIFICATION St-{u;,vlsH\ P'lo8*i-^       Of,A<-u ( f'gIil )
WORK LOCATIoN J**vt..r Ie Gi+     IMMEDIATE SUPERVISOR
TITLE


STATEMENT OF GRIEVAI{CE:
List applicable violaiion;        t  n".1.io2ra vi.-) lo-!.-rl A.t. X i X ., Jt ct. 1 a,,:i:. XX,,
Std. t, o.nd *f                                                                      ;
                                       ;*.t^A a.z.*qr^&(r- co'.ke*f JecA-'..r LX** ,t i ss ,1q.{
a s(Ja,\ ,t",^1                    ,Y*l gr^-r-i. u.-. C--
                                                                 "lLr"Ordfare {..._J a4*{ v,,

Adluslment r'equired:            7n*     *{.,r.        U...r.- ho* r-|ro.ck-d, t.!t& "d/s,,.igtioc, h{
                                                  d-isc;p
f e'^oVa-d 6.o*                  hi:    h L", '{'l'u t,,r *-r"^^t L t4 {a^ 1r.,. k "OJp*5 . a^{
 rugL'.e,"1! o+{^r.{             7's^r4; cS +AaJ Jr^lt ,#-..-lu* **fo
                                                                                                    r:r;.;;^r;m
I authorlzo the A.F.S.C.lti.E.        Locrl 3 ftz                as my reprerenlative lo act lor me ln the dlsposl-
tlon ol this qrievance
                                                                                          ,t
  rte          6fuh                         (srgrrqrure of Emp                         TZ 5gf/      &qulcafuFwa
Signature of Union Flepresentar        ive      .4*V2"-r                               Title   (annd I ' 3l
Dale Presented to Management Representalive                       L-"2A-/O
Signature




                                                                                                        ARE TO 8E
                                                                                                        THE CASE.




NOTE: ONE COPY OF THIS GRIEVANCE AND ITS DISPOSITION TO BE KEPT                                   Iil   GRIEVAHCE
      FILE OF LOCAL UNION.


  -r"i:   ..
                       THE AMERICAN FEDERATION OT S?ATT, COUNTY AND MUN'CIPAL EMPLOYEES
 Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 273 of 288 PageID #:564




Council 3l

,eFSCfvtX
             October   22,24n

             Michael Willis. Fresident
             AfSCME Local34'17
             6534 South Rockwell
             Cliicago, Illinois 60629


                               RE          llsrrps$     !-e--U.dr.JJr    ra.l!..anl-r&itslilc (b,lry- &f
                                           .lur:rlllitg

             Dear Mike:

             On Octsber 21,2013, ! received a requesl from Maggie Lorenc, Staff
             Representalive to file an Unfajr Labor Charge (ULP) against the Oflrce of lhe
             Chief Judge and Juvenile Probarion Adminisration. This is the very same case thal
             you, Jason Smith, Maggie and I discussed in great detail on October 8,2013' At
             that timc I explained lhal once the Union and Managemenl has entered into an
             agreemcrl, we ccnnol lurn around and file a ULP over the very same issuc'

              llre isSUCSaSnutlirtc         llr. tt'rpttsl was lltlrr: rlr';eilrlirlc \',;l:. lr'(| lr;rrslr:2)
                                          rtr
              lrlanugemcnt usc       urtcrcivl lit(:tirs;3) llte l)r'gr;rlltttr-'ttl lirtlt'tl lc lttt,l u1 t'rrequesled
              rlrcurttlnls antl.l)    rerlrririrrtrl tlrc I lnion to siptr tltt' ',r"lllt'ltlr'ttt irlrtr'('lltt'tll.


              As it relates to the discipline, this is a Collectivc Bargaining (cortlracl) violation
              and not subjcct of a ULP; the tactics as described in lhc writc up was manipulative
              and al best, it would be incumbcnt upon us (lhe Union) lo c,ut n:aneu1'er
              managcment; the issue relalive to lhe Departtnenl's failure 10 lurn over documenls
              is currenlly pending at the Labor Board now, this inforn:ation could be used to
              further support the cunenl charges and flnally, under thc Colleclive Bargaining
              Agreement and pas( history wilh yorrr local; thcrc is absolutely nothing requiring
              lhe Union to sign off on a docuntent, agrecrnent. etc' thal we ale nol in agreement
              with. From the beginning, you made yourself vcry cicar ihal you bclieved the
              discipline was too harsh and wanted to take this case to arbitration. As you will
              rernember il was Juan Mojica who insistcd lhat the settlcment be rcached, because
              of his fear olher delinquencies will be discovered.

              This is a none-precedenl selting case. It has no bearilrg cut fulure disciplinc cases in
              your locat or the County. It is the position of Courrcil that this is not a subiect I'or
              Labor Board: therefore, this case is bcing rc.iected.




                       Anencan Federztion o{                 Sg11{,    Courrty apd Municipa} Erp}oyees, (-ourrcii                     I   i


                    fE (!t2)6,{t-6060 r*.Xilt?) 86t,09?9 v\GDerl!(m.ll-cr!              205Nor(hinlfhi;roAvenx.!rr.e2l&] Ct'(rlo.iilnorr40601
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 274 of 288 PageID #:565




            If there are further queliols you hlve, plerse do nol hesitate lo contacl
                                                                                      Maggie
            Lorenc or rnyself at (31?) 541.6060.




            Cc:    Marci Bailey
                   Maggic Lorenc
                   Jason Smith
           Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 275 of 288 PageID #:566




                                                                                                                                                                                                                      I

---
EOC   f@ !         (i l'09)
                                                                                                                               I cn",g"     Presented To:                       Agencl(ies) Charge No(s)              I

                                                                                                                                                                                                                       I
                        CHnnGE oF DtscRtutNATtoN
                   ,n,,*$;*J"Uly.itr';iffi|ff li:#"'-'.h1;l?iiii;H:"'u"'
                                                                                                                               I t lrenn                                                 440-2014'03346
                                                                                                                                                                                                                       i

                                                                                                                               i l*1 tto"
                                                                                                                                                                                                                          i

                                                                                                                                                                                                      and EEOC             I
                                                                                                                                       Ri-shts
                                                                            litinoi" o"pitt*i"t p! Hury1n
                                                                                                                                                                                                                              I

                                                                                                                                                                                                                              I


                                                                                       slo'aorbcrl |. il''                                                                                           O81s ol Bldn
                                                                                                                                                                         (lfttA*Ecodet
                                                                                                                                            I       xomaenonc                               1

Nsme (indrctle Mr', Ml '                                                                                                                                 (273) 2424658 -
                                 Mrs   )
                                                                                                                                             I                                               I
  AFSCME Local 3477                                                                                      Clty. Slste ard ZIP Code
 Skeot AddtB!3

 iioo t.               Hamilton, Chicago' lL 60623
                                                                                                                                                                                     That I Bslieve
                                                                                                                                           oisirt"        o, r-o."r dwirnmenr ngcncl
                                              L',1Pr')'l "                                                                  o"'illl"it"
 Namcd is lho Ernploycr' Labot.Orsan (rr nrcrc ttttut t' :' "
                                     'alron                    t tt !';:';''
                                                            l]'/::':                                 '';lli';" ll':;;''::                                                  r*'i*a'        enone ft o' (lnctudc AEe
                                                                                                                                                                                                                   Code)
 [",Jffi;;i;;ol,nit   Mn o' otheis                                                                                                                      l{o EtrPror@..               I
  Nemc
                            cllgy!-r-9ouRr                                                                  oF cooK                                      5oo or           More       I       tsrzt 433-6776
  oFFlcE oF rHE CHIEF JUDGE     DEPARTME
                                                                                                                                                                                     I




  GOUNTY - JUYENILE'pnosAiroi"                                                                             riry, sr"te      ano zre cooe

  SUeflt Addr.ss
                                                                   lL 60612
  iioo t. Harnilton, chicago'
                                                                                                                                                         *';;'*;"                                     nncadeNracade)
                                                                                                                                                                                         j"-':"
      Nin14
                                                                                                                                                    |
                                                                                                             i,ry. sraF      and zlP Codo

      Slreci Addrolis


                                                                                                                                                                         **Ol:rscRtMrNnrrrrN
                                                                                                                                                                         nerr(si
                                                                                                                                                                                                r
                                                                                                                                                                                 brsca'urNArl0N rooK
                                                                                                                                                                                                     PLAcE


       orscntr.,rrnnnoi         oGio o* icr"ti'pp'p'iru l;'(";;                    i                                                                             j                                   Lsirst

                                                                                                                                                                                                       ;-';r;or,
                                                                                                                      f       lne,oxrr'on'o'x
           lxl *n". | |co.on I l:t'. |        l-
                                                                                                  ]ner'rcroH                                                      1
                                                                                                                                                                     i


              I InereLn,on [ 1*'' l loso''''w
                                                                                                                      lcererrcrNFoRi'ArroN
                                                                                                                                                                     i          tX       lco*r'uurxoncrtox




      |I :fi:,x,:'-"""#"1,fl"f,:'1"".'ruil:ii!il"",Tx,fJtn:xrtffil;"*'xr;;.;f."TTlft:::l'nments'
                      ihan non Biack employees'          tests'
               "r'Jiv'.rent                                                                   ot supewisory
       I       transfcr requests                    ";i;&;il"hni                                                                                                                vll of the civtl Rights Act
                                                                        rn violation of ritle
                                              against bracks as a crass
       1       no.oonoent   has discriminated
       i       of tbsa, as amended


                                                                                                                                                                       ' "                      Roq!"til'rnls
                                                                                                                                                                            te orrjiucatAg:r'cy
                                                                                                                                   Hor,qRi      -   wt,on nacess'ry fot slal

           ! r*,,,t,,i, r '';r rir,'1'.r io:'t'rr"r'1f,H:l: l1fffll3iii,l,,"ti^'
           i *iiinrtui"nth€{,oi.F':"J'- I 'J','r'Y ',i,,",
           I                                               f" '               ,',.,.,,
                                                            i;c.cordsncawlththelr
                                                                                I t t' t' r,
                                                                                          ' "-                                                                tt-': j:^11tlt:b.""5;jl,',Jlt               *
               iooporete :ully    v,",tlr   tircm 'n tho                                                                            I s!r'6ar or atlirm that:
                                                                                                                                                                   lnlort
           i gtoceduras                                           tnatltre abov!       rs   trus ard (:orrect
                                                                                                                                    th6 bast o( mY knowledgo'
                                                                                                                                     SIGNATURE OF COMPIAINANT
           i ii;.ort,,^o I penaltv
                                   o{-po4ury



            in''
           I




                                                                    ll . (ttYl,\,
                                                                                                                                                        TO BEFOT

            I                   28.2014                                    J' '
                                                                                                                                    SUBSCRIBEOAND SWOBN
                                                                                                                                     ltnonlh, diY,       Yc'4
               r         Atrr                                       lJid
                                                                     'l''
                                oab                                                 "
                                                                              cn''9'ngP!flYs/gnalu/e

               i/
               I
      Case:
Password     1:19-cv-01539
         posted online - JasonDocument   #: 1 Filed:
                               Smith (Juvenile       03/04/19
                                               Probation)                             Page 276 of 288 PageID #:567
                                                                                                             Page 1 of           1




Password posted online

    Jason Smith (OCJ)
    TLre     9ll0i20l4      9:50 Alvl


    -   ,   Rcse M Golden (OCj) <rose golderi@cookcountyil.gov>;

    .r Lloyd Marshall lr (OCl) <lloyd.marshalljr@cookcountyil.gov>; Tyrone Hutsorr     (OCJ) <tyrone.hutson@cookcountyil.gov>;
            Kisha T Roberts (OCJ) <krsha roberls@cookcountyil.gov>; Martin Gleason (OC.i) <martin.gleason@cookcountyil.gov>;
            Russell Akis (OCJ) <russell.akis@cookcountyil.gov>; Jeffery Haynes (OCJ) <jeffery.haynes@cookcountyii.gov>; Samuel
            Johnson (OCJ) <samuellohnson@cookcountyil.gov>; Juanita A Cannon (OCJ) <Juanita.Wills@cookcountyil.gov>;




Good Morning Rose,

I have received a number of complaints in regard to the employees' ID number being posted online. The
Probation Officers are afraid that someone will be able to access their email address because this is the
number they used to log in on their email and log on to their computers with this information, A number of
officers attempted to change their password, but was denied access. This is a safefy issue for our members and
we should discuss allowing our members the ability to change their passwords. Please let me know when you are
available to have this discussion.


Thanks

Jason Smith
President/ AFSCME Local 3477




hftne'         /,/nr rtl   nnk nffi cel 65 nnrn/nrua/                                                                    12/r6/2At5
             Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 277 of 288 PageID #:568
                                    ILLINOIS LABOR RELATTONS BOARD
                                                                                                                 DO NOT WRITE IN THIS S?ACE
 N      LOCALPANEL:                e.g., County       of Cook,of Chicago, Chicago Transit
                                                                   Ciry-                                               CASE IYT]MBIR
                                   Authority, Forest Preserve District of Cook County

 tr     STATE PAITIEL: e.g., State of Illinois, county governmsnts, municipal                                               DATE FILED
                       governments, Regional Transportation Authoritv



                                    CHARGE AGAINST LABOR ORGAMZATION

INSTRUCTIONS: ln accordance with lhe Illinois Public Labor Reladons Act" 5 LCS 31 5 (20 14 ), as amendecl, and the Rules and Regulations of the
Illinois Labor Relations Board, 80 IU. AdS. Code 91200.20 and 1220.20, the following information is required. Submit an original and one (l) copy
of t[is charge to the lllinois Labor Relations Board. If more space is reCuired for any itarL attach additional shee(s), numbering itons accordingly.
This petition may be liled in ei&er of the Board's ollices or at llRB.I'iling@illinoisgor'. Facsimiles are no longer acceptal.

                                 trlinois labor Relations Board                       trlinois Labor Relations Board
                               801 South 7& Str€et, Suite 1200A                    160 North LaSalle Street, Suit€ 5:400
                                  Spriryriel( Illinois 62703                             Chicago, Illinois 606{13-3 103
                                        (217) 785.315S                                          ou)    7934400

This agency is requesting disclosue of information that is necessary to accomplish the rtatutory purpo$e as outlined under 5 II,CS 315 @014), as
amended. Disclosure of this information is RBQUIRED. Failure to provide any information will result in this form not being processed.

                    Ey STATUTE ONLY CEARCES IE Ep AND SERVED ON rEE PARTIES WTIUIN        (O MONTES                 q
                       oF rEE DATB Or rHE E\IENT OR CONDUCT WmCS Is                   lUE CXARGB
                                                                    Tffi SUB,ryCT O['
                       ,       WILLBE PnOCESSEDBYTm ILLINOIS I"ABOR,RELATIONS BOARD.

   I    NAME OF LABOR ORGAI{IZATION AND AFflLIATION (asdns whon chrge                           is brought)   TELEPHONE NI]MBTR
        AFSCME COUNCIL 31, LOCAL3477
                                                                                                              312,641-6060
        STRXET, CITY, STATE, ZIP                                                                              E-MAIL
        205 N. MICHIGAN
                                                                                                              ROLYNCH@AFSCME3l.OHC

   7    I"ABOR ORGANIZATION REPRESENTATIYE                                                                    TELEPHONB Nt]MBER
        ROBERT LYNCH, LLOYD MARSHALL, STEVE KASPERSKI,
                                                                                                              312-641-6050-
        EUGEUGENE BOATRIGHT, JOE BELLA
        STREET, CITY, STATE, ZP                                                                               E-MATL
        205 N. MICHIGAN, CHICAGO, IL60601 SUITE 21OO
                                                                                                              HOLYNCH @AFSCME31.ORC

   3.   NAME OT'CHARGINGPARTY                                                                                 TELEPIIOIYE IYIIMBER
        JASON SMITH
                                                                                                              773-242-4658
        sTREf,T, CITY, ST.ATE, ZIP                                                                            E-MAIL
        3515 W CERMAK, CHICAGO, IL 60623
                                                                                                              JASON.SMITH @COOKCOUT\
        JOB TITLE     (at time of alleeed unfeir labor oractic€)                  NAME OF EMPLOYOR (at time of alleged u4fair labor practice)
        PROBATION OFFTCER                                                        CHIEF JUDGE TIMOTHY EVANS
   1.   CHARGING PARTY REPRESENTATIVE                                                                         TELEPHONE I\II]MBER
        JASON SMITH
                                                                                                              773-242-4658
        STRDET, CITY, STATE, ZIP                                                                              E-MAIL
        3515 W CERMAK, CHICAGO IL 60623
                                                                                                              JASON.SMITH @COOKCOUI\
            Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 278 of 288 PageID #:569
{     It i$ alleged that the above.named labor organization has engaged in (an) 1 .2.g.
      unfair labor practice(s) within the meaning of Section 10ft) subsection(s) (-G :-)
      of the trlinois Public Labor Relations AcL

6.    BASIS OF CHARGE (speci$ in deiail:       facts, names, addresses, siteg dateg etc.) (use atlachmenn   if necessary)

                                       action (s) :
      ?f:f 6l f t"}"fi91 TBsf"r



      ll3$B'il14fr"$11frf1:SolE{rE KASpERSKT, EUGENE BoArHrcHr AND JoE BELLA



      +fssg q ffiff ffisNr"d'r
                                            aetion(s):




       Describe what happened:

      A GRIEVANCE WAS FOHWARDED TO AFSCME COUNCILSl ON 11.10.16 FOR
      ARBITRATION BY EMAIL. THE UNION FAILED TO SCHEDULE THIS GRIEVANCE FOR
      AHBITHATION AND FAILED TO APPEAR DURING THE GRIEVANCE HEARING AS
      REQUESTTD. THE FLEX TIME SCHEDULE REQUESTED WAS DENIED BY THE
      EMPLOYER. I FILED A PREVIOUS UNFAIR LABOR CHARGE AGAINST COUNCIL 31 AND
      I HAVE CHALLENGED AFSCME COUNCIL 31 FAILURE TO PROVIDE FAIR
      REPHESENTATION. THE UNION HAS PARTICPATED AND CONSPIRED WITH THE
      EMPLOYER AND MANAGEMENT TO VIOLATE THIS MEMBER'S RIGHTS UNDER THE
      CONTRACT WHEHE THE LANGUAGE IS NOTAMBIGUOUS AND CONTRADICTS THE
      LANGUAGE IN THE POLICY THE GRIEVANCE PROCESS OR FLEX TIME SCHEDULE.
      ics,IAEr-l



       STIPPORTING DOCUMENTS lplease include copies of any documents relevant lo yrur charge)
                                              will be considered part of the charge and will be served on &e Employer
       The supporting documents fi.led wit]r this charge

1.     RBLIEF OR REMEDY SOUGIIT BY CHARGING PARTY

       IAM REQUESTING THAT AFSCME COUNCIL 31 RECEIVE A FINE, CEASE AND DESIST
      WITH THE DISCHIMINATORY PRACTICES AND THAT THIS CASE BE FORWABDED FOH
      ARBITHATION.




I have read the above petition and all attachments. The statemeots contained therein are true to the best of my knowledge and belief.
                                                                                           JASON SMITH
                                                                                 NAME:
                                                                                           PHOBATION OFFICER
     BY:                                                                         TITLD:
           Signaturc of person filing petition                                             3.24.17
                                                                                  D,dTE:




                                                                                                                            ILRB   {,3   I {"Rsv l0l20l6)
                                Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 279 of 288 PageID #:570




Arscprq
Vle t'lake America Happen
        !e! SilndeE
              Prc!;d.dr


         LiuE Rarr.
     irr!tory.frrdr!.et
                                            February 17,2077
       Rrchrrd Abelton
 js d toai Pdnct Ch.,,p..tan



  J\tCr:ldl   P$.t trtnb.n
        Kihin golct                                            IUDTCTAL PANEL CASE NO.16-s4_A
       ?kiadcgha.          PA                                          Smith v. Marshall
       Richird Gollin
        JcRq     Ciry,   N)
                                           GREETINGS:
      Mrcha:l Hanna
        Podland,AR

                                           Enclosed is the decision of the full
         Sheila Hill                                                            Jutticiai Panel on the appeal filed on the
      aotoB'jll!. MO                       above matter from the decision of Juciicial panel member steve preble.
       Kcirh    Jtruiry
         D.arort    l,l,
                                           By a vote of 8-0, the full ]udicial Panel has sustained the
        G.hrd
                                                                                                       decision of the trial
      6er
                   Jolry
                Ciry,0H
                                           officer.
  Tircdoah        l.lcKcnne
      Ld lrgerqi,        al

   D:pon Nzkariur
        Hanolulu,Hl


       5revc P.eblc
        ,l!r<0, AIN


     Jih Tu(crirqlli                       Judicial Panel Chairperson
    Stoun lrrdn4 Ny




                                           RAspp

                                           CC:      Lee Saunders, President
                                                   laura Reyes, Secretary-Treasurer
                                                   Cino Carbenia, Regional Director O&FS
                                                   Erin Okantey, AFSD
                                                   ]ason Srnith
                                                   Lloyd Marshall




     r.r@,a'                           American Federation of State, County and Municipal Employees,
        ilr '{
                                                  TEt(202) 429-t?t0
                                                                                                     AFL-ClO
                                                                    FAx(202)   822_8169   1625 L Street,   NW   Washington, DC 20036
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 280 of 288 PageID #:571




                            IUDICIAL PANEL CASE NO.1G5&A
                                        Smith v. Marshall




            The full Judicial Panel at its meeting on Februxy 9 pursuant to Article XI,
     Section L4 of the International Constitutiory heard and decided the appeal filed in

     this case.
            After reviewing the record and discussing the issues presented by the
     appeal, the fulIJudicial Panel voted to sustain the decision of the trial officer.




     DATED: February 77, ZtLo                            BY THE FULL JUDICIAL PANEL



     Panel members voting ays: Jim Tucciarelri, Keith January, Dayton Nakanelua,
     Michael Hanna, Sheila Hill, Theodorah McKenna, Gerard
                                                           Jolly, Kahim Boles


    Panel members voting no:



    Panel menbers not participating: Richard Abelson, steve preble



    Panel members absent: Richard Gollin
   4
.AIF$
rAle Make Amerlca Happen "
                                   Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 281 of 288 PageID #:572




          lee !aunder!


           i;unReyo
                                          December 22,2A1,5
     :errztarl- 1,&\arat

      Rr(hn.d Abeleon                     |ason Smith                               Lloyd Marshall
             irxd Cl.e,rrettr.
  it,1q.at
                                          3515 W. Cermak                            lM23 S Morgan
   iutr    al ?crcl      l\q:bers         Chicago LL60623                           Chicago IL 50643
           Krhrm Bolet
       PhticCclphn.PA
                                          Re: ]UDICIAL PANEL CASE NO. 1654-,{
       I     rhard Golirn
                                              Smith v. Marshall
          t.ttc! Ct|/.ltj

       Mrcin!l        ilirni
           Pa.cnil.AR                     GREETiNGS:
             Sherrr Hrll
       tdtort$ila.         ,r'tD
                                          The full Judicial Panel will meet to hear the appeal in the above-captioned. case on
          Kerth     lanury                February 9,2077 at 10 a.m. at the Hilton Atlanta, 255 Courtland Street NE, Atlanta,
             D.!6( ,'l/
                                          GA.
           GerarC lolly                   Pursuant to the Rules of Procedure of the Judicial Panel, any interested party wishing
       6rfr         Cry.   0ll
                                          to do so may file with the Judicial Panel a written statement setting forth is position on
   The.dofth l.a(K.nnl
       lcr Af,tel?!, aA
                                          the appeal. The Judicial Panel must receive such written statement no later than
    Dlfton Nak:ielul
                                          Ianuary 16,2A77 in order to be considered by the Full panel.
           Hcnddu.tll

          5:err Pr.bl.


       jrm Xlccrareili
      !rcl!,      lrlond,   Nf



                                          Richard Abelson
                                          Judicial Panel Chairperson

                                          RA:spp


                                          CC:      Lee Saunders, President
                                                   Laura Reyes, Secretary-Treasurer
                                                   Gino Carbenia, Regional Director O&FS
                                                   Erin Young, AFSD




                                          American Federation of State,County and Municipal Employees, AFL-clo
             alr.   t.                                     TaLl202) 419-1210 FAX(2011   822-8159   1625 I-Srreer.NW'l/ashieg:on,DC   20035
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 282 of 288 PageID #:573
             Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 283 of 288 PageID #:574
                                                                                                                                                                                                    :t.).)il6 r, ;B
                                                                                                                                                                                                                        ^M




     Ltn\\ilmtlcd         rn\ erilgru{:}|1. "
   - I'hl rr :rr tnralitg:tlcd".!
   - \vhi) rva! Irrrol!e* it {he inr(rlt&tlrrrn,l
   " rvhcrr drtJ tllcle:n*rt:r;gs Lrlc plarcl
   - hnrr rrlnl trrr;r , rl1d llrse rr r trng(: lJlr
                                                     flecr't
   - hsir lorrg dr,l riri ,!lari,fs l.r..rr
     !fiial ir'ar .ard 3l lhfrC nlrrrti|l,lr?
     rvrrr- thc mcmlrn h.ng rnvritrgalcJ lxing rrnSlcd *ur r0r thrir unl{), a{{il,ilic"n
     s hrt rr.ls tht natuc clf L\c rsrue herng lnvcxlga{eda
     rlrd drq-rplrne rrsull as a rs!illl of thf, invr{rgtl1ry1':
     \!h{) \vds drsrlpfincd'i
   - *l!:rt rvar Lhc lclel ul dii,eiplrnc',




    1't rtlllrr ',',,IlQr t;trl r'.ilrrrl,lr                           rlrr rrltlt-tr.,,,,rk,it..l    litr.)t:i,lltlrr"1lr*r..l,,xl:,\\lt\.rtrr   :r.t



    llur*t,n,j thl,i lclrrrrr I lr;rrrl           1,1,g



   \'hpgr i:u:rr
   lilili r{.lrraj.titnlr!(
    {l:!;{'11i. i qrin:rl I            l

   i ll:)(rll tditiltrl J.ri-




   rrr crror'    lilcax c(ltra{! ,nc rrnrrrcJralcly                    arrrl   tlcrl;ot tlrr .rrgrrral rrrc:t*ge. l lrrrrl. r,rrr



    | .,,r    *-..t..,   .,:.,.\tl,l       .,,   :,ttrl1\1.!r,r..rlr       1 :,.:     J   t.
   (.'rtt W'rr'Ir, ir',.J;:;rr{., 1l ,tll1lr
                                                                       lr,}}L,i
   [,r &lrrtrc l -rrr.lr
   5:ri:1rrl t lr..rrr Lrhrr l\rritlt

   Magrrr

                                                                                                                              ii,{},ur I urn t'rrdrng,iol {ht,. rlr.rlt rtr\ t \t t lync llrlilrrl,! r,
                                                                                                                             11,,: r r dil lu! ! \r rlnla:ut rrjrr, r, (l.J l! 1!,llitril lr:, r,I* l,*r;rJ



   .!Ir,/r r'.l l:.      rl   rx.t'th:r t.,l .r.rlr.t,,i:.l pul t,l(!ptoall ,,ttlrr rrrr.lrr^s.
                                                                                                                                             -t'-'-":'   '



   ll1lfl;111p311!1       |   rrlr lr.t ii       l trc.,rirf   :ltii(rni        I :rniJ3\t [,cllinf   lr1rl to rr,lrk,dtrr l{} llr i*tr 0,tn! rn{rlhti
   Jttrtrrr
   i-ri,-ulltc iJurl f!,lcrllrr Irx.al *]4?'l




rril!l i)lnnl
                                                                                                                                                                                                              F.gr   2 oa   f
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 284 of 288 PageID #:575
                                                                                                                                  2lz2l16 Gtll   N

Subject FW: Let$rs ftom MidrmlWillis
Da&: Fri, 13 Jan 2012 19:53:33 {5{X}




these are the letErs that Mike wanbd me                                b    forward to yan. Any questions ernail mell!

 Michael Willis.


 On Jan 14,2012,at 12:05 AM, ''                                            ;: . ,i'..,,', . ,1 tr
                                                                                                                         wrote:


          What is his srggestion? This is rkliculous

              Conneclad by DRO,O an VerizonWireless


          *--Original messagc---

               Fmm:Michael <'r,iil,'   ;.:1.:   .1   i ,^ r,l;"li   rr-rr..ir1>
               To: Jason Smih d*l -'     ; rr , -, i-- !. ,, ; !              b
               Scnt Sat, Jan 14, 2012 0551:49 GMT+00:00
               ${pcr: Ra: letterS
               J*91.ltdge Stulley. Thinks I should                     not serd the letter to the judge yer. He said Rohan
               and the judgc working together.

               Michael lVillis.


               On Jur   l3,20l2,tt6:52 PM                Jason Smith                                ,:.   i   fryfOte:



                      I change somc language in this let&r.I wsot you to comparc thc sccond
                      lctter to this letter.l was wondering why we cannot scnd this tetter to Bruce
                      as a responsa_to your grievance. Give mc your thoughts.I am sending it out
                      tonight certificd mail.l want to make surc I send all thc appropriatc
                      documents.I will try and call you again around 9 p.m.

                      <Grievance 3.doc>




rbour'blenk
                                                                                                                                        P3Cr 2 of Z
        Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 285 of 288 PageID #:576
Pranr
                                                                                                           2lz2lt66lt X


   Subiecl:   Be: letter 3

   From:      JasonSmlth(ason4951@sboglobal.net)

   To:        willlssigmal@trotmall.com:

   Date:      Saturday, January 14,20128:24 AM



  Mike,

  I respecthis opinion, but how long are we suppose to be aliaitl? Wc cannot be afraid
                                                                                            to challenge thc status
  quo' Il'Mrutirr l-uther Kirrg rvould have neve; iiruglrt for our rights rvc
                                                                              wuuld be in ths same pr€dicament
  today antl ntttlring wotrltl lravc changed. 'the unlairncss has to s:top somc wherg
                                                                                      and change has to come
  eventually. Let me know how your conversation goes and you lct me know you
                                                                                  if     rrrr,rth. second letter
  scnt.


  Fmm: Michael <wlllissigmal@hotmail.corn>
  To: "Jason495 le)sbcAlobal.net,, <iason49Sf @sbcalobal.net>
  Sent Sat, January 14, 2012 12:3g:34AM
  Subrcct Re: letter 3

  Mike,
  You do know that chief tudge Evans wilt probabty
  share your letter with Rohan. Be careful, unless you are
  ready to leave because you know as well as r how
  vindicted Rohan can be. Let's talk before you send this to
  Tim.

  Judge Mike

  FrOm: trrpp{em i0hetma         rl.COm
  Subffi:  FW: Letters from Michael Willis
  Date: Fri, 13 Jan 2012 20:11:39 -0600

 what do you think?U----


 From: wliiissrgnra t .itholmarl, cont
 TO: tri ppienr (ij:hotna I rom
                             i




.bout:blrnk
                                                                                                               Page   I of   2
Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 286 of 288 PageID #:577



 lllingis Labor_Belatiens Bqard


 During a meeting on Dec 10, 2015, President Jason smith of lacal3477 requested a motion to
 advance this grievance to arbitralion. Jason smith explained to the board that the grievance had
 merit as management and the employer refused lo hear the grievance. He explained that by the
 employer refusing to hear the grievance that this Probation Officer had the right to proceed to
 arbitration. l-loyd marshall, Martin Gleason, Kisha Roberts- Tabbs and Samuel Johnson failed lo
 advance this issue to arbitration by refusing to vote on the motion made by Theodis Chapman.
 The board rnembers ol this localand councilSl is aware of discrimination and retaliation that
 has taken place against this probation officer of his non union activities and activities and are
 also aware lhat I have been outspoken against council 31 and local3477 because of their
 failure to provide proper representalion to the probation olficers by allowing deputy chief
 probation officers and the director the authority to discipline probation oflicers and instituting
 policies that violate the collective bargaining agreement and the constant violation of due
 process and perpetuating these violations by not addressing it through arbitration. The local and
 Council 31 are aware that I and a group of probalion officers have iniliated a class action lawsuit
 to conlest the discriminatory practices under the office of the chief judge juvenile probation
 against black officers. Vice President Lloyd Marshall has made statements about parlaying
 favors for nranagement. AFSCME Council 31 was presenl and allowed this injustice to happen. I
 filed a grievance over this sarne issue last year and never received a response from the union
 about an arbitration date. I filed a grievance over compensatory time and never heard a from the
 union about an arbitration. i have written letters to both the presirlent of this local and AFSCME
 Council 31 about these violations and others as well.




                                                                            i-
       tJu*'t'*                                                             I

               ')-)'J-'usi*-                                                I               ?rl1l
                                                                                            -(,tu



                                                                                            -.L..
   4
AFSCME"
                                    Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 287 of 288 PageID #:578




Y       l.lake AmerieaHappen
         La Srund.r
             Prcttdcra

          Laun Reycs
       5ctctc?.T.ecsrrcr

       Vice President5
                                                                                                         April6,2016
            KcnAllen
           tl4irrd ,8
       Richard        L Caponi
           p,sb!?n         pA


        Ken Dc;a" RN
        !j:, Dlm65 a4
                                             Jason Smith, President
        Gre3         D*reux                  AFSCME Local3477
           Ar.nf,i.,WA
       Denry Donohue
                                             3515 W. Cermak Road
            ,iioot, Nf
                                             Chicago,IL 60623-3130
        David R. Fillman
         j:ldtr:tbrry,PA

      Kathlccn
            i.!hrm.
                       6rriroo
                         NY
                                             Dear Brother Smith:
         l"laaic Harcll
         tn.il:1llic,N)
.                          Hcer
                                                     Enclosed is an executive summary of the findings made by our Intemational
     Johrnna Puno
         5o Dcao,          CA
                                             Auditor  as a result of the review of Illinois Local 3477's records. The puqpose of the
        DrnryJ.Hmn
         b6 Main.'             lA            executive summary is to guide Local 3477's financial decision makers and executive
       Hclvin Hugh* Sr
           Holtron,IX
                                             board in changing and/or instituting policies and procedures that will aid the Local in
       S.lhEru Luciano                       avoiding fi nancial diffrculties.
        lJtx Etoic CT

           JohnA Lf.ll
    . rWb.d;air.r.0H                                I would like to thank the officers of Local 3477 far assistance they provided
      .,.arhr,,n LybarEer
    '" an''"nj 12                           to the Intemational Auditor in conducting the review. If you need any further
r.- .. Robcu Lynch
            ah<cga.ir
                                            information about the review, please do not hesitate to contact me at (202) 429-8410.
      Chri:rphcr           l,lebc
        Wtsr?fril/..0H

    Gl.E    d   S.   fllddlebtr     Sr.
                                                                                                         In solidarity,
         &ldre,rlD
           Ralph      l.tlllcr
        i.t,iigrr.!. (A
         G.ry l'likh.ll
           lA.!1$$.Wt
      Victori. E Mi!(hel,                                                                                Karen J. Tyler
           n":uYirrl,     lrnY


       Dougl* Here Jr
                                                                                                         Associate Director, Auditing
        5cr Dtgt, {.A
        Fank Momney
            &.tlor      ,411
                                            Enclosure
       Mirha.l Newm!n


       Hury
            fli.o!., l;
                     Nicholas
                                            cc:          Steve Fantauzzo, Chief of Staff to the President
        .t.:cd.:rh$            pA
                                                         Mike Sukal, Director, Organizing & Field Services
        Randy         Percia
           Hcn$;!lr. fl/                                 Jeffrey Taggart, Director, Accounting & Auditing
       Stevcc Quirk Sr
        ;fidion6rroi{ lf"J
                                                         Gino Carbenia, Central Regional Director
        Ullian       Robeft                              Roberta Lynch, Executive Director, AISCME Council 31
         N.s frrL NY
       lddie RodriSuez
           \rw       Ycrl. NY

     Llwren(e A- Roehrig
           Lars,ag. M1

       loreph P Rugola
        (d:mbLs.3H

           Elio! S.ide
       J:uA 5r !ou;            Vt
        Iary E. Sullinn
          Allrn,
                        ^JY
        Bnulio Tores
           .o" )r!f;      f\

      Je.ncie D.\|lInn
        Ioilstol!... iL
                                             American Federation of State, County and Municipal Employees, AFL-cto
                                           TEL (202)   429-1000 FAX   (202)   429-1293 TDD (202) 659-0446 \ilEB M.atscme.org   1625 L Streeq NW, Washington,   DC
"@":?,i,                                                                                                                                                            20036-5687
   /rr,rrtl:
           unlon cleguon rarlrcrpauon rroruDlreq uunng worK nours - \JuItooK  rage J or    6
      Case: 1:19-cv-01539 Document #: 1 Filed: 03/04/19 Page 288 of 288 PageID #:579


                        Chicago, fL    64612



                         o:312-433-6575
                         F:3L2-433-7388


                         From: Mike Gandhi (Facilities Management)
                         Sent: Friday, May 21, 2016 10:13 AM
                         To: Avik Das (Juvenile Probation)
                         Subject: RE: ALERT: Union Election Participation
                         Prohibited During Work Hours

                         Avik,


                         We have removed the meeting from the Auditorium
                         calendar. Jason Smith ca]led me asking for reasons
                         and that they have done similar activities many
                         times in the past. I told him that we cannot allotr
                         the Uni-on to tie up the auditorium to do Union
                         business the whole day and that I would be happy to
                         give them the room during lunch hours of 72-2 pm.


                         He wants me to send him the document stating that            in
                         the rules. He also stated that he wlll be calling
                         the president. Thank you.


                         Mike Gandhi
                         Deputy Director
                         Cook County    facilities
                         CELL: (312) 995-3948
                         OFFICE: (312 ) 433-4554


                         From: Avik Das (JuveniIe Probation)
                         Sent: Thursday , May 26, 2AL6 7:42 AM
                         To: Mike Gandhi (Facilities Management)


https:l/outlook.office365.com/owal?ae=Item&t=IPM.Note&id:RgAAAAc9Kt6pKl6sTau...   513112016
